                  Case 1:18-cv-00407-SOM-RLP
                                        tl   Document 1-2 Filed 10/24/18 {l Page 1 of 207                                                                        PageID #: 7
                                                                                                                               Jç.
                                                                                                                                                                                                    &"
                                                                                                                                                                                                    w
            P¡o Se 7 lRev.   I2/IO   Complaint forEmploymenr Discriminotion



                                                                    fN        1-llE crßcutT c0uRt                                     0FTr{E FiR6T c(Rcurï

                                                                                                  0r HAw*tt
                       4f - 1/í                 l'/oonolrr/^              f(stkr:'
                         f--ut /)caú fll f[7"(,"
                                                 ctvi                                               I
                                                                                        )
                                                                                                   Case No.                 ,f,0-t- l4ss"ngJP0
                      Chtskr h. Ç+ú?lcs      Plainrìf(s)
                                                                                        )
                                                                                        )
                                                                                                                         (to befrlled in by the Clerk's OlJice)



            (IYrire thefull nante of each    plainti/ftdn isfling   rhis complaint-     )
            If the names olall the plaintifs cannotftt in the space above.
            please wríte "see øltached" ín the space and altach an additíonal
                                                                                        )
                                                                                        )
                                                                                                   Jury    TriaL      (check one)
                                                                                                                                          Fr'* f,*o
            pagevith thefull list of nanes)
                                                                                        )
                                                                                        )
                                                                                        )                                                                         Þ
                                                                                                                                                                  ñ
                                                                                        )                                                                         G¡89
                                                                                                                                                                   (-/>           i''       i   :

                                                                                        )
             b+E           SY<lcrns *ana¡i,ÇWWavÅ ln¿.                                  )
                                                                                                                                                                   I ¡t
                                                                                                                                                                     v                ..-
                                                                                                                                                                   f\)      *-l   l
                                             Defendønt(s)                               )
                                                                                                                                                     fa1                    '         'l
             (lTrite thefnll natne of each defendant vho is being sued- If thc          )                                                            ::)                    iì1...
             nanes oføll the deÍendants cannotfit in the space above' please
                                                                                                                                                     J}q           -ü       i;r,r
                                                                                         )
             vrile "see anached" in the space snd attach an addilionøl page
             v,îth    thefull list oJnmes)                                                                                                                         C")             :.'i ''
                                                                                                                                                                   rù
                                              COMPLAINT FOR EMPLOYMENT DISCRTMINATION

                 I.       The Parties to This CamPlaint
                           A.        The Plaintiff(s)

                                      Provide the informationbelow for each plaintiffnamed in the complaint. Attach additional pages                                      if
                                      needcd.
                                                Name                                                                                                       lec
                                                Saeet Address
                                                                                                                        frbh6
                                                Ciry and County
                                                State and Zip Code

                                                Telephone Numbe¡                                          3q             A
                                                                                                                                     lz
                                                E-mail Address                               n

                           B.         The Defendant(s)

                                      Provide the inforrration below for each deferrdant named in tire complaini, wheîher the defendant is an
                                      individual, a goveßlment agsncy, an organization, or a corpomtion. Foras individuai defendant,
                                      includc the pe,rson's job or title gfknown)- Af.ac'h ad'Citional pages if nee.ded

                                                                                             I oo liurehy t:ertiTy lhr:t ll'is is a {rdl, trua a1d                        Paee    i of      ó
ii;(..*,i V r-:ii
f..Y-^*r...*--
                                i;:;;5¡ir'r,ç                                                eirttect tapy oT riit r:ii¡ili:rl on tile in thÍs tll1isa'



                                                                                      EXHIBIT A
                                                                                                                       {Ì
                                  fl:rit.0û
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 2 of 207                          PageID #: 8


P¡o Se 7 CRev. 12llO Compl


                    Defendant No.    1

                             Name                              Vhl    çw,{cmç tTa'vøii   S tni pya   rdr lr,,-
                             Job or Title (if known)                  çe GvftraOtor
                             Street Address                     7            alcnÁ 8+. ç't\fu 4ç
                      ,      City and County                    flon olulq
                             State and Zip Code                 rlr   qwtq
                             Telephone Number                   l-ßgg -271 - ngz
                             E-mail Address     (if krnwn)



                    Defendant No. 2
                             Name
                             Job or Title (if known)

                             Steet Address
                             City and County
                             State and   Zip Code
                             Telephone Number
                             E-mail Address     (if lcrzown)



                    Defendant No. 3
                             Name
                             Job or Title (ilknown)

                             Street Address

                             City and County
                             State and   Zip Code
                             Telephone Number
                             E-mail Address     (if known)



                    Defendant No. 4
                             Name
                             Job or TiIle (if ltnown)

                             Street Address

                             City and County
                             State and   Zip Code
                             Telephone Number
                             E-mail Address     (if known)




                                                                                                     Page2of   6
                                               t,l
 Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 /îPage 3 of 207                                                       PageID #: 9


Pro Se 7 (Rev. 12116) Complaint for Employment Disc¡l4inatioa


          C.          Place of Employment
                                                                    -
                      The address at which        I   sought employrnent or was employed by the defendant(s) is


                               Name                                        Wç     Stçjv;unc llawriÅ                *¡Wrlu          \n¿.
                               Street Address                                  boqq Uabnt                çt
                               City and County                                 ttrrlo tqtu
                                State and     Zip Code                          tlt      qtoß14
                               Telephone Number                                l- ggg -221 - 419L
II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to                   (check all. that apply):



                 tr               Title VII of the Civil Rights Act of 7964,            as codified, 42 U.S.C. $$ 2000e to 2000e-17 (race,

                                  color, gender, religion, national origin).


                                 Q{ote: In order to bring suit infederal district court under Title VII, you mustfirst obtain a
                                 Notice of Right to Sue letterfrom the Equal Employment Opportunity Commission.)


                 tr              Age Discrimination in Employment Act of 1967, as codif,red, 29 U.S.C. $$ 621 to 634.


                                 Q,{ote: In order to bring suit infederal district court under the Age Discrimination in
                                 Employment Act, you mustfirstfile a chargewith the Equal Employment Opportunity
                                  Commßsion.)


                                  Americans with Disabilities Act of 1990, as codified, 42 U.S.C. $$ 121L2to               t2l!7

                                 (lVote: fn order to bring suit infederal district court under the Americans with Dìsabilities
                                 Act, you mustfirst obtain a Notice of Right to Sue letterfrom the Equal Employrnent
                                  Opp   o   rtunity   C ommis   s   ion.   )

                                  Other federal law        (specify thefederal law)'.



                                 Relevant state law         (specrfy, dknown):




                                 Relevant city or county law (specìfi, if løown)




                                                                                                                                     Page3   oî   6
  Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 4 of 207                                                          PageID #:
                                       10




III.    St¿tement of Claim

        Write  a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
        facts showing   that each plaintiffis entitled to the damages or other relief sought. State how each defendant was
        involved and what each defendant did that caused the plaintiffhann or violated the plaintiffs rights, including
        the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
        write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

        A.      The discriminatory conduct of which I complain in this action includes                (check all that apply):



                     l           Failure to hire me.

                     tr          Termination of my employment.

                     E           Failure to promote me.

                     u           Failure to accommodate my disabilify.

                     tr          Unequal terms and conditions of my employment.

                     E           Retaliation.

                     u           Other acts (specify):

                                 Qtlote: Only those grounds raised in the charge filed with the Equal Employment
                                 Opportunity Commission can be considered by thefederal district court under the
                                federal employment dis crimination stahttes.)

       B.       It is my best recollection that the alleged discriminatory acts occurred on date(s)
                     20ll     - 20lv
       C.       I believe that defendan(s)    (check one):

                                 isiare still conrmittiag these acts against me.

                     f           is/are not   still committing   these acts against me.


       D.       Defendant(s) discriminated against me based on my         (check   all that apply and explain)

                      E          race
                                 color
                                 gender/sex

                     T           religion
                     T           national origin
                     E            age (year of   bírtþ lq57             þnly when asserting a claim of age discrimination.)
                      n          disability or perceived disability    (spectfy disability)




       E.       The facts of my case are as follows. Attach additional pages           if   needed'

                             Seú              alfac|rmewf¿ -
                                                                                                                                   Page 4   of   6
                            n
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 5 of 207
                                     11                              r)                   PageID #:




 lll. Statement   Claim


    1-. I was never got evaluated for   6 years.


    2.   Never promoted until2OIT, when I turned them in to EEOC.

    3.   Even with 30 years experienced I still was not qualified for Journeyman in their eyes




        Frank Brooks set up an evaluation program for me and another African American co-
    worker to perform for 30 days, when no other workers had to go through it they were just
    got promoted.
        Laurie Maruyama condone the evaluation program and she know it was morally wrong
    and offensive. And she is the head of the HR management.
        Wayne Armstrong pushed his friends up for promotion and disregarded me as far as
    who lwas and what my capabilities were.
    Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 6 of 207                                                 PageID #:
                                         12

Pro Se 7 fRev. 12l1ô Comolaint fo¡ Emplovment Discrimination




                    Q{ote: As additional supportfor thefacts ofyour claim, you may attach to this complaint a copy of
                    your chargefiledwith    the Equal Employment Opportunity Commissìon, or the chargefiledwith the
                    relevant state or city human rights divìsion.)


IV.     Exhaustion of Federal Administrative Remedies

        A.          It is my best recollectíon that I filed a charge with the Equal Employment Opporfunity Commission or
                    my Equal Employment Opporfunity counselor regarding the defendant's alleged discriminatory conduct
                    on   (date)



                                          JutY ç               zów
        B.           The Equal Employrnent Opportunity Commission           (check one):

                                          has not issued a Notice of Right to Sue letter

                            K             issued a Notice of Right to Sue letter, which I received oL   (date)
                                                                                                                 tÂoiV   2s ,?-oß
                                          Q{ote: Attach a copy of the Notice of Right to Sue letterfrom the Equal Employment
                                          Opportunity Comrnission to this complaint.)


        C.           Only litigants alleging age discrimination must answer this question.

                     Since filing my charge of age discrimination with the Equal Employment Opportunity Commrssion
                     regarding the defendant's alleged discriminatory conduct (chech one):


                            E             60 days or more have elapsed.

                            tr            less than 60 days have elapsed.


v       Relief

        State briefly and precisely what damages or other relief the ptaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming thatlhe wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary du-ug". claimed, the amounts, and the reasons you claim you are entitled to achral or puiritive
        money damages.




                                                                                                                            Page 5   of   6
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 7 of 207                           PageID #:
                                     13



 V. Damages

    L. 575,000 for each year I was discríminated     against, total of S+SO,O0 in 6 years

    2.   Punitive damages   SSOO,OOO   pain and sufferings, defamation of character, ridicule,
         harassment.

         a.) Defamation of character - They lied about my abilities   as a welder   shipfitter. Stating
             that I needed extra supervision to do the job.
         b.) They ridiculed me continuously about my work.
         c.) Harassment - always checking on me to see lf I am working, sitting at my job for
             long periods of time.
         d.) Pain and suffering-The continuous pressure that they put on me to perform my job
             daily for years.
  Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 8 of 207                                            PageID #:
                                       14

Pro Se 7 (Rev. 12116) Complaint for Employment Discrimination




VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, infomration,
        and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by exis¡ng law or by a
        non-frivolous argument for extending, modi$ring, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after areasonable
        opporhrnity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 1 1.



        A.           For Parties Without an AttorneY

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand tlat my failure to keep a current address on file with the Clerk's Off,rce may result
                     in the dismissal of my case.


                     Dateofsigning;              Q- Z¿- ZOlg

                     Signature of Plaintiff
                     Printed Name of Plaintiff


        B.           For Attorneys

                     Date of signing:


                     Signature of Attorney
                     PrintedName of Attomey
                     Bar Number
                     Name of LawFi¡m
                     Street Address

                     State and   Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                        Page 6   of   6
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 9 of 207                                                                PageID #:
                                     15
               nnwÀËl Crurr                                                        cHTs ConnMrssroN
               83O Purc¡t¡owr srREEr, RooM   4t   I .   HoNoluru, Ht 96813-5095   . Psorr:   (80g) 5e6-8636   .   Fex: (8o8) 586,8655   .   TTy: (808) 58ó,86g2




 June 25,2018



 Chester Staples
 P.O. Box 235777
 Honolulu, HI96823


 Dear Mr. Staples

         Re:        Notice of Dismissal and Right to Sue in
                    Chester Staples vs. BAE Systems Hawaii Shipyards
                    FEPA No. I 9320: EEOC No. 486-201 6-003 12

 I have received notice that your complaint has been dismissed by the Equal Emplo¡'ment Opportunity
 Commission, on the basis of Complainant elected court action.

 Therefore, in accordance with Hawaii Administrative Rules (H.A.R.) ç12-46-11, your case has been
 closed effective the date of notice at the top of this letter, I am dismissing your complaint and issuing
 you a right to sue. You have the right to file a private larvsuit against the Respondent in the State
 Circuit Court within ninety (90) days after receipt of this notice pursuant to Hawaii Revised Statutes
 $368-12 and H.A.R. ç12-46-20. This letter serves as your Right to Sue document and you may be
 required to provide it to the Court should you decide to file a private lawsuit in this matter.

 Sincerely,


 n^ L--
     {-r-'
 William D. Hoshijo
 Executive Director

 WDH:tsp

 c:      BAE Systems Hawaii Shipyards
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 10 of 207                                                                      PageID #:
                                      16              ,ì
 195
,,

                     Ë{AVuAn'x Csvxru                                                       ffiFrrs ÇmmmfrffiËssåffiru
                     830 PuNcHBowL srt¿rr,   Roor.¿   4l 1 "   HoNoLuLu, Fl!   968x3-5095 . PHor¡r: (Bo8) s86-s636   .   Fe* (808) s86-s6s5 " 1-[y: (808) s86-s692



     August 72,2016



     BAE Systems Hawaii Shipyards Inc.
     c/o The Corporation Company, Inc.
     1136 Union Mall, Suite 301
     Honolulu HI 96813

     Dear Sir or Madam:

               Re         Chester Staples vs. BAE Systems Hawaii Shipyards
                          FEPA No. 19320; EEOC No.486-2016-00312

                                    f{orr CE OF CHARGE                                 OFD                               TIO¡{
     You are hereby notified.that the enclosed complaint of ernployment discrimination under the Hawaii
     Employment Practices Law and the U.S. Civil Rights Act of 1964, as amended, has been filed against
     your organization. This complaint will be investigated by the Equal Employment Opportunity
     Commission under a work-sharing agreement with that agency.

     No action is required on your partatthis tirne. The Equal Employment Opportunity Commission will
     contact you when investigation conunences.

     Section 701(a) of the Ci..'il PJghts Act prohibits retaliation, and Section 1602.14 of the Commission's
     Regulations requires the preservation of all personnel records relevant to this charge,

     Sincerely,

          ffiz*-IJ

     William D. Hoshijo
     Executive Director

     WDH:ky

     Enclosure

     c:   Chester Stapies     p;-
  !¡       Case 1:18-cv-00407-SOM-RLP
                                 ¿!l                            Õ Page 11 of 207
                                      Document 1-2 Filed 10/24/18                                                                                           PageID #:
                                  .;             17
EEOC Form 5    (1   1/09)


                            Cnnnce or DIscnrMrNATroN                                                         ChargePresentedTo:                   Agency(ies)ChargeNo(s):
               This form ls affected by the Pfivacy Act of I 974. See enclosed Prlvacy Act                               FEPA
                      Statement and other informetlon before completlng thls form.
                                                                                                                   x     EEOC                        486-2016-00312
                                                               Hawai'i Givil Rights Commission                                                                       and EEOC
                                                                             Stale or local Agency, if any

Name (indicata Mr., Ms., Mrs.)                                                                                           Home Phone (lncl. Area Code)              Date of Birth

 Ghester Staples                                                                                                            (808) 3e1-esr2                    08.14-1953
Street Address                                                                      City, State and ZIP Code

P.O. Box 235777, Honolulu, Hl 96823

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Govemment Agency That I Believe
Discriminated Against Me or Others. (lf more than two, list under PARTICUI,4.RS below.)
Name                                                                                                                     No. Employees, Members     Phone No. (lnclude Arca Code)

BAE SYSTEMS HAWAII SHIPYARDS                                                                                                 101   -200                 (8OS) 423-8888
   Address
Street                                          C¡ty, State and ZIP Code

Bldg 14/,4 Dd#4 Cushing St., Pearl Harbor, Hl 96860

Name                                                                                                                     No. Employeos, Members     Phone No. (lnclugle"Area Code)



Street Address                                                                      City, State and ZIP Code




DISCRIMINATION BASED ON (Check apvopr¡ate box(es).)                                                                              DATE(S) D|SCR|M|NAT|ON TOOK PLACE
                                                                                                                                         Earl¡est                     Latest

       x   RACE                 COLOR                 SEX                 RELIGION                   NATIONAL ORIGIN                06-06-2016                07-03-2016
           x        RETALIATION         x    AGE               DISABILIry                        GENETIC INFORMATION

                            OTHER lSpeciØ                                                                                                  X      CONTINUING ACTION

THE PARTICULARS ARE (lf additíonal paper is needed, attach extra sheofls].)j


  lwas hired as a Sh¡p Fitter Welder Level One in 2011.
  Throughout my tenure of employment, Respondent has repeated¡y failed to promote me to the
  Journeyman Welder pos¡t¡on. The most recent round of promotions was in or about May 2016,when
  Respondent promoted younger, non-Black Level One Welders: Janson Keomaka (Japanesê m¡x/m¡d-
  20s) and Jumil Tupas (Filipino/40s).

 ln or about May 2016,1 filed an ¡nternal race and age discrimination complaint with Respondent about
 this matter. ln a meeting with HR Manager Laurie Maruyama, Union Representative Shane Ferreira,
 and Project Manager Frank Brooks (Black/late 40s), lwas told that an evaluat¡on was necessary, and
 that I would be evaluated for a per¡od of three weeks and then prov¡ded some feedback.

I want this charge filed with both the EEOC and the State or local Agency, if any.           I      NOTARY   -   When necessary for State and Local Agency Reguirements
will adv¡se the agenc¡es if I change my address or phone number and lwill
cooperate fully with them ¡n the processing of my charge in accordance with the¡r
procedures.
                                                                                                    I swear or affirm that I have read the above charge and that it is true to
I declare under penalty of perjury that the above is true and conect.                               the best of my knowledge, information and belief.
                                                                                                    SIGNATURE OF COMPLAINANT




 x         (-s'l¿                 X
                                                                                                    SUBSCRIBED AND SWORN TO
                                                                                                    (month, day, year)

            Date                                  Charglng Party


                                                                                                                                                               ,
     Case 1:18-cv-00407-SOM-RLP
                           {ì   Document 1-2 Filed 10/24/18rlPage 12 of 207                                                                                PageID #:
                                           18
 ÊEOC Form 5 (1 1/09)


                        CHnnor or DrscRtMtNATtoN                                                            Charge Presented        To:        Agency(ies) Charge No(s):
              This form is affected by the Privacy Act of 1 974. See enclosed Privacy Act                               FEPA
                      Statement and other ¡nformation before completing this fo.m.
                                                                                                                   x    EEOC                        486-2016-00312
                                                              Hawai'i Givil Rights Commission                                                                    and EEOC
                                                                            State or local Asenci, if anv

   On June 6,2016, I met w¡th Mr. Brooks and Graft Manager Brian Adams (White/S0s), where lwas told
   that my work was not critical enough, and that Mr. Brooks needed more critical work in order
   to evaluate me; as such, lwas not being promoted.

  When I asked why the other personnel were not asked to undergo a similar evaluation period, Mr.
  Brooks indicated that we were talking about me and not the other personnel. Mr. Adams wanted to
  see if I could work off a blueprint and follow a plan, so lwas to be evaluated for another two weeks.

  Since complaining, I have been subiected to further retaliation. On June 30, 2016, lwas sent home
  four hours early because there was not enough work. However, there was enough work. On July
  1,2016,1 was sent home early due to illness and then not scheduled to work that weekend.

  I believe that I have been subjected  to discrimination due to my race (Black), age (63), and in
  retaliation for engaging in a protected activity, in violation of Title Vll of the Givil Rights Act of 1g64,
  as amended, and the Age Discrimination in Employment Act of 1967, as amended. lfurther believe
  thataclassofolnsubjectedtoemploymentdiscrimination.




I want this charge filed with both the EEOC and the State or local Agency, if any.      I      NOTARY       -   When necessary for State and Local Agency Requirements
w¡ll advise the agencies if I change my address or phone number and lwill
cooperate fully wilh them in the processing of my charge in accordance w¡th lhe¡r
procedures.
                                                                                               I swear or affirm that I have read the above charge and that it ¡s true to
I declare under penalty of penjury that the above is true and correct.                         the best of my knowledge, information and belief.
                                                                                               SIGNATURE OF COMPLAINANT




 X
       (vt Date
                                x
                                                Charging Party
                                                                                               SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                               (month, day, yearl
     Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 13 of 207                                   PageID #:
                                           19

CP Enclosure with EEOC Form 5 (11/09)

Pnlvacy Acr SrnreMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

1.      Fonnn NurvreeR/TtrLE/DATE. EEOC Form 5, Charge               of Discrimination (11l09).

2.     AurnoRlrv.         42 u.s.c. 2000e-s(b), 29   u.s.c. 211,29 u.s.c.   626, 42   u.s.c. 12117,42 u.s.c. 2000ff-6

3.    PR¡r,¡crpRI- Punposes. The purposes of a charge, taken on this form or otheruyise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4.   Rourlte Uses. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). lnformation
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5.    WHernER Dlscl-osune Is Ma¡¡oaroRy; Errecr oF Nor Grvrr'¡c lruronrraeloru. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title Vll, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. lt is not mandatory that this form be used to make a charge.
                              Nonce or Rrcnr ro Reouesr       SUBSTANT¡¡¡-    Weleur     REvtEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's
final findíngs, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

                                        Norce   oF NoN-RETALIATIoN ReoulRen¡erurs

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge. Under Section 704(a) of Title Vll, Section a(d) of the ADEA,
Section 503(a) of the ADA and Section 207(t) of GINA, it is unlawful for an employer lo
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or inteference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.
           Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 14 of 207                                                    PageID #:
                                                 20
 EEOC Form 161-B   (1   l/16)               U.S.            ETr¡TPTOYN¡ENT OPPORTU NITY


                                          NoncE oF RlcHT To SUE (/ssueo orv REouEsÐ
To:    Chester Staples                                                                    From:     Honolulu LocalOffice
       P.O. Box 235777                                                                              300 Ala Moana Blvd
       Honolulu, Hl 96823                                                                           Room 4-257
                                                                                                    Honolulu, H|96850




                   On behalf of person(s) aggrieved whose identity is


                                                          EEOC-Repiésentálive                                               'lèlephone No.
 EEOC Charge No.

                                                          Rogelio A Colón,
 486-2016-00312                                           lnvestigator                                                      (808) s41-3r r8
                                                                                        (See a/so the additíonal information enclosed with this form.)
NoTIcE To Nre PERSOH AGGRIEVED:
Title Vll of the Civil Rights Act of 1954, the Americans with Disabilities Act (ADA), or the Genetic lnformation Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title Vll, the ADA or GINA based on the above-numbered charge. lt has
been issued at your request. Your lawsuit under Title Vll, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. fl-he time limit for filing suit based on a claim under
state law rnay be different.)
       X           More than 180 days have passed since the filing of this charge.

                   Less than ',l80 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                   be able to complete its administrative processing within 180 days from the filing of this charge.
       X           The EEOC is ternìinating its processing of this charge.

                   The EEOC will continue to process this charge.
Age Discrimination in Employment Act (ADEA): You may sue undér the ADEA at any iime fronr 60 days after the charge was filed until
90 days after you receive notice that we häve completed action on the charge. ln this regard, the paragraph marked below applies to
your case:
       X           The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                   90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                   The EEOC is continuing its handling of your ADEA case- However, if 60 days have passed since the filing of the charge,
                   you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue underlhe EPA (filing an EEOC charge is not required.) EPA sults must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 vears (3 vearsl before you file suit may not be collectible.

lf you file suit, based on this charge, please send a copy of your court complaint to this office.



                                                                                                                             :--4
                                                                                                                                             ;üi ü
 Enclosures(s)                                                                             Saure,                                 (Date Mailed)

                                                                             I Office   Director

              BAE SYSTEMS HAWAII SHIPYARDS, INC                     /
              c/o Sarah O. Wang, Esq.
              Marr Jones & Wang
              Pauahi Tower
              1033 Bishop St., Ste- 1500
             Honolulu, Hl 96813
          Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18t) Page 15 of 207                                                                  PageID #:
                                                21

 EEOCFORM 131 (11/09)                       U.S. Equal Employment Opportunity Gommission
                                                                                                             PERSON FILING CHARGE

          BAE SYSTEM HAWAII SHIPYARD
          C/O Laurie Maruyama
                                                                                                  I                            Chester Staples
          HR Manager
          3049 Ualena St., Ste. 910                                                                          THIS PERSON (check one or both)
          Honolulu, H|96819                                                                                      X      Claims To Be Aggrieved

                                                                                                                        ls Filing on Behalf of Other(s)

     L                                                                                            _l         EEOC CHARGE NO.
                                                                                                                               486-2016-00312
                                                      NOTICE OF CHARGE OF DISCRIMINATION
                                                                (See fhe enclosed for additional information)

     This is notice that a charge of employment discrimination has been filed against your organization under:
          X     Title Vll of the Civil Rights Act (Title Vll)            The Equal Pay Act (EPA)                     The Americans with Disabilities Act (ADA)


          X     The Age Discrimination in Employment Act (ADEA)                           The Genetic lnformation Nondiscrimination Act (GINA)

     The boxes checked below apply to our handl¡ng of this charge:
1     X No action is required by you at this time.
2             Please call the EEOC Representative listed below concerning the further handling of this charge.

3             Please provide by a statement of your position on the issues covered by this charge, with copies of any supporting documentation to the EEOC
              Representative listed below. Your response will be placed in the file and considered as we investigate the charge. A prompt response to th¡s
              request will make it easier to conclude our investigation.

4.            Please respond fully by to the enclosed request for information and send your response to the EEOC Representative listed below. your
              response will be placed in the f¡le and considered as we investígate the charge. A prompt response to this request will make it easier to
              conclude our investigation.

5.          EEOC has a Med¡ation program that gives parties an opportunity to resolve the issues of a charge without extensive investigation or
            expenditure of resources. lf you would like to participate, please say so on the enclosed form and respond by
            to
            lf you DO NOT wish to try Mediation, you must Iespond to any request(s) made above by the date(s) specified there.

     For further inquiry on this matter, please use the charge numþer shown above. Your position statement, your response to our request for information
     or any inquiry you may have should be directed to:

                                 Emily Mauga,                                            Honolulu Local Office
                            Office Automat¡on Asst
                                                                                         300 Ala Moana Blvd
                                EEOC Representative                                      Room 7-127
                Telephone      (808) 541.3118                                            Honolulu, Hl 96850
                                                                                         Fax: (808) 541-3390
     Enclosure(s):              Copy of Charge

CIRCUMSTANCES OF ALLEGED DISCRIMINATION
     X   Race          Color         Sex          Religion        Nationaì Or¡gin   X Age           Disability     X Retaliation       Genet¡c lnformat¡on       Other

ISSUES: Promot¡on, Terms/Conditions

DATE(S) (on or about): EARLIEST: 06-06-2016 LATÊST: 07-03.2016 And Continuing



A CHARGE WILL FOLLOW

Date                                 Name / Title of Authorized Official                                               Signature

                                     Glory Gervacio Saure,
July 8, 2016                         Local Office Director
                                                                                                         {

                                                                                                             ¿r*      l*t'
      Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 16 of 207                                                                    PageID #:
                                            22


                                     U.S. Equal Employment Opportunity Commission
      TO             Hawai'i Givil Rights Commission                                                    Date     August 9,2016
                     830 Punchbowl Street                                                                EEOC Charge No.
                     Suite 4ll                                                                                     486-2016-00312
                     Honolulu, H|96813
                                                                                                         FEPA Charge No.

CHARGE TRANSMITTAL

SUBJECT:
                                  Chester Staples                            v-                BAE SYSTEMS HAWAII SHIPYARDS
                                    Charging Party                                                              Respondenf
ïransmitted herewith is a charge of employment discrimination initially received by the:

                     X      eeoc                                                                                        on         Jul 01, 2016
                                                                                  Name of FEPA                                     Date   of Receípt

      X    Pursuant to the worksharing agreement, this charge is to be ¡n¡tially investigated by the EEOC.


           Pursuant to the worksharing agreement, thís charge is to be initially investigated by the FEPA.


           The worksharing agreement does not determine wh¡ch agency is to initially ¡nvestigate the charge-


                          EEOC requests a waiver                                     FEPA waives


                          No waiver requested                                        FEPA w¡ll investigate the charge initially

                                    Please complete the bottorn portion of this form to acknowledge the receipt of lhe charge
                                   and, wherc appropr¡ate, to indicate whether the Agency will ínitially investigate the charge.
Typed Name and Title of EEOC or FEPA         Ofücial                        ,-¡         Signature/lnitials
           Glory Gervacio Saure, Local Office                 Director,Ji- l,r-u-*
                            Ghester Staples
                                                                         U                     BAE SYSTEMS HAWAII SHIPYARDS
                               Charging Perty                                                                   Respondent
  TO WHOM IT MAY CONCERN:

   T       This will acknowledge receipt of the referenced charge and indicate thÍs Agency's intent¡on to initially investigate the charge.


   n       This will acknowledge receipt of the referenced charge and indicate this Agency's intent¡on not to initially investigate the charge.


   n       Ïhis will acknowledge receipt of the referenced charge and request a waiver of initial investigation by the receiving agency.

           This will acknowledge receipt of the referenced charge and ind¡cate this Agency's intention to dismiss/close/not docket the charge for the
           following reasons:




ïyped Name and ïtle of EEOC or FEPA Official                                            Signature/lnitials
                     William D. Hosh'rjo, Director
TO:                  Honolulu Local Office                                                               Date             August 9, 2016
                     300 Ala Moana Blvd                                                                  EEOC Charge No.
                     Room 7-127                                                                                     486-2016-00312
                     Honolulu, Hl 96850                                                                  FEPA Charge No.
Case 1:18-cv-00407-SOM-RLP
                      Iì   Document 1-2 Filed 10/24/18 Page 17 of 207
                                      23
                                                                                 a\                  PageID #:




                               MARRJONES&\XANG
                                       À LIMIfED LIABILIIY LAW   PARTNERSHIP


                                        Løbor and Employnent          Lø.w




                                            November 20,2017




  Viø EEOC Portøl

  Mr. Rogelio Colón
  U.S. Equal Employment Opportunity Commission
  Honolulu Local Office
  300 Ala Moana Boulevard, Room 7-127
  Honolulu, Hawaii 96850

                    Re   Chester Staples vs. BAE Systems Hawaii Shipyards Inc.
                         EEOC No. 486-2016-00312

  Dear Mr. Colón:

                This letter confirms that Man Jones & Wang, LLP has been retained to represent
  BAE Systems Ilawaii Shipyards Inc. in the above-referenced matter. Please direct all future
  correspondence to my attention. Further to the voice mail messages we have traded, i will
  contact you shortly regarding your request for a fact-finding conference.

                 Thank you for your courtesy and assistance in this matter. Should you have any
  questions, please do not hesitate to contact me, Thank you.

                                                             V        truly yo



                                                                       O. Wang



  SW:cs   103s926




                     Pauahi Tower. 1003 Bishop Street, Suite 1500 . Honolulu, Hawaii 96813
      Phone: (808) 536-4900 . Fax: (808) 536-6700. Direct: (808) 566-5680 . E-mail: swang@manjones.com
            Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 18 of 207                            PageID #:
                                                  24


ROGELIO COLON

From:                                 ROGEUO COLON
Sent:                                 Wednesday, November L5,2017 9:59 AM
To:                                   'amanda.v.burns@ baesystems.com'
Cc:                                   ' marcie.cornfield@ baesystems.com'

Subject:                              FW: EEOC Charge No.486-2016-00312 (Chester Staples v. BAE Systems, Inc.)



Good afternoon, Ms. Burns. I accidentally misspelled your name in the original e-mail and e-mail address. Please accept
my apologies and refer to the e-mail below. Thank you.


From: ROGELIO COLON
Sent: Wednesday, November L5, Z0t7 9:57 AM
To:'amanda.v.barnes@ baesystems,comr <amanda.v.barnes@baesystems.com>
Cc:'marcie.cornfield@baesystems.com'<marcie.cornfield@baesystems.com>
Subject: EEOC Charge No, 486-2016-00312 (Chester Staples v. BAE Systems, lnc.)

Good afternoon, Ms. Burns

My name is Rogelio Colón, and I am the EEOC lnvestigator assigned to the above-referenced charge. lwould like to
conduct a fact-finding conference with the following management personnelat our office in Honolulu:

      1-.   Frank Brooks, Director of Operations
      2.    Brian Adams, Craft Manager
      3.    Wayne Armstrong, Craft Foreperson

Please co nfirm that the listed personnel still work for BAE, and provide their availability for the conference for early or
mid-December 2017. The conference will require that all requested personnel be present, and I am also asking that
someone with seiilement authority also be available (physically orvia the phone). As the Director of HR, you may also
attend (either physically or via the phone), I normally hold the conference beginning at 10 a.m. HST, but we can begin it
earlier if we need to due to the time difference, as we are currently five (5) hours behind EST. The conference will also
be attended by Mr. Staples, and I will control and direct the conference. Once we have agreed upon a date in which
everyone is available, lwillsend outthe notice of fact-fínding conference as confirmation. Please provide a response at
your earliest convenience, and do not hesitate to contact me should you have any questions. Thank you.


Rogelio A Colón I Senior lnvesligotor (Bi-linguol Sponish)
EEOC - Honolulu Locol Off ice I PJKK Federql Building
300 Alq ÂÅoono Blvd Rm 4-257 | Honolulu Hl 9ó850
808-541 -3121 Direct I 808-541-3.ll8 Moin | 808-541-3390 Fox
                         Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 19 of 207                                                                                           PageID #:
                                                               25


 -i: - ;i¡ :i. (:: .:.: (.i ::ì i:.í. Ì: - a. l: i:. .i. r:t í.)..' ín :
                                 .l;¡rJÌ ^ n,
  ,r-'
  L¡j..r.i>i-..ji:i;;nL!;',;PC.L:í!;!ìULIJID:
           ".,.r^,                                                          i?2Cûl-)(,i53'&r-ì20) (4r:t:l 0'?5) i¡i5?'Tij.5i (2'jl"'.rCì-.C311J3iiBi) (2ûj-'iO?291
  5 I t î 5 ) : ¡l,i ? û 5 ? s û 3 :ì 5 B ) ; SRVP, :
     /i                      (                                                   pR C gj"t' t ? 6 i..                                -ì-1a2
                                                                                                      ;

 x..rÌìiì- Ir:*.f Íi ct:                 j;iìit(:1iåg:,1.i:,".jiir:t:     i 3'j:F?.Cl:il\.l3û2t ì:
 :.: - ìï :i. aj "': o j; r:i :i i; - ¡ì.1:ì t j. 5-:1;.1 n: - :] rv,i: :


 w.--..".-'lì:ìl-:ryÁ-.::y,iìisriät:u-.t1.rli)()r.i-i-îÍ:iC: Lll:.j..iìc¿l.n:(.¿.2.iõi.206615651.ij) i:?:..-i.¡Sù63CIîj. l5i;
 -.. ...   -..
     _ t:r\r-             ::,*                                 _  .,^, - :-, .;.,^
                                                               .. ¿t:r:                           ...   --,,,;.,.,-       -   ..   ¡, F -: .. r ñ c i
         ". ".ì.ii3tii.-:<:t
                   ^,,                                                                      =


  (l-C+iCi1i;¡r.ìii:i) i$+4iì.+5íi) (:.;ûii;ì4';?) i{J j-2il;CLC46) (5ûCSCC5) (j2:ìt_02t j ilûC2al\.i1) (iü2ti5C1ü4rj) (93C0
 6t;5) (9lSÐ:C95) iit0CCû7C,J:iöi) i:i.C0l.ûs.îCût95) ie t+124Sì (201-61:i2r56,Í,,-.ì:2s) i2016Í::.23562C25) {201?
 r-ì:!ìj^3j{2-iÍ.i'j5ii2Üi';û:3Ð15?: $*?5i i:':i;ij:Jíi6'i 421it75) (2iìi?ú} :j$6r:iû61_53) i2ûirJ:i:3i;53:l_oQ) i20:5:-l-23ä
 ï51ì:5) i:ûj-.51j-2ii56(')C25) i5ûi:-l¡;3) (2C.:-"i C30'l:?42Of i i iIÐCûC,i';i3.1-tili) {-Lû(:-t-C52Cû095) iiûCCíj,r'70Sj_ti
 ) i t i.' : íì 5 i il ì C ù 5 ) ; .c-ìF.VR. : Bìí1ì FR î 3i'iB 0:-ì (t L i F(li-' : O ; PC:i. : C ; F"Üi.,5 T1) : { û C û ,J c iì C C 1. 0 :- ) ( I 0 C j. I í-ì C íj Q 0 9 S ) ( L rt 0 0 C 0
           .;..                                                                                                                                             1.

 aril-1ii ii (.c011-1.ì.ioilc95i íi0ii0iì03i)21.ül-) iitûiiíiiûü095)                                      ii0ùûûcöri.itor-) (iiiû1i0¿oüri9s) iiçlçr0ûL\åi041-ii
 i ) i.1.$r]:.:iil:cì il û-'5) i.ii)*s0tcsc5::{) :..i il,î,.ìi. 105ûc,395);sip"vrR:.Ìyîpp-c9t-TI.ìc?6i.;
::- - i: ¡.:.¡:{:, i" L<)ii ì:.' p r't' si : il        9 -î Ë'Ð 6 i}:ì                           ^1


:/: - :i c i-' t-i t"    l:ì | -     i- i. ;'¡ Ì;e. in * l:' e ìl i-) : f. :
                                     :i:' (-i                       ¿ì. 1r:

                                    " la.r.ì"9tî$) (6i)f9iiti) (.¡4$ûû2) (.1':;6{iii2i (l-8rùû2) (:t99iirJ.ii (Ji92gi;í,r04i (2jj';'ssù09i (6sì';,3
sr;i:i i1{'ìi,r?i-ìl0c3i (55ric7ti"aLl0..l.) i:;l-¡iac3i i509Ë{i999) i?9c01"ococi ) {?9c6c'J2) (54û.*6c0î) (566CrîLìtO
 i..) i{+:j6ilí-ì:ì) i!}63i"'0Û"ìi (6"ìci:0ij:¿) (3í:i(t:ìciìi i i65.Jáû06) (s+,;5rr39:ri i}8!i:r9ä$a.r 1j (?7096Ciì6} i?+3i6c02}
 i5393õCC2i iil9ì6,)iì¡2) í5sùI610:) i:-i,]"i83îcr) i5ilriS0tt) (10.1-416ûüi) i69is,:.r19) (9';'ì:irjC{:,ii i.t'iÐ6Cû+û
 i ) {76-9':${;-4) (4:C1.ùrj/,ì0:) (î351.0ût.i (43260Cfìi (790?00CijI-) (.}8-i6002) ilr559c4û03) (3I.6tcJ^2) (j0?t.ì5GO.i
 ) i S r . lj í: r) j" 4 ) i i 1 i 5 4 ri + ) i .5 I . 6 î (ì , ) I I 2 3 O i ü 0 C O : i i 7 î 2 û 6 0 C .i ) ( I 6 ? i, ù 0 2 ) i i 0 5 ij (; û l') 2 ) i r .i C 5 ä \) 2 ) i 1 O 6 :i Lj 6
                                                                                            rJ
                                                                                                                                                                                    Éì   Lr
,-îC.: ) (-36i;C70C01:.i i8i. l66öC6) (7?36Cû1) i66û5ltC1.);DIR:ili'ï;SFI': j..t'iî;SiJi.:1.;SFTR: jlY:liìji-C9l*1i3C?6i.;Ìl
 :    ,t-< Y. -¿   .l    l':. ',.'   lr.,   :'   :   Jf i,l -4 l: +.          .   i.



 ;



      i)ù:Il:         l¡:lì s;¡ì:::cì.rìtj llcsì f. Í) )
                               i: ';

$i}ê-ìì1.i.              :1.   cì    g:i.)
                              s: i. i i:rÇ r.:i: ir i.t i: ;   :. t I l)
ÍJ'-) 3 iì1r:i i. r:¡:. j.{.) t : :. l; t: e r. :;.cl :,¡ t ¿i. : lii s L;i {
                               11                          f




Coìi'i. (,j rì.t: l''ttrr,- : iiil.i ì i.-i5;a j: l*,i a l- t: rl :: r:a i: ì ve                                                                        ;

                                       b<:r:-i..i:iiìa.r'."'=".....tcí)....,nY;jp..¡Ìc9i'iÊc26+(.i399c:;57538Ê48839Jì3r.i9C:ì303y:FrRC3t4-iìû25.in¿1.:!ìÐ                                 "
:!'ijjt:i!'',                  cl"Íit.ciì:                                    f . ii

.l(   * O r'       :i.   l¡    ;.    ¡i.¡:¡.         ¡¡,   1.;   ¡ i.);¡¡r:r      :    (:   aJ   í) (:: .    1J   ('r.'
Y-iÌS-liì.::.c;ii.r..iiq+-Ct:oiiniTe:ì.¡ì.iìt-i:i*t.îi'j':i-i'iesíiê.ilc-ïr"t: al.3:e.'ii)îC-..1.i.ìrÌ)-.ici.,::i-iti5l::-03c'l52c6îf ici:i.
¡,-it":l-ii:.'.(r:i,=-iì',Je-i-i:osÊl'c]iâ.Êl..,î:-!!i]-r:ai.ìi-'i:ir.'ê^lì:i-lrtr: l-5 ììcv ICi'i i9:5ö:4i.05¿(ü
       í Tî"r'a' ì

X-i,iS-il..:cha:r<Te                                           iroiì,,entit'y-hea¡ie l: l.ioêaed
                                                                       -   Cì:ao:;Ê'Teiìar.iL.-
:^-i'.ii-j-il-:'-<.:i:.i:i.irìe-Ci:oÍiËT+íi¿rni:.-:.<i: 3i:¡ri-ilr9{.1 -4e-56-4ali:íÌ-}i:9, -bl-Í                                                                1c:3?c!.6-.{5i-:
¡: - ivíS - i::Xíri:i¿}.ì'ì iTÈ - îl::¿i.l:t sî-:c.': t - C:,: o i; l-¡'Ien-¿ri:ì t.:ie ¿.C1e t: Ë S i.a.iìtped : BY2 ilRC                                       9 i"Í11C 2 6 L
     Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 20 of 207                                PageID #:
                                            26
                   u.s. EQUAL EMPLOYMENT OppORTtiNITy COMMISSION
                                   Honolulu Local Offïce
                                                                                           300 Ala Moana Bouleva¡d, Room 7-127
                                                                                                                  P. O. Box 50082
                                                                                                         Honolulu, ÞII 968504051
                                                                                        Intake Information Croup: (800) 6694m0
                                                                                  Intake Information Group TTY: (800) 669S820
                                                                                             Honolulu Status Line: (866) 408-8075
                                                                                             Honolulu Direct Diah (808) 541-31 t8
                                                                                                              rrY (808) s4l-3131
                                                                                                           FAX(808) s4t-3390
                                                                                                         Website: www.eeoc.s$v
                                                  March 3,2017
Chester Staples
P.O. Box 235777
Honoluln, HI96823

        Re: EEOC Charge No. 486-2016-00312
        Chester Staples v. BAE SYSTEMS HAWAII SHIPYARDS

Dear Mr. Staples:

        Enclosed with this letter is a copy of the Respondent's Position Statement r¡¡ith non-confidential
attachments. By accepting these documentsr yoü agree that you will only share the contents with persons
in a privileged relationship to you, such as a spouse, clerry, or legal, medical or fïnancial advisor.

       This is your opporlunity to provide additional information you feel is relevant to zupport your charge. If
you would like to respond to what the Respondent says in its Position Statement, please do so no later than 20
calendar days from the date of this lette{,

        Be s'¡re to include your charge number on your correspondence- If you disagree with any of the
infonnation the Respondent has submitted, please point out specifically what you believe is incorrect and
explain what you believe to have happened- Also, please give us any additional evidence or infonnation that
you have not already provided that you believe supports your case. For example, if applicable, identifii any
additional witnesses, theircontact information, and a brief summary ofwhat you thinkthey will say.

       Any information you provide will be taken into consideration during the investigation of your charge.
We encourage you to contact us promptly with your response. Our address is listed in the letterhead and my
email address is emily.mauga@eeoc.gov. My telephone number is 808-541-3118 and I am available Monday-
Thursday from 8:00 am to 4:00 pm.

        If we do not hear from you or if it is deterrnined that no fi¡rther investigation is warranted you may soon
receive a Dismissal and Notice of Right to Sue. The Dismissal and Notice of Right to Sue is final. It will
explain your right to pursue fhe matter ín court. If you want to pursue your charge, you may do so on your own
by filing in Federal District Court within 9O-days of receiving the Notice of Rigbt to Sue. if you do not file a
lawsuit within the required 90-day period, your right to sue in the matter will expire and cannot be restored by
the EEûC.

        Thank you for your cooperation.
                                              Sincerely,
                                              ê*%^'vzîarya.
                                              Offi ce Automation Assi stant
                        ',1
                            (         27                           al
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 21 of 207                      PageID #:




   Director
   Equal Employment Opportunity Commission
   300 Ala Moana Blvd, Room 7-127
   P.O. Box 50082
   Honolulu, Hl 96850


    Dear Director:

   The undersigned would líke to request a Notice of Right to Sue authorization on my
   chargeofdiscrimination()becauselintendto
    pursue this matter through private litigation.

   I have not been coerced, pressured, intimidated or threatened into making this request.
   I have had explained to me my options, legal rights and I voluntarily elect to make this
   request with the full knowledge that the EEOC will terminate any and all actions in
   regard to my involvement in this case. I am also aware that I must file a private suit in
    Federal District Couñ within ninety (90) days from the date of issuance of the Notice of
    Right to Sue.


              n
        3-*                                          SIGNATURE
    Date


                                                     PRINT FULL NAME

                                                                                 01

                                                             ADDRESS


                                                     CITY,    ATE, ZIP CODE
                                                                                      f(   zrú
                                                        (al            7   {/k
                                                     TELEPHONE NUMBER-HOME
          Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18rl Page 22 of 207                                                                           PageID #:
                                                28

 EEOC Fom 5   (1   1/09)


                           CnRRcE            or DIScRIMINATIoN                                               Charge Presented        To:           Agency(ies) Charge No(s)
              This form is affected by the Privacy Act of 1974. See enclosed Privacy Act.                               FEPA
                     Statement and other information before completing th¡s form.
                                                                                                                   X    EEOC                          486-2016-00312
                                                              Hawai'i Civil Rights Commission                                                                       and EEOC
                                                                             State or local Agency, if any

 Name (indicate Mr., Ms., Mrs.)                                                                                          Home Phone (lncl. Area Code)             Date of Birth

  Chester Staples                                                                                                           (808) 3e1-e512                     08-14-1953
Street Address                                                                      City, State and ZIP Code

 P.O. Box 235777, Honolulu, Hl 96823

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
Discriminated Against Me or Others. (lf more than two, list under PARTICULARS below.)
Name                                                                                                                     No. Employees, Members      Phone No. (lnclude Area Code)

BAE SYSTEMS HAWAII SHIPYARDS                                                                                                 101 - 200                  (808) 423-8888
   Address
Street                                                                              City, State and ZIP Code

Bldg 1444 Dd#4 Cushing                        St., Pearl Harbor, Hl 96860

Name                                                                                                                     No. Employees, Nrembers     Phone No. (lnclu-de Area Code)



Street Address                                                                      City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropr¡ate box(es).)                                                                             DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                          Earliest           Latest

      X   RACE                   COLOR               SEX                   RELIGION               NATIONAL ORIGIN                   06-06-2016                 07-03-2016
          X        RETALIATION           X    AGE             DISAEIL¡TY                      GENETIC INFORMATION

                           OTHER (Specr'ñl                                                                                                  X      CONTINUING ACTION

THE PARTICULARS ARE (lf additional paper is needed, attach extra sheet(s)):


  I   was hired as a Ship Fitter Welder Level One in 2011.

  Throughout my tenure of employment, Respondent has repeatedly failed to promote me to the
  Journeyman Welder pos¡tion. The most recent round of promotions was in or about May 2016, when
  Respondent promoted youngei', non-Black Level One Welders: Janson Keomaka (Japanese milmid-
  20s) and Jurnil Tupas (Filipino/40s).

  ln or about May 2016,1 filed an ¡nternal race and age discrimination complaint with Respondent about
  this matter. ln a meeting w¡th HR Manager Laurie Maruyama, Union Representative Shane Ferreira,
  and Project Manager Frank Brooks (Black/late 40s), I was told that an evaluat¡on was necessary, and
  that I would be evaluated for a period of three weeks and then prov¡ded some feedback.

I want th¡s charge fìled with both the EEOC and the State or local Agency, if any.        I      NOTARY      -   When necessary for State and Local Agency Requirements
will adv¡se the agencies ¡f I change my address or phone number and I will
cooperate fully with them ¡n the processing of my charge in accordance with their
procedures.
                                                                                                 I swear or affirm that I have read the above charge and that it is true to
I declare under penalty of perjury that the above is true and correct.                           the best of my knowledge, information and belief.
                                                                                                 SIGNATURE OF COMPLAINANT




 x (tl¿                           X
                                                                                                 SUBSCRIBED AND SWORN TO B
                                                                                                 (month, day, yearl

           Date                                 Charging Party
           Case 1:18-cv-00407-SOM-RLP
                                 1l   Document 1-2 Filed 10/24/18 Page 23 of 207                                                                            PageID #:
                                                                 \l
                                                 29

    EEOC Form 5   (1   1/09)


                               CHRnCT        or    DIScRIMINATIoN                                               Charge Presented       To:         Agency(ies) Charge No(s)
                  This form is affected by the Privacy Act of 1974. See enclosed Pr¡vacy Act                                FEPA
                         Statement and other informat¡on before completing this form.
                                                                                                                      X     EEOC                       486-2016-00312
                                                                  Hawai'i Civil Rights Commission                                                                   and EEOC
                                                                                State or local Agency, if any

     On June 6, 2016, I met with Mr. Brooks and Craft Manager Brian Adams (White/S0s), where I was told
     that my work was not critical enough, and that Mr. Brooks needed more critical work in order
     to evaluate me; as such, lwas not being promoted.

     When I asked why the other personnelwere not asked to undergo a similar evaluation period, Mr.
     Brooks indicated that we were talking about me and not the other personnel. Mr. Adams wanted to
     see if I could work off a blueprint and follow a plan, so I was to be evaluated for another two weeks.

     Since complaining, I have been subjected to further retaliation. On June 30, 2016, I was sent home
     four hours early because there was not enough work. However, there was enough work. On July
     1,2016, I was sent home early due to illness and then not scheduled to work that weekend.

     I believe that I have been subjected to discrimination due to my race (Black), age (63), and in
     retaliation for engaging in a protected activity, in violation of Title Vll of the Civil Rights Act of 1964,
     as amended, and the Age Discrimination in Employment Act of 1967, as amended. I further believe
     that a class of older and Black employees has also been subjected to employment discrimination.




I want this charge fìled with both the EEOC and the State or local Agency, if any.             I    NOïARY      -   When necessary for State and Local Agency Requirements
will advise the agencies if I change my address or phone number and I will
cooperate fully with them in the processing of my charge in accordance with their
procedures.
                                                                                                    I swear or affirm that I have read the above charge and that it is true to
I   declare under penalty of perjury that the above is true and correct,                            the best of my knowledge, information and belief.
                                                                                                    SIGNATURË OF COMPLAINANT




    X    (rz Date
                                     X
                                                    Charging Party
                                                                                                    SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                                    (month, day, year)
       Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 24 of 207                                                                  PageID #:
                             il
                                             30              Õ


                                        U.S. Equal Employment Opportunity Commission
      TO:              Hawai'i Civil Rights Commission                                                    Date
                       830 Punchbowl Street
                       Suite 411
                                                                                                          EEOC Charg                              IVED
                       Honoturu, Ht      96813     1              6     ,4,Uli   l0 I  tij   :t6                     486-2      6-00312
                                                                                                          FEPA                  No. AUGi52û16
                                                                                                                     79320
CHARGE TRANSMITTAL

SUBJECT:
                                                                                                                                    ËEOC i-{LÜ
                                    Chester Staples                                             BAE SYSTEMS HAWAII SHIPYARDS
                                       Charging Party                                                            Respondent
Transmitted herewith is a charge of employment discrimination initially received by the:

                      X         reoc                                                                                      on        Jul 01,2016
                            -                                                    Name of FEPA                                       Date of Receipt

            Pursuant to the worksharing agreement, this charge is to be initially investigated by the EEOC.


            Pursuant to the worksharing agreement, this charge is to be initially investigated by the FEPA.


            The worksharing agreement does not determine which agency is to initially investigate the charge.


                            EEOC requests a waiver                                   FEPA waives


                           No waiver requested                                       FEPA will investigate the charge initially

                                     P|ease complete the bottom poñion of this form to acknowledge the receipt of the charge
                                    and, where appropriate, to ¡ndicate whether the Agency witl initially ¡nvestigate the charge.
Typed Name and Title of EEOC or FEPA Offìcial                                            Signature/lnítials
            Glory Gervacio Saure, Local Office Director
                                                                             ^r
                                Ghester Staples                            U,                   BAE SYSTEMS HAWAII SHIPYARDS
                                 Charging Party                                                                  Respondent
  TO WHOM IT MAY CONCERN:

            Ïhis will acknowledge receipt   of the referenced charge and indicate this Agency's intention to initially investigate the charge.


   tr       This will acknowledge receipt of the referenced charge and indicate this Agency's intention not to initially investigate the charge.
                      PER ABOVE, EEOC TO PROCESS
            Ïhis will acknowledge receipt of the referenced charge and request a waiver of initial investigation by the receiving agency.

            This will acknowledge receipt of the referenced charge and indicate this Agency's intention to dismiss/close/not docket the chai'ge for the
            following reasons:




Typed Name and Títle of EEOC or FEPA Official
                       William D. Hoshijo, Director                                      "ßw{,ü_
TO:                   Honolulu Local Office                                                              Date August 12, 2016
                      300 Ala Moana Blvd                                                                 EEOC Charge No.
                      Room 7-127                                                                                     486-201 6-0031 2
                      Honolulu, Hl 96850                                                                 FEPA Charge No.
                                                                                                                       t9320
                                  ll
  Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18tl Page 25 of 207
                                          31
                                                                                                                    PageID #:

                u.s. EQUAL EMPLOYMENT OPPORTUNITY COMMISSTON
                                Ifonolulu Local Office
                                                                                                  300 Ala Moa¡a Beult;=,rå Rr.t-Ê¡ l-I3l
                                                                                                                         P- O. B¡s SCulSl
                                                                                                                Honolulu- HI 965-<i,-¡,{tii
                                                                                               Intake Information Grouæ: . S'-*i ó5'9-{iq:i'l
                                                                                         Intake lnformation Group TTl-: i S,-,,i 5ó!4S]u
                                                                                                   Honolulu Stah¡s Lin::      !:ár *-¡¡'-.-ri-5
                                                                                                   Honolulu Direct Dial:       5 -,5 r    5.4i--:l lS
                                                                                                                      Tfi'   , 3i3 r     r-ii--ì l3 i
                                                                                                                      F.d\ rS*Eì :Ul--r-r9:ì
                                                                                                                  Websire:    -1ï:ì-¿'.   e*ir. glrr
Respondent: BAE SYSTEMS HAWAII SHIPYARÐS
EEOC Charge No.: 486-2016-00312
FEPA Charge No.:
                                                                                                                August 9, 2016
Ghester Staples
P.O- Box 235777
Honolulu, H196823


Dear Staples:
This is to acknowledge receipt of the above.numbered charge of employment discrimination against the above-
named respondent. Please use the "EEOC Charge No." listed above whenever you call us about this charge. The
information provided indicates that the charge is subject to:

     tX   I    Title Vll of the Civil Rights Act of 1964 (Title Vll)
              'The
     IX   I         Age Discrimination in Employment Act (ADEA)
     tI        The Americans.With Disabllities Act (ADA)
     ij        The Ëqual PayÀct(EPA)
     tI        The Genetic lnformation Nondiscrimínation Act (GINA)

You need do nothing further at this time. We wíll contact you when we need more information or assistance. A
copy of the charge or notice of the charge will be sent to the respondent within 10 days of our receipt of the
chaçe as required by our procedures.
Please be aware that we will send a copy of the charge to Hawai'iCivil Rights Commission 830 Punchbowl Street
Suite 411 Honolulu, Hl 96813 as requ¡red by our procedures. lf the charge is processed by that agency, ít may
require the charge to be signed before a notary public or an agency official. Then the agency will investigate and
resolve the charge under their statute. lf this occurs, section 1601.76 of EEOC's regulations entitles you to ask us
to perform a Substantial Weight Review of the agency's final finding. To obtain this review, a written request must
be made to this office within 15 days of receipt of the agency's final finding in the case. Otherwise, we will
generally adopt the agencys finding as EEOC's-

The quickest and most convenieni way to obiain ihe contact informaäon and the siatus oí your charge is to use
EEOC's Online Charge Status System, which is available 2417.You can access the system via this link
(httOs://oublicportal.eeoc-qov/portal) or by selecting the "My Charge Stafus" button on EEOC's Homepage
fu¡¡rrg.e€oc.ggy). To sign in, enter your EEOC charge number, your zip code and the security response. An
informational brochure is enclosed that provides more information about this system and its features.

While your charge is pending, please notlfu us of any change in your address, or where you can be reached if you
have any prolonged absence from home. Your cooperation in this matter is essential.

                                                              Sincerely,

                                                               ùt-
                                                              Glory Gervacio Saure
                                                    lt_   -   -Local
                                                                       Office Director
                                               (\             (808) 541-3r 18

Offíce Hours: Monday    - Friday, B:00 a.m. - 4:30 p.m
www.eeoc.gov
Enclosur{s)
      !                                          32      a\
           Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 26 of 207
                                                                                                                               l-\                                        PageID #:

EEoCFomS(11/09)

                       Cnnnce op DlscRtMtNATtoN                                                                  Charge Presented          To:             Agency(ies) Charge No(s):
               Thls 6orm is affected by tho Pdvacy Act of 1974. See enclosed Prþaoy AcÉ
                      Stat€meot and otlrer irúø¡nation before compleüng lhis Íom.
                                                                                                                      tr     FEPA

                                                                                                                      E      EEOC                                 486-2fie0æ12
                                                                Hawai'i Givil Rights Gommission                                                                                     and EEOC
                                                                              Sffie    a læal   Agency, tr any

Name (Indcala Mr., Ms., ìtus.J                                                                                                Flome Fhone ûncf. A¡ea Code)                        DaledEt¡rür

 Ghester Staples                                                                                                                  (8081 3er-e512                            08-1¡l-f 953
SreetAddress                                                                            City, Stab and ZIP Code

P.O. Box 235777, Honolulu, H|96823

Named is the Employer, Labor OçanÌzaton, EmploymentAgency, Apprenüceship Cornmittee, orStaþ or Local Govemment Agency That I Beliew
Dlscriminated Agaimt Me or Others. (lf marc tlnn two, llû under PARÛCU-ARS ælow-l
Nâme                                                                                                                           No. Eß?loye€3.l,lemte$             Phme No. (I¡rfudø Area Code)

BAE SYSTEMS HAWAII SHIPYARDS                                                                                                       101    '200                       (sos) 423s88S
Street    Address                                                                       City. State and ZlP Code

Bldg I44ADd#4 Cushing St., Pearl Harbor, H|96860

Name                                                                                                                           l{o. Erndryees,l¡þnbss             Phone l,lo. (ltlcûglø"tuea Code)




SbeetAddress                                                                            Cíty, State and ZIP Code




DISCR¡MINATION BASEO ON (Chsck appmøiate box(es)'J                                                                                     DATqS)    DTSCRIM¡NATTON TOOK PLACE
                                                                                                                                                Eadiest                              Latest

      x     RACE                   COLOR                 sEx                RELIGION                  NATIOMI.ORIGIN                      06-0È2016                          07-03-2016
           x     RETALATION                x   AGE              DISABILITY             n         osrumcnFoRÀ,tATroN
                         OTHER lspec¡/i¡)                                                                                                            x      CONTINUING ACTlOil

THEPARflCUI-AF"g ARE 0f adcfrønal           paW is neêdad, atbch    exba st¡eetfsJ);


  I   was hired as a Sh¡p Fitter Welder Level One in 2011.

  Throughout my tenure of employment, Respondent has repeatedly failed to promote me to the
  Journeyman Welder posit¡on. The most recent round of promotions was in or about May 20l6,.when
  Respondent promoted younger, non-Black Level One Welders: Janson Keomaka (Japanese mixlm¡d-
  20s) and Jumil Tupas (Filipinol40s).

  ln or about May 2016, I filed an ¡nternal race and age discrimination complaint with Respondent about
  this matter. ln a meeting w¡th HR Manager Laurie Maruyama, Union Representative Shane Ferreira,
  and Projest Manager Frank Brooks (Blacktlab 40s), I was told that an evaluet¡on was necessary, and
  that I would be evaluated for a period of three weeks and then prov¡ded some feedback.

I rnrant thls charge filed with boü¡ the EEOC and the Stata or      bcal Agency, if any. I            NOTAFCí     -   t¡tlhen necessary lbrStala a   *l   Loc-d   Apncy   Reg¿¿reÌr¡or¡ts
uill advise the agerrcies   ¡f I   {ñangp firy address   øphone ru.snbs ard I will
coopeøte fr.tlly with them ln he procass¡ng       d   my charge in acco¡dance wilh their
procedures.
                                                                                                      I srr¡ear oraffrm ttpt I have read the above chaqe and that ft ¡s rue to
I dedare mder penaþ of periury üìat            fie   above is t¡re and conec¿                         Éro   be$ of my knodedge. infurmalion ard belief.
                                                                                                      SlGNAruREOFCOMPIAINÁNT




 x {-s-¿                             x
                                                                                                      SUBSCRIBED AND SI,VORN TO
                                                                                                      (ßþnlh, day, yeæl

               Dde                                   Chtgîng PaÍy


                                                                                                                                                                            ^',
           Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 27 of 207                                                                               PageID #:
                                 lr              33
    EEOC Form 5 (11109)


                           CHnnce            or    Ð¡scRrMrNATroN                                          Charge Presented           To:             Agency(ies) Charge No(s):
                This                  by lt€ P¡lrracy Act d 1 974. See enclosed Privacy Act
                       ftnn is affected                                                                                  FEPA
                          StaÞment ard oüler lnforrnation befure compleüng this forn
                                                                                                                   x     EEOC                             486-20t6-{t0312
                                        Hawai'i GivÍl Rights Gommission                         and EEOC
                                                sfafe I læal Agerqi, if any

     On June 6, 2016, I metwith Mr. Brooks and Crafr Manager Brian Adams ffiitefS{ls}, where I was told
     that rny work was not critical enough, and that Mr. Brooks needed more critical work in order
     to evaluate me; as such, I was not being promoted,

     When I asked why the other personnel were not asked to undergo a similar evaluation period, Mr.
     Brooks indicated that we were talking about me and not the other personnel. Mr. Adams wanted to
     see if I could work off a blueprint and follor a plan, so I was to be evaluated for another two weeks.

     Since complaining, I have been subjected toft¡rther retaliation. On June 30, 2016, I was sent home
     four hours early because there was not enough work. However, there was enough work On July
     L2Olq I was sent home early dueto illness and then not scheduled to workthatweekend.
     I believe that I have been subjected to discrimination due to my race (Black), age (6íl), and in
     retaliation for engaging in a protected activity, in violation of Title Vll of the Givil Rights Act of 1964,
     as amended, and the Age Discrimination ín Employment Act of 1967, as amended. I further believe
     that a class of older and Black employees has also been subiected to employment discrÍmination.




I ì¡ìrant this charge ñled with bolh the EEOC afld the State or local Age{¡cy, Íf arry,       I   NOTAFITí   -   Wh€Ð   necessay for St'ate   arrd   LæÅ Agency RequirenÊnts
will adv¡se ü¡e agencies if I changp ¡ny address or phone number and I will
cooperate fullywlh thein ¡n the gocessiæ of mycharge in accordancâwitl¡ lheir
procedures.
                                                                                                  I swear or affirm that I have read the above ctnrgre and           hd   ¡t is   tue to
I   dedare under penalty of per¡ury that fte above is üue and correct                             the best of my knowledge, infurmation and belief.
                                                                                                  SIGNATURE OF COMPIAINANT




    x     {-u¿ Date
                                     x
                                                    Charying Party
                                                                                                  SUBSCRIBED AND SWORN TO BEFORE ME
                                                                                                  (ftþnth, day,   yøt,
                                                                                                                                                        ÎHIS DATE
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 28 of 207      PageID #:
                                      34




              U.S. Equal Employment Opportunity Commission
                           Honolulu Local Office
                                  300 Ala Moana Blvd
                                      Room 7-127
                                   Honolulu, Hl 96850

                    NOTICE OF CHARGE OF DISCRIMINATION
                     (This Notice replaces EEOC FORM 131)

                             DIGITAL CHARGE SYSTEM
   August 9, 2016
   To: Ms. Laurie Maruyama
      HR Manager
      BAE SYSTEM HAWAII SHIPYARD
      I a u rie. m a ruya ma @ baesystems.com




   This is notíce that a charge of employment discrimination has been filed with
   the EEOC against your organization by Chester Staples, under: Title Vll of the
   Civil Rights Act (Title Vll) and The Age Discrimination in Employment Act
   (ADEA). The circumstances of the alleged discrimination are based on
   Retaliation, Race, and Age, and involve issues of Terms/Conditions and
   Promotion that are alleged to have occurred on or about Jun 06, 20L6
   through Jul 03, 2016 and may be continuing.
   The Digital Charge System makes investigations and communications with
   charging parties and respondents more efficient by digitizing charge
   documents. The charge is avai.lable for you to download from the EEOC
   Respondent Portal, EEOC's secure online system.
   Please follow these instructions to view the charge within ten (10) days of
   receiving this Notice:
       l-. Access EEOC's secure online system: https://nxg.eeoc.gov/rsp/login.jsf
       2. Enter this EEOC Charge No.: 486-2016-003L2
       3, Enter this password: OX4272BG
   Once you log into the system, you can view and download the charge, and
   electronically submit documents to EEOC. The system will also advise you of
   possible actions or responses, and identify your EEOC point of contact for
   this charge.
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 29 of 207   PageID #:
                                      35



   lf you are unable to log into the EEOC Respondent Portal or have any
   questions regarding the Digital Charge System, you can send an email to
   HLOACT@eeoc.gov.
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 30 of 207       PageID #:
                                      36




   Preservation of Records Requirement
   EEOC regulations require respondentsto preserve all payroll and personnel
   records relevant to the charge until final disposition of the charge or
   litigation, 29 CFR 51602.14. For more information on your obligation to
   preserve records, see htto://eeoc. qov/emolovers/ record keepinq.cfm.

   Non-Retà liation Requirements
   The laws enforced by the EEOC prohibit retaliation against any individual
   because s/he has filed a charge, testified, assisted or participated in an
   investigation, proceeding or hearing under these laws. Persons filing charges
   of discrimination are advised of these Non-Retaliation Requirements and are
   instructed to notify EEOC if any attempt at retaliation is made. For more
   information, see htto://www.e eoc. q ov/l a ws/tvpes/fa cts-retal.cfm.

   Leqal Representation
   Although you do not have to be represented by an attorney while we handle
   this charge, you have a right, and may wish to retain an attorney to
   represent you. lf you do retain an attorney, please provide the attorney's
   contact information when you log in to the online system.

   Please retain this notice for your records
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 31 of 207       PageID #:
                                      37




               U.S. Equal Employment Opportunity Commission

                            FEDEML ¡NVESTIGATION:
                   REQUEST FOR POSITION STATEMENT
                AND SUPPORTING DOCUMENTARY EVIDENCE
   EEOC hereby requests. that youf organization submit within 30 days a
   Position Statement setting forth all facts which pertain to the allegatioÁs in
   the charge of discrimination under investigation, as well as any o[her facts
   which you deem relevant for EEOC's considêration.

   We recommend you review EEOC's resource guide on "Effective Position
   Statements" as you prepare your response to this request.

   Fact-Based Position Statement
   This is your opportunity to raise any and all defenses, legal or factual, in
   response to each of the allegations of the charge. The position statement
   should set forth all of the facts relevant to respond to the allegations in the
   charge, as well as any other facts the Respondent deems pertinént to EEOC's
   consideration. The position statement should only refer to, but not identify,
   information that the Respondent asserts is sensitlve medical information, ór
   confidential commercial or financial information.
   EEOC also requests that you submit all documentary evidence you believe is
   responsive to the allegations of the charge. lf you submit only an advocacy
   statement, unsupported by documentary evidence, EEOC may conclude thai
   Respondent has no evidence to support its defense to the aliegations of the
   charge.

   EEOC may release your position statement and non-confidential attachments
   to the Charging Party and her representative and allow them to respond to
   enable the EEOC to assess the credibility of the information provided by both
   parties. lt is in the Respondent's interest to provide an effective pósition
   statement that focuses on the facts. EEOC will not release the Charging
   Party's response, if any, to the Respondent.

   lf no response is received to th'is request, EEOC may proceed directly to a
   determination on the merits of the charge based on tne information at its
   disposal.

   Siqned bv an Authorized Representative
  The Position statement should be signed by an officer, agent,                or
  representative of Respondent authorized to speak officially on its behalf    ín
  this federal investigation.
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 32 of 207       PageID #:
                                      38




   Seoreqate Confidentia I I nformation i nto Seoa ratelv Desio nated Attach ments
   lf you rely on confidential medical or commercial information in the position
   statement, you should provide such information in separate attachments to
   the position statement labeled "Sensitive Medical lnformation," "Confidential
   Commercial or Financial lnformation," or "Trade Secret lnformation" as
   applicable. Provide an explanation justifying the confidential nature of the
   information contained in the attachments, Medical information about the
   Charging Party is not sensitive or confidential medical information in relation
   to EEOC's investigation.
   Segregate the following information into separate attachments and
   designate them as follows:
         a. Sensitive medical information (except for the Char:ging Party's
              medical information).
         b. Social Security   Numbers
         c. Confidential commercial     or financial information.
         d. Trade secrets information.
         e. Non-relevant personally identifiable information of witnesses,
            comparators or third parties, for example, social security numbers,
            dates of birth in non-age cases, home addresses, personal phone
              numbers and email addresses, etc.
         f.   Any reference to charges filed against the Respondent by other
              charging parties.

   Requests for an Extension
   lf Respondent believes it requires additional time to respond, it must, at the
   earltest possrble time in advance of the due date, make a written request for
   extension, explain why an extension is necessary, and specify the amount of
   additional time needed to reply. Submitting a written request for extension
   of time does not automatically extend the deadline for providing the position
   statement.

   Upload the Position Statement and Attachments into the Respondent Poftal
   You can upload your position statement and attachments into the Respondent
   Portal using the + Upload Documents button. Select the "Position Statement"
   Document Type and click the Save Upload button to send the Position
   Statement and attachments to EEOC, Once the Position Statement has been
   submitted, you will not be able to retract it via the Portal.
                                      al
   Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 33 of 207
                                         39
                                                                                                           PageID #:



                               U.S. Equal Employment Opportunity Gomni¡ission
                                            Honolulu Local Office
                                                                                                               300 Ala Moana Blvd
                                                                                                                       Room 7-127
                                                                                                                Honolulu, Hl 96850
                                                                                                                                  I
                                                                                                                    (808) 541 -3 1 1
                                                                                                               TTY (808) 541-3131
                                                                                                               Fax: (808) 541-3390

Respondent: BAE SYSTEMS HAWAII SHIPYARDS
EEOC lnquiry No.: 486-201 6-0031 2

                                                                                 July 12,2016

Chester Staples
P.O. Box 235777
Honolulu, Hl 96823


Dear Staples

This is with reference to your recent inquiry (an office visit, phone call, correspondence, or electronically submitted
intake questionnaire) in which you alleged employment discrimination by the above-named respondent. The
information provided indicates that the matter complained of is subject to the statute(s) checked off below:

    tX    j   Title Vll of the Civil Rights Act of 196a (Title Vll)

    tX    I   The Age Discrimination in Employment Act (ADEA)

    tI        The Americans with Disabilities Act (ADA)

    tI        The Equal PayAct (EPA)

    tI        The Genetic lnformation Nondiscrimination Act (GINA)

The attached EEOC Form 5, Charge of Discrimination, is a summary of your claims based on the information you
provided. To enable proper handling of thís action by the Commission you should:

    (1)   Review the enclosed charge form and make corrections.

    (2) Sign and date the charge in the bottom left      hand block where I have made an "X".

    (3)   Return the signed charge to this office.

These steps are necessarv if vou wish to file a charqe. No charge has been filed because the correspondence you
submitted was not signed. Since charges should be filed within the time limits imposed by law, please complete these
steps as soon as possible. Please call me at the number listed below if you have any questions. lf you have to call long
distance, please call collect.

IF WE DO NOT RECEIVE YOUR SIGNED CHARGE WITHIN 30 DAYS OR HEAR FROM YOU WITHIN 30 DAYS,
WE WILL ASSUME THAT YOU DECIDED NOT TO FILE A CHARGE OF DISCRIMINATION WITH EEOC.

Please be aware that after we receive your signed charge, the EEOC will send a copy of the charge to Hawai'i Civil
Rights Commission 830 Punchbowl Street Suite 4l I Honolulu, Hl 96813 as required by our procedures. lf that agency
processes the charge, it may require the charge to be signed before a notary public or an agency official. The agency
will then investigate and resolve the charge under their statute.
   Case 1:18-cv-00407-SOM-RLP
                         {l
                              Document 1-2 Filed 10/24/18 Page 34 of 207                                 PageID #:
                                         40


Please use the "EEOC lnquiry No." listed at the top of this letter whenever you call us. Please notify this office of any
change in address or of any prolonged absence from home. Please also read the enclosed brochure, "What You
Should Know Before You File A Charge W¡th EEOC," for answers to frequently asked questions about employee rights
and the EEOC process.


                                                        Sincerely,

                                                                     lsl
                                                        Rogelio A. Colon
                                                        lnvestigator
                                                        (808) 541-31 18


Office Hours: Monday   - Friday, 8:00 a.m. - 4:30 p.m
www.eeoc.gov

Enclosure(s)
    Copy of EEOC Form 5, Charge of Discrimination
    Copy of EEOC Uniform Brochure, "What You Should Know Before You File A Charge With EEOC.'
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 35 of 207                 PageID #:
                                      41




lntake lnterview
Chester Staples
7.7.2016

I was hired as a Ship Fitter Welder Level One in 2011

I was just getting back into the workforce, and they asked me to take a lower-level
position. I told them that I would, as I was hungry for work.

I have over 30 years of welding experience

My direct supervisor is Waylen Armstrong, Welding Foreman (local Portuguese
mix/mid-30s).

I will be 63 next month

I have not been given a performance evaluation or been evaluated for performance
during my entire tenure of employment. When I asked him about it, he said that I was
not ready yet. The promotions are up to Mr. Armstrong and whoever the lead person is

I have all of this experience (see my statement), and they are promoting younger lesser-
qualified people. Two Level 1 Welders were promoted to Journeyman about a month
and a half ago: Janson Keomaka (Japanese mix/mid-2Os) and Jumil Tupas
(40s/Filipino). Tupas has been with the shop for about B months to a year, and
Keomaka came over from the Labor shop. He has been in our shop for 3 years. He is
close friends with Waylen.

The promotions go to the Craft Manager, and he lets the Union know,

Another Black gentleman, Corey Victorian (48), has also repeatedly been passed over
for promotion. Corey has been in the welding shop for 5 years. He may file a charge,
and he has treated me the same way.

I filed a discrimination complaint with HR Manager Laurie Maruyama about a month and
a half ago when I found out they were promoted. I mentioned that I had not been
promoted due to my race and my age. We met with HR, and she took down notes. She
called us back for a meeting with the Project Manager Frank Brooks (Blackilate 40s),
Union Rep. Shane Ferreira and Laurie, and he said that he needed an evaluation on
me. He set up a timeframe to check out my jobs (three weeks) and that they would give
me feedback at the end.

On June 6,2016, I was told to meet with Craft Manager Brian Adams (White/S0s) and
Frank. I was told that my work was not "critical" enough, and that he needed more
"critical" work to evaluate my work. So he told me that I was not getting promoted.
When I asked about the other welders and how they have not been forced to do this, he
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 36 of 207                  PageID #:
                                      42




didn't want to talk about it. He said we would look at it for another two weeks, and that
we would reevaluate. But it has been a month, so I came to you.

Mr. Adams said he wanted to give me a blueprint to see if I can follow it. But I have
been given plans and blue prints to work off of, and I have done this the whole time.
They are always double checking my work. I feel that I am being scrutinized.

l've only had about one write-up, and it was about 2 months ago. I was burning stuff out
of the overhead. I was taken away and then put back. When I came back, the other
person had not gotten anything done. lwas frustrated, so I altered the staging (which I
should not have done), and I was written up for that,

Frank is responsible, as he has seen Waylen's practices and has done nothing to stop
it.

I have been passed over for promotion 2-3 times a year

The skills and ability test checklist that I provided you is to show you that I can do all of
those things. I checked them to show you that I can do these things.

I think we have 18 people in the      shop. We are the only two African-Americans. I am
theoldestLevel lWelder. lamalsoseniorfortheLevel 1s, lhavenotbeenpromoted

Last week Thursday (June 30,2016), I was sent home because they said there was not
enough work. Another guy, Gardner (Black), was also sent home. But there was work
available. I was sent home 4 hours early, and this is unpaid.

On Friday, July 1,2016, I was told to punch out because I was sick throwing up for an
hour. Waylen said he would tell Frank, and I was told to punch out at 1 o'clock. I was
also taken off the schedule for that weekend.

So I am noticing retaliation little by little
        Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 37 of 207                                                                   PageID #:
                                              43
                                                                                                                        lntake phone Appt
                                                                                                                estigator: fq¿o0å

                                EeuAL EMpLoyMENT oppoRrrrNrry c,?iiï,
                                                                                                                       l"itkv!             i;-"
                      ç4P- >ÞlV - ü4lz-   INTAKE QUESTIOI\INAIRE t V.

Please immediately complete the entire form and return it to the U.S. Equal Employment Opportunity Commission
("EEOC'). REMEMBER, a charge of employment discrimination must be filed within the time limits imposed by law,
generally within 180 days or in some places 300 days of the alleged discrimination. Upon receipl this form will be
reviewed to determine EEOC coverage. Answer all questions as completely as possible, and attach additional pages if
needed to complete your response(s). If you do not know the answer to a question, answer by stating "not known."
If a question is not applicable, write "n/a." Please Print.
 1.      Personal Information
Last Name:                                                   First Name:                                       MI:              n
Street or Mailing Address:       m ho{ þq7t1                                                                         Or Unit #:
City:       tlrqotulu                            Count¡r:                                        State: þ1Wn\             ZP:              (r
 Phone Numbers: Home:        (          )                                     woru:1A1Ç           )   vW     - ea@t
 cet:   (Øß       I   14\-   lew                            Email   Address:       O,nthOn             hEETI     '.lah              l,{l
Date of Birth:   Qf          \qVb            Sex: Male        ú       Female       I         Do You Have    a Disability?       ffies             f    No
Plesseanslvereachofthenextthreequestions. i. AreyouHispanicorLatino?                             !Yes Mtrlo
ii.   What is your Race? Please choose all that    apply. f       American Indian or Alaska Narive I        esian [] White
                                            fl      AacLor African American f           Native Hawaiian or Other Pacific Islander

iii. What   is yourNational Origin (country of origin or ancestry)?           ttv'ìkd            s+nVs
Please Provide The Name Of A Person We Can Contact                   If We Are Unable To Reach You:
Name:  T.,\a.otfñçào(, lti D                $aq\et                        Relationship:          5?owø
Address: ?D Vo.tr 949+71                                                               lut                     Srate:    lï       ziecodet
                                                                                                                                                   \UKAT
Home Phone:      (       )                  other Phone: tÇW ¡             7?t' gtlz
2. I believe that f   was discriminated against by th9 following organization(s): (Check those that apply)

  f, ømployer f, Union n                         EmploymentAgency              f,        Orher@teaseSpecify)

Organization Contact Information (If the organization is an employer, provide the                     address where you actually worked. If you work
from home, check here LJ and provide the address of the office to which you reported.)                 If more than one employer is involved, attach
additional sheets.
organization  Name: øùf         SYCICVfì
Address: \\319 RUÁhrn0ct D¡^.                                  county:
ciry: Cttar\otK                   sot", ñú ziv )ga 77                  Phone: (fl{)    7qç-- q(¿kl
Type of Business: Navø\ €hìp Rearf      Job Location if different from Org. e¿¿ress: PØl \ Itttbr-r ñava\ gagç

Human Resources Director or ownerName: VUVtt            M afU tl Atfnq                   Phone: q7q- D (Í - gt¡trt
Number of Employees in the Organization at All Locations: Please Check ({) One

[]    FewerThan       15 [       ts -   too f,rct -zao f                   zor -   soo I          More than 500

3.    Your Employment Data (Complete        as many items as        you   can)      Are you a Federal Employee?          [Yes              MÑ"
Date Hired:                                         Job Title At     Hire: Shì               tìtïer Wrldt'r      Vevø\ Tno
Pay Rate When Hi¡ed:                                                  Last or Ct¡rrent Pay Rate:            eq s5 fiour
Job Title at Time of Alleged Discriminario., çVrlp          fifigr   u{qdtr   Le*&l onO nut"
                                                                                             Quit/Discharged:
                                                                                                                                                                  I
Name and Title of Immediate Supervisor:                                                      ¿   t¡r¡ø\dì                vì   ù                  JUL        0t6
      Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 38 of 207                                                            PageID #:
                                            44

                                                                                                                                                        2

 If Job Applicant Date      You Applied for Job                                   Job Title Applied For

 4. What is the reason (basis) for your claim of employment discrimin¡¡ie¡2
 FOR EXAMPLE, if you feel that you were treated worse than someone else because of race, you should check the box next to Race. If
 youfeel you were treated worse for several reasons, such as your sex, relìgion and national origin, you should check all that appty. t¡
 you complained about discrimination, participated in someone else's complaint, or fited a charge of dßcrimination, and a iegative
 action was threatened or taken, you should check the box næt to Retaliation.
  //
 Wú'u"" I Scx úe"                 I Disability I        National Origin      !   Religion   I   Retaliation f]Pregnancy     I    Color (rypically   a
 difference in skin shade within the same race)        [     Genetic Information; choose which type(s) of genetic information is involved:

 I   i. genetic   testing fl ii. family   medical   history ! iii. genetic services (genetic      services means counseling, education or testing)

 If you checked color, religion or national origul,        please specifu:

 If you checked genetic information, how did the employer obtain the genetic information?


Other reason (basis) for discrimination @xplain).

5. \Mhat bappened to you that you believe            was discriminatory? Include the date(s) of hann. the action(s). and the name(sland
title(s) of the person(s) who you believe discriminated against you. Please attach additional pages if needed.
(Example: 10/02/06 - Discharged by Mr. John Soto, Production Supervisor)
A)   Date                                 Action:
                                                      /o*a/ ¿úêf /o, 7/nn,fr^
Name and Title                               le:
B)   Date                                 Action:                                                                     /         të¡L    /4q

Name and Title of Person(s) Responsible:

6.   Why do you believe these actions were discriminatory?               Please attach additional pages    if   needed.

      /     co     n   n   a7-5   ufp         rt ro-/"J          /u ¡ /nr rfl /ârrÍ

7. What     reason(s) were given to you for        t!9 acÞ;you consider discriminatory? By whom? His or Her Job Title?
             tr/27/^ A/,nslz^l"Xik                                /6 c/ot, /rt",/¡ on/7ooo¡,/ jolÍ
8. Describe who was in the same or similar situation as you and how they were treated. tr'or example, who else applied for the
same job you did, who else had the same attendance record, or who else had the same performance? Provide the race, sex,
age, national origin' religion' or disability of these individuals, if knovn, and if it relates to your claim of discrimination. For
example, if your complaint alleges race discrimination, provide the race of each person; if it atleges sex discriminationo provide
the sex ofeach person; and so on. Use additional sheets ifneeded.

Of the persons in the same or similar situation as you, who was treated better thanyou?
A. Full Name                                                                                              Job Title



Description of Treatrnent


B. Full Name                                                                                              Job Title
                                             o
     Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 39 of 207
                                           45
                                                                                                            rl                         PageID #:


     ,Ì'
                                                                                                                                                             J
Of the persons in the same or similar sitr¡ation           âs   you, who was treated worce thanyou?

A.   Full Name                                Race. sex. age. national       origin religion ordisability         Job Title



Description of Treatment


B. Full Name                                  Race. sex. age. national origin. religion or disability Job Title



Description of Trçaünent


Of the persons in the same or similar situation            âs   you, who was treated the søme         as   you?
A. FullName                                   Race. sex, age. national origin, religion or disability Job Title

     Cor             Victuyì     a/ì           Ølar}l-,         M4\t, rlg           vlS   ,                       çlnì        fifl-or Þevd ohe wâdr(
Description of Treatmènt
                                       on   - 0+hgv             00\¿trs                       Dv¿r   hìrn wi+h        lesç             øÌrrn
B. Full Name


Descriotion of Treaünent



Arswer questions 9-12 only if you are claiming discrimination based on disability. If not, skip to question 13.                        Please tell us   if
you have more than one dÍsability. Please add additional pages if needed.

9.   Please check     all that   apply:               I           yes, I have   a   disability

                                                      ff          I do not have a disability now but I did have one
                                                      I           No disability but the organization treats me as if I am disabled

10. What is the disabilify that you believe is the reason for the adverse action taken against you? Does this disabitity prevent
or limit you from doing anything? (e.g., lifting, sleeping, breathing, walking, caring for yourself, working, etc.).




11. Do you use medications, medical equipment or anything else to lessen or eliminate the symptoms of your disabilify?
     Yes    f       NoI
If "Yes," what medication, medical equipment or other             assistance do you use?




12. Did you ask your employer for any changes or assistance to do your job because of your disability?
     Yo    !       No[
If 'YES",      when did you ask?                                          How didyou ask (verbally or in writing)?

Who did you ask? (Provide full name and job title of person)


Describe the changes or assistance that you asked for:




How did your employer respond to your request?
       Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 40 of 207                                                                         PageID #:
                                             46

                                                                                                                                                                          4
13. Are there any witnesses to the alleged discriminatory incidents? If yes, please identify them below and tell                                     us what they
wilI say. (Please attach addÍtional pages if needed to complete your response)
A.    FuII Name
                                                                                                           g0g - kak       -      5g
     Cst        vicfina/\                            Ship ñ+hZ .Vleldrr lercl o¡e                                   ili                          s                     +n qQ(.
What do you believe this nerson will tell us?
Hc wìr\ ç+ral(.          +w
                         bo+h        uE oltl'
                                        ry                       Wl   q wà             ry    for prornutìon. Ènd +hq arc dBanmìnahng
           yte{ both         oF     \rç,X Vrave'¡it                        a    PrD
                                                                                      rnuhrn ìn alrnosf           Uo)cìy        \W'
B.                                                  Job Title


What do you believe this person will tell us?




14. Ifave you fited a charge previously in this matter with EEOC or another agency? Yes I                                               NoM
15. If you have filed a complaint with another                  agency, provide name of agency and date of filing:




16. Have you sought help about this situation from a union, an attorney, or any other source?
Providç name of organization, name of person you spoke with and date of contact- Results, if any?
 VatLî( tftauyana- ttR 9Pç Çt1ç.feï} ?ca{l V'tWv
                                                                                                                                   "*t NoI
Please check one of the boxes below to tell us what you would like us to do with the information you are providing on this
questionnaire. If you would like to file a charge ofjob disorimination, you must do so either within 180 days from the day you knew
about the discrimination, or within 300 days from the day you knew about the discrimination if the employer is located in a place
where a state or local government agency enforces laws similar to the EEOC's laws. If you do not file a charge of discrimination
within the time limits, you will lose your rights. If you would like more information before filing a charge or you have
concerns about EEOC's notifying the employer, union, or employment agency about your charge, you may wish to check Box
l. If you want to file a charge, you should check Box 2.
              I want to talk to EEOC employee before deciding whether to file charge. I wrderstand that by checking this box, I
                                       an                                                              a
Box I       u have not filed charge with the EEOC. I also understand that I could lose my rights if I do not file a charge in time
                                   a


                I want to filea charge of discrimination, and I authorize the EEOC to look into the discrimination I described above. I
Box 2
                gnderstand that the EEOC must give the employer, uniont or employment agency that I accuse of discrimination
            ffinformation about the charge, including my name. I also understand that the EEOC can only accept charges ofjob
              ' discrimination based on ftìce, color, religion, sex, national origin, disabitity, age, genetic information, or retaliation for
                opposing discrimination.



                                                                                                                7-        /-   1(
                                            Signature                                                                     Today's Date

PRMCY ACT STATEMENT:               This form is covered by the Privacy Act of i974: Publíc Law 91-579. Authority for requesting personal data and the uses thereof a¡e:
l.  FORM NUMBER/TITLE/DATE. EEOC Intake Questionnaire (9/20108).
2. AIJTHORITY.42U.S.C.$2000e-5(b),29U.S.c.$211,29U.S.C.9626.42U.S.c.                       12117(a),42Usc$200otr-6.
3. PRINCIPAL PüRPOSE. lhe purpose of this questiormaire is to solicit information about claims of employment discrimination, determine whether the EEOC has
   jurisdiction over those claims, and provide charge filing counseling, as appropriate. Corsiste¡t with 29 CFR 1601.12(b) and 29 CFR I 626.8(c), this questionnaire
   may serve as a charge if it meets the eleaents of a charge.
4. ROIJTINE USES. EEOC may disclose information from this form to            other state, local and federal agencies as appropriate or necessary to cârÐ/ out the
   Commission's functions, or if EEOC becomes awa¡e of a civil or criminal law violation- EEOC may also disclose i¡formation to respondents in litigation, to
   congressional ofñces in response to inquiries from parties to the charge, to disciplinary committees investigating complaints against attomeys representing the
   parties to the charge, o¡ to federal agencies ínquiring about hiring or security clearance maüers
5. WITETHER DISCLOST]RE IS N{ANDATORY OR VOLUNTARY AND EFFECT ON INDIVIDUAL FOR NOT PROVIDING INFORMATTON.
   Providing of this information is voluntar¡r but the failure to do so nay hamper the Commission's investigation of a charge. It is not mandatory that this form be
   used to provide the requested information.
 Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 41 of 207                    PageID #:
                                       47



    G larification lnterview
    Chester Staples
    11.9.2017

    Ïhe  issue with the blueprint was
                                       that myserf and corey wourd
    evaluation program' I refused                                   be praced on thís
                                    iã oo tre iãst      n"o had enougtr'oy ttrat point.
                                                   "r'î
    No one else was subjected
                                 to that.
    I have a 2'5 y"1t,:19,:on
                                    schedule does not ailow me
   these guys Thís is when Foreman
                              -ivlv                              to come in to parlicipate with
   them that I could not come it;;;v. 9o"      tolã Å" ilat.it was to ,r.,oï'n,.,u
                                         rnév Ããiäiir-o" tr¡s ¡n oroäïto brueprints. l tofd
                         issue H" *orro                                                 hís burt.
   li::,ff: åï:jfe                         "rco
                                                ôur-me'on to iÀá ,ioäîã,. åoort  "ou",.
                                                                                    20   minute

   I have experience with blueprints.

   The reason that I got one out
                                 of eight correct was because
                                                               I was pissed off by then.
  I did not have any association
                                 with Kimo. Leander was on
  the Mainland.                                              first shift, and he came from

   Frank Brooks initiated the program
                                      and told me with a smirk
  coutd do the rasks that r                                      on hís
                                       H; ;"r;r.rïåägirg me arong. face that anyone
                            "orpi"t"o
  lnsofar as my promotion in January
  end of the vear. Maybe *rev tÁougr't.2p17,they were-trying to promote me before the
                                       r       *olro;ä;; and drop my compraint.
 corey was promoted before I was,
                                     so he did not choose to file
 had to go through hoops. r ihinl-ñå                               a complaint. corey and
                                      was promoted on Jury 27,                                 I
                                                                   2016.
when it came to us we starled raising
Again, no one erse was forceJ            hell about the program, This
                                                                       is all documented.
                                 t;g" Ëh;;;g;"t"hir åu""tr"tion program.
l've tarked to management throughout
situation.                               the years, but they never rooked
                                                                            into my

I was laid off last month
                          from 10/9 to
That is based upon senioríty. erirìnru11/6. weare raid off due to a srowdown in work.
                                       ttrey passãJru         over back in May 2016,r
f:l:i,.:J:"*îtgj:ffi$;riiv              rist   r"ií"t'Àãñå,                           was
                                                              rhere were about s peopre that




I made 31.S0 or so, and I now
                              make 33.2S an hour
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 42 of 207                                       PageID #:
                                      48




                                                                                       ¡NSPIRED             I¡ì/ORK
    vIs    F,T,ECTBGN'C        tltAlr
    September 22,2A16

    Ms. Emily Mauga
    Honolulu Local Offrce
    300 Ala Moana Blvd
    Room 7-L27
    Honolulu, HI96850

    Dear Ms. Mauga:

       BAE systems Hawaii shipyards Inc. (the "company'' or "BAE sysrEMS HSy')
   submits this position statement in response to the Charge of Discrimination brought by Mr.
   Clrester Staples ('Mr. Staples')l. Mr. Staples alleges that he has been discriminated and
   retaliated against. Specifically, he alleges that the Company has repeaædly failed to promote
   him to the Joumelpe$on Welder position due to his race and age. In addition, Mr. Staples
   alleges that he experienced retaliation after filing an internal race and discrimination compl,aint
   whe,n he was sent home four hours early on June 30, 2016 and the,n not scheduled to work the
   cnsuing weekend after being sent home due to illness on July 1, 2016. This is untrue.

       There is no evidence of Mr. Staples being discriminated against nor is there
   evidence of Mr. Staples being retaliated against, Mr. Staples was hired in 2011 as a Level l,
   one of the higher levels positions in the lVelding department and right below the Joumeypeæon
   level in the Welding deparhnent. The Director of Operation for the Welding De,parfrnent is a 54
   year old African-Arnerican male. He agrees with the Shop's assessment that Mr. Staples is not
   qualified for a promotion to a Joumeyperson.

      Further, Mr. Staples was sent home 4 hours into his shift on June 30, 2016 at the exact
                                                                                -
  satne time - as his co-worker. He was scheduled and did in fact work the following
  dayslhours:

       Ðgy                                   Ilogrs W"orked
       Friday, July 1,2A16                   8.68 hours
       Saturday, Iuly 2,2016                 10.58 hours
       Sunday, July3,2A16                    8.63 hours
   I This writtea position statement, including any and all attached exhibits,
                                                                               is regarded. by The Company as
  confidential business information. It has been provided to thË EEOC solely and exclusively for the putpãses
  of resolving the above-refsrenced rnatt€r. The Company requests that its written position statement not b€
  disÍributed or cÍisseminated io any i¡dividuais or entiiÍes, except as ís necessary io investigaÈe the above-
  referenced mattçr', as is necessary to resolve the above-referenced matter or as is permitted iy statuÉc, case
  larv or administrative regulation. The Company sub¡nits this written posìtion statement at the request of the
  EEÛC, and it is based solely upon the information that the Company is aware of at the present time. The
  Company reserves the right to amend or supplernenf this writtcn position $tatement, if neceisary, at any time
  in the future. Under no circusrstances does fle Cornpany concede fhe admissibiliry of this written
  posìtion statement, or of any of the facts or information contained hereiq in con¡ection with any future
  proceeding before the EEOC, any otheradministrative age¡cy cjrin court.




                                                                                                              T
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 43 of 207                           PageID #:
                                      49




                                                                          INSPIRED            WORK

     These are the same days in which Mr. Staples stated in his Charge of Discrimination that
 he was sent home early due to illness and then not scheduled to work. This serues as
 evidence that Mr. Staples has not experienced the retaliation that he alleged. Mr. Staples
 remains gainfully employed by the Company. He has been offered additional training in
 order to assist him in being promoted. Accordingly, The Company believes the evidence set
 forth in fhis po$ition statement will enable the EEOC to summarily dismiss Mr. Staples's
 Charge of Discrirnination.

                                       Factual Background

 a.   BAE SYSTEMS HSY's Operations.

     The Company is a federal contactor that provides marine construction, re,1:air,
 overhaul and conversion services for ships to the United States Government. BAE SYSTEMS
 HSY is locatcd on Joint Base Pea¡l Harbor Hickam and provides ship repair and modernizalton
 services under a competitive contract(s) with the U.S. Navy.

 tr. BAE SYSTEMS HSY's Policies
    The Company "administers all employment decisions on a nondiscriminatory basis
without regard to an applicant's or employees' race, color, religion, sex, gender, national
origin, age, status as a qualified individual with a disabilify, genetic infonnation,
pregrìancy status, marital status, sexual orientation, stafus as a US veteran, gender identity and
expression, or any other characteristic protected by law." Employment decisions include,
among others, hiring, promotion, layoff and termination decisions. The Company has
intemalized its Equal Employment Opporfunity policy in everyihing that it does.
Creating an inclusive environment, where individuals are respected and valued for their
diverse backgrounds is a core tenet of The Company's culture. Accordingly, The Company
has a sound 'Equal Employment Opportunity, Anti-Harassment, and Affirmative Action"
Policy. (See Exhibit l).

   The Company stdves to ensure that no employee is retalíated against. The Company's
Equal Employment ûpporhrnity, Anti-Harassment and Affirmative Action Policy strictly
prohibits retaliation. (See Exhibit 1). Mr. Staples is familiar with such policies. As a member of
the bargaining unit, he is also aware that the Collective Bargaining Agreement ("CBA")
prohibits discrimination. (See Exhibit 2).

c. Shop Dernognphics establish that BAE SYSTEMS HSY is Incredibly Diverse

   Mr. Siaples is and has been empioyeri in the Wciding Depariment as a Levei 1 si¡rce iris date
of hire, February 23, 2011, at which time Mr.     Staples was 57 years of age. By way of
background, the Welding Department is incredibly diverse, both from a management perspective
and an employee perspective, Director of Operations, Frank Brooks is an Afücan-Amerjcan male
who is age 54. Mr, Brooks was hired oû. or around December 30, 2013 at age 52, fiirther
evidence that the Company does not discriminate on the basis of age or race. Reporting to Mr.




                                                                                                2
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 44 of 207                          PageID #:
                                      50




                                                                            INSPIRED           WORK
   Brooks is Craft Manager, Brian Adams (White). Mr. Adams is age 5I. He was hired on or
   a¡ound June, 2, 2015, frrther establishing th¿t the Company does not discrimínate on the basis of
   age.

       Reporfing to Mr. Adams are 3 Craft Forepersons and 1 Craft Leadperson. Demographícs are
   also diverse,a.s shown below:


   Name                    Tirle                    Race                                Age
   1ilavle¡r Armstrone     Craft Foreperson         Native Hawaiiarloth Pac island      34.9
   Kimo Ka¿ihue            Craft Foreperson         Native Havraiia¡/Oth Pac Island     3t.6
   Leander Knox            Craft Fcreperscn         Bl aclc/A frican Amed can           27.2
   Eiy Calausfro           Craft Leadperson         Asiarr                              64.8

       In short, five of the six individuals who supervise Mr. Søpies are diversg with 2 of the 6
   being African American. Note as well that Leander Knox was hired as a Foreperson in Decernbsr
   2015. A company that hires an African-American directly into the Forepersãn role as rece,nt as
  December 2015     is not a Company that discriminates against African-American        employees,
  especially when the Director of operations is also Afücan-American.

      The same is true with respect to Mr. Staples' allegations of age discrimination. Three of the
  six individuals who supervise Mr. Staples axe over age 50. Both the Director of Operations and
  Ctafr. Manager are in their 50s. Cr¿ft Leadperson, Ely Calaustro is acfually olãer than Mr.
  Staples. These types ofdernographics cut against Mr. Staples claims of díscrimination.

      A review of the general employee demographics in the Welding tieparhnent fi¡rther undercuts
  Mr. Staples' claims of discrimination. The l<¡west level worker in th; Welding department is a
  Level 4. The next lowest level workEr is a Level 3, then a Level 2, and then a Level l. Once a
  Level I leams the necessary skills for advancement, he or she is promoted to t}e title of
  "Journe¡rperson'Welder.o'Demographics of the Journeypersons and lower levels are as follows:




                                                                                                ?
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 45 of 207                            PageID #:
                                      51




                                                                                rNsPrÊËÞ woRK
  Hire D¿te     Job   Title                     Race                            Aee
                                                Native Hawaiian/ûther Pac
  tÐt22/2tt3 t01 - Journe1r¡]ffson                                              53.5
                                                 Island
  3i5/2t13     002 - Journol¿person              Asian                          51.5
  5/4/2$11     0û3 - Joumeypersûn               MultipTe Ethnicity              32^6
  3/1612t09    004- Journeyperson               Hispanic/Latino                 35.0
  5/26/2t01    005- Journeyperson               Asian                           55.6
  7/2/2üA7     006- Journeyperson               Multiple Ethnicity              43.4
                                                Native Hawaiiarv'Oth Pac
  f2/t9/2AA1   û07- Jorrrneyperson                                              63.8
                                                tsland
  4/712t1,5    0û8* Journeyperson               ,{sien                          43.9
  7/27i2A11    009- Joumeyperson                Bl aclclAf¡i c an ,Arneri can   47.4

 4t4/2416      t10 - Level 1                    Asiarr                          57.2
 3/8/2$16      û11-LevelI                       Blacl</African American         53.3
 1U3012t11     012 - Level i                    Hispanic/Latino                 64.5
 7/L3/2011     013 - Level    1                 Asian                           29.2
 2/23i2011     Chcstsr Stapics    - Level   1   Bl acldAfri can Arr eri can     63.t

 3i24/201s     û15 - Level 4                    Multiple gthnicity              23.5
                                                Native I'lawai i ar/Other Pac
 2111t2009     016 - Level 4                                                    38.8
                                                Isiand

    The above demographics establish that BAE SYSTEMS HSY employs a diverse group of
ernpioyees, including an African American Journeyperson and a Journeyperson who is older than
Mr- Staples. Further, BAE SYSTEMS HSY has recørtly hired two employees as Level I over
the age of 50 - one of whom is African American (identified as 010 and 011 above). Mr. Adams
rvas involved in both of these hiring decisions, further establishing that no discriminatory animus
is held against older, African American ernployees. The two ernployees who are currently
ernployed as Level 4s (the lowest level in the deparhnent) are both under age 40 and are not
African American.

d. Mr. Staples' Employment History

   Mr. Staples was hired in February 23,201I as a Level 1. At his time of hire, he was 57
years of age. He had been interviewed in-person. Based on his skill level, Mr, Staples rvas
hired as an Iævel 1, one of the higher levels in the S/elding department and the level
right below Journeyperson. Note that younger non-African-American employees
have been hired as l,evel 4s, thus showing that employmeût decisions are not haserl
on age, race or any protected category. Furthermore, Mr. Adams has been involved
in these hiring decisions, Mr. Adams obviousiy does not discriminate against older,
African Arnerioan employees when he makes decisions to hire older, African
Amsrican employees at higher levels than younger non-African-American
employees. In short, it is clear that hiring decisions, as well as promotion decisions,
are based off skíll and business need.




                                                                                                 4
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 46 of 207                              PageID #:
                      \,)             52




                                                                                INSP¡RED           WORK

          Mr. Staples is dírectly supervised by Craft Manager Brian Adams flVhite
       Mr. Adams is supervised by Director                                        -         age 5l).
                                              of operation Frank Brnoks (African-Aùerican - o:ge sai,.
       Of the 3 Forepersons and 1 Leadperson who assign Mr. Staples his daily work projeJt,
       assess his perfonnance, one is African American and one is oldir than Mr.
                                                                                 Siaples.        ""¿

        Mr. Staples has been assigned to work in the Welding Department throughout his
   employment, which has been, for the most part, uneventfi¡l. Wl¡i" there have been-concerns
   about his poor worhnanship, he has never received any documented perfonnance discussions.
   Mr. Staples did receive a written waming on February 12, 2016 fu a safety violation.
   Specifieally, he modified some scafficlrling he was using to move a beam on the úSS Hul.ey,
   Mr- Staples is not qualified to modi$ scaffoldíng and was in violation of the co¡¡paryís
   Scaffolding and Staging Procedure nOA-42, Section 5.4.3 which states that it is the.,scafttldina
   user's responsibility to refrain from modifying or altering the scaffold in any wai.,' lt snoutã
                                                                                                     Uã
   noted that Frank Brooks (African American/Age S4),Director of Operations, siþeO offon
                                                                                                   this
   written warning. (See Exhibit 3).



  â. Mr. Staple¡ has not been Discrimínated Against. Rather, he is not qualified
         for a promotion.
      Mr. Staples alleges that he has not been promoted because of his age and his race. These
  allegations are not true. T'lre promotion process is heavily dictated by thJCoilective Bargaining
  Agrecrnent. Skills and Abilities checklists are used in assessing the requirernents necessary
                                                                                                 fo;
  promotion. (See Exhibit 4).

        Mr. Staples was evaluated on May 2,2014- and,was found unqualified to be a Joumeyperson.
  It   was noted on the Skills and Abilities List that [4r. Staples *rrt¿ be, "re-evaluated at
                                                                                               a later
  time," thus showing a willingness on the part of the Cômpany to allow Mr. Staplcs time to
  improve his skills and have t¡em ¡eassessed at a later date. (sèe Éxni¡it s).

     on May 17, 2016 Mr. Staples was evalu¿ted by all three Forepersons and was found
 unqualified to be promoted to a JourneyperÊon. He wás again found to lack many
                                                                                       of the skills
 required to be a Journe¡person. A1l Foråpersons felt there were itenns on the Skills and Abilities
 checklist for which Mr. Staples lacked proficiency including one Foreperson who happens to
                                                                                                 be
 African- American. (See Exhibit 6).

     As evidence of discrimination, Mr. Staples raises the promotion of two youngsr, non-Black
 Level 1 employees to Joumeypersons. It is kue that Jansón Keomaka (multþle ãthoi"itl"VAg"
  32) atñ Jumil Tupas (Asian/Age 43) received promotions from Level t tà rourne¡.person on lvIay
 2' 2t16. This occurred only after they received evaluations f¡om the same 3 Fãiepersoru who
 evlluated Mr' Staples. and after the promotions were a1lproved by Mr. Adams. All four
 individuals verified their workmanship as Joumeyperson levôI.

        What Mr. Staples failed to mer¡tion is that on July 27, 2016, an African-American Level
                                                                                                I




                                                                                                   c
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 47 of 207                           PageID #:
                      Õ               53              \l




                                                                           INSPIRED           ïi¡ORK
                                                                                    It should
 er-nployee (age 47) was also evaluated and promoted by Mr. Adams to a Journeyperson.
 be noted that this employee Fained by     reading  blueprints on  his own time before  being
 evaluated. He also worked with Leander Knox to develop his blueprint reading skills. The
 following individuals have been promoted within the past 12 months:

 NameiPosition       Promotion            Date of Promction   Race                       Age
 Kimo Ka¿ihue        Leadperson to        s12/16              Native Hawaiiar¡/Oth       31.6
                     Craft Foreperscn                         Pac Islånd
 0û4- V/elder        Level I to           5i2/t6              Hispanic/Latino            35
                     Journeyperson
 Jansan Keomaka      L,evel 1 to          s/2/16              Multiple Ethnicity         32.5
                     Jcurnewerson
 Jumil'fupas         Level l to           5/2/16              Asian                      43
                     Journeyperscn
 û09- V/slder        Level 1 to           7/27116             African -American          47
                     Journe\,'Êers0n
016 * Level4         Laborer to Levcl     2/vt6               Natil'e Hawaiiarv'Oth      38.7
                     4                                        Pac Island
015   -   Level 4    From Labarer to      3/28/16             Miritiple Etirnioity       23.5
                     Level 4

    The above chart demonstratçs that a divcrse group of ernployecs has been promoted over the
past several months. An African American ernployee has been promoted from Level 1 to
Jonmeyperson, and two individuals over 40 have been promoted from Level 1 to Journe¡person.
What the cha¡t also demonstrates is that tr¡¡o individuals under age 40 have oniy been promoted
io a Level 4. These fwo employees were not promote<i from Laborers straight io Journeyperson.
Rather, they were promoted only one level, again demonstrating that the Company's
advancement process is legitimate and non-discriminatory. In short, Mr. Staples has no proof that
he has been denied a promotion because of his race or age.

b. Mr. Staptes ìvas not retaliated      against; Rather, HSY is working wÍth Mr. Staples to
    assist him in being promoted.

   It is true that Mr. Staples filed an internal complaint with the Human Resoulces in May of
201.6 alleglng that he was discriminated against insofar as he was overlooked for a promotiorl
among other things. His complaint was thorougþly investigated by HR Manager Laurie
Maruyama ¿rnd his allegations were found to be unsubstantiated, especially given that all 3
forepersons and Mr. Adams did not believe that Mr. Staples was qualified to be promoted to a
Joumeyperson.

    Even though lvk. Staples' allegations \ryere unfounded, Ms. Maruyama met with Mr. Staples
and the union in order to address Mr. Staples' concems. During the meeting, it was decided that
Mr. Staples would be provided additional training should he so choose. Also discussed were
establishing meetings with Mr. Staples and the Craft Manager so that Mr. Staples could receive
feedback regarding his performance.
                             rl
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 48 of 207
                                      54
                                                                                                 PageID #:




                                                                              INSPIRED           \¡I'ORK
         True to their word, alter the May rneeting both Mr. Brooks and Mr. Adams spent time
     evaluating Mr. Staples' skills in an effo* to assist Mr. Staples in improving his performance.
     Both provided Mr. Staples feedback on his performance to try to help him be promìted. In fact,
    by August, Mr. Staples' performance had improved. An August 8, 2016 evaluJtion conducted by
    Mr. Adams indicates that Mr. Staples lacks only the blueprint readíng skills necessary to becomã
    a Joume¡'psrson, as opposed to the various performance deficiencies noted by the 3 forepersons
    in the May evaluation. (See Exhibit 7).

        That said, Mr. Staples still lacks the blueprint reading skfls. 'fhis was determined after Mr.
    Staples provided the correct respûnse to only one of eight questìons regarding blueprint reading.
    (See Exhibit 7). Both Mr. Adams and Mr. Brooks agree that Mr. Staples does not meet the
    requirements necessary for prornotion to a Journeyperson. HSY ís still ãttempting to assist Mr.
    Staples in improving his performance so that he can be promoted. In addition io a continued
   review of his skills, HSY has also offered Mr. Staples additional kaining, including the
   opportunity to train with Crafr Foreperson Leander Knox (African Americaij for additional
   blueprint reading training. Mr. Staples has refused this opporfunity, indicating that he will learn
   on his own. To date, HSY continues to explore training opporfunities for Mr,-Staples, including
   but not limited to, taking online courses at the Company's expense. Mr. Søplesi union rep his
   charged himself with the responsibiliry of assessing possible outside education opporhrnities, and
   the Company is operr to exploring such opportunities.

       As to the allegations of retaliation concerning the hours worked, these allegations are not
   true. Mr. Staples alleges that he was subjected to retaliation when he was sent home eariy on
  June 30, 2016 due to lack of work; Both Mr. Staples and another employee were working on th"
  Port (left) and Starboard (righÐ sides of the Flat Bar Backing Strip Installation on the USS
  Halsey. They were told at the beginning of the shift that there was only about four hours of work
  left on ite:n. 243-12-001 and that they were both to go home when they fïnished as there was no
  other work avail¿ble. Both Mr. Staples and the other employee finishe,cl their assigned work and
  clocked out after working 4.15 and 4.35 hours respectively. There wâs no retaliation involved in
  this decision. Both employees assigned to that specific work item were sent home for the evening
  at the same time.

      Mr' Staples further stated that he experienced retaliation when he wa,s not scheduled to work
  the weekend of July 2-3 2016 after being sent home due to illness on July L, 2016. This is also
  not true. In fact, Mr. Staples was not sent home due to illness as he worked 8.68 hours. Further,
  he was scheduled to work over the weekend and he worked 10.58 houn on July Z,2016 and g.63
  hours onJuly 3,2016. (SeeExhibit 8).

      Mr' Staples cannot establish that he was retaliated against, as the wrítten record
  directly cont¡adicts his allegations. There is simply no evidence to suggest that the
  Company retaliated, against him by sending him horne after v,'crking for foui hours and nof
  scheduling him to work during the weekend. lt had been made clear ihat there was only four
  hours of work available that níght and not only rvas he on the schedule but he worked over
  eight hours on each of the days he claimed he was not worked.. Mr. Staples simply has not
  been retaliated against,




                                                                                                   7
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 49 of 207                          PageID #:
                                      55




                                                                         INSPIREÐ           WORK

                                           Çonçlq¡ion

     The facts are simple. Director of Operation Frank Brooks is an Alrican-American male who
 is age 54. Craft Manager Brian Adams (White) is age 51. Onc of the Cratr Forepersons
 evaluating Mr. Staples is African American. The Leadperson is older than Mr. Staples. Mr.
 Staples was hired as a Level 1, one of the higher level positions ín the V/elding deparlment. He
 has been evaluated similar to all other employees in his deparhnent. Employees are evaluated
 and promoted when they demonstrate that they possess the skills and abilify to perform
work at a higher level in their classification. Other African American eroployees over the
age of 40 in his shop, who were hired around the same time as Mr. Staples, have been
promoted to the JourneSryerson classification. To date, Mr. Staples has not demonstrated this
capability after multiple evaluations by people of his and other ethnicities. His African
American Foreperson evaluated him at the same level as other non-African American
evaluators. He has not experienced any retaliation from any members of the management
team. Rather, the Company has offered to assist Mr. Staples so that he can be promoted and
has not only offered specialized training, but has also provided him additional feedback so
that he can improve his performance. HSY continues to explore additionai training
opporlunities for Mr. Staples. The Company requests that the Commission enter a fincling
of no probable cause and dismiss this Charge.
    The Company intends to cooperate, to the greatest extent possible, during the course
of this investigation. Consequently, if you should have any further questíons regarding the
Company's position in this case, please do not hesitate to contact me at 757-494-4795.




          Y,




  Amanda V.
  l)irector, HR III

  Enclosures
  Exhibits




                                                                                               R
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 50 of 207                                                  PageID #:
                      lì              56




 March 22,2017

 Ms. Emily Mauga
                                                                                                       Í*. { ïLrìI r-*"
                                                                                Ë-Ì   ,¡ú*   .._.?+.   li$ *
 Honolulu Office Local Office                                                  ë*{  +.* j         .
                                                                               t l.ì¡ïq      ì.,,,'n i....-   i           åìç
 300 Ala Moana Blvd
 Room 7-127
 Honolulu, Hl 96850                                                                    MAr( 2            E i:.ur!

                                                                              r,- i-: b r{                        iÉ
                                                                                                                  Ìå L*q-i
 EEOC Charge No. 486-201 6-0031 2
 Chester A. Staples v. BAE SYSTEM HAWAil SHtpyARDS

 Dear Ms. Mauga:


 Ïhis   is Chester A. Staples responding to Respondent Position Statement by the BAE SYSTEM

        First of all the discrimination started when I first applied for the job in the interview with
Nate Moeiny, Welding Craft Manager on Wednesday December 22,2010. I had applied for the
job Shipfitter Welder Journeyman online, I had downloaded the applicatíon filled it out and sent
it back with the copy of my resume. BAE System Human Resources Department stated that if
my qualification for the position Shipfitter Welder Journeyman matched the job they would be
contacting me for an interview for the position.

        Apparently my qualifications did match the position of Journeyman Welder Shipfitter and
 BAE set up and make and appointment for me to be hired . My interview was with Nate Moeiny,
Waylan Armstrong and Miss Mano ( Head of Human Resources ). I went through a battery
question from Nate Moeiny and I had passed ít with dying colors, right then I know I had tñe job.
Nate Moeiny said that they were going to hire me but he wanted to hire me as a Level 1
apprentice instead of a Journeyman Welder because it would upset the other workers in the
weld shop if I was given that position. Journeyman Welder I do believe if I did not accept that
position as a Level 1 Welder I would not have been hired my back was up against the wall I had
to take it I was hungry for work.

        Nate Moeiny also said that if I prove my self whether I could handle the job in 90 days he
would give me the Journeyman position. 90 days almost, 6 years and various craft manager
later and still no piomotíon even though I was qualified for the position. A year late, two oiry
friends from Pacific Shipyard were hired by the company I had worked for, ld id 5 years ovei
there. Mister Jiang and Alex Unay were given Journeyman promotions after there 90 days,
whats wrong with that picture. I had came from the same shipyard with the same credentials
and I was not promoted?

       All of this happen was before Frank Brooks and Brain Adams were hired with the
company BAE System. Basically that is happening in this company is it's not what you know, its
who you know that gets you ahead if you are in the click you get promoted and I am not in the
elick.

         I have been with BAE System for six years and they say my work is uneventful then why
am I still here with NO write ups, NO disciplinary action taken against me with the exception oi
Case 1:18-cv-00407-SOM-RLP
                      {)   Document 1-2 Filed 10/24/18 Page 51 of 207                     PageID #:
                                      57              rl




 a warning in 2016. I have well over 30 years experience in the ship repairs business, and these
 guys are treating me like a rookie with no experience in the welding field.

         Shop demographic WHAT??? Some lawyers had to dream this stuff up. We are not
 talking about the whole shop make up, we are not talking about demographics of the manager
 we are not talking about the age of every one in the shipyard. Lets stop going in 360 degree
 circle and focus in on the bullseye which is ME.
         Why is it that I have to be evaluated by jumping to you that I can do the job of
 Journeyman? What do you think I have been doing for the pass 6 (six) years man?! No one else
 had to jump through hoops they were just promoted by word of mouth, by the click.

        I am a Vietnam Veteran, 63 Years old, I have been doing his kind of work allof my life,
 and with this company I am not qualified for promotion?
        I was never evaluated until I spoke up about not being promoted and file a complaint.

        Evaluated May 2, 2014 that did not happen dates are wrong.l got evaluated May 1 7,
 2016.1 was non responsive to the questions craft manager Brian Adams was talking about,      I

 was burned out and tired of jumping through hoops to prove myself.

        I was retaliated against ; by Waylan Armstrong on that day the dates maybe wrong I will
 get back with this week with the right dates. I am always working on the week ends.

        The other worker who was discriminated against is Corey Victorian he willtell you the
 same thing I said. Corey Victorian was promoted to Journeyman after his hoop jumping for the
 company.

          Finally in January, I was promoted to Journeyman because of the heat you put on the
 company to respond.Even though I have been finally been promoted I do believe I am entitled to
 some type of compensation in response to being denied Journeyman, when I first came to the
 company because some guy didn't see that I was elígible for Journeyman, because of my
 qualifications.

        That guy Nate Moeiny is no longer with BAE System. He got busted on a drug test for
 cocaine, I guess he was high when he made his decision to deny me Journeyman when i had
 my interview out go this.

         What I want is back pay from the time I was hired as a journeyman because of Nate
 Moeíny, he might had been high when he denied me and made his decision. And I would like my
 seniority and also I would like no retaliation against me for 5 years until I retire.




 Sincerely,




 Chester A.-Staples
     /4 *_/_             , J_-_r/
C-/ú4/"= -ø,          ZZZrt-
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 52 of 207                      PageID #:
                       ll
                                      58




          My name is Chester Anthony Staples; I am Shipfitter Welder Level 1 at BAE SYSTEM,
 Pearl Harbor Hawaii. I have work at BAE System for almost six years as a Level L Welder. When I
 first started at BAE I have applied for the Journeyman Shipfitter Welder position which opened
 at that time, during the interview they had asked me, would I take a Level 1 position to start
 and I would have to prove myself to them that I could do the job as a Welder Shipfitter in order
 to be promoted to Journeyman Welder in 90 days. That has been almost six years ago, my
 interviews were Wa/en Armstrong and Nate Moeiny.

         ln that almost six years I have not been evaluated for promotion or even seen an
 evaluation for Journeyman Welder. I have seen numerous employees promoted to Journeyman
 Welder during those years, and no mention of a promotion for me. For years I asked Waylen
 Armstong why I have not been evaluated or received a promotion to Journeyman and all he had
 to say was that I was not ready yet that he did not evaluated me.

        I had also talked to Chuck Baker the General Manager for BAE System Hawaii, about my
 promotion problems that I was having. Chuck Baker told me that he would look into and would
 give me a feedback on that matter at later date.

                    to David Belchor who was the Craft Manager for the welding shop at BAE
        I have talked
Systems Hawaii at dry dock #4. On numerous occasion I met with David Belchor and talked to
about my promotional issues, all he could tell me is that he would look into it and let me know
later. That never happen, no one give me the time off day for atl of these years I was just a
nobody.
        The only thing that did matter to them is that would be there G to 7 days a week, L0 to
12 hours a day to do the work that they say I was not qualified to do.

        I have over thirty (30) year experiences in the welding field, four years with the US NAVY
as a Shipfitter Welder, severteen years in the Pearl Harbor Shipyard as a Journeyman Welder on
a submarines and surface craft. Seventeen years in the Navy Reserve pearl Harbor Hawaii as a
Welder Shipfitter for F Mag and Sima Shore Base Repair Facilities, five years in the pacific
Shipyard as a Journeyman Welder, a year at CPM Complete Plant Maintenance as p1- pipe
Welder, basically I have been welding on Naval Vessels since I was on a Navy Ship in Vietnam,
with all of this welding experience under my belt I still cannot get promoted.

        ln 2016 two guys in the welding shop got promoted to Journeyman Welder. one of the
guys had been in the Weld Shop for eight months, and before that promotion, he had started a
fire onboard the Naval Ship USS Halsey costing the company thousands of dollars, and lost man
hours. The other welder came from the Labor Shop and has only three years in the Weld Shop
and got promoted to Journeyman.
                          a\
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 53 of 207
                                      59                          r)                    PageID #:




        You can check the records on promotions in the Welding Shop and see the pattern of
 promotion and discrimination over the years that I have been there.

          After that had happened I had filed a discrimination complaint with HR Department and
 filed grievance with UNION. I met with the HR person (Laurie Maruyama) for an interview to
 find out what was going on fact finding 5-LL-L6 or so. I also met with mu UNION Representative
 Shane Ferreira.
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 54 of 207                                    PageID #:
                                      60




          The UNION said that they cannot act on my complaint until HR finish the investigation. The HR
 personnel Laurie Maruyama set up a meeting with Frank Brooks Production Manager and my UNION
 Rep- Shane Ferreira. The meeting lasted about an hour and half and we had a discussion on the
 discrimination complaint that I had filed with UNION and HR. At the end of the meet¡ng we agreed on a
 time frame for evaluation of my work performance that will show them my skills and abilities for the
 position of Journeyman Welder. The Production Manager Frank Brooks will evaluate my performance
 for three weeks and make a decision on his findings and give rne my Journeyman promotion.

         During those three weeks I had performed various jobs such as cropping out the work areas
 laying out the new material for the jobs, preparing the material for   fit   up and eventually installing the
 material on the Naval Ship in at least six areas and location.

           On the 6th of June 2OL6l came to work and I was told by my work leader David that Brian Adams
 the Craft Manager wanted to see me in his office- I went to the office and met wìth Brian Adams and he
 immediate told me to go in to Frank Brooks office. I went inside and met with Frank Brooks, Brian
 Adams also attended the meeting with me and t didn't even have my UNION Representative at that
 t¡rne. I sat down to have a discussion about my evaluation over the three and half week time frame we
 had agreed on. Fran-k Brooks went on the computer and laid out allof the jobs that I had work on during
 that evaluation time frame. He told that all the job that I worked on were good and the fit ups were
 nice. He stated that he only had one discrepancy with the one plate that I had cut out in the shop. Frank
 said that the template that I had made for the plate cut out was too small and did not fit the plate which
 is 1 % inches larger. I had informed that I had cut the plate that s¡ze because I did not have enough time
 to do the final cut on the plate on the end of the shift. Frank stated his opinion on that matter saying
 that was double the work and did not l¡ke the way I did that job. Needless to say that the next day I did
 the final cut and prep the plate and it was taken to the ship and fit just r¡ght ¡n place with no problems-
 Frank Brooks also said that all the work that I had done during that evaluation time frame was nothing
 special that anybody can fit up those plates in flat pos¡t¡on. And the work that I had done was not critical
 work and he did not see as a Journeyman worlç I need to do harder job to prove to him that I have skills
 and abilities to be a Journeyman Welder.

          After hearing this let down from Frank Brooks, I asked Brain Adams who was sitting on my ríght
 hand side about what his opinion about this matter. He stated, "l would like to give you some plans or
 blue prints and I have you perform that job on the ship or in the shop to see if you can do ¡t." Then he
 will also determine if I can also promote to Journeyman.

          At that time after talk¡ng to Brian Adams I had asked Frank Brooks what about the other welders
 who were promoted did they have to jump through hoops to be promoted l¡ke I am doing, he stated
 that we are not talking about other welders we're talking about your evaluation. I tried to talk further on
 that matter and he just shut me down- He said we will look at this for another two weeks. ("WHAT? I
 gave you three weeks and nothing came out of it.") Ërank Brooks is aware of Wayland Armstrong
 discriminatory practices for promotions. Wayland Armstrong promotes his younger buddies and close
 friends and passes over me all the time. That means Frank Brooks and Bryan Adams condones this kind
 of practices within the production department. No matter what job or task that I performed if s still not
 good enough for them.
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 55 of 207                      PageID #:
                      {)              61


    MY GIEVANCE IS DISCRIMINATION IN THE WORK PLACE AT BAE IN PEARL HARBOR IN THE YEAR
    201,6.

    IT SEEMS THAT ICAN NOT GET PROMOTED TO JOURNEYMAN IN THE WELDING SHOP IN
    ALMOST 6 YEARS. I HAVE WORKED AS A WELDER LEVEL   l   SINCE 201.1. WHEN I FIRST GOT HIRED
    FOR A WELDING POSITION WITH BAË SYSTEMS. AT THAT TIME IN 207'l..I HAD APPLIED FOR THE
    SHIPFITTER WELDER JOURNEYMAN POSITION, WHEN I HAD MY INTERVIEW WITH WAYLAND
    AND NATE I WAS TOLD THAT THEY WOULD HIRE ME AS A      LEVEL ]- WELDER INSTEAD OF THE
    JOURNEYMAN PôSMON, AND THAT lWOULD HAVE PROVE TO THEM THAT I WAS CAPABLE OF
    DOING THAT KIND OF WORK IN ORDER TO BE PROMOTED TO JOURNEYMAN. HELL THAT WAS
    ALMOST 6 YEARS AGO, SINCE THATTIME I'VE HAD NO PROMOTION NO EVALUATIONS OR ANY
    CONSIDERATION FOR BEING PROMOTED TO JOURNEYMAN WELDER. I FEEL THAT I HAVE
    PROVEN MY ABTLTTIES AS A JOURNEYMAN WELDER    24/7,7   DAYS A WEEK, COUNTLESS YEARS
    AND STILL NO RECOGNITION.

    I HAVE WORKED AS A WELDER IN THE SH]P REPAIR INDUSTRY FOR OVER 30 YEARS, AND AT BAE
    I STILL CAN NOT GET ANY RESPECT FOR MY CONTRIBUTIONS TO THE MANY SUCCESSFUL SHIP
    OVERHAULS THROUGH OUT THE YEARS. THE WORK THAT I DO ON THE SHIP AND IN THE SHOP
    IS ALWAYS SCRUTINIZED AND PUT UNDER THE MICROSCOPE TO TRY TO FIND ANY THING
    WRONG WITH SO THEY CAN TALK SHIT ABOUT MY ABILITIES AS A WELDER, SUCH AS THAT OLD
    MAN CAN'T WELD FOR SHITH OR DON'T GIVE   CHESTER THE JOB HE WILL FUCK IT   UP. I WORK
    UNDER PRESSURE EVERYDAY TO GET iHT iOE DONE SO THERE WoNT BE ANY BAcK TALK FRoM
    WAYLAND AND HIS INNER CIRCLE CRONIES.

    I FEEL LIKE I AM THE INVISIBLE WELDER, YOU CAN'T SEE ME YOU DON'T KNOW OF MY WORK
    AND YOU DON'T RECOGNIZE ME AS A PERSON WHEN IT COMES TIME FOR HANDING OUT
    PROMOTIONS TO THE NEXT HIGHER LEVEL IN PAY. I FEEL THAT I AM BEING DISCRIMINATED
    AGAINST MY RACE, MY AGE, AND MY DISABILITY. WHY IS IT THAT JANSON KEOMAKA AND
    JUMIL TUPAS CAN BE PROMOTED TO WELDER JOURNEYMAN AND I CAN'T. I HAVE WORKED IN
    THE WELDING SHOP LONGER THEN BOTH OF THEM. JANSON KEOMAKA HAS THREE YEARS IN
    THE SHOP AND FOUR PROMOTIONS, JUMILTUPAS HAS 8 MONTHS IN THE WELD SHOP AND
    ONE FIRE UNDER HIS BELT AND HE GETS PROMOTED TO JOURNEYMAN, THATS SOME BULL SHIT
    THATS DISCRIMINATION. I HAVE BEEN WAITING FOR MY PROMOTION FOR YEARS. ITS NOT
    WHAT YOU KNOW ITS WHO YOU KNOW AND DRINK AND HANG OUT WITH THE OLD BUDDY
    NETWORK. THE POWER OF PROMOTING YOUR BUDDYS HAS TO BE STOPED. WE MUSTTAKE
    THE POWER OF PROMOTING PEOPLE FROM THEM SO ALL OTHERS CAN A FAIR CHANCE OF
    GETING PROMOTED.




                                              1
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 56 of 207
                                      62
                                                                           r)                       PageID #:




         The UNION said that they cannot act on my complaint until HR finish the investigation. The HR
 personnel Laurie Maruyama set up a meeting with Frank Brooks Production Manager and my UNION
 Rep Shane Ferreira. The meeting lasted about an hour and half and we had a discussion on the
 discriminatíon complaint that I had filed with UNION and HR. At the end of the meetíng we agreed on a
 time frame for evaluation of my work performance that will show them my skills and abilities for the
 position of Journeyman Welder. The Product¡on Manager Frank Brooks will evaluate my performance
 for three (3) weeks and make a decision on his findings and give me my Journeyman promotion.

         During those three (3) weeks I had performed various jobs such as cropping out the work areas
 laying out the new material for the jobs, preparing the mater¡al for fit up and eventually installing the
 material on the Naval Ship in at least six areas and location.

         On the 6th of June 2016l came to work and I was     told by my work leader David that Brian Adams
 the Craft Manager wanted to see me in his office. I went to the office and met with Brian Adams and he
 lmmediate told me to go in to Frank Brooks office. I went inside and met with Frank Brooks, Brian
 Adams also attended the meeting with me and I didn't even have my UNION Representative at that
 time. I sat down to have a discussion about my evaluation over the three and half week time frame we
 had agreed on. Frank Brooks went on the computer lay out of all the jobs that I had work on during that
 evaluation time frame. He told that all the job that I worked on were good and the fit ups were nice. He
 stated that he only had one discrepancy with the one plate that I had cut out in the shop. Frank said that
 the template that I had made for the plate cut out was too small and did not fìt the plate which is 1 %
 inches larger. I had informed that I had cut the plate that size because I did not have enough time to do
 the final cut on the plate on the end of the shift. Frank stated his opinion on that matter saying that was
 double the work and did not like the way I did that job. Needless to say that the next day I did the final
 cut and prep the plate and it was taken to the ship and fit just right in place with no problems. Frank
 Brooks also said that all the work that I had done during that evaluation time frame was nothing especial
 that anybody can fit up those plates in flat position. And the work that I had done was not critical work
 and he did not see as a Journeyman work I need to do harder job to prove to him that I have skills and
 abilities to be a Journeyman Welder.

         After hearing this let down from Frank Brooks, I asked Brain Adams who was sett¡ng on my right
 hand side about what his opinion about this matter. He stated I would fike to give you some plans or
 blue prints and I have you perform that job on the ship or in the shop to see if I can do it. Then he will
 also determine if I can also promote to Journeyman.

         At that time after talking to Brian Adams I had asked Frank Brooks what about the other welders
 who were promoted did they have to jump through hoops to be promoted like I am doing, he stated
 that we are not talking about other welders we're talking about your evaluation. I tried to talk further on
 that matter and he just shut me down. He said we will look at this for another two weeks. ("WHAT? I
 gave you three weeks and nothing came out of it.") Frank Brooks is aware of Wayland Armstrong
 discriminatory practiees for promotions. Wayland Armstrong promotes his younger buddies and close
 friends and passes over me all the time. That means Frank Brooks and Bryan Adams condones this kind
 of practices within the production department.
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 57 of 207                                             PageID #:
                                      63              ti



      CHESîER A. Sî.qPLËS
      3558 Woodlawn Drive
     HonoJnl4 H196822
     Ccllular Phone: 808-391-3512
      Email address:    .ili¡t   :ir:.ìì,,ì::.¡1:,I   1_=1_',   ;t=..e,:,,r,_l,   i

     OBJECTIVß: A challenging position in which my outsúanding wetding skifls and experience can be putto
      use   to contribute to the success         of your Company.
     StiALmIcATrÕN
                                  Welder of all positious, steel fabrioation,and layout. V/eldiug quaiificatioru: FIy-80
                                  HTS, Aluminum, CRES, Õxyacetylene cutting and welding, high pressure weiding.
     EDUCATION
                  i985-1986 West öahu College, Psychology Major
                  1994-t99s Leeward Community College, Liberai Arts, Associate of Arts
                  t969-19?2 Crane High School, Diploma
     EMPLOYMENT
                  200s-2010      HPS Construction Services
                                 Responsibilities:
                                 Renovation, remodeling interiors and exterior of residential and commercial
                                 properties, welding, drywall, tiling, carpentry, and piumbing.

                 2003-2047       Pacific Shipyards International, Journe¡,man Welder
                                 Responsibilities:
                                 steel fabrication and weiding, repair to piping systems, supÊrstructures, water tight
                                 doors, ducking systems, fuel and water tanks, hulls and decks, helicopter tie downs.

                 2002-2004        Safeguard Security Services, Security Officer
                                  Responsibilities:
                                  To insure the safety and security of various building sites and commercial outlets,
                                  writing reports and monitoring people and terrific through'out prop€fiy aïeas.

                200l-2402          Complete Plant Maintenance Inc. Refinery Worker and Welder
                                   Responsibilities:
                                   Refinery worker for chevron Refinery Plant, steel fabrication and welding,
                                   repair to piping systems, fuel, water and air, replacing various valves to
                                                                                                              þþing
                                   systems and general maintenance of the refinery

                1999-2042          Castleforte Aviation, Inc, Equipment Operator and Welder
                                   Responsibilities:
                                   welding and equipment maintenance, 90 foot lift operatoq scissor lift operator.

                2000-2001         Pitts-Des Moines Inc. Tank Builder
                                  Responsibilities:
                                  To field erect, weld grincl and inspect new steel storage tânks, vessels and
                                  structures and to make repairs to existing steel storage tanks, vessels and
                                   structu.res.

                 1997-2000         The Institute For Human Services, Inc., Operations Supervisor
                                   Responsibilities:
                                   supervising and training of up to fout employees at a time, observe and doeument
                                   performance of st¿ff and behavior of guests, mediate guests conflicts, uphold the
                                   role of firc Marshall while on shift, consistently enfÕÌce policy atrd procedure,
                                   maintain communify relations.
                          ll
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 58 of 207
                                      64              ti
                                                                                                            PageID #:



                         role Õf fiÌÈ Marshall while on shift, consistently enfÕrce policy and procedure,
                         maintain comrnunify relations.

            1977-1995    Pearl Halbor Naval Shipyard, Welder WG-10
                         Responsibilities:
                         weicÍing on boar<í navaî ships an<Í su'omarines. wei<Íing quaiificatíons: -tri-úû,
                         HTS, Á.luminum, CRES, Oxyaceîy-lerre cutting arrd rveiding, high pressure hulls
                         an'j hi¡iÍ i¡sgrts or bcai-'j ¡a-"2Í s,¡bmarincs a¡¡,j variucs -welding iepairs on board
                         naval ships.

             1977-7994 U.S. Naval Reserve/Itutt HT-2, Welder
                         Responsibilities:
                         Superviseci other persotmel ín ciamage colrtroî anci fire fighting. Prepareci anci
                         conductvd tr¿ining classes, in welding, pipefitting, shipfitting, sheetmeial,
                         plurrbÍäg,oxi;zcet-yÍeriecif ü'mgaä,Íw¿1di-re,st¿Elfübricat'ioii-r.

              lQ7?-1Q71 II (. h]+wi}I*ll
                              ¿r.4rJ¡¡¡-¡i Tæ
                                           ¡w! }IT-? \U*Lder
                                               iii_J, iTliñi

                        Responsibiliries:
                        Ì/elding repair on bcarrl naval ships" rnaintanance an shipbaar<l CHT plumhing
                        systems, and fire fighting systems- Organized PMS records and maintenance
                        upkeep. Stocked and organlzed rlamage control lockers.


              SKILLS     Hard working, dependable, \'sorks independently, willing tÕ tãke responsibilities,
                         Honesi and open minded.

                                   REFERBNCES AVAILABLE UPON REQUEST
         Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 59 of 207                               PageID #:
                                               65
Takashima. Kim IUS SSAI

Subject:                  RESCHEDULED ON-SITE WELD TEST (STAPLES, ChesterAnthony)
Location                  DD4 - w/ Moeiny or Armstrong

Start:                    F¡i 111412011 9:00 AM
End:                      Fri 111412011 9:30 AM

Recurrence:               (none)

Meeting Status            Meeting organizer

Required Attendees:       Moeiny, Nathan (US SSA); Armstrong, Waylen (US SSA); Bruno, Lovell (US SSA)
Optional Attendees:       Dunn, Cynthia (US SSA)



I/L2/IL Cyndi, this is just for your information only. (Since this individual situat¡on has been troubled, I just wanted to
keep you in the loop) Thank you for your help, Kim

Nate/Waylen/Lovell ; Please note that l've instructed Chester to come to HR on Friday 1/t4/IO at 7:30am to obtain an
updated temp employee badge. He will go to Pass and lD thereafter to pickup his pass and contact Nate/Waylen by
9:OOam for his appo¡ntment.

Print this and keep it handy íf you think it will help!
PHONE NUMBERS:
KtM              836-7776 EXT 32
LOVELL 836-7776 EXT 39
cYNDr            423-8888     EXT 266
NATE             CELL 347-3699
WAYLEN           CELL 348-6356
CHESÏER          391-3512




                                                                    1
               Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 60 of 207
                                                     66                                   rl:                 PageID #:




.,)



                           Kim

             From:
             Sent:
             To:
             Subject:                                               (us ssA)
             Attachmenß:
                                    $gfriniJritu*++                 AMSEC, LLC; HtLTt; pACtFtC
                                                                                               POWER PRODUCTS COMPANY,
                                                                                                                       LLC


             i:ffi ¿:,:T,åîff:;irÍïî:"1'ol.ill";ï.:¡;;i,i.iÍ,ï:,,ï"ffi1,                        as the endorsement ,etter
             Cyndi



            - - - --Oniginal Message___ __
            Fnom: Aldenson- :usIin
                                    D MAl NAVSTA
                                           'iãír peanl Hanbor , N3AT
            sent: hlednesday,- J3nuary tz,                           [mairto: justin.aldenson@navy.milJ
            ro: castno, peart t,                3:2Ø pM
                                 lru ,iñivi-lt4F, 4øø/c4øs
                                                           ,*iîi,':,'ffI       i,ITi;   iil.#ig,,o,^,ER pRoDucrs
           Aloha,
           ",'i:3iil'*:1"åå,'i*m;'l¿¿,#-i                                                                        coMpANy, LLc


                        ml :ff.:::i";:ffi;"Í,;;i,:fffi:"0¿;:"nours is nequined-ror=f:o:":,ins you may
           äüi:ü mav come irr
           applicants         r""-ü"¿cå,zu"r.'i.i"        oã.-i, fï.ffi"ïïrff¡;';üî:=j;:*'"n.",
           v/n

                        Justin Aldenson
 I1\gtftW)
    'pass & fD
               Supervison
       Navy Region Hawaii
       8øa_47L_2L37


       -   ----OrigÍnal      Message-   _   ___
       From: Castro, pearl L
                                 CfV pHNSy & fMF, 4øø/C4øø
      l^.:a:.
              r,.lednesday, January'
                                     ,, j"irr, t4:L5
       ro: Aldenson, Justin o trai-i,oui*
      cc,:                                     peanl Harbor,
           .Dunn,   cynthia (u, srii; ;;;¿:             ã:ïi..n:i,1"lt..Ilol
                                                                N3AT
      subject: corvrnaðroR REQuEsr                      crv PHNsy_& rMF, 4øø/c4øø                    ¿:

                                         - ,oË.u::l-9
                                             Ej Arr,ls'c, LLc; HrLrr; pÀirËið,iäñ.*
                                                                                                pRoDucrs coMpANy,
      14AL   Aldenson,                                                                                            LLc

      Forwanding attached
                          nequest                 fon processing.
      Thanks.

      vp,   peanl
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 61 of 207                            PageID #:
                                      67




                                                                                        Ser 400/341
                                                                                        11 Jan 2011



   FIRST ENDORSEMENT on BAE SYSTEMS HAWAII SHIPYARDS
      rcvd 11 JANUARY 20tl
   From: Commander, Pearl Harbo¡ Naval Shipyard & lnterurediate Maintenance Facility
   To:   Commander, Joint Base Pearl Ha¡bor - Hickam HI, Pass and ID Office

   Subj: CONTRACTORPASSES
   1. Forwarded with approval. Reply only if negative.

      Contract No: N00024-06-C-4408

      Exp. Date:   3l   May 2011 (forbadgingpurposes)

   2. Number of    contractor passes requested: -Q[-

   3. Number of contractor vehicle   passes requested: -Q!-

   4. Cont¡acting Officer/Agency    Sponsor Point of Contact is Gail Cook at
   (808) 473-8000 extension 6306.



   NOTE:    Insurance, registration, safety check, etc.,      be taken to        office for checking   if
   copy is not attached.




   Copy to:
   File

                                         Note: This document rnay contain information
                                               subject to the Privacy Act of 197 4
               Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 62 of 207                             PageID #:
                                                     68




I.   lr:   ,




                                                                                                                              .-   ì.   -"


                                                                                            lxousl
                                                .crl   toNs 4il6   gAxrttcN   .Rr800Ns

                               SERVT CE MEDAL                                 .X
                                                                                   /\
                                                                                        X

                                                          TNG I(-7 BO-20
                                                           INDIVTDUå,TJ.

                                                                                                     x
                                                                                                         X
                                                                                                             X



                         x,-
                          x


                               (SlceL   ñ,FO,               5lð16 ¿nd Z¡P




                                                                            CE
                                                                                                                       9UTY
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 63 of 207                          PageID #:
                                      69


 Subject:    Your application with BAE Systems

 From:       noreplies@emailhr.com(noreplies@emailhr.com)

 To:         anthonystaplesTl@yahoo.com;

 Date:       Wednesday, December 15,2010 5:04 PM



Dear Chester Staples,

Thank you for expressing an interest in the following position(s) submitted on   l2ll5l20l0:
Shipfitter/Welders- Journeymen Level -      3   5I   422



If tfrere is a match we will contact you to discuss yotu background and career interests in more detail.
W'e value yotr interest in exploring new opportunities and your patience during our selection process.
We also encourage you to review other current open positions on our website,
http://wwrv-.baesystemsjobs and apply for any other position(s) for which you may be qualified.

Thank you,

BAESystems Human Resources
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 64 of 207                               PageID #:
                      Õ               70



       CH ESTER ANTT-fÛNY STA PLE$ì

       i558 Woçdlaç.ç [irive
       H+xr+lulu. HI ç6t?:
       Cellular Phone; 8{}{l-3gl-35 T ?
       Ëmail Address: :


       II¡\II SYSTEMS
       iti49 U¡!I-I"iNA S'I'.
       H{}Ntr_tit_t J. Ht 968 r e
       Email:' ',,      .,,

       I am very inrerested in rhe
                                     Fr'¡sition as a sfrÍpfltter weJcrcr r,Jorureyman Levcrl
       351422' r'-nclt¡sed ise-c*p'3' of nrv resu*re                                          Job No.
                                                       whjch shows rrìy ,urort histtrr-v ætd experience
      as a rvclcler on baard Navy ships and
                                                  submarines. el*as* ìonruael-[;;ilfif"atians
      this posirion^                                                                                  ftrr
      I rvill be h:oliìng fçnvartf to hraring fiom
                                                       ¡,ctr, axd rnv cgntacf number is stated abt-rve.


      Respectfullv



      Clhester,4.. Stapies
 Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 65 of 207                        PageID #:
                                       71


 Subject:    FW: BAE SYSTEMS HAWAII SHIPYARDS APPLICATION AND APPO¡NTMENT CONF¡RMATION

 From:       Takashima, KÍm (US SSA) (kim.takashima@baesystems.com)
                                                         :

 To:         anthonystaplesTl@yahoo-com;
 Date:       Friday, December 17,2010 2:26 PM




Sonl'. here are the attaclulents. Kirn




From: Takashima, Kim (US SSA)
Senï     Friday, December   t7,   2AL0 2:25 PM
To:'anthonystaplesTl@yahoo,com'
SubjecË: BAE SYSTEMS HAWAII SHIPYARDS APPLICATION AND APPOINTMENT CONFIRMATION



To: Chester Staples via email to antironr.staples7   l lâ¿r'Ahqq-çglE




Chester:



This is to con.firm your appointuent for interview for the position of (351422) ShipfrtÉer/ \ilelder   -
Journeyman withBAE Systems Hawaü Shipy-ards on:
Wednesday December 22, ,2010 @ 8:00am ; please plan on coming 5-10 minutes early to turn in
vour application.



Your appointment will be held,at:

BAE Systems Hawaü Shipyards, Human Resowces Department

3049 Ualena Street Suite 910 Honolulu, Hawaü 96819 (AIRPORT CENTER)

Non-validated parking is available in our garage (about $2.50 per half hour).



Your appointment is with          :


Nate Moeiny,'Welding Deparhnent Craft Manager
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 /\ Page 66 of 207                                                                     PageID #:
                                      72



The attached files contain our Application for Emplo¡mrent forms-

Please print and complete all applicable                      areas   with your most current information in full and bring
with you to your appointuent

(Please note that the application form requests 10 years of Employment History, print additional
pages if necessary)




Should you need to contact us prior to your appointment please call me at the number below



Thank you




Kìm R- Takashìmq

Human Resources Deparment Training Specialist


B.åE SYSTEMS ETA\ry,AH SHTP1"A.R*S
P.O- Box 30989 Honolulu       HI   96820

PI{ (808) 83G7776 ex..32

FX (808) 836-7882

Office: Airport CenúerBuilding 3049 Ualena Street Ste. 910 Honolulg               HI   96819

BAE Ca¡eer Website: www.baesystemsjobs

   Waming & ConJidøtîalÍ$ Noticelhß møsge and ony úødntørß mø! canloìn technical data whose qort ís reslrìded úy ihe Arms Øott Contrd Ad
   (nfle 22, USC See 2751) or Execative Ord¿¡ 12170. Vìoldions ofthæe qtorl lav's are sahjed lo søere c:rininal penøItìæ- ConfidøtlíøI ínformafion or
proprtøøry møleriøI in lhis messøge b inlanded solely for the use ol lhe pelson or enlig lo tehich ìt is addræsed. Any uttøtlhorizcd ¡evim, ase, disdosure or
disttihulion of lhis commanîcdion ìs friclly prohibiteL lf you have receÍved thß conøtunicølion ín enor, please inrneûdely notÍfy the smder by rqly e-mail
                                              ûrd dÆ'ttoJ aII copiæ ofthis communieøíon and øry dtøchmenls




Attachments
      . Application for employment 100525.pdf (104.33K8)
      . Application afifirmative action questionnaire.pdf (338.52K8)
                                                 al
    Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 67 of 207
                                          73
                                                                                                             r-,                                PageID #:

                                                   Employee Status Report'
Emp#:                 25æM73                          Employee Name:                            ChesterA. STAPT-ES

Division:                                     Pmduction                                         Department:                  256010 - Welding


                                                                                                           Human

Effective Date:        '           AZ3Þ0'11                                                          Home Dept. No

     Tiüe:                                       2G023 - Apprentice      1                           WCCode:
     Status:        O      New Hire               ORer'¡re                                           Tax Status:                           S              M

    Status:         O      fllNon-exempt          O1e¡    r*.rpt                                     Fed. Filing Status:
                    ü rrnrg.                      Orrt *p O pr                                       Fed. Extr¿ Tax Am[:
          Q                lnter+ompany Transfer (complete "Oher Status" Section)                    State Filing Status:
                                                                                                     State Extra Tax Amt.:
     Freç |                l-lourly/Weekly                   Q   Salaried / Weekly

                                                                                                     l-lourly Calc:                    $              23.7000
                                                                                                     Weekly Calculalion                $
                                                                   % lncrease / (MoJAnnuall          Monthly Calculation               $
                                                                                                     Annual Calculation                $
            Rate:
         Hate:                      $23.7f1                                                          GL PayType:                                          601
     Rate2:                $                                                                         lndirecUDirect
     RateS:                $                                                                         Benefrt Plan


                                                                                                     System lnput Date:
                                                                                                                                       FEB           g4
                           Pav Period Hate                       7o   lncrease / (Mo,lAnnual)                   Peoplesoft
            Rate:
         Rate:
                                                                                                           Human HesurceslPayroll ÐepL Uæ Only
             for any pay increase
                                                                                                                                               .4-


                                                                                                                Payroll                    lfru
                                                                                                                Employee
                                                                                                                Supelisor
                                                                                                                Human Hesanres             õãõã-
             Ðate:                                           o   Bonus

                                                             o   Commission




                                                                                                                HR Mgr. / HR Sup   /   HR Asst.



                                                                                                               w
             Date:




                    Nate Moeiny (25640291)                                                         Name:              LarryWood

Title:                     Craft   Manager           Date:                                                                                     Date:


                                                                                         FEB        4   7t11

  e:\forms\employee status revised
                                                                                                                                               Revised: 11l15lM
                             r-\, Document 1-2 Filed 10/24/18 Page 68 of 207
       Case 1:18-cv-00407-SOM-RLP                                                                              PageID #:
                                             74
Takashlma, Kim (US SSA)

Subject:                   RESCHEDULED ON€¡TE WELD TEST (STAPLES, Chester Anthony)
Locat¡on:                  DD4 - W Moeiny or Armstrong

Start:                     Fn   il14n0fi 9:00 AM
End:                       Fn   il14n0fi 9:30 AM
Recurrence:                (none)

Meeting Status:            Meeting organÞer

Required Attendees         Moeiny, Ha.!fa1(t1S_!Se); Armstrong, Wayten (US SSA); Bruno, Lovelt(US SSA)
Optional Attendees:        Dunn, Cynthia (US SSA)



t/12/77     Cyndí, this is just for your information only. (s¡nce this individual situation has been
                                                                                                     troubled, tjust wanted to
keep you in the loop) Thank you for your help, K¡m

Nate/Waylen/Lovell ; Please note that l've instructed Chester to come to HR on Friday Llt4/roat
                                                                                                7:30am to obtain an
updated temp employee badge- He will go to Pass and lD thereafter to pickup his pass and
                                                                                          contact Nate/Waylen by
9:OOam    for his appointment.

Print this and keep it handy if you think it will helpl
PHONE NUMBERS:
KrM           836-7776 EXT 32
LOVELL 836-7776 EXT 39
cYNDt         423-8888 EXT265
NATE               CELL347-3699
WAYLEN             CELL   348-6356
CHESTER            391_3512




                                                                     1
             Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 tìPage 69 of 207                      PageID #:
                                                   75
     Takashima. Kim   ssA)
     From:                   Dunn, Cynthia (US SSA)
     Sent:                   Thursday, January 13,201'1 6:59 AM
     To:                     Takashima, Kim (US SSA); Bruno, Lovell (us ssA)
     Subject:                FW: CONTRACTOR REQUEST - BAE; AMSEC, LLC; HILTI; PACIFIC POWER PRODUCTS COMPANY, LLC
     Attachments             BAE 1.12.2011.pdf


     Hene is the appnoval fnom Pass & ID fon Chesten Staples as well as the endonsement letten
     from code 4ØØ. shourdn't be a pnobrem getting him in tomonnow.
     Cyndi



     --- --Oniginal   Message-- - --
     From: A1derson, lustÍn D MA1 NAVSTA Peanl Hanbon, N3AT Imailto:justin.alderson@navy.mi1]
     Sent: Wednesday, Januany L2, 2ø1,1 3:2Ø PM
     To: Castno, Pearl L CIV PHNSY & IMF, 4ØØ/C4øØ
     Cc: Dunn, Cynthia (US SSA); Cook, GaiI C CIV pHNSy & rMF, 4Øø/C4øø
     SUbJCCI: RE: CONTRACTOR REQUEST - BAE; AMSEC, LLC; HILTI; PACIFIC PoWER PRoDUCTS CoMPANY, LLc

     AJ-oha,

    Youn nequest has been neceived and appnoved; 24 houns is required for pnocessing you may
    pnovide youn contnactor this information. Since youn request is submitted in advance,
    applicants may come in fon badges/vehicle decals itarting L3 Januany 2ø!1,. Maha1o.
    V/R

X    tot(Stat) Justin Aldenson
t   \Pass & ID Supenvison
     Navy Region Hawaii
    8Ø8-47L-21,3L


    -- - - -OriginaI Message--- - -
    Fnom: Castno, Pear1 L CIV PHNSY & IMF, 4øø/C4øø
    Sent: Wednesday, Januany 12, 2ØLt t4:L5
    To: Aldenson, Justin D MAl NAVSTA Peanl Hanbon, N3AT
    Cc: Dunn, Cynthia (US SSA); Cook, GaiI C CIV pHNSy & IMF, 4øø/C4øØ
    SUbJECt: CONTRACTOR REQUEST - BAE; AMSEC, LLC; HILTI; PACIFIC POWER                  PRoDUCTS CoMPANY, LLc

    MA1 A1derson,

    Fonwanding attached request          fon processing.
    Thanks.

    Vr,    Peanl-




                                                                                                                      ,l



                                                               1
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 70 of 207                                       PageID #:
                                      76




                                                                                                  Ser 400/341
                                                                                                  11   Jan 20ll


    FIRsr     ENDORSEMET.IT on BAE         sysrElds lrawarr sHrpyARDs
          rcvd 11 JANUARY 2011
    From: Commander, Pea¡lHarborNaval Shipyard & IntermediateMaintenance Facility
    To:   commander, Joint Base pearl Harboi- lti"k or HI, pass and ID office

    Subj: CONTRACTOR             PASSF^S

    1. Forwarded with approval. Reply only if negæive.

          Contract   No: N@024-0CC440S

          Exp.Date:   3l   May 2011 (forbadginepurpose.s)

   2. Number.of contractor      passes reque.sted:   -Q!-

   3. Number of contractor      vehicle passes requested: -Q!-

   4. contracting officer/Agency sponsor point of contact is Gail cook at
   (808) 473-8000 extension 6306.


   NOTE: Insurance, registration, safety check                      be taken to            office for checking if
   copy is not attached.




   Copy to
   File

                                           Note¡ This document may contain information
                                                     subject to the Privacy Actof   lll4
              Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 71 of 207                           PageID #:
                                                    77


          Ioril ilourc and GorilT¡[üions
   Year                     Hours      Contributions
       2004            1,821.75           $2,038.82
       2005            1,435.25           $1,943.76      Pension Plan Credit year
       2006            1,591.50           $2,571.83
       20Ð7            1,978.75                          The Pension Plan Credit year is from October 1 through
                                          $3,688.01
       2008                169.25                        September 30.
                                            $338.50
       2009                   .00              $.00      Hours
gflf   zo'n                591.00         $1,447-95      ïotalhours reported:                                        21,7t4.5A
       2012            1,281.O0              138.45      Total hours forfeited due to Breaks in
              As Of                                      Covered Employment:                                                .00
       2013            1 ,769.00         $9,340.73       Totalhours used in your pension                             21,704.50
       2014            2,827.0O         $r6,350.19       calculation:
       2015            2,988.00         $17,688.S6
       20r6            2,753.OO
       2017
                                        $17,261.31      Accrued Gontributions
                       2,499.00         $16,543.38
                                                        Total accrued contributions reported:                      $92,351.89
                                                        Total accrued contributions forfeited
                                                        due to Breaks in Covered Employment:                                 00
                                                        Total accrued contributions used in
                                                        your Pension calculation:                                  $92,351.89
                                                        Total accrued contributions used in
                                                        your pension calculation as accrued:
                                                              Th rough September 30, 20 12,
                                                              calculated atSlo/o                                   $15,167.32
                                                              ,After September 3O, 201 2,
                                                              calculated atlTolo                                   977,184.57
                                                       Accrued contributions are the total contributions less the supplemental
                                                       non-accruing contributions that were in efiect for hours wòrke¿ from
                                                       February 1, 2009 through september 30,2012. Ail contributions for hours
                                                       worked on or after October 1, ZOIZ are ¡ncluded in benefit accrual.




   b
                                                                                                                 XXX-XX-7664
       Case 1:18-cv-00407-SOM-RLP
                              ñ   Document 1-2 Filed 10/24/18 Page 72 of 207                                      PageID #:
                                             78


       20ll    llours anü G0ntributi0ns Denil stf,tGmGnt
Work       Local   Date         Regular Overtime         Double           Gontrib.       Employer
Date               Received      Hours    Hours           Hours           Amount
14n016     0627    11t09t2016    151.00                    0.00           $999.62       BAE SYSTEMS HAWAIISHIPYDS             INC
11t2016    0627    12t14t2016    183.00                    0.00         $1,211.46       BAE SYSTEMS HAWAII SHIPYDS            INC
1212016    0627    01t11t2017    173.00                    0.00         $1,145.26       BAE SYSTEMS HAWAII SHIPYDS            INC
0112017    0627    02t15t2017    196.00                    0.00         $1,297.52       BAE SYSTEMS HAWAII SHIPYDS            INC
0212017    0627    03t14t2017    170.00                    0.00         $1,125.40       BAE SYSTEMS HAWAII SHIPYDS            INC
0312017    0627    04t12t2017    301.00                    0.00         $1,992.62       BAE SYSTEMS HAWAII SHIPYDS            INC
04t2017    0627    05t10t2017    268.00                    0.00         $1,774.16       BAE SYSTEMS HAWAII SHIPYDS            INC
05/2017    0627    06t12t2017    280.00                    0.00         $1,853.60       BAE SYSTEMS HAWAII SHIPYDS            INC
06t2017    0627    47n2t2017     266.00                    0.00        $l,760.92        BAE SYSTEMS HAWAIISHIPYDS             INC
07t2017    0627    08t09t2017    203.00                    0.00        $1,343.86        BAE SYSTEMS HAWAII SHIPYDS            INC
08t2017    0627    09113t2017    175.00                    0.00        $1,158.50        BAE SYSTEMS HAWAIISHIPYDS             INC
09t2017    0627    10t11t2017    133.00                    0.00          $880.46        BAE SYSTEMS HAWAII SHIPYDS            INC
TOTAL                           2499.00                    0.00       $16,543.39




  Cut out and use this wallet card to
                                                   ¿-L     Ð@d*q
  veriry your hours when applying for work.        \''üdtBiltlE-iltc$tfl[          CHESTER A. STAPLES
                                                          x^Tro;^L PEìStOt frusr
  You may wish to laminate this card for           DOB:                                      08t14t1953
  safe-keepin!.                                    SSN:                                      XXX-XX-266¿I
                                                   Home Local:                               0627
  The Total Construction Hours on this             TotalHours:                               21,7M.5O
  card only include hours worked as a              Total Construction       Hours:           .00
  Construction Boilermaker from                    This card shows total hours worked through 0gtg}!2o17 , whídì have
                                                   leen reported_through 1 i/30/2012 and doès not reflect any Breaks in
  December, 1976 through the present.              Covered Employment, if applícåble.


 XXX.XX-7664
                                                                                                                          7
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 73 of 207                        PageID #:
                      \rr
                                      79              t/




                                         SKILL AND ABILITY LIST
 Department:              Shipfitter/Welder
 Classification:          Level   1


 Employee's Name:


                                        SkillandAbitÍry                     Can Do         Cannot Do
            Knowledgeable with Navy Standard ltems, general and
                        Those that pertain to the trade, and Mil STD_
            Ituowledgeable with mobilization requirements for work performed
                        by the Department.
            Knowledgeable to BAE HSy process control procedures.
                     a. Weld 100 C-FE-I fmild sreet plareJ SMAW
                     b. Weld 200 (aluminum ptare) GMAW
            Iftrowledgeable in proper operation of ironworker machine.
            Knowledgeable/capable to weld inserts/patch.
            Knowledgeable/capable to MIG (GMAe/Heli ArcJ and TIG
            IGTAW on the following materials):
                  a. Stainless
                     b. Brass/bronze
                     c. Other alloys
            Able to perform with minimal supervision.
            Able to lay-out inserts, ect.
            Ifuowledgeable/capable with all NDT requirements.
 L.         Knowledgeable with shipboard terminology, nomenclature & location.
 2.         Ifuowledgeable of Blue Print Reading and Layouts


                                                                        Satisfactory     Needs   Work
            Attendance.
 4.         Attitude.
 5.         Ability to communicate.
 6.         Valid Driver's License

          Comments



        Prepared by:                                                             Date:
                       Print Name                    Signature

  Acknowledged by:                                                               Date:
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 74 of 207   PageID #:
                                      80              ö
                      f                                {''   .




                   Slì \ PIA RD 3
                      I Ï\TEE                 \!AÏO\I AI-
                            EA R3
                 \A,/7t_ DE
                 S II_IPF ITTE]1
I
    Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 75 of 207
                                          81                                    al                    PageID #:




        æZ Pacificbnipyards
                   INTERN,å,TIONAL
        Welder lilorkaanship and Visual Inspection J¡¿ining program
                                                                                             Rev 0/Sep 2ffi5




                                                 Ræord øf CampfeËíor¡

                   welder workmanship and visua! rnspeetiorr Training pragram




        Fabricafion and Acceptance Standards Covered:                 MIL-srÐ-rtigsa
                                                                      MrL-srD-zdss¡
                                                                      MIL-STD-228
                                                                      s9û74-AQ-cIB-010/248
                                                                      T907+AS-GIB-010/271
                                                                      s907+AR-crB-010/278
       Trainee Namei                                                   (.1


       Trainee ID Number:
       Date(s) of Training:
       Date of
                'Written                   ,/¿ - ¡¿'
                                           /l
                                                          af
                         Exam:                    ./t    L,<-
       V/ritten Examination Sco¡e:
                                                 1r   Ys




       Test   Administrator: Í*.c1,- f,               À '1-¿r,¿   S

                                            '?




                                                           Signatwe




      wl-$/P-00I                                                                             Enclosure {C)
                                               82
                                                    a\
         Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 76 of 207                                               PageID #:



                             ErÞ,          Ð lÞEt     r---Ì H   6

                             ff*#*ååÊÐ                *>Ëae         #væ;"+Ës         ãea gÐ ä-Eã#'ågqÞ {a ae å

                                                                fu\{NåTÀL WSTEN TEST
                                                                          FStr
                          WELDE R/BR,4,ZE fr ÀNIl NONÐ ESTRUCTIyE TEST PERSûNNEI

       REQUIREMENT                           NÂVSErt S9tl74-AQ.6IFt1O/24ff            x                                  rgELT}ER      X
         REF.ERENCE                          HÁVSE A Tfr 17.L ¿tS-Gt B-01 qrã7 1
                                                                                                                          BRÅZER
                                             NAVSEÀ 0900-L P_mr-?ofr)
                                                                                                                             NÐT
  NAME:                       STÂPLES. CEESTER                                                                       tr{}:F{t6
                                                                                    DATE'fESTED:
  EITIPLOYEE          N{h        frlrÌ39                                            T}ATE ÛPLASTËX.A.Tbt:            Irf€yf
  SSN:                                                                              Nf,XT TYE EXAM DUE:              l1-03-07
                                    ÃT     JÅ.EGEII                                                CORtrECTTVE Å.ÐS
                   PÂSS        x             FÊIL                                      x
                                                                                  RËQUIRET}       TqcTREQUIRüI!
  TEST REQU{REMENTS: Sta¡rdardr of *cccptancc for visioo test sft*ll be
                                                                               nafurnl or corrç*ted near distance acuity zuch
  that the iadivídurl is capabte of rerding thc.t-l lefters on the Standard Já,ÊGtR's
                                                                                       Tcst Chart or equÍvalent for neâr visíor
  at 15 imhæ,
  JACKR          L^åWS
                                                                                                               1I{}F06
                                    SIG¡ÍÀT{IRE                                                             DATT OFTEST
                 COLÛR                                                                       LISTIMFAIRMENTS
               PÀSS          x             FAIL                            NONE


 TEST REQIIIREME"NTS; ShaE be able {.û rca{t rhe numbcrs on standa¡rl
 with nomal vi$oc witü uo coÍor blin¡tncq+                                                                                cr¡p) OF eryiveleú,

   JA.CK R. LA1VS
                                                                                                            11{3-06
                                                                                                            T}ÀTE ÛFTEST
                     BRTGETHE$S ÐISCRTIfiIH ATTOIIÌ
                     (RADIOGR.A,PHIC                                                                  CORRECTTìYE ÀIIIS
                   PASS                             rATL                               REQÜINE.D              f{Ol   REQUIRED
 TEsr REQTTIREIIEIìITS: '*lÌ rarriographie pcr:onnel                  shall be tesled for brigþfrress rli¡crímínatior,   usingte*
                                                                                                        rær rtrrrr¡4qur' .*t¡Ë r¡¿¡ rac¡oerephs
contoining rendomly dictributed pcnctranretcn, with varying densitie,
                                                                      and                  sizes.
                              TEST I|{€}F
                                                                                                           ¡IeT
                                SÌGITATBRE
                                                                                                           T}ATE ÛFTEST

T{OTTS:

1'      EacÞ   çelder' relding aperaton a¡rd brar*r {excc¡t
                                                        Fsr t*ch fitfc4, spoT and stud welders} chdl be rcqs¡rred tc prrs a,.
        Úeú   b ærEEiæ       vù''e¡E   ¡cEifï'
                                     ra addÊlioa visisn ¿e¡t* for weÌder¡ and oprattr* ror *taniune ,¡&teråaç
                                                                                                                              an¡¡*} visi¡n
        discrímiut*m ex...|'esders çho do qgÍ prs* tùe cetor dÍ¡criuiüstisu r*.t *¡s næ tc *tt.,*cd             sh'ü incluè r co[or
Ll{DTperroanclshat¡hErequtædtops'lÈc.ucatr3t|stoa**iÈodcÈel=g;:*evisuaIaeuif.Þmsreriels              to vseH on titssÍuu
   addition'theíadiridutlmrrstharethcabitlÈytodtstingulshu"ffiytherrorkÁI1radíographicpersonnel
        sh¿ll be úested   îor brigütue*s discriminatlar¡.
E¡¡e   Fs¡u¡rofiomForæ: PSI-I Ref 0
Case 1:18-cv-00407-SOM-RLP
                      lì   Document 1-2 Filed 10/24/18 Page 77 of 207                                PageID #:
                                      83              .ì




            WtÍrvnPagTEswNG
                         IVELI}ER QUALIFICÁTION INSPECTIûN REPORT

        VISU^åL           LIQtm) PENETRÄ.¡{T MACRO ETCH                       G{IIÐSD BEND
        F{DT-4    Ð(           NI}T-S                                                     FT
 ÐATE:                                                           tr.T. JOB   #:   HI30û0
 I$itll04
 CTISTGMER.:       PSI                              P{jRCflÄ,SEORDER:             TBD
 WELÐER:           CTIESTERSTAPLES                             lilËLDER   IÐ:     90039


 TEST NO.:         0l          PRûCEDURE     Nû.:    KS{S-3         JOTF|TÐESIGN BIV.I
                   FLÀT HORZ. VERT. OVHÐ. 6G
 POSITION:                    XXX                               PROCESS: SMÂW
 PIPÉ             B,{SE IþI4.TERIAL:    $r                     Fß,LER MÁ,TERIAL:,{-2.{
 PLATE      }È             SIZE:.375"                                    SüLE,t3132"
 SOCKET           SPECIFICATION; MII-S-2269S                   SPECTFICATTON ; M.ILE-??2ttÍl

         STD/SFECS               AREA/IDENTTF'ICATION OF' INSPECTION                           ACC    REJ
s9o74-AGGIB{rt0/?48       X      2G VTSUAL                                                      X
s907+AR-GIB410/278               ROOT BEND                                                      X
s9{t7+AS-GIB4tOli¿7t      x      F.{CE BEND                                                     x
iu[,-sTD-I689A
MII-STD-2035A             x      3G VTSUAL                                                      X
                                 ROOT BEND                                                      X
        CLASS 1                  FACE BEND                                                      X
  LIQUII} PENETRANT
Ar#S:N/A                         4G VTSUAL                                                      X
TYPE:N/A                         ROOT BEND                                                      x
METTIOD: N/A                     FACE BEND                                                      X
FTORM: N/A
MAhIuF.: N/A




                                                          Ì7
                                                    II    //
                                             ^           Y*þrx-
                                 INSPECTOÉ.: Jâ.CII R- LAWS LEIIDL                III
      Case 1:18-cv-00407-SOM-RLP
                            tl   Document 1-2 Filed 10/24/18 Page 78 of 207                                                                   PageID #:
                                            84



                 A flTETfl
             rTD.f,L\-.t.I-,r\-,
                                               (]IT[TI}\,T
                                              A fDrl6]
                                 ùr¡ r_f. -I-ii.-Ft¡.lr5
                                                                                                                           rFrftl\T a r
                                                                                                                            r rt l\.fl.lJ
                           P.O.    BAX         30989,       HONOLWU, HI 96820 TEL#(SftS) 848_621 I

              \ilELI}ER/OPERÀTOR PERr,ORMANCE                                                                   CATION RJ,CORI}
                        NÅVSEA Teehnical Manual Sg0                                                                   0/248
 W44q or Wddiw Opaøtor              InfotwÌon
 Name                                                                              Badge Number                 Dept                        Date Tested
 STAPLES, CHESTER                                                                  9{X}39                       WELDING                     tot12t2ûA4
 Vision Test Date                                              Corrective AIÞ.S Req uired                 \telder Training tlate (Wor*manshippSCoRE
 tutzfi4                                                               No         X           Yes

 BASE MATERIÁT                                                            Plate:
       FøhIe   f)                         PIPE X               P¡,¡\TE                                      WeldingProcess                       Weld Test No-
                                                                                       375"                                                           (Table )f)
                                                                                                               FCAW
         Group:      S- I                 to   S- I                                 THICKNESS
                                                                                                                   TORCI{GAS:CO2                       I
                             Base   Mat'l:                                Pipe:                              Weld Procedure No.                  JointDesþn
               P-r                  To                P-l                    N/4,                             FCAW-ABS 1.1                      (MII-STIL22)
                            Specification                                        SIZE*SCHIDULE'
                                                                                                                                                 Brv-l
                                                                                   TIiICKNESS
         MII^5-æ698

                                                        PT^+TE                                   POSTTTOA$LøUÅLLFZED _ prPE
PL,4TE  GRrnyE)                                 PLATE (FLLLETrTÅCE)                      PIPE GROOW                                         PIPESOCKET
       o-x lrc) Ìt           AT           T       o         IIÐFLAT                T        o       (IG) ROLLED             T       o          (tÐRoTATED45o
T-X    o-x          (2G)   IIORZ          T       o         (2ÐHORZ.               T        o       (2G)VERT.               T       o          (?¡È) VERI,ROTÁTED
T-X    o-x       I3G}VERT.                T      o          (3n VERT.              T        o       (5G)HORZ                T       o
T-X    o-x       (¡lGlOVIID               T      0          (4F)OVHD               T        o       (6G) TNCLTNED          T        a         (4F) OWÐ
T        o                                T      o                                 T        O                              T        o         (5Ð FD(ED
       Q.x                                       a_          AI,LPOSITIONS
                                                                                            a_       ALLPOSITIONS
                                                                                                                                    a._       ALLPOSTffONS



TIIICKNFSS RA¡TGE                                      .lgl"                 úo        7S{P                     RF,STRICTED: NO
 FTLLER MÀTERTÁL                         ELECTRODE                  SPECIF'TCATION I{O,               DIit METER.               QUALIFIFS GROUPS
                                                                                                                                        FAELE WIT)
GROUP                                    MII-71T-1                   ÍuIIJ,-E.-2220Ofl                     3t32"                            2&3
  A-     2D
_ACC_ Vrsual Inspection flrl)                                     Dye Pmetrant?esb@T)                                Otter (describe below)
_ACC_ PhysÍcal (bend, breek, etc)                                 Megnetic Particle Test (MT|
_RsdiogrephicTest @T)                                   _Lftrasoaic          Test   ([fl)
       Macro Exam of ÌYeld Nugget
                       PERFONM¿NCE SUALTFICATTAN TEST RESW TS (SecÁfradred Rqort)
                                              ^ALL POSTflONS

                                                                                       LEVEL        III      Dete:

WELDER or IVELDING OPERÀ.TOR TRANSF.ER
ATI^ACHMENTS:          Vision T€st                                        NDT/DesÉructive Test Report(s) (cow               af otieit   d   Rq,orß)

                                                                      f-,atÊst           Prinf*et                      d
Rcr¡Ì€s'ed    for                                            --
                                                                                                                Date:
                                                   or Chief
                             r-)
       Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 ()Page 79 of 207
                                             85
                                                                                 PageID #:
vlAT-L7-?ØØ7 Ø9:?ã FROÞ4 :
                       PÊCTFILì- SHFYD Eø884 E6¿7g               TCI:4838395                           F:525




                                                                                            r¡
                                                                                         Ø ç
                                                                                            3
                                                                                           Þ
                                                                                           =
                                                                                           m
                                                                                           .l?

                                                                                      Õ   ñ
                                                                                          g,
                                                                                      t¡{
                                                                                      ::r
                                                                                      ttt i1
                                                                                        Þ
                                                                                      ì g
                                                                                      (Ð


                                                                                           rn
                                                                                           m
                                                                                     J
                                                                                           m
                                                                                     .'ì   tTr
                                                                                     t\) ¡'(
                                                                                     ê Þ
                                                                                     o Ë=
                                                                                     Ët)
                                                                                                 .u
                                                                                                 ìr,
                                                                                                 €
                                                                                                 Ð
                                                                                                 ã
                                                                                                 o
                                                                                                 gt




                                                                                  E
                                                                                  It
                                                                                  (r,
                                                                                  rt,
                                                                                           E



                                                                                 O
                                                                                 I




                                                                                 cV)
                                                                                 u)




                                                                                 =
         Case 1:18-cv-00407-SOM-RLP
                                (l
                                                      a\
                                    Document 1-2 Filed 10/24/18 Page 80 of 207                                  ll                            PageID #:
                                               86
FlÊY-17-eøØ1 L3t         13   FROI'1:   P|ìCIFIC bt-ipyn Eø88+Ë6e75                                                 ïD:4238395                                P:1/t

  æ          n-^:-E- frl.f-*-
                   ---..-r
  æÍ l?ËlHt ùlllpyr.",'¡l$                                   -
                                                                                                               (r
             INTERIìIAT¡ôF¡ÀL                                       PO BOI( 3fl9$9      .IIONOLULU, ÌIAWÅ_tr             96SA0    . TEL (fi{tñ} S4S.6211

           vl¡Er-DER PnRFoRMtu\cE QUALmCÄrIoN RECORT)                                                                             Date   Tesledi I6tIIt2t04
    \ll/eldcr or W'elding Operator             Dept                                                                         Badge No. or SSN
                ster Snptes                                                                                                         94ffi9
  fsstfør C51ø fS PI¿fe                                                                                                    Iilelder Inforustion
  -.Çho     Grqup (S-No):           .Fl   fø   5'/                                                                     Msion Test Dafe:       See    Rccords
           Bese Mâter¡al:           Carbon Stcet çtoteS to Carbon             Steet   ¡ptate¡                            Conectrïe Aids: Eee.Rccords
            Spectfication:          ASTM A.515, Gr ófitTû            ø   AtTtu.î A-SIS, Gt 65/70                Welcler Training Date: S¿¿Secords
                          Process:        S¿\{AW-MA                                                             Weld Tesl No: I
                Torchces: ¡#á,                                                                                   Joint Desþn: BLT-I (S/8,'T)
     Company Procedure No: XS-CS-3                                                                                   Êeference: MII-STÐ-zzD
                                                                                                                     Mal'lThick:     .Ezs
        Position(s) Tested              Plate Positirrn(s) Qualified             Pipe Position(s) Quatified            0ther Weld Position(s) QuatifÌed
          2q 3G,& 4G                                   Alt                                       AII                                 F¡na-Afi
    Thickness Range Qualified:                         -12s" (min) To .zla:                           (rnax)                  Reslricted:       .iÈo
     Flller Material               Elestrode                        Specification                 Sizc                   Also Qualifies Groups
   Group          A-2A                  TOIE                       MIL-E-22300/1                 j/32"              A-1A" 2A" 3A+ 4A, 6A1     ïLrr     7A,2

                                                           Performance Qualification Test Results

                                            Quel ified IAW SÙ1T4-AQ^G r B-0'r Olz4B
           Visuâl Exatnination                                                                  Dye Penetrant Tes't (PT)
           Physical (Bend Test)                                                                 Magnetic Particle Test (MT)
           Ftadlograph¡c Test {RT)                                                              Uhrason¡c Test (UT)
           Macro Exam sf Weld Nugget                                                            Other (Describe under Fìemårks)
  Certtfled at:
  PSr                                                                                            E'




                                                                                                 45      deg
                                                                                                                            114




                                                                                                       -1,8"
                              Lã¡ld =1r8"




  Çertifying Slgnature:                                                                                        Date Processed: AI7/2{t07
  \njeHer or
  .4ttachments:                                Test                           NDT/Destructive Test Report(s) (Gopy of Originat)
                                  Workmanshþ Traîning                         Latest Update {Copy of Currenl and Preeedíng Quarter

  ReviÊw for Transfer (QA         Manager):                  __.                                                 Date:
Case 1:18-cv-00407-SOM-RLP
                      \,,1 Document 1-2 Filed 10/24/18 ()Page 81 of 207                        PageID #:
                                      87

                                 \



              W- flvrrpacT*sçrwg
                          WELDER QUALIFTCATTON INSPECTT(}N REpoRT
         wslt.{L           LIQUIII PENETRÂF{T     MACRO ETCTI            GUIDED BEND
         ¡ÍDT-4 )O(            NDT+
  DATE¡                                                                          .EE
                                                            LT. JOB#:      HI30'00
  t0/11/{r4

  CUSTÔMER:         ETI                           PTIRCHASE ORDEK          TBD
  r+¡r¡ELÞER:       CFTESTER STAPLES                      WELDER II}:      90t3e

  TEST NO.¡         0l          PROCEDURE   No.: K&CS-3         JOINT   DESIçN BIV.I
                    FLAT HOR2I VERT. OVHD. 6G
  PT}SITTON;                 xxx                           PROCESS; SMA\U-
  PIPE             BAEE M.{TERLå,L: S.I
  PLATE X
                                                          FTLLER   nr¡:fnHff:A-2.{
                             SIZE: J?Sr                                 StZ,EzBß2"
 SOCKET            SPECIFICÄ TION: M[-S-2269S             SPECIFïCATION: MILE-Z2?0Ofl

                                                     TTON OF                           .4.CC   REJ
s9fl74-Á,Q'crF010/248 X          2G YISUAT
S907+AR4IA{'oÍ27i
                                                                                        X
                                 ROOT                                                   x
s9074-As.clB-{tiltiz7t X         FACE BEND                                              X
 MIT..STÞ16E9A
 MIL-8TD.2ÍÉ5Â x                 3G VISUAL                                              X
                                 ROOT BEND                                              X
              CLASS   1          FACE BEND                                              X
  LIQUD         PEITTETRAI{T
AWS:N/A                          4G VISU.A.L                                            x
TYPE:NIA                         ROTT BEND                                              x
METHOD: N/À                      FACE BEND                                              X
FORM: N/A
MÄNUR: NiA




                                                J^ACI(R.I.AWS      LEYEL   III
         Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 tl Page 82 of 207                                                 PageID #:
14frY-!7-AØØ7 Ø9:?5 FRtlf: PÊCIFIC
                                               88
                                                        SHPYD SøEB4BËÊZ9                              TÜ: 4e3S395                            P'"+rs



                                          t
                            P äer ffic Shfi FVfrrd $ Esnf frrnftfË #{räl
                                                                 .fuTNUAL rr[SÂO''Ê TE,ST

                           WELDtrR/BRAZER                              NOOfffiRUCI*E
                                                                '*ND                               TEST PÐ RSONNEL
        REQUTREúIENT                          ¡IåtsEÅ 590"¡f'l} QicIBot of¡4s
         REFERENgE                            NA Þ'Sgå TgoT+{rs-çI S{n                  x                                  WEÌ,ÈER         x
                                                                        0rZ Tf
                                              NA. VSËá. s900- ü P_00r _?0üo                                                BRAZER
                                                                                                                               NDT
      l{¡liflE:             STåFT,ËS, CEESTER
      EIUPLOYtrE      tY*                                                            ÞrtTE f'ESTEe                  tt+3{ró
      $$tr{:                                                                         I}ATBOTL&$T.EXÁÊh
                                                                                     ÛTE?(T   Eru f,rÂft{   DUE;    f   1-,ß3+T
                                   J+ JåEBEE.
                   FitSS       x              F^IT,
                                                                               RESBIRßÞ
                                                                                                                        AES
      TEST REQsffinûr[Ì{TS; Standnrrrr                                                                    rr#FañQUmtF
                                                çf åcfcûtsæe frr¡ vhloo le¡t ¡ball be flðhrrRl or
      fh{t thc indir4rlr¡l is c*palle o( rcndl.ng the J-t letterú                                 corrrtfed negr dîsf¡noe æuþ xuch
      l1låiælrer,                                                 orr tfte $tendffd .L4.EGERrs Test Chnrt
                                                                                                           or eçivrlerrt for           nearvision
      .[/¡CKE LrtÐ$
                                                                                                                tr4rF+6
                                                                                                             ÐATÐ,Of
                PS$        x             F/TIL                                                LF?
                                                                             NÐIïE

  TEST EEQüIBüüËNTSI Strr&                      ÈG   aÞte ro   Ésd rhe namÞer.çrn Ft*ndÈr{tf+q¡do-
  yvith norra¡Ì virñn*     rri&    oo   *m* n¡                                                                             (PF} ffi   eqefurlërEt,

               R    lrVS
                                                                                                            I

                                   RåFETC                                                                                ¡IIDS
                   PÂSS                               .FAIL
                                                                        EEQUIN.EB             NOT REQUfiEÐ
 TEST EDAüTRE'E*FS; rr'' r¿dün*r.ryhic pcrnmmr
 cont*ining rs¡l&rnúy ¿*tr¡úr¡ted p""tlr*t           strng be rsrtÉ{r ftr Þrigrrfars OÍ*cri¡nÍuar¡m"
                                           r4                                                        ürA¡S ÊElt r;rüogrâphg
                                                    ?arrr.s dcn¡irie* rnd sírË*
                                              ',ilt
                            TE33trffÉ
                                                                                                            NETI
                                                                                                            T}ATE æTFf
 fioTES'
 l'     Encä   tclùr' oHir                    qrd brsor (mepn far t*eÈ-
       tstt b dc¡crmÍæ rtuq¡r"æotcr
                              s..dtr-         u *ccltttra tfr# ;d;;#ä# rqf
                                                                        üttr4,
                                                                           :t}d rtud Ìrqdeqg slerl bø ,?qüiftd b pã** ar c¡mr
 2. Ffo,i -d;;ì
                                                                        unu r'pe"'ro* fÞr rÉäo* ."*rlrk                                   vr¡taa
       dr^scrlm¡Drfiorr fcrf                                                                                 rhËü          i'frEúË r <s*ar
                      f
       addlËoq th+ tndM
                           =,rffin*:ffi
       ¡h+ll ba ic$+ù {br bri*tne¡r ¿¡r"rfr¡oidnn
E¡e firautltúon Focn: Êtt-I I&T     O
         Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 83 of 207                                                                                               PageID #:
                                               89                                                                                  I




                                                       O                                                                       Õ


                         ABS                                                                                                  CertificaieNo.             HL49'118ô-X 1-

                                                                                                                                          Port      of   HONOLULU. t-ii
                                                                                                                                                                                         ,]¡f1¿
                                                                                                                                             Daie        25 FEB


                                                  WELDER PERFORMANCE QUALÍFICATTON TESTS




TfffS S TO CERTIFY the fofiowing named rvetce;-s of "Pecific Shipyards Inierne',ionai=. na'.'¿ s='.,sÍeciciiifi ccmpìeiecj
                                                                                                   r'r't[l¡ [¡; ¡:;:rerlca-
and passed the Weiders perísrmance QualiÍìcations Tesi. co¡rducied anC v¿iinessece iil =cctiia::¡:
Bureau of Shipping Vr/elCers Requirements and apprcied procedure using E70'rE :'ois in ine 3G iuP) posiiion                                                                             c-   ô ircr,,
O -432 inch thick PiPe:


      NAME                                                                                   IÐENTIFICÁTiON                NU T¿EEF'

WILLARD AGRAAN                                                                                 J'wuv-
CLAYTON ARAUJO                                                                                 9ûÐ4:
WILLIE ANTONIO                                                                                 STGÛA
                                                                                               Gi-rñGE
BF-ÅN3ÛN BODELL
FRIINK BOTELIIT                                                                                aÊ?o?
                                                                                               g.JC33
ÐUûK BUfs? CHO1
SCOTT KALAHIKI
ENRIQUE LÍBOY                                                                                  90û45
JOSELITO PEJI                                                                                  9ût4?
MICHAEL ROCHELAU                                                                               SGÛ88
DANIAL BURGESS                                                                                 9ût7?
RICHARD SALIOT                                                                                 9ûÚ44
CHESïFR SÎAPLÊS                                                                                5 UUJ   ì'
FA'ATAUAO SULA                                                                                 8t4.,õ
RAÌ_ANDO TIRSO                                                                                 go-n8û




:i3:::   Ti?is Cert¡ircâle Èvrd€nces ccrplÌance wilh   oie or írÐre oi thÊ Rules, guiCes. stendarcs or cther criler¡e 3Í F,ri€í)cêff Brreeu oi           is i:s"åa s::e':'   ::-   --
         ccrmnttees, its clients or oiher âulhorizÊd entil¡es- This CeJiif¡câte ìs a reDresenlElicn cEfy iher thÈ srccturÊ, itec ci Éie.i¿l
         Cenificãt€ hes rnel one or rìore oí thÊ Rules, gu¡des. s¡êßdaids or olher siterie of Anerican Buíeau ci Shipping as qi ihs Ce¡€ ci isslÊ
         ând cofldiùons cf ciãssilicã¡ion anü io Tsviæ, the suruey recõds Ícr ¿ Íuller de:4rrp.licî cí 3pi rest i:liôas cí !:TJiã:;i., cr ii=
         interprelãt¡on o¡ this CerììfrcelÊ ¡s 99y9tTd PI the Rules anci stand¿tds ol Êftnc:n Eu.€=! cl SaiÞc;le r.'iìg si=¡l .=Ê:: iae !: ¿
                                                        a)
     Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 84 of 207
                                           90
                                                                                                                                   ln,                                     PageID #:

                                                       C                                                                          Cr-Jll¡t tFtcaTloN R-eponr Fonrur
                                                                                                                  W     trt nFPS        qY¡      rF..




                       ABS

REPORT ON:
                                                                          WELDER QUALIFICATION
                                                                                                         Date:
Report
                                                                                                         25                     2004
HL491 186-8
                                                                                                                             D:
         Name:
                                                                                                          PROJECT           #     1285427
                                                                                                          Mfg.No,:
Manufacturer

                                                                                                                           No.

PACTFIC SHIPYARD

123 AHUÍ ST., HONOLULU, HI
Material Test               No-

SEE ATTACHED
         Procedure            Date Approved:

FCAW-ABS-1
Details, etc.

                                                                                                   and passed the
The following named welders of "pacific shipyards lnternational", have satisfactorily completed
         performance   eualifications  Test conducied  and witnessed in accordance   with  the American    Bureau of
welders                                                                                                            (upÞnd
                                   a¡!  a^pproved procedure using 0.045"871T-1wire    in the  horizontal' vertical
Shipping Welders Requirements
ou"rÈ'.r! positions on 3/8" thick ABS Gr' A (mild steel) plate:

      NAME                                                                                      IDENTIFIGATION NUMBER
CLAYTON ARAUJO                                                                                    90041

WILLIE ANTONIO                                                                                    90006
BRANDON BODELL                                                                                    90095
SCOTT KALAHIKI                                                                                    90063
ENRIOUE LIBOY                                                                                     90045
 JOSELITO PEJI                                                                                    90042
 MICHAEL ROCHELAU                                                                                 90088
 CHESTER STAPLES                                                                                  90039
 RICHARD SALIOT                                                                                   90044
 ROLANDO TfRSU                                                                                     90080




                                                                                  guides. standards or other cntenê of Arorjcån Bureau of Shipping ênd ¡s issued sclely icr the use of the tsuteau, íts
NCIE:    This Report evide¡ces compliance uith one or rore oi lile Rules,
                                                                                a representai.ion only ihãl the vsse¡. stRjclul€. ¡iem of nzïeriel. equ¡pr¡lent. ßrach¡nery $ aûy other item covered
                                                                                                                                                                                                      bY this
         comntletr.    ¡ts clients or other authorized entilies. Th¡s Report is
         ReÞoñ has ffit one ct mre of the Rules.
                                                       guides. stendards s other critÊrie oÍ Americ2n Bureau of Shipp'n€ æ of the date o[ issue. Parties are advised lo revievJ lhe Rules lor the scop€
                                                           (hÊ sFey records for e fuller descnption of any resiricliss or lißilâtions on lhe vessel's swiæ tr surueys. The wlidiiy, apPl¡cability anc
         and condiÜûns of clas6¡ñGlion and to review                                                                                                                                               ff in an]
         iñferpretâtion ol this Report is gwerneC by thÊ Ru¡es'De   e^d standards of Ameri€n Bureau oí Shipping whc sh¿it rerrain lhe sofe judge thÊreof. Noïh¡ng cmt?ined in ihis Repod
                                                                                                                                                                                               env wrant)
         nolation  Ede in conlerplal¡on ol this Repori shêìi          cieerué lÒ reiièvè ãny de;iE¡Êi. büi!d?í, ctr,er, sEl'uí"cturer setlet. suPFller, tePalre[., sPeEtor or olher eñtily ot
         erprss     or irF.liec



Form AB WQ                                                                                                 Revision f
      Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 85 of 207                                             PageID #:
                                            91
                                                                                                    uALrFrcATroN REPonr Fonrvr

Ðetails {continued)




                                                                                                                        YES NO         N/A
 I    Welding Qualification approval or finishing caníed out according to:
         a)   Approved bY ABS Procedures.                                                                               tr         n
         b)                                                                                                             u          n
Z.    Were the welding consumables and the welding process in accordance with item 1?                                   X          n
3.    Did the welder or operator follow the approved procedure and positions in item 1 ?                                X          n
4.    Testing carried out as required by approved procedurelspecifications and as reported herein-                      X          n
S.    Was the welder or welding operator's qualification test record completed by the manufacturer?                     X          ¡
 6.   Calibration oftestingimeasuring equipment              ,   with records maintained at facility or                 X
       located
 7.   ls an invo         red for          ification?                                                                    n

                                               Shipping                         Surveyor, American Bureau of Shipping


                                                          AB WQ Distribution

 Purchaser

 ABS Office @ Destination                       I




 ABS Houston CDC

 Local                                          I




 Oiher




Rrvreweo
                                   Signarrre                                         D¡re                                    Pon




Form AB WO                                                                   Revision'1
      Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 86 of 207                                                                    PageID #:
                                            92

        PACIFIC                                S               YARI}S INTE                                           ATIONAL
                         P.O. BOX 30989, HONOLULU, HI                                       96820 TEL#(808) 848-621I

          WELDER/OPERATOR PERFORMANCE QUALIFICATION RECORD
                 N,4VSEA Technicøl M øn ual    0/248
Iïelde¡ or WeUín* Ope¡ator Info¡malian
Name                                                                                    Badge Number               Dept                    Date Tested
STAPLES, CHESTER                                                                        90039                      \ilELDING               l0ltlt20a4
Vision Test Þate                                                  Corrective AIDS Required                 Welder Training Date (ìVorkmanship)/SCORE

  tutll04                                                                No X                  Yes

BASE MATERíAL                                                               Plafe:                           \ilelding Process                  WeId Test No.
      (Table   I)                         PIPE X               PI-ATE
                                                                                                                                                 (Table X)
                                                                                            .375                 SMAW
       Group:        S-         I         to   S-        1                              THICIC{ESS                   TORCH GÂS:
                                                                                                                       N/A                             I
                              Base   Mat'l:                                 Pipe:                               Weld Procedure No.               Joint Design
               P-I                  To                  P-l                      N/A                                 KS-CS-3                    (MII-STD-22)
                              Specification                                       SIZE*SCHEDULE*
                                                                                     TTIICKNESS
                                                                                                                                                 BIV-I
        MII_-S-22698

       POSITTON6) SAALIFIED - PLATE                                                                   POSITION(S) QAALTFIED                    - PIPE
PL.ATE (GROOVE)                                 PLATE (FTLLET/TACK)                           PIPE GROOVE                                     PIPE SOCKET
       o-x          (TG) FI.AT            T         o         (IF) FLAT                 T        a     (IG) ROLLED          T          a       (rF) ROTATED 45"
T-X    o-x          tzc) HoRz-            T         o         (2F} HORZ.                T        o     (2G) VERT            T          o       (zFR) VERT, ROT.ATED

T-X    o-x          I3G) VERT.            T         o         (3F) VERT                 T        O     (sG) HORZ.           T          o       (2F) HORZ.
T-X    o-x          (4G) OVHD             T         o         (4F) OVHD                 T        o     (6C) INCLINED        T          0       (4ÐOVHD
                                          T         O                                   T        o                          T          O       (5F) FD(ED
       Q-x                   ÀLL                    o          ALL POSTTÌONS                     a_     ALLPOSITONS                    a_      ALL POSITIONS
                       POSITIONS


THICKNESS R.{NGE                   QUALIFIED:   .187'                   (min.)   to      .750"          (max)      RESTRICTED: NO
 FTLLER   MATERUL                        ELECTRODE                     SPECIFICATION NO,                   DIAMETER                QUALIFTES GROUPS
    îABLE        ITJ                                                                                                                   (TABLE WtI)
GROUP                                    MIL-7018                       Iü{LL-E,-22200n                      3132n                         2&3
 A-       2A
_,4.CC_ Visual       InspectioÌ (VÐ                          __     Dye Penetrant Tests (PT)                           Other (describe below)
_ACC_ Physical (bend, break, etc)                                   Magnetic Particþ Test (MT)
    Radiographic Test (RT)                                          Ultrasonic Test (UT)
       Macro Exam of Weld Nugget                                    Other:
                         PE R FO RMANCE SUALI FI CATI ON TES T RESULTS (see Anached                                                Repotts)
                                   Qualfred _YF;Ð, _N.L POSITIONS_

                                                                                                     LEVEL   III       Date:            11 OCT 2004
\ilELDER oT WELDING                          TOR TRANSF'ER
AT'TACHMENTS:                              Vision Test                        NDT/Destructive Test Report(s)           (Cop1t of   Original Repofls)

                       \ry                                                l,ate-st Li          Print-out                  sttd

Reviewed for Transfer:                                                                                              Date:
                                    QA Manager or Chief Inspector
 \    Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 87 of 207                                                              PageID #:
                                            93

           PACIFIC SI-IPYAFTT}S Iil{TE                                                                       ATIONAL
                        P.O. BOX s0989, HONOLULU, HI 9t6820 TELq+(808) 848-ô2 j                                                     j

              WELDER/OPERATOR PERI.ORMANCE QUALIFICATION RE C ORI}
                     NAVS EA Te c h n ic al M an ual S I 0 7 4 -AQ-GIB - 0 I 0/2 4 I
llelder or Weldinp Ooerøto¡ InformøtÍon
Name                                                                           Badge Number                Dept.                    Date Tested
STAPLES, CHESTER                                                               90039                       IilELDING                    t0/12t2004
Vision Test Ðate                                         Corrective AIDS Required                Welder Training Date (WorkmanshippSCORE

7ut2lû4                                                        No X                   Yes

BASE MATERIAL                                                         Plate:                        Welding Process                        Weld Test No.
   (Table I)                           PIPE X           PLATE                                                                               (table X)
                                                                                   375"                   FCAW
          Group:       S- |            to   S- I                               THICKNESS                     ToRcHcAs: CO2                      1

                           Base    Mat'l:                             Pipe:                              \ileld Procedure No.               Joint Design
                 P-1            To               P-1                     N/A                               FCA\ry-ABS        1.1           (MIL-STD-22)
                          Specification                                   SIZE*SCHEÐULET
                                                                             THICKNESS
                                                                                                                                              BIV-I
          MII-5-22698

          POSITION(S) QUALIFIED _ PIATE                                                     POSITION(S) ØAALTFTED                         - PLPE
PLATE (GROOVE)                              PLATE (FTLLET/TACú{)                     PIPE GROOVE                                        PIPE SOCKET
     o-x flGI FLAT                     T     o         (IÐ FLAT                T      O      (1G)ROLLED               T        a          (rF) ROTATED4S0
T-X       o-x      t2cl HORZ.          T     o         (2F) HORZ               T      o      (2G) VERT.               T         O         (zFR) VERT, ROTATED

T-X       o-x      (3Gì VERT.          T     o         (3F) VERT.              T      O      (sG) HORZ.               T         o         (2Ð HORZ.
T-X       o-x      (4G) OVHD           T     a         (4F) OVHD               T      o      I6G) TNCLINED            T         o         (4F) OVHD
T         o                            T     o                                 T      o                               T         0         (sF) FD(ED
          Q-x            ÀLL
                       POSITIONS
                                             a_         ALL POSITIONS                 a_      AILPOSNIONS                       a_        ALL POSI'TIONS



THICKNESS RANGE                QUALIFIED:         .187"        (min.) to .750'                (max)        RESTRICTED:                   NO
 FILLERMATERUL                       ELECTRODE                SPECIFICATION NO.                  DIAII{ETER                 QUALIFIES GROUPS
          GABLE IN                                                                                                                  QÁBLE wrry
GROUP                                 MIL-71T.1                I/ÃIL-E.-22200n                      3t32"                               2&3
     A-     2D
_ACC_ Visual Inspection (VT)                               Dye Penetrant Tests (PT)                              Other (describe below)
_ACC_ Physical (bend, break, etc)                          Magnetic Particle Test (MT)
     Radiographic Test (RT)                                Ultrasonic Test (UT)
          Macro Exam of Weld Nugget                        Other:
                        PE RFO RMÅN CE SUALI FI CA TI Ol{ TES T RES ALTS                                  (see   Anached Rqorts)
                                  Qaalified YES, ALL POSITIONS
                                                                                   LEVEL     III         Date:        12 OCT 2004

WELÐER OT WELDING OPERATOR TRANSFER
ATTACHMENTS:          Vision Test _                                    NDT/Destructive Test Report(s)             (Copy   ofùriginat Reporß)

                       Workmanshin Tr¡inino                         l,atest Update Pr-int-or¡t   (Copy   oÍCurren   a¡-d P¡oeeedtngeaqrter)

Reviewed for Transfer:                                                                                      Date:
                                QÀ ll{anager or Chief Inspector
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 {l Page 88 of 207   PageID #:
                                      94
                        I
                        1                                 I
                                                         l,-




      ?ead                                           q( bo(
                  9t+tPYAF,D
                      (tr /E^R5)
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 89 of 207                                                                       PageID #:
 V:lt"íÒrlt fr-*'f- (/-. e/elgf
                      Õ               95
 R.ECORD OF I{ELDER
                QUArrp-'LTICÂl                            TEST
 l-4ND-Sb-9000/18              (Rev.         75)
                                                                                                        llo                     ûrtE
                                                                                                                                                         v9
                                                                                                                                            lESl
                                                                                                                                                         )/'

 IOSI?ION                                                 fl no. ,                  ffo.      ,                f     sr,nr
   fl nor¿EDprrr
              trtE              1C                        flro.r        Ino.s                                  fl    qur
   E aFE
      vnr                       2G                        Ll ¡o. e      f¡ ro. 6                               ffor^t (stRrl) f]                      curr (ñrr.sr)
   E         PrE                5a
                                                          f] oarm (rurca sxeron)                               I     cur (sEcR? rsc]
   E rxsLrED prrt               &
   D rr¡t ¡.rt¡                 IG                                                                             fl    mu* (s¡¡crrr)
   E Brn¡z n¿r¡                 2g                                   ItatEIr¡¡ llPt                                                                 /t
   Eíwnr u¡r¿
   E¡ oH Fr¿tf,
                                3G
                                4c                              ÒY6ttrþ                                       fl vt¿         -7
   [f    r¡¿t FrLLrr            u                         pn.LFt t{El
   fl    ræ¡z ErLr..Er          2r                                                        -ç?,5-é
                                                                                                                                      SIæ
                                                                                                                                             t¿ ¿
   tf    TB'                    9r
   -E]   $I FILI,EÎ
              'ITJ¡T            br
            gÛIER                                              ïJrns                                                     SPECI¡L      lTTåeH   srncn)
            Iñ-IROCESS

 }I1   UP                                                                                                                                          €/
 NEffErf I¡¡D I}¡IERPISS IEIIP.                                                                                                                    û             Y
TBLDDIG PTRI}ÍEÍERS
                                                                                            r >lÅá¿/4)
                                                                                                                                                                r'
tD¡rL vrsrn¡.,      r/s   ogoo-oo3-gooo cL.    I                                                                                                   ç            Y
                             NolErl¡rctrrE      :Ës1       rJË¡I                                                  $t? RrPq? r0.
                                                                                 lcenP¡      9t-Ì?!!î                f rï'-r cr{ÊÐ !
                                                                                                                                                         ûåïÈ
 ün                             r{/s                       cL.       I
 I'rl                          x/s     ogoo-oon8ooo        st. r
Inr                            ì¡ls    ogoo-oo3-9ooo      cL.        I
Iut                            H/s 0g00-006-3010 c¡..                r
       nestRuFlvB    lsst ilsPËfirox                                             tccEFt      REJECf                  I
                                                                                                                          11Í, NO.
                                                                                                                         rrçregr,nì                      DTlE
 ] ¡n¡g r¡sr                                    F¡Rr- q-lr^?^t
 *frct      rHD Èoor Er{Ds                    PrRr.5.¡*.2.1                                               (see-     d/a-clr-/¿"¿ø*)                 ¿-tz-i*-
      SII}T ENDS                              PlAt. 5.1+.2,1                                                                           I
flrlrcRoJ?cH Eur{ru?ror                       ItnA, 5.t*.2.3
      PTN, ÎESl                               PrÂl. 6.4
û rmrlloil       10 lHE TROCEil'RD     Lr$ED ¡ff18, ÎflE TELIER lrtE
                                                               BEEr                               fiú
Ð¡sÎBqslED
f¡ß
                m tBE FoLLffiIre   pEtls IRæEtuRE(s) rr
       nlcfiilRltæ¡tls oF p¡¡¡rce{Hr 5.2,a oF xn*si¡-¿¡+Bt
                                                        ^csonûucBrilF        lufr                 u                                                             v-

 ü      xot aur.Lltrnr).
 m c[r¡LrFrED 10 c^tEf'otry s47 Ø)                   wÆL,            q-4,a-g]-ffircfrEss                Rlr{GE QnLTFTED:
 F rDDItIofllL lllPrcttloxs
                     cE                      LDTIÎ
                                                               &'t   t-t>-
               CIIEG(RIE&
               FÛSI!TOTS:




                                                         DME                        S'PT.
                                                                                      fí/*"
                                                                                            TELI}DTC ETGITE                                    ÐÀfc
                                                         (.-/        f- tre
                                           ,¿J'i/
                                               -. -?',-i
                                                     |'  {¡l'¿¿i i¡Í t;l
                                          : /
                                            !     ¿t     L          t', ,o f;*u
                                                     J

                                                                     li      i
Case 1:18-cv-00407-SOM-RLP
                      ïr   Document 1-2 Filed 10/24/18 tt Page 90 of 207                                                                                                           PageID #:
                             t¿ r-_ë  96--
                              ÎEST '                                                                                                                                                         to.
                                                                                                                                BtÐc9tlo.                             DåîE Of fESl
                                                                                                                                                                                d' /i;   -
                                         .--:
                                        ti'¡-'
 losItr0ll
                                                        ri:.
                                                                             fl ro. a                         fifira            r                   tr--sr¡r¡
     fJ      noLrFÐ tr?E
     fl vsRr prps
                                  -le                                        fl*o.h                           Ixo.o                                 f]     crev
                                  -2e                                        I        xo.   9                 f] ro.6                               fl     ellrr    (sn¡r) [                 urrr (rnss)
     E sGsz lIæ                   -5c                                        l-l mre (rrtrsn srstsu)                                                fl     cum (sranr rnc¡
     [] n¡orrm rut                -&,
     [] n¡r u¡rc                  -1c                                                                                                               fl     ææn (spEcrr)
     E ¡a¡a n¿rr                  r2O                                        B,tsE    t{^ta.ul,
     fl .mt H.¡re                 -3e
                                                                                                                                                                            tn¡ci¡ress
     Elon ¿¡æ                     -4c
     E ¡srr Prr¿a!                -IF                                        FTI.LER HETTL TTPE                                                                             SIEE
     fJ      ncnrz PuJ.Er         -21                                                                                                  *A-r,{
     tl      Tnl?                 -T
     fi      OTT     'II.¡^81
                   FIL¡.AI        -tü
             OITEB                                                                      lEs                           El*o                                       SPEgI¡L             srGFcH)
             IlLlR0cEss INsPEetroH
 RIî   T'P
                                                                                                                             ---:'r'
                                                                                                                                       --i               t:<t-
                                                                                                                                         --:Ì-!';
 IRENEA?       IND II¡ÎERP¡SS lEt{P.
¡¡ELDIXC P¡R¡HEIERS
                                                                                                                               .J                   ,'<'<i-
ÌD¡rÍ, rrrstru,, x/s ogoo-æ3-gooo cL. ¿
                        NortD¡ÈstBltcrrvs lEsÎ                                                                                                       t¡¡¡Î       AE?0R?   $o.
     ISSPEC?TOI: }IE?EOD.                                                                                                    REJEC?                          l¿trrct;:*)                       DÂÎ8
     PI                            ¡¡/s               cL. I
[    ]rt                           N/s otoo-ooJr-8ooo cL. I
Elnr                               r¡ls ogoo-ooj-rooo cL. r
Iw                                 N/s ogoeoo6-3010 cL_ I
       DESIRTCüIE ?ES! IDSPTSIIæ
                                                                                                     ACCETt                  REJECI
                                                                                                                                                             IB, llo.
                                                                                                                                                          lrçç¡¡rr¡¡ì                          DÂÎE
 ]   m¡¡r          rcsÊ                llR¡- ç-¡¡-?^?
   È¡ec ¡ro Boot BEt{I}s               PrE ,. 5.k.2.1
   SIDE EMs                            Prn¡. 5.4.2.1
   !I¡.CR(LE?CR Eifåtll¡{ltlofi       Plaa. 5.1+.2.3
   PEu. lESl                          Prnr. 6.k
Ir ¡DDIÎISH ÌO lnE IRocEII¡Rtr Lr$ED l3oIE, lHE UELXÉ8, Ers                                                 EEET¡                                   I¡tsÎîucma,                          DfiE
INT8t8ffD IT¡ lEE FOI,LWüC PSNS                                                                                   rTIH
tHE AEcHtInÐø¡ls oF PtRtcR.tPE 5.
                                                                                                                  c   .:.




 D ru asr¡Irrnn.
       ([r¡¡,¡rTED ÍO C¡tæ0RT        S ià- , i                                                       'i;
                                                                       UI{?IL:.:':i                        :'-,       ttsrcÍxÊss       R.Àr¡cE      €[t¡],r3¡¡¡. , ¡1.' :- ,, -;'
       lDDrrIoHt¡,        €fitrutlclllol{s   0R        LE{rîrlroHs:
                                                :¡
                   CA?EÊ(tr.IES
                   POSI?IOIIS:    ¡-- --'æf-         _n:.   -   1-;t   :j-


 EE}IÀRI(S:




                                                                       ÐrtE                                SPII.            BELI}I*G                                                 IIÀTE
                                                                       J!-       j.     |   ..   I
    Case 1:18-cv-00407-SOM-RLP(t/\ Document 1-2 Filed 10/24/18 Page 91 of 207                                                                                                                                        PageID #:
 '   ;)-r',:-7t,3!-L.'- -'-:      ,.- F-.
d.'-ftÉtoRD oF l^rs-¡osR QuALrFrcd,TÍcEr  '       97
                                            TESTE
                                                                                                                                                                                                                                tro.
       14ND-SÐ-90OO/18 (Rev. ? -5
      Ir¡E''                                                                                                                         È¡.Dc8'xo.                                                             OF
                                                                                                                                          i,2-.#::'¿)

      tos11I0!t
                                             ('ùt         t-:-
                                                                         tl     ro.   .,                        Elîo.                r                                            L:l        ${^r
          fl
          E
                  R¿rtrr.rD PIPE          -lG                            Iro.s                                  Ixo.8                                                            ü           ctrr
                  lænr prpc
        fl u6re rrrtp¡¡t
                                          -2G
                                          -lG                            flro.9                                 [xo.ø                                                            f]          caay   (srnrr) f]                   oau (n¡¡,s¡)
        D nrr.rmo                         - (Xt                          E-oam (¡rucs                           Srm0n)                                                           fl          eqr    (snonr rnc)
        fl rur: nrrr                      .IG                                                                                                                                    I           oræe (s¡cc¡ry]
      ' fl s¡¡z Fr¡rr                                                    FTSS   HÁIIR.I¡¡. IIPE
        El-'úsR¡ r{are                    -3e
        E os purr                         -I{G                                                              ¡¿,.i                                                                                                           ,
          E rr¿t Frr-t'ET                 -lF                            Pü¿XN ËEtrL ÎTPE                                                                                                                  SIZD
          E SCRIZ Frr.r.EtF               -2r                                                                                                                                f'
          Ë TERI                          -3r                                                                             1-                            ¡'",.,.::,:

          rl @ FIII¡Î
          tl
                 'II¿E?
                  O?'IER
                                          - ¡f,r
                                                                                  IES                                                                                                         sPEcr¡L (mtEot srrrcH)
                  ITLIROCESS INSPECîTOH                                           RE
      prl   {tP                                                                                                               /'"¿                ---1
                                                                                                      _                   -.!t'                      1,.'--Ì.....i.¿.¿!?'
      lrEnEt? l¡ID IilTERP¡SS             TEI{P.                                                                          .¡-:                  -.:'     f..
                                                                                                                      ..-¿,"-                          .-í-...         .-.   ¿i-tt-'
     TTELDITIO      PIR¡}IEf,ÍE,S                                                                                                  ¿li'
                                                                                                                                                              .1 ,      r-          ¡   -l
                                                                                                                                                         .,          -¡:-.:-!-..+--

     FIII¿     Vrsur-tr,   l¡/s     ogoo-oo3t-sooo        cL. L
                                                                 lEST                                                                                                                 trDT REPM,T HO.
          INSPEgITOH                                 ÂccEFlá¡{cË sllNDrR¡s                          -åcclt¡t                                                                                                                       DÂIE
                                                                                                                            REJEC!                                                           lr??rcHÐr¡)
     ütt                                   N/s ot0È003t.9o00 cr. 1
     ["t                                   ìrls ogoo-oo3-Eooo cL. r
     Eá'                                   r¡ls 0g0o-o0J-t0oo cL.            I                             ¿t


     Iur                                   x/s      ogoeoo6-3010         cL. I
            Deslr,ucrtr8 ÎESÎ lltsPzctIor¡                                                         ACCEPI                   REJECÎ
                                                                                                                                                                                              rrl   HO.
                                                                                                                                                                                                                                  B¿18


     Elrrc¡        ¡lrD Boor     BE¡¡Ds                          PTRA.       2.1
          SIIE BEITDS                                            P¡R¡. .4 .2.1
     f]   üfißo-Etcn Er¡xû{t?ro¡                                 P^R.l. 5.1+.2.3
     []   pm, resr                                               PrR^. 6.4
     IT ADDIIIOfi 10 ÎITE         }ROCEII'RE LIS'IED ¡IOÚE           ,   Ît{E VELIER 8t5                    BESX                                                 D¡C INST$ICIOR
     Ir¡slRtcrED      Il{ Îffi   FOLLOFÛÍG Pn¡s                                   ¡.cconDlt{cE                  rlln
                                                                                                                                                                                                                            DÀTE
     188 REegIREUErts oF ?¡RrcR¿pH                   5,2.2 Ol                         gÞ:.


            xot aorL[rIED. RElsofi
         qu^L¡rIEÐ 10 ctlEooRï {- !>_       IINIIL: É--.;.,-                                      r:.¿ '         IHICKI{E5S RÂltcB                                               €ûI|IIEI¡ÐIzÊ iî 4'-,            .,_:   ,1.,i:_:¡;:,i1:;i
      L' IDDIÎIOH¡L e{rr¡JtrcltloHs oR
                                       LltûÎlÎroils:
                     ctl8c(RIE*
                     FOSI?IOXS:            ...i   ¿-- ¿

     REIIÍIRIS:




                                                                   SATE
                                                                                                                                                                                                                    D^18 j



                                                                                                      '
                                                                                                                    j1\

                                                                                                      1r',¿/a44 iVl¿-#{
                                                                                                                               -
                                                                                                                                      '',/a=
                                                                                                                                          ..:
                                                                                                                                                                             ,'
                                                                                                                                                                                 .'
                                                                                             :'                 3 ¡j ';;5; )'
                                                                              2/:J5{i 7- 7t                                 { ,o.J*¿r,, =                                    i    ¡_-
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 92 of 207
                           I
                                                                                                                      PageID #:
                                      98


                               !'\!1
                               lJI.rRñE?4õTstt.È\'¡-l
                                             t lYtgrì   i   ¡-ìf
                                                            \i¡    TL.¡F
                                                                    i ¡aL    flt.^\/V
                                                                             i-ñi       ¡
                                     NAVAL SEA SYSTEMS COMMAÑD
                                       wÀs¡.{tNGTON. ÐC 20552-5101                                              IN PEPLY REFÈR   ÍO
                                                                                                   53t      5
                                                                                                  OPR  ooRsl / 2 59S
                                                                                                  Ser 07 / 186
                                                                                                       t   l-. ,,,;3Í Jg'üt

From:    Cornnander, Naval Sea Systems                             Comniand
To:      Idr   . ter A. S tap 1e s
                   Che s
 Via:    Cornmander, Pearl Harbor T,iaval Shipyard
SubJ: NAVY SUPERIOR CIVTLIAN SERVICE ATARD
Encl: (1) Certificate, medal and lapel bar
1. ït is a pleasure to approve the Navy Superior Civilian
Service Award in recognítion of your lr.eroic act. You rescued a
feIloü¡ l4rorker who had succumbed to asphyxiation following
descent into the Ship's Sanitary Tank #5 during overhaul of USS
NEl,{ Y0RK     CITY (SS¡r 696).
Z. 0n the scene iirhen tturo f el1ow workers became unconscious
following entry into the tank, you, of your own volition,
entered the tank tÕ rescue the men. Àlthough aioare of the
dangers involved! you, nevertheless, descended into the rank.
Your heroic effo¡t and quick thinking prevented a casualty from
becoming a fatality.
5. Your dedication and unselfishness in helping a fellow
worker in distress are sincerely appreciated. You went beyond
the call of duty vrhen you disregar,Jed your own health and
welfare to rescue your fellow worker fron the tank. Your act
of heroissì ref lects f avorably upon yôu, PearI Harbor ì,lai¡a1
Shipyard and the Ðepartment of the Navy. Congratulationsl
                                                                                            i
                                                                       ,firt/&,--
                                                                      'ÞÞlIaìÐ;\llfTD
                                                                          A.    D r t¿V¡Ut!r    JI\-
                                                                            Deputy Commander for
                                                                            fndustrial and Facility
                                                                            Management
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 93 of 207                           PageID #:
                                      99


                                 DËPÅ.RTtu4EFiT     üF THË NAVY
                                    P5,ò-RL HAHBOR NAVAL SH}FYAFü
                                               BOX 40û
                                   PEARL HARtsOR. HÀW'AII 9686C-535C
                                                                                      IN RÊFI-Y FEF=Ê TO:

                                                                                   53t5
                                                                                   Ser 1ûG/q6f
                                                                                   iû Þtay 1988

FiRST      Ëi.iDûRSEÞîENï*n CO|4|'JAVSÊA itr 5305 OPR tûR]l,1Z5gS Ser ûT/tg6
                         cf 2> Apr 1988
F   rom:    tomrnande r, Pea r 'i lJa rbo r Nava i Sh i oya ri
Toi         l,ir. ChëstÊr A. Siaples, Badg e No. û26-t32.tr6
Subj:       l.lAVY SITPERItR.   CMLîAä       S   ERVI CE    ATdARD

        For,¡¡arded çviLh çreâL pleasure arrd priCe.
¿"      Your unsÈif i sh acricn on behalf of a f eJ jcv-¡ shipyard eniploye*
wi l1    ì ong be remembered by a I 'l !.¡ho knoys you. Thank ycu j


                                                           ER     E.   TR,AISTTR
                      i\
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 94 of 207
                                     100
                                                                        PageID #:
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 95 of 207   PageID #:
                      \J
                                     101
                           {'-
                           t
                                                        ("




                     RtrSVRVT
                                         oR5
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 96 of 207   PageID #:
                                                      t;
                                     102




                                                     ìëaù   Rese¡rve
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 97 of 207                                   PageID #:
                                     103



                               DËPÅffiTfuT ËhåT'          TF THË      ÞJAVY
                               cûíuËß,qH8ãÊ fì¡åvÀL suÊFÂ,tÊ ñËsËfivË FtRcE
                                   NEVú   ÐRLEÀI{S, LOUTS¡å.II!Å 7Ot4&S1GB                  IN REPLY ÊÈFEg TC




                                                                                              1   6s0
                                                                                              3CA
                                                                                              g$
                                                                                                    F"fr# ig$Ë
 From:    Conmand.er, Ì.Iavaj Surface Reserr¡e Force
 To:      commanding officer, ÌTava1 Reserve sima                                   pearl Harbor 320,
          llonoluiu
 SUbJ:    A'WARD   ÏN   THE CASE OIT HT1 CHESTER                        À.   STAPLES, USNR,
          328-48-7 664
 Ref: (a) MTLPER.SÌ"ÎAN 34201Gû
 Encì: i 1) Letter of Coiune.nd¡rt-ì on
 1. _r take preasure in forwarding, with congratulations,
 enclosure (1).
 2. Presentation of this award shoul-d be made per reference (a).
                                                   r
                                                   /        'i         -'-. ìr
                                                              t ¡ I\;L-L,
                                                       '-" II i-.
                                                                                ¡


                                                                  \. '---:".- . \ --
                                                        J . A.     O,Ï,TIIIVT
                                                        liv <ii-rectit)n
 Copy Lo:     {w/o enci    )
 NAVRESREDCOM REG T'r.;eni:!.'
 NAVMARCORESCEN Hono I uiu
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 98 of 207                   PageID #:
                       Õ             104
                               ÐEPÁIHTñ#FÊçT         tF  TF.åE Fd"qEfV
                         MA   AÀ'ü M.4ÊI$48 *OÊPS RESERVE BËAêTNESS CËFJTË:
                                         538 FELTÌËF¡ ÀVE9CUE
                                    fËorsot_ulu, H.4wÊ,0¡ g$gf 8-3753
                                                                                 ii¿ ÊËPLV *êFEË ïCÈ

                                                                                   16s0
                                                                                   Ser    O37
                                                                                   04 APR 93


 From:   Commanding Officer, NR SIUÀ Pearl Coord 120, Honolulu, Hawaii
 To:     ET2 Chester 4,. Staples, USNR, XXX-XX-XXXX
 subj:   LE?TER OA ÀPPRICIATIoN

 L.   ft is with great pleasure that I convey my sincere appreciation for your
 ef forts in ass.isÈing' with the
                              repair of dive stand ëôvêrE for the itSS SÀ.FEêu¡íRD
 (ARS-sO) on 10 January 93.

 2. It took long, extende¡- hours of work to fabricate, assemble and weld three
 dive stand units for the uss SAFEGUÀRD (ARS-50). Through your dedication and
 resourcefulness, the ship $ras able to meet Ðiving Operational Readiness
 Assessment Reguirements. Your professional performance r,¡hile providing First
 Class Repair from those who care reflects positivel-y on this unit and the Naval
 Reserve.

 3.   I applaud your accomplishnrents and extend to you my personal           WET.T.DONE!




                                                    R.Ë             i(ïi'i
 copy to:
 Serwice record
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 99 of 207   PageID #:
                      tl             105              il
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 100 of 207                                                     PageID
                                   #: 106



                                       DepRRr¡UENT oF VereRarus ArrRrRs
                                          Medical & Regional Office Center
                                                   PO Box SO18g
                                            . Honolutu Hl 96850
         l{arch    5,   1996

                                                                                                          !¡. BÊpty nÊfêr Ta!:
                                                                                                                       459/?7\¡ / ¿O
         Chester A. Staples                                                                               css-XXX-XX-XXXX
         6081 Keoki Place
         Honolulu, HI 9682I




         Thc rccords of tbe Dcpartment 6f \,r6fç¡ans Affairs 5þ6qr iha[
         served itr the A¡med Forces -of the united Statcs as follows: SïApLES, CHESïER, ANTH6Ny

                   ON ¡.CTIVE DUTY                                              ÉñoM   A.CT       EXJIY

                                                                      PRIL      i   L9
           NAV Y



          HONORABLE



          SERVICE SÊBIAL NO.
                                                    RA¡¡K Af{O ORGAI,TIZATION                             DATE OF BIRTH
          3?8-48-7664                               E-4IOR.GANIZATION           UNVER TF      T   FN      AtlflltsT    1A    10A?

     *'4s ccrtificd to v'¿l by m;ti¡¿¡y braach
                                               of scrvicc or shown on official uilitary documents.

     Sincerely yours,

     ,-i     t-                          .t
                                        ¡i
                                        rl
    !t
 *-J-1 *y-€,4                          {{*¡'./¡T¡
    Lionel         K.            J::           !'
                                              i*'
    Vctcra¡s Scrvices
                Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 101 of 207                                                                                                                                                    PageID
                                                   #: 107


                                                                                                        I¡TJS         Á.N                 JI,NI R
                                                                                                                'S.                          ,T.
                  x^xE-F¡Rst F^FË-*loEE
                                                                                                                                          J. EL¡AL      sÊCUâI ft       ñf!4RER                 {.
            TAPLES,
                                                                                                                                                                                                                YE     AR
                                                                                                                                                                                                                                     1:*'f,
                                          CHESTER AI\THONY                                                                                  328                                                  c<¡i or
           oEP^RtIF-S¡,                           ÀNÞ BRÂHCH ON
                                                                                                                          M                                  4                  7   664             þ,iRrH       53                  '0,8
                                                                                                                      6   A GRåDe,. NÂIE OR PÁNT                              5. PrY                             EIR                 HêÑfH
       NAVY             :         tfSN                                                                                    I.IT3
                                                                                                                                                                                6RAOE              EÂTE OF
                                                                                                                                                                                                                                                      ¡.
                                                                                                                                                                                                                                                           ^Y

                                                                   SELECl¡V€ 5Ealtcr Lç+CÁL
                                                                                            =C.^RO.hü*get,                       Ctfy, Sr^tE        AñO              Ì'Oi:E
                                                                                                                                                                                E4                  niòrr.
                                                                                                                                                                              â.E RETQÊO. A1 ÎiM,Ê CF EÑTRY
                                                                                                                                                                                                                                      09               l6
                                                                   z¡F coDE '                                                                                        l.Slrtpt, ;lFÐ, City, Stèto snd Zre Codø)                        ^cnvg
                                                                                                                                                                     347
                                                                                                                                                                                                                            .


                                                                                                                                                                                    TIIEST LAKE ST
            IÍPE Ol.
                                                                                                                                                                        rcAGCI,.                TT.           606l-2
                                                                                                                                    b.   StarÌgN oR tHsf^LLAT¡ol¡ ÀT wHtcH                      EFFEGTÈo
                             Ep FROM ACTTVE                                  DUTY              .AND          rRANS                                                      TATION PEARL
 E AUIHOT¡?Y ANE .TEASN
                                                                                                                                                                                                                                     xoNln.
                                                                                                                                                                                              EFFECIIYE
                                                                                                                                                                                                ,OAfE
                ACIER OF                                                                                                                                                                                               7
                                                                                                                                                             t.   l).9Ë oF CÊFÎ¡FICAtE tsssgÞ.                  lo. RÉ€rLrsfytNf             c'oÞ¿


                  auTY .^Sg¡OXfEãr?
                                                                                                                                                                  NA
                                              ^flD                                                                                 12.    c6rg^tÞ rc wFicH
      US.S R.ICHARD S. EDVüA.BÐS (DD-g 50 )                                                                                                                                            "".O    NAVÀL RESERVE
                                  O¡ F¡                    t¿. È^cE
                                                                                                                                     I.¡NEL                             ER
     t.'                                                                           IXTO CURRENT                           sÉRVrcÊ. íc¡ty. s1åt5 ã¡is
                                                                                                                                                                                                                 ¡f-                             lcltv
 IEAR                  rcNTÉ              D^Y
                                                                                                                                                                                                                                                      oÀT
       ty               Cr   l-           z8                   cI{IcAco                      IL         611612
                                          FUfBlR       A$O              AELÁTEO
            YITLÊ                                                                                                                   :8"
                                                                        Þ.o.T, NUqgEB
      tit-oooo-HULL                                                     806_SHIPF.TT?ERS                                                                    FËCORO OF SEÂ?¡CE                                        YElls            ¡oulH3               o^Yt
     TENANCE TECI{NICT
                                                                                                                                    fþr' PRIÕF                    sÊRv¡cE
 l: t!      SECOflDARY GPEC|ALr               HtÞEgF                    R€LÁfÊÞ qIVrLldil
                                                                                                                                                    ^ctrvE
                                                                                                  OCqUp^rrpH ANû
     .      Ít'rL.t.                                       ^flD         E.d-T. NÙFÊ€R                                               k)      TOt^L                   SE¡vrcE la iö,
                                                                                                                                                     ^Cl¡VÉ
     r.tT-0000                                                       NA                                                            idJ    Pq¡oi rN^ciìvÉ sERsìçE
                                                                                                                                    {ot     ¡oi¡L    sEEta<Ê þoR -^y                :¿+d)
                                                                                                                                    {1, FoRGrcH                      sE^ sER!lcE            rH¡9 pERroo
                          oÊ xæEr StEv¡cË. si¡cE aJ@s !- :g                                                                                             ^NDr¡L-R
                                                                                                                                    æ- lrcH€sl          :5ucalrèH       uvEL        sú*t5gFuer                                  alr YÉ¿tr)
           Iv.t@ro                                                                                                                                                              I
                                                                                                                                          sEçc¡Þ/,ÂY             5çHCOL                     rrs(                                               YR5-
 2                                                         ÞAYS                     ?3.5EFla4Elr                                   ¡4. 9rs48¡L!TY           SEVËñ^NCE PAY
                                                           LEIyE ^CCÃVE
                                                                  -P rû                      ragt.ÊascE qcvER^cE                                                                                   pEÊæñN€L sEcuer.Ìv                rñws:lc¡rtol
             =bTONE                                                                                                                                                                                                             o. oÀlE COftPLETgô
                                                                                             +r5-c@ I | ¡s-@                              $i " . ['=t
                                                                                             2o, oFo                                                                                          ENTNAC                            23 MÀY 73
                                                                                             rro.æo'[           noue
                              HÉCAC- g^Þc89.               cos{ÉNÞtf¡oNs.       cIf^t    !oils             c^HeatGN         Rrgaoús ÀWARDEO 0R AwHgRtZEÞ
                                                                                                     ^ño
     NATTONAT. DEFENSE SERVICE
     \¡
                                                                                         MEDAL                              .X
                                                                                               .1!
     ^\t

 27. RÊL^RXA

     BÃ.SIC SITTPBOAR?                                         qrqE FrG[lrri\lc n-790-20L6¡ DA¡IAGE coi\TRoL TEAI,I TRÀINING,¡
     DC          PWS          scl,                K-   Oo      /7 B0-2 0 04 ; TND]VTDUAL n¡óunsr-s--õopv-'oii"õo'äî¿0,         X
                                                                                                                                                    X
                                                                                                                                                        x
                             x                                                                                                                              X
                                                                                                                                                                X
                                     ,<                                                                                                                             x
                                          x                                                                                                                             x
                                                                                                                                                                            L
                                                                                                                                                                                x
                                                       x
                                                           x
                                                               X
 3fì. ÈATLTÑO AÞÞÊE-ÊS                        iEPAR¡TJON. Istrtot, Í;FÐt Cilt; C@nty. ljt¿tø añd ZIP .Catto)
                                    ^F'ER                                                                                                EISflAfURÊ OF PÉRsON BEIifG SEPAFTYEÕ

     2347              I,üEST LAXE ST
to,7t?ÉÞ.                                                                               te                                        ¡r ¡rcr¡^ruRÉ oa ofF.tiER                                          S'GN'
 N. E. PEARSO'N                               ,    C!r,¡O2
 ASS STANT }4ILITÃRY PE RSONÄÌ                                                                                                                                                                               ----.          .-- ì___
                                                                                                           OFFI                                                                                 i....
DÐ FoRM 2 f d$.¡ !11."-'".ï-- TII::j:s,:-' 'iF'r                                                      ¡E]ò   Tù AN IilIPUH'AN               I H                                     gÊol\of             ccÞ^DÃ?r1Ãr                ¡È^r
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 102 of 207   PageID
                      \. .j        #: 108

                       ç
                                                       f




                                              o Wcl àer
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 103 of 207                                                                                        PageID
                                   #: 109

                                        FÞ...ÅV TSSTITTG        LAffiRÅTÛRüÉ$' Ii
                                                  È¡à   ù.-¡r*r   ñ4ñFl3lF
                                                   /{lf ltÊ¡llJl ÞI?tEET
                                                            HÓISüLULU, FII9EFT9
                                                     iEt    tEoEÌ ð38"15?ã FAX          f8Ðå)S3&rs?*
                                                                                                                    TËd   Ráfc*ñb'

                                               WELðER tUALIFICåTlül'l TEST

  tc*:peny   & Fæeedure           Hs'         ..   Gç{ËPtFfF Êt¡t{T ÈrÀti{?F-ti¡ÂlcÊ'                       *t                   '

                                                                                                                              tstÈ      FËBFU,{RT $'20OT
  WddegProú#€                            sr¡áw

  Éfot#f              ÈttËsfP-R        Sl¡,pr5$ _                      _         *æ4rrarh+srnrrÞor                                   3UEJÊ.3-f,ti'

                                                                                                       Forfion(t)
                                                                                                                      --                    ÊG
  Fro¡gçür eÉlßêlÉttç                            UPfÈLL

  ffir#t'f                                                                        t*üoruBryTestÈtu                        -          "ot!9È¡01 -
                                                                 F¡læffif Bg4åL
   PGredFffs,                      t             TÜ                    I                      SÞffiifËssËnÊ
                                                                                                                                            f¡¡fÂ


                                                                                             wstÌätç¡$ìÈË3                              scl{ 8û
    PþgEÞ
                                                                  FNÅERAFÍAL
   åV$SËlaæ                  E69lO       g?Ð?å         FËç.         3{t                 F¡sþr¡ty         s{Wsldl¡S         FEîf€RÉÉ

                                               ìì¡¿û                                                      Çunsnt                Í}ñECT çURRENT
   Ç#TÌ?ç
    Ëk<ârodesiue                         õ/å? 1õ           6ú¡3




                                                                   JSSÈïEÊsåçtt

    Pipa   ætd                                   37.Ë                                        Bee&hg Rktg t¡tûd

                                                                                             Jsturt Ûpaning                                    $t2
    PiÐü   Lsrld
                                                                  RESCJC-T$      êFTEÊT
                                             ÅCCãSTAEÉ                                           R&gnúF¡fib
                                                                                                  1.
                                                                                                                                              t{4    --
    t,finlogt*ç*tb
         fsnds               Ët    æ H/A                   s3              N'A                z- táffi'rcsidr f'¡      tun                          s2 --!4-
    e.
                                                                                                                           -
                                                                                              3. ¡&rÐðþh ã't                                        ø2
    3. RoâtBånd              s1    æ Nt^                   Ée              NIA
                                                                                                                    --t¿{. -
    q. FFcaSctrÉ             #t    æ ilfA                  g2              H,A                4.H*kEand ei                                          ø3


    5b ñfl*Esld  st                                        ez              H/Å                 å, f'{icla' E€rìS Ér                                 â? -tÅ--
     t'kr*h4eefon ACEEFIÂSLE
                                                                                            tu Þçtuv#e ræe FrEp+re{t                 €td   urôtd6d lt\   gccor&nce
   we cÉrttf ihåt Ëa cÉEþrnBffi in BrB recod em ffif¡Ed êñ*                          thãt
   wi|h Sts qrg+¡nenta cÉ l¡c                                                                                              Ðæ

    & ææf          Slâf hÐ   pd    F*o   s{¡tunæêd     þ   l¡Ê   ærÉ   M         m   eccordanoe                                      ês¡E                E(


    o8Þ                 2E¡2ûûf                                        gndr$e               yY.   orfd¡f;å
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 104 of 207                      PageID
                                   #: 110
                        DEPARTMENT OF THE NAVY
                            NAVAL SEA SYSTEMS COMMAND
                              wASHINGTON, ÞC 20362-slOl                      IN REPLY REFER TO
                                                                      s3c5
                                                                      OPR     00R31         /2595
                                                                      Ser    07   /   186

                                                                      2 ti ¡'iPfi T9BS
From: Commander, Naval Sea Systems Command
To:   Mr. Chester A. Staples
Via: Commander, Pearl Harbor Naval Shipyard
Subj   :   NAVY SUPERï0R   CMLIAN     SERVICE     AWARD

Encl: (1) Certificate, nedal and 1ape1 bar
1. It is a pleasure to approve the Navy Superior Civilian
Service Award in recognition of your heroic act. You rescued a
fellow worker who had succumbed to asphyxiation following
descent into the Shipts Sanitary Tank #3 during overhaul of USS
NEl{ YORK CITY (SSI-I 696).
Z. 0n the scene when two fellow workers became unconscious
following entry into the tank, you, of your o!¡n volition,
entered the tank to rescue the men. Although aware of the
dangers involved, Iou, nevertheless, descended into the tank.
Your heroic eiffort and,.quick thinking prevented ã casualty from
beconing a fatality.
3. Your dedication and unselfishness in helping a fellow
worker in distress are sincerely appreciated. You went beyond
the call of duty when you disregarded your own health and
welfare to rescue your fellow worker from the tank. Your act
of heroism reflects favorably upon yoü, Pearl Harbor Naval
Shipyard and the Department of the Navy. Congratulationsl
                                                                  /
                                                   ,ñßl*,,*-?-----
                                                   - R. B. HORNE. JR.
                                                     Deputy Commander for
                                                     Industrial and Facility
                                                     Management
                          .l
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 105 of 207
                                   #: 111
                                                                                            PageID

                          DEPARTMENT OF THE NAVY
                                   PEARL HARBOR NAVAL SHIPYARD
                                             BOX 400
                                  PEARL HABBOR. HAWAII 96860-5350
                                                                                 IN R€PLY REFER TO:


                                                                               5305
                                                                               Ser 100/462
                                                                               10 May 1988

 FIRST      ËNDORSEMENT   on   COMNAVSEA Itr         53t5    OPR    0tR3t/ZS}S Ser 07/1g6
                          of 25 Apr  1988
 F   rom:   Comrnander, Pearl Harbor Naval Sh i pyard
 ïo:        Mr. Chester A. Staples, Badge No. 026-012A56
 Sub   j:   I{AVY SUPERIOR CIVI LIAI,,t SERViCE          AVJARD

 l.     Forwarded wit,h great, pleasure and prìde.
2. Your unselfish actîon on behalf of a feI low shipyard employee
wiìl long be remembered by all who know you. Thank youl


                                                       ER     E.    TRAISTER
    ti                 ,. .:Case.. 1:18-cv-00407-SOM-RLP
                                     i              ()   Document 1-2 Filed 10/24/18 Page 106 of 207                                                                                     PageID
                                      _ ;.     :t,.                                                                       #: 112
                                                                                                     o
Ë ,F üF erÉ                     Ê.i
                                                                                      ËgsE ô
                                                                                                     Èft
                                                                                                     Éf'
                                                                                                                                                                                G
                                                                                                                                                                                n
                                                                                                                                                                                6
                        Ë ã,ë                                                                                                                                                   {
- ËF ö ä'P              P s.8         r:åFgEFs+ si
                                                                                       bôÉ
                                                                                             åE 'n5
                                                                                                     á
                                                                                                    :û
                                                                                                                                      d o
                                                                                                                                     'o Ft¡            '9
                                                                                                                                                                                o


               Ë
               o
                        Fã
                       ãE'            äåäFFåËã                                         :i9     8:
                                                                                                             Þ
                                                                                                             4
                                                                                                             ô
                                                                                                             E
                                                                                                                                     CL Êl
                                                                                                                                     Hô
                                                                                                                                                       á
                                                                                                                                                       Þ
                                                                                                                                                       F!
                                                                                                                                                       Ê
                                                                                                                                                                                cr
                                                                                                                                                                                (ù
                                                                                                                                                                                o
               'Ë      eË                                                                                                            G¡
                                                                                                                                           cút)                                      d
              .m       ÉO--
                       .oÈ                                                             FËË: o       eì
                                                                                                                                           u,
                                                                                                                                                       Ëlt
                                                                                                                                                       o
                                                                                                                                                       H            ã V2
                                                                                                                                                                                I
                                                                                                                                                                                u    o
                                                                                                                                                                                     ä
                        gI                                                                                                                 zÈ          o            c¡ c+       p.   6

ao
               rr
               o
                        se
                       P.o
                                      ãiilË$så;                                        äiii
                                                                                      sa!r9    þÍ
                                                                                                    .tû
                                                                                                    tl
                                                                                                    o
                                                                                                    F
                                                                                                                      I
                                                                                                                      F}
                                                                                                                      5
                                                                                                                      o
                                                                                                                                           rt
                                                                                                                                           { E         It
                                                                                                                                                                    EÉ
                                                                                                                                                                    <. E
                                                                                                                                                                    ô
                                                                                                                                                                    Èo fA
                                                                                                                                                                            2
                                                                                                                                                                            E
                                                                                                                                                                            {
                                                                                                                                                                            r( o
                                                                                                                                                                                B
                                                                                                                                                                                +
               0.      ãÉ                                                              ôout         tÃ
                                                                                                           o o
                                                                                                           É          ô
                                                                                                                                           t{ gq
                                                                                                                                           o           u,    ñ'P z          oÊ
                        ;(+                                                                         o                                d
q                                                                                                                *                                     ct
                                                                                                                                                             6g
               å.
                        !to
                        ci -.
                        Ot!           i;så*rf,e                                        açfg         ,t- c}
                                                                                                    ûE
                                                                                                        o        (Þ
                                                                                                                      É
                                                                                                                      o
                                                                                                                      Fl
                                                                                                                                     o
                                                                                                                                     6t
                                                                                                                                           ã
                                                                                                                                           ñ      ô    !,
                                                                                                                                                       (+ ur   úa
                                                                                                                                                                 Þ Þ
                                                                                                                                                                    € Ê
                                                                                                                                                                            F
                                                                                                                                                                            H

                                                      ñ              èI gH
                                                               F ã' ôF
                                                      7                    o Ë
                       Þ                              o        ! I It g.
                                                                        ÊF
                              FFå* d i'
                                                                        Þ.
                                                                !l F E g z B
                       u,

                       .tt
                       Vt     åe s ã                  *F
                                                      D'
                                                                or   tå
                                                               Ë æ Ë ;à
                                                                    - u, I
                                                               E. o qr
                                                                           E H
                                                                        g .t ø
                      ,,1Ð
                       rÐ     rt.ã.ä                  r+       e       o Ê
                       Ër
                       ô
                       o
                                              tr ;             € Fg 4
                                                                    ct
                                                                  G {
                                                                 st Ë .llo
                                                                           €
                                                                                r 6Ë
                                                                                7t CL-
                       Pf
                              gÊFÊ p.                 Ât,i,.


                        L
                                  gg
                                                                 t   E
                                                                           ô
                                                                             ê
                                                                           F ä r¡¡!û
                                                                           ã Ut
                        Fì    Ðä
                              c'^ ñ
                                                                     t;
                                                                           Ë ô oE
                              F 1; ¡          g-
                                              ^                      Ê          E
                                                                           H 3.
                                                                             t¡ ,t
                                                                                Ð
                                                                           F
                                                                           fl   G     e
                        s                                                             Eà

                        ü     FË
                        {?
                        lfi           åå
I
¡                                            Ell                           F          G
h
t
                                             o
                                             ú                             ¡l
                                                                                      Èà
                                                                                      €F
I
                                             o                       {:r
I                                            ú                       Ê çÊ
                                                                     8Þ!'{
                                                                       ft       o
i
I             råËäËä                                                 s¡
                                                                     G
                                                                           99
                                                                                :r+
                                                                                a
                                                                                ð
Fr
                                                                                Ë
I
I                   *r¡ sE¿i' s?È F
                                  '-
                                                                           t?
                                                                           þ
                                                                                Þ
                                                                                -
                                                                                CL
                                                                                                                                                                                                  1
                                                                                                                                                                                                      .   )..:.
                                                                                                                                                                                                      j:.'.
                                                                                                                                                                                                                  :.




I                   ìí À!S E          E,                                        d
                                                                                g
h                                                                          o
¡                                                                          Ð L  Ê9
                                                                         ô E'
þ
¡
                    gägåË                                            I   l.á-
                                                                         s Ê
                                                                      ß €-    3 Ð'.
                                                                      rÞ F o
                                                                      ã       ¡lr Ë
                        É Éff
                                                                  4q.
                                                                      !t l"È
                                                                         ô G
                    äE:
                    4VrV)'árê                                     ê f 7t q r4
         -i



                                                                                                                            Þ .+
                                                                                                                              o      d   tr'Þ 3
                                                                                                                                     p   mrõ DÞt
                                                                                                                            lt        o
                                                                                                                                 E Ëp 5t; o
                                                                                                                            ø
                                                                                                                            ei o J. u o!r
                                                                                                                                     ttç rt !¡ Aõ
                                                                                                                                               (ù
                                                                                                                                 u ìã,
                                                                                                                                      o. gä'
                                                                                                                                         oÐç Or¡ 4
                                                                                                                                 F} 3 ¡l ¡i
                                                                                                                                 lÃ'
                                                                                                                                                    E  lo
                                                                                                                                 o
                                                                                                                                 3 .u'tt ãE ãH È
                                                                                                                                      o s'F rr¡ o
                                                                                                                                         Þo oto' E
                                                                                                                                      o           ä
                                                                                                                                                  åä
                                                                                                                                          TÀ
                                                                                                                                                       oç

                                                                                                                                          !+
                                                                                                                                 o
                                                                                                                                          {!
     Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 107 of 207                                             PageID
                                        #: 113


             t
            t          g                                                                           ïhe l¡stitute for Hman
                                                                                                       '''TIte Peanut Butær
                                                                                                                                  Sen'ices
                                                                                                                              Minisny"
                                                                                                          DECEMBER            ]998
                                             350 SUMNEH STREETAND 546 KA'AAHI STREET, HONOLULU, HAWAII (SOS) 845.7052 OR 845-7150




  Ac,ús ol ltilr,¿útue,ss
   f-l t eryda)t )rcar- rol¿nd, peop le        l\vo sisters, u'ith their church-        sion; he and lús füends feed the
  ll . giae oJ'tlzem.selues and theír     es, have served a delicious dinner            homeless at II-IS.
 , t hearts at IHS....                    for tq'elve years, filting the shelter            A u'oman keeps a prornise she
       An Aiï Force Resen'ist             rvith the unforgettable aroma of              made to the Reverend Claude Du
 plor.ides ail cargo support in           their special bread puddilrg.                 Teil in 1.987, w-hen she was home-
 Bosnia ald tn,o davs later delivers           A teacher at a prestigious pri-          less,   to give back to IHS;          s]re vol-
hot food to the homeless at IHS.          vate school brings his stndents to            unteers frrll-time as a janitor            ald
       A child chooses to give her        IFIS eight tirnes a veal ro learn             "auÌrtie" at IHS.
 lrirthcla.v cake to homeless             alrout cha¡:ittt, r'ohrntee¡:ism a.nd             rl gospel church at Schofield
childlen; a \eâr'later her fi-iends       po\rert\=.                                    Barracks serrzes homemade füed
continue the traditiou s.ìth cake,             Al off-dtr¡ II{S ernplovec cel-          chickerr, baiced iram; and h¡nr-
ice creanr and gifts for every child      ebrated her bir-thdar bv "dialing             bu rger n.il.h rnushroorn/onion
At IHS.                                   for dollars" on a shift of the a-nnu-         grarl'each rnonth at lHS-sa¡'ing
       A fbnner IHS guest earns his       aI Phone/l\{ail campaigr llecause,            "'We \r'ânt them to smell the love
cosmetology credential and comes          "It is the best wa.v to spend a               that's in this food!"
back to provide {ree hair cuts.           ìrirthday"-and then returned to                   A young Neu. Jersey \\¡omân
       A prominent Kailua lealtor         make more calls on the next                   spends a semester at Han'aü
spends one rnorning a rnonth cut-         evening!                                      Pacific Unìversiq' and n'eekdav
ting up and cooking 20 pormds of               A kamaaina phvsician volun-              mornings volunteering u.ith home-
potatoes for his share of his             teers in the medical clinic because           less preschoolers.
church's di¡rner for IHS.                 working with the poor is dre most                  A Pett-v Officer- in the tnited
       A rnarried couple, an attorney     satisfving n'ork of her medical               States Coast Guald comes to his
ald a florist, see that every child       ca-reer:.                                     u'ife's office at II-IS to repair corìl-
at IHS goes to the movies, n'ith              A retired military rnan conles            puterg a:rd scrub her office floor.
popcorr ald sodas for all, each           to the IHS kitcìren seven da1's u                  A off-duqv IHS emplo-1'ee pru'-
rnonth. They provide fresh roses          neek at 4:00 a.m. to prepare 300              chases extra fires'olks ald lrrings
for each table to celebrate the           lrreakfasts.                                  her children to IHS to celebrate
oirening of the f'anrily dining               A gloup of l4ormon n'omeü. set            the 4th of July w-ith the chilch'en.
r-oollû.                                  a goal to make quilts for ever]'                   One dav tn 1978 an
     Ä prominent state departrnent        Iied in t}e f'arnil-r' dorm.                  Episcopalia:r minister made
head ald his u'ife, newly arrived             A young ma:r n.ho prevailed               peânut butter sa¡rdn.iches and hot
from the mainland, spend their            over a disabling childhood illness            cofTee and carried his hunrllle gifts
first Thariksgiving in Hau'aü serv-       gïe$, up to become a successful               to Fort Stleet to serve to a fes'
ing food to the homeless at IHS.          aftorney knorr-lr for great compas-           street people. äË



                             Founded in 1978 b), tlrc Reaerend Claude                î Du'Ibil
    Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 108 of 207                                                   PageID
                                       #: 114
wortshanpu,i,õ            S*rlorHs                 tor sl[llast                     tillil¡rãItìlÌtfiIiõlìF
Outsúandãng frm,gúoger fuwurú)e
IHS Employee Chester Stapl,es honored, øs Worltilawøä Particípant
Jn Septenr-ber N4a1'or Jeremv          ductive menrJrer of the community.
 I Hartis and Susie Thieman,                \tr/orkHarçaii is joindy admin-
ICn"i.' of the Oahu Private            istered liv the \,Iavor of the Ciq.
hdustr¡' Council, named IHS as         and Corurtr- of Honolulu and the                                      Yôung;   áIl,    Secretøry
one of fourteen emplol,ers to          Oahu Priváte lnclustrv Co'uncil,
r-eceive this ycar's "lVlost           and proricles educafion and train-                             Marger¡r Chopman
                                                                                                        :   l{olly Egged
Outstanding Arvard". The asarcl        in-e to lielp Oahu residents to gain
                                                                                          Beth-Au Gilbert-Nishijima
recipients n'ere selected based on     skills aud olrtain emplovment.                                 Sherrn¿n Hee, Esq.
theil conrrnibnent to irrrprovil.ei         Senator -\liaka esterrded best                      D¿r'id A. Houle
the qualin of Oahu-s local s-ork-      nishes to all recipients. "I am                  The Rer,; Ganon E Kay Jolmson
force bv plor-iding outstandine        ¡rleasecl that \\brkFlan aü and the                        Julia Kain'i
cmplor.me.nt and trairùrg oppornr-     Oahu Prir-ate Indusnr Council are                           Robert Ko
                                                                                                  Jean Kondo
nities to theil eruplovees-            honolirg these distinguished indi-
                                                                                                  Peter Lewis
     IHS dun marlager- Chester         riduals for their fervor and extra-                                   \¡iolet loo
Staples rr.as honored as one of        ordinar-v managerial skills, ald for                             Dee Jay      Mailer
ts'eh'e \\iollcHas'aii trainees for    their expertise" dedication and                                      Ko Miiataki
demonstrating the dedication nec-      professionalism to their businesses                                  Pepi Nieva
                                                                                                       Gary Rodrigues
essâr-v to becorne a r.ital and pro-   and employees." *Ê
                                                                                                      Claudia L. Schmidt
                                                          Ron Dumlno, IES                              Manuel Sylveste,r
                                                          0perøtíons               The Reri Msgr. Terrence Wuturreb"
                                                          Mannger ønd,             The Honoralfe Panick,K.S.L. Yim
                                                          Clæster Støples,               llfa¡tin [I. Zaìs, DDS
                                                          IfrS Duty Manager
                                                                                          -.   -.:.   -Manageme¡t Staff
                                                                                EyecuÍi+u Director, L1'nn C.Z. Maunakea
                                                                                   Busitt¿ss          lilanager, Pauline Thomson
                                                                                               D ire   ct   or of D et e lapmnnt,
                                                                                               Elizabeth A. Àulsebmok
                                                                                         Director of Huntan. Resources,.
                                                                                                            Saqi   trleKeel         .




                                                                                    Op   eration s JIann ger/Ì'I en's Shelten
                                                                                                 Ronaìd. D.urnlao           '  .
                                                                                        , Op erations Jtløna
                                                                                                                      $er/Women\
                                                                                    '   & Fqmilies'           Shel.ter, Codl:'W-elch
                                                                                  Pubi'lii Relations             & I'olunteer Seruí.ces
                                                                                        C o or. d,inator,       Catüerine Grah am
                                                                                         : Direçtor           of Social Sentices,
                                 *Ë *Ë *F                                                 ' .: Ilans BoçIen¡in

                                                                                        IHS, The ,Institute for' Human
Hõ,l,ton E:annflññ,q,n                 Wlnge            Serûe,s                Sen'ices, Inc- rsorks wiù the homeless-
                                                                               advocating Íor their needs, and providing
?lhø';nlssgõ,aõng               lrõ,twer u,t IHS                               temporary shelter,.foodo clothing, and sup-
                                                                               port sèn'ices so tla¡ they may achieve higþ-
             v plate was piled high ard it was so good!" This grateful         er levels ôf selËreliairce
(,(,                                                                              ' This new-slelter is published by II{S
             repora was given after the delicious Thanlrsgiving dilner         fór friends, supporters, gt¡ests. and employ-
                       b--v  the Hilton Hawaüan Village's management           ees. Its publication is made possible by
a:rd staff. A traditional dinner    of roast turke.r., dressing, rice, graw,   financia-l gifts. Please send comments and
                                                                               changes of address to the IHS Business
cra:rberrl' sâucer fresh frrrit, frrsh vegetables and purnpkin pie v'as        OfÊce at 845-7i50 (phone) or 845-7190
enjoyed by over 500 guests. The Hilton also {urnished delightful errter-       (fax),                                  -'


tailrnent ar:d everv*one had a great time. Over 40 commurrity volurrteers            IHS is an independent not-for-profit
heþed to serve-, decorate and spread holiday cheer. Thank you so much,         organi"ation reglstçred wiih the Hawaii
                                                                               St¡te Departmeni of Commerce and Con-
FIilton, for making the Tha¡ksgir.'ing holiday so special at IHS! The          sumer Alfairs and the Better Business
Flilton Har¡'aüan \rillage has pror.ided Thanksgir.ing rlinner at IHS since    Bureau,
1.996.   #
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 109 of 207                                    PageID
                                   #: 115             \/
                         ,:î"4)¡
                         T-:¿                                              I   ia- ::i¿;:{
                                                                           '€ìF



                           DEPARTMENT OF THE NAVY
                          COMUANDER NAVAL SUBFACE RESEHVE FORCE
                                   NEW ORLEANS, IOU|SIAS¡A 201¡ts5l   O0                     IN BEPLY REFERTO




                                                                                               165 0
                                                                                               3CA
                                                                                               I t FHs              rgsz
From:    Commander, Naval Surface Reserve Force
To:      Commanding Officer,. NavaL Reserve Sima                           pearl Harbor                3ZO
         i{onol-u1u                                                                                             I

Subj:    ÀWARD   IN   THE CASE: OF           nTl    CHESTER À. STAPLES, USNR,
         328-48-7 664
Ref: (a) MIIJPER.SITÍAN 3420j_00
Encl: ( 1) Lettei: of Co¡nmendati on
L. -r take pleasure in forwardirg, wíth cong,raLulations,
enclosure (1).
2. Presentation of this award shouLd be made per reference (a).
                                                cl t.,QLi"-
                                                  J. A. OTTUM
                                                  By cli.rect5-on
Copy to:    (w/o enci)
NAVRESREDCOM REG I'wenr:y
NAVMARCORE SCEN Horro lu iu
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 110 of 207                   PageID
                                   #: 116
                                DEPARTå{iENT ûF Tl-lE I'{ÅVY
                                  u. s. s. DELtvER (,\RS23)
                                   FPO SAN FRANC¡SCO 9óóOi

                                                                        ARS23:S ri't:t:i,
                                                                        i650
                                                                        i i ¡;¡y,3r"Ì_rl: - iÌ;   ,

        From:   Commanding 0fficer, USS DELIVER (ARS-23)
        To:     HT3 Chester A. STAPL ES, usN, XXX-XX-XXXX
        Vi a:   Commanding Officer, USS RICHARD EDI^JARDS (00-gEO)

        Subj: Meritorious Unit Commendation awarded to Task Unit 73.4.ì
        Encl: (1) Uer'¡torious Unit Commendation Citation
        1. Enclosure (1) is foru¡arded for presentation at an appropriate
        ceremony.



                                              s. J. hr    ICT, Jr   -
                                              By direction
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 111 of 207                            PageID
                                   #: 117




               e
                                     THE SECRETARY OF T'rlE               r"iÁ.VY
                                                    WASHINGTON, D. C- 203c0




                    The Secretary of rhe Navy takes pleasuie i:ì                                   '-:i'î,-,'i',"
    N4ERITORIOUS UNIT COÀ/ß{END'\TTON tO
                                                                        .




                                                         T,q.SK   UNIT 73.4.L

    for service as set forth'in ttre following
           CIT,{TION:

                     For merítorious service from    13 April ts 27 /çr:i l?,'¡; .:l;j"'
          Conducting C-5À aifCrafC. Wreckage search anC feco'¡ÊiY Cr':-,.: ':il: :*l; ,;:
          Vung Tau, Repubiic of Vjeu:an, Task T.Jníl 73.4.i, ci-ì.',:'..',''-..,            'i i::
                                                                                   ';,.'
          DELIVER (ARS-23)' USS QUAPAW (À-fF-1i'J), USS .il--rì'l.r;
                                                                               '             'i ''
          divers from USS PRAIRIE. (AD-f 5), E:''plcsi','e C:-in:::r:;: ' ,' :ji,i                              :




          Group ONE Detachmentsubic Bay, EOD Ðetacii¡¡i=ri'c U-ìlj '                 ..- ' "
          (AE-29), and the SEVENTH Fleec Salvage Ofiice:.-" ccr'-iì;''-:                          '.1


          and highly successful,underwater diver and sice scâx 3cr:i';. í;il,::'                         ,




          in search of 'wreckage of aU.S. Air Force C-SA.Gala:<ir Lcs:: ..-.
          Working exceptionaliy long hours under extrennelydernali.i-'-lgcc;r-,--,-,"
          while remaini¡g within sight of shore in a rapidly deteriora'ting ii:'r..J:i,,:
          situarion, Task lJnít 73.4.1 conducted salvage operations Ín a t:ul¡r i:;.*.'ii:.ll *
          plary and dedicatd manner. Ey cÌemonstrating outstanding proies si.::la:- *
          ism and perseverancè in ti:e face of irnminentwithdra\rval, tlte ei'lo:ts ci
          rhe Task Unit culminated jJß the recoveryof both the C-5^é' caÍ!;ti ::e.iÎÐ
          and pressure door, deemed iital by the U. S. Á,ir Force Accicien¡ i;=''1:;i.: "
          gaiÍon Board for not only hvestÍ,gatirre pur.Doses, but aisc., Í::¡- '.i;,: :i''.,..:,, r;
          of other C-54 aircraft. By eh,eir rniiiatil¡ea¡d''¡nfaiLinqil¿,".,,-:ii:-:r'i., .:,ì:.'
          ùe officers and men of Task Unit. 73.4.1 uplreld. the higÌ:,:i:ì i ï '-'i'.i::' :-'-, .. "..
          rhe Llnited States Naval Service-




                                     .
                                         :..1'.:.'..t.




                                                                                Secretary of the N¿',:¡
                                                                                       (Acring)
        Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 112 of 207                                          PageID
                                           #: 118

                                               ÐEPÅRTIïENT OF THE N.É.VY
                                                 u.s.s. DELTVER (ARt23)
                                                  FPO SA,N FRANCISCO 9660I




                                                                                                 fl :: C'-r        î'


                                                                                                 | /.     :    t


                                                                                                 ,i'          -i,.
                                                                                                 L'-i     ;.,




               From        Commanding Ûfficer, USS DELIV ER (ARS-2-? )
               To:         FN Chester STAPLES, USN, 328- 48-7664

               Subj:           Letter of   APPreciation

               l.     Du   ring the pe riod     L1-27   Aprij   1975,   rhe usSDELIVER (ê.RS-23 r tvbi
               i nvol v ed       in salvage oPe rations recovering the off the coast of \í.¡nE
                                                                             cargo dooi" anci rarr'¡l
               frorn   a       U. S. Air Force C-54 transpori air craft
               Tau,    Re p          South Vietnam. Also, during the P eriod 28 Aprrl tc
                                ublic of
               4 t''Tay 1 9 75 the USS DELIVER (ARS- 23) r,,tas involved in Chi
                                                                             South Vì et,nam
                                                                                na Sea. iiüri
               refugee evacuation suPPo        opei^a tions in the South
                                                  rt
               these imes of high oPera ti onal conmitment,s, You dìsPiaYei high
                           t
               motivation in the P erformance o fyo    ur duties. Your hcurs Þ.'3Ì^e
               and the deniands were great. in
                                                  -uhg  proce ss of the sa.i\'eg: al;'-
               ance operations, You directjy c oniribuied to sitPPo
                                                                             'r"t'í ng t¡-,t¡ r, ! :'

               functìons of engi neerlng req ui rements. The        hard l'¡
               DELIVER's age and the st  renuous  demands     p I aced on tlie '¡q'-, : . ì:- -          1-:
                                                                                  j I s. :',' '
               could have onlY been hand led by a Person of ¡lour ski
               taining all engineering equiPrne nt ai, o p era i,i onalÈs i''eadi n':ss
                                                                                å ¡esri;ïj
               the ship succeisfullY comPle-ted   both   !n1 ssiot'¡s.
                DELIVER'has been cornnended             for its ouisianci'ing     Pei^fonnance
                h'igher au-uhoritY.
                                                                                you âì''i::
                2.  As a member of uss DELIVER's Engineering DeOartmentì t'iatì ï:i"::,''
                cornmended for your di spi ay  of proiãðsi onat Ënowi edgeJ lì              í;
                                                                                               ""
                ããäîãäiirn to äuiy *fritf..
                                            "nad
                                                 cirntrìbuteci si.gnÍficarrtlv to ihe   siiíict;:-
                ful recovery ot'i'ne'ôatgo àoor and ramp and-allowing one group of
t. -'           refugees to gaìn a "Netrl Life"


                                                                                   ON




                                                                                    lt   ,:,.'
            Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 113 of 207                                                                                                                                PageID
                                               #: 119
           TAPLES., CHESTER ANT              M       328 4B        b 4
                                                                       c^fE oF
                                                                        EIRIH  53                                                                                                                                 I                14r
      OEFARITENI.        COI¡rcNENT ANO B8ÀXCH OF CL¡.Sg                                          6   A GRÂDE. RAIE 6R PAfl(                                                                    YEAR
                                                                                                                                                         ö.                                                   XONIH                CAY
                                                                                                                                                                                  o^f€
     NAVY            -    USN                                                                          TIT3                                               E                        PANK
                                                                                                                                                                                           oF
                                                                                                                                                                                                75             09                  16
a    o sèLEcr¡v¡      GERvrcÊ pusEER                   sEL€CrivE       SEqrj¡cE LccÁL tc.¡RÞ !.úHAËR. Crn.         Sf^lE      ANÞ              C.}:OXE OF RECOFÞ AT ÍiUE OF ENÍRY INIO Agl¡VE SEqYICE
                                                       zrP coDE                                                                                  (,Sfrr:sl. ,?FO, City, Støtø àdd ZtP Codü
                                                                                                                                               2347     t^l'EST LAKE ST
9      ÍYPE OF 3ÊPARAfION
                                                                                                                                                     ICAGO    IL 606L2
                                                                                                              b.   sfAIIoN oR INsA[ATIox Af wH¡cH                                 EFFÊCTEÞ

                        ED FROM ACTTVE DUTY AND TRÃNS                                                                       NAVAL STATTON PEARL                                                                   R            HATfAI
                     AI'D R¡AsOX
c.
                                               NAVAI                                                                                                                           EFFTCNVE         :/;;          XONlH              DAY

                                                                                                                                                                                 DATE
                     oF 5€RVrCt
                                                                                                                                                                                                               04                  01
                                                                                                                                          t-   n9É gF cERTrFtc^TE rsuÊo                           REENLISlCENT COÞE

               OR.ABLE                                                                                                                         NA
rr, us NtY                                  MF        COUU^Ì{Þ                                                         COUF^NO       fO    WH¡CH TRANSFERRED
                     ^sstcNxEH                                                                                                                                                    NAVAL           RESER\rE                     P
     USS RICHARD                           S.    EDWARDS                    (DD-9 s0 )                                                                                             o                                      7
                                                 ra. PLACE cF ÊñTRy lHrO cURREHt ACÌ¡ve S€RVtCE íCtty, State Âdv                               Codei                                                                  RSÞ
                                                                                                                                                                                                 5-                            ^CTtVf
TTAF                ¡oNTL                                                                                                                                                                                                       too
                                     DAY                                                                                                                                                                      UONTH              DAY
                                                                                                                                                                                                 t^"
     tv              01              28               CH I CAGO                   IL     606    I2                                                                                               73
      ¡.                      IALIY ÈUMOER AdD             ô                          æcuÞrftoH               !   8.
           rI ILE                                              D.0-l                              ^flõ
                                                                                                                                         RECôÞô oF S€Ât/tcE                                      YEARg         TONIHS               ÞAY¡
     HT-OOOO-HULI, MJ\IN                                       BO6.SHIPFITTERS
     TENANCE TECHNIC                                                                                          O.l HET ACTIVE SEASCE YflIS PERIOO                                                ú¡             11                  ?8
                                                                                                              lb) PRroR acrtvE sERvtcE
      !, SECO{OANY GPECIALñ NUFBEE AND
                                                                                                                                                                                                00             oo                  00
                                                           ó. ÊÊLAIED €IVIL¡¡N
         fril                                                 E.O.f. NUMBÉR
                                                                                       OCCUPATION AND         (ct TorAL AcrtvE S€¡vrqE (¿:òr
                                                                                                                                                                                                ri3            I1                  28
     HT-0 0 00                                             NA                                                 íd, PqroÂ rN^cìtvE sERvtcE                                                        00             o2                ,,0q
                                                                                                              (øl TúÌ^L             sc RvtcE FoR       s^r    .-¿   +rr,
                                                                                                                                                                                                04             o?                  03
                                                                                                               (f, FoÂcrGN          sEA sEFvtcE ilts pER¡oo
19- ÈCOCHIN^ OR FOREA sERvlCE S|NCE
                                                                                                                           ^NÞ/cR                                                               03             o7                  11
                                                                   5. :cg                                      æ- glcHÉgt :ouc^troN   LEVEL Succ€ssFul!"                                               b fLt Years)
                                                        ^JGUST
           Ivæ [f        xo
                                                                                                                       sE   cañÞ4   ñY    H.cq scHcoL         12 t.t,r-r,
a      rrge LOsl lPræeol¡ng iwg              ¿2. ÞAYS ACCRUEB               ?3-   SEFViCEt¡€{'S î90rJP        â.. IISABILITY SEVEFANCE ?AY                               25.
                                                 LEAYE PAID                       :xs(,F^Nc9 cov€qAGE                                                                              PtR$HXEL       SECUiTñ tNVtS:tc^1toÈ
            -NONE                                                                  .,o.ooo l-l rs.o*                   [l ro- [*rr
                                                                                                                                                                         ã_                                o^tE


                                                      h0                          2o,    oõ-o                                                                                 ENTNAC                     23 r{AY 73
                                                                                  rto.æo I      Ho"e
2ô- DEgOR^ÎtONs. IÊÞA6.                BAÞGES. COBSEÈD¡lt9ÈS.
                                                                                                                   ^xouNf
                                                                         Ctf^rtorc     AHQ c^HÞ^tcN      RISOOHS                    OR AUTHOR|ZÊD
                                                                                                                   ^WAROED                                                                                    X
     NATÏONAI, DEFENSE SERVICE                                                    MEDAL                  .X                                                                                                       X
     XX                                                                                                                                                                                                               X
                                                                                                              X                                                                                                           X
27. RåHAAXE

     BASIC SHIPBOARD FIRE FIGHTING K-780-2016; DAI\îAGE cOIvTRoL TEAI{ TRAIMÌNG,Þ
     DC PWS SC-L, K.OO/7BO-2004; INDtrVTDUAL BSQUESTS COPY OF DD 214N             X
                    XX
       !xx'
                          }tX
                               x                                                                                                              x                      't'.              :
                                 x                                                                                                              \z
                                     XX.                                                                                                                                                                          .       .:
                                      XX
                                       XX
             ''){X
                                                                                                                                                                    iç
                                                 x
?O. HAIL¡XO ADÞBg59 AFIER sEPÄRATrod (Strcø¡. riFD, Citt, County, St¿te aàd Zlp CodsJ
                                                                                                                                                                              x
                                                                                                              29. SICNAfURE OF PERsON AÉI;IO SEFARATED

     2347 WEST LAKE                              ST                                                                                                                                                                   ':.-? ,,

            ICAGO                  TL       606L2
!O. Tf?ED NAHE. SRÀDE ANO IIÎLÉ

     N.F.PEAP.SON, CWO2
                                                 OF                     oFrrcEP
                                                                                                              -C--¿e7*r-L
                                                                                                              Jr    Of 3¡gHAfuRE
                                                                                                                          ^u
                                                                                                                                               orF¡gER                            lo   stGN



     ASSISTANT MILITARY                                        PERS                        OFF
ÐD ,0.?lT.               214N              ;::i'1".'""JJilrs!f
                                           ¡/À oloa.çez{ao¿
                                                                         rH,5           ¡¡JlS ¡S Arv ,MPORT¡\1,¡'Í R
                                                                                                  SAFEGUAFO If.
                                                                                                                                          o                    REPORT OF SEÈ ARA:ION FROIá ÀCTiYE                                        DUiY
                                                                                                                                                                                                                                           I
                                                                                                        riil::j;Èj--
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 114 of 207                                                        PageID
                                   #: 120

 I{ISTORY OF ASSIGNMENTS
 LEGEND: THE FoLlowtt*€ ABBFEvlartoNs wlLL BE usED            1N C¿¡r.¡   er¡rnv & Loss exiÈv     coLu¡\af.¡s,

 GAINS¡
 ENL          -       ÊNLISlEÐ                                            RECTADU INS    . RECEIVED FOR lEMPORARY AöÞITIONAL
 REEN         .       REãNLISlËD                                                                                                               DUTY
                                                                                             UNDER INSTRUClION
 -..,.
 EXTENL
 RECACDU
              -
              -
                      EXTENDEÞ ENLISTMENT
                      RECALLEO 10 ACTIVE ÞUIY
                                                                          REçTREAT       - RECEIVED FOR TREÀTMENT
                                                                          RECCFO         - RÊCE¡VÊD IN CONNECIION WITII FITTING OUT
 RECDUT       -       RECEIVED FOR DUTY
 RECTAÞ       -       REcETvED FoR TÁo
 RECTÞ        -       RECEIVED FOR TEMPORARY DUry                          LOSSES:
 REc'TËMÞUINS -       RÊCEIVEÞ FOR IEMPORARY DUTY                         RELACDU        - RELËASEÞ FRôM ACTIVE               DUTY
                      UNDER INSTRUCTION                                   DISCH          - DISCHARGED
 RECDUINS           - RECEIVED FOR DUTY UNDER f NSTRUCTION                TRAN           - TRANSFERRED
         DATE OF                       2. ACTIVITY                              3. DUTIES                               DATE OF          5. INITIALS
ENL
      APR   I 4 ß73                -Cl:r---o--r^
                               AFEES
                                                               RECRUIT
                                                                                                                   TRAN
                                                                                                                  F¡i fl {
                                                     çG                                      t-                                T1.:TÈ

RECTEMDUINS
  APR      O     1973
                               NTC GREAr (AK ES, ILL.          (03 RtcKl                FR                        ilftâ\ en ilj
         RECDUT                 USS DELIVER (ARS_                                                                      2WULT5
                                      PEARL SDCD     fiIL73    OF   RATE           FA   FN                             TRAN

  RECDUT                      PACFLT/PHARBOR.' HT SDC}ì                    OF RATE HTFN
                                                                                                                    25û,ÃR77
                                                                                                                    1RAN
                                                                                                                   }È!:-LAGDU
                                                                                                                                         #
 25MAR77                         NAVSTA PEARL                  SEP.A,R.ATTONS                                      ].APR77
                                                                                                                                     1




       TL.A5T. FI-R.ST,   M   IDDLE)
                                                                                                                              soc..sEc_ NO.

                 .(REV. 12-60) 1A-Ot


                                                                                                                                              '5:[]
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 115 of 207                         PageID
                                   #: 121
                                ÐEPARTMEfIüT OF T¡{E NAVY
                         8i¡AVAL AND MARIÍ'IE CoRPs RESERVE BEAoINEss CENTER
                                        530 PELTIER AVENUE
                                    HONOLULU, HAWAil 96818-3753
                                                                                    IN REPLY REFER TO:

                                                                                        1650
                                                                                        Ser 037
                                                                                        04 APR 93


From:   commanding   officer, NR srMA pearr coord 120, Honorulu,               Hawaii
To:     IlT2 Chester  A. Staples, USNR, 32A-4A-7664
Subj:   LETTER   oF APPRICIATION
l-. It is with great pleasure that r convey my sincere appreeiatíon for your
efforts in assist'ing with the repair of dive stand coverr¡ for the Uss sAFEeuÀRD
(ÀRS-5O) on 1O January 93.

2- It took long' extenderi hours of work to fabricate, assemble and weld three
dive stand units for the uss SAFEGUARD (ARS-50). Through your dedication and
resourcefulness, the ship vtas able to meet Diving Operational Readiness
Assessment Requirements. Your professional performance while providing First
class Repair from those who care reflects positively on this unit and the Naval
Reserve.

3   f applaud your accomplishments and extend to you my personal                 WEIjt¡ DOtfE!




                                                  R.   H.      KIM

Copy tol
Service record
::::::....::
;
                   .    .:.
            :1 r:j'::1::.: .   Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 116 of 207                           PageID
.: ',:'.:,..:,,.,1
  '   :,.:i:":,:                                                  #: 122
a':.. !:,.
.'t:;¡..,




                                                Wß"ffi WÆ¿4
:"..4         .

'::'| .' ''|


                                 Þ




                                     }øIAHALO ]ER.AD]DAH AWAR.D
                                                               'Ifüs certíftcøte of øuør[ ß
                                                                       presentel to

                                                                Cfrester Støpfes
                                                Micfrøzt ßueruo Çene t{oñ Dennß Ins.mine
                                                       In recognitíon of ønl øppreciøtíonfor
                                                                    Lifesørting Actíons


                           During overhaul of USS New York City (SSN 696), October 1986, our supervisordescended.into CHT
                           Tank #3 to investigate an argon purge problem, and fetl vicrim to argon asphyxiation. I, Tiger Mosier,
                           entered the tank in order to render aid and succumbed, to the hazardous eooiron*"nt-
                                                                                                                       Quickly analyzing
                           the situation, Dennis cut a nearby air hose and put it into the tank so as to displace the argon. This allowed
                           Chester to enter the tank and lift me up to where Gene and Mike were able to pull me (by my hair) tosafety,
                           whereby Shi. p's Force was then able to rescue our supervisor. These actions saved our lÍves, and for that
                           I and my family are truly grateful, and offer our deepest Mahalo and Aloha.



                                               Døt¿                                                       OrygenAnø[yzer d
                        Case
                         E,  1:18-cv-00407-SOM-RLP
                                              II
                                                     Document 1-2 Filed 10/24/18 Page 117 of 207                                                                                                                                    PageID
                                                             #: 123
                                               NOTIFICATION OF PERSONh¡EI. ACT¡Oh¡
                        l¡rst;                                                                                                      2.    SSN                                                                              D¿te   of 8ir*r
      TÊF*            S,q, .THËSTEfr Å
                                                                                                                                          33e-S $-16$+
                                                                                                                                    6. Serv. Comp, Date l¿eale,,
                                                                                                                                                                                                    "l                     *srf4f53
                               l-Nor¡e                       3-10 PL D¡sôb.                                                                                                                       Tenure                   Bètirêment
                                                                                                    5-f0   Pr. Other                                                                                                                   'l-CS 3.FS æ*=
                              2-5     Pr.                    ¡l-to   Pt.                            5-10                                  **t*= t-Í3                                                ,t
                                                                                                                                                                                                     I                                       ICA ¿l-Noæ
   FEGLI
                   E*SEC Ð!.T'Ê          ÐpT $rãÈi + TÎ',SËt;
                                                         AÐÐ                                                                         10. Ft-isA                                                    Sex                      Cit¡ænshíp           f3. [4-+ te'i-
                      FåY¿ ËTå,ÏÈS*F.Ð 6?T." .åäS FÊ,êg¡-Y 'JÊ}T                                                                                           E-Êxempt
                                                                                                                                                                                                    #                                 r.us
                                                                                                                                                                                                                                                        EJ
      EfÞctive Dme                                           15. Annuitânt       tndiEtor                                           16. Work Scfiedule                                                                                    torOPM Uæl
                                                                                                                                                                  F-Full-time                 G-FTSeasml
,t'5t'!7¡Ë4                                                                l-Reempl    ¡nn{S     S.RETtil
                                                                                                            &cs
                                                                                                                   5.RETM & CS
                                                                                                                                          F
                                                                                                                                                                  P-Part-timê                 O-PTSeasml
                                                                                                                                    19.A.              19.8. Nature of Action
NOAC
                                                                                                                                    NOAC

 ç16 gNtËHTTVE                                        Ã'r¿åñ9
                                                                                                                                    tg-c.              19-D. Authority

ZLÞi               ÐT$lËft CTT&Tf'Jff (Sf                                          E   *fF,å,fi.î{S}
                   18.F.
                                                                                                                                    19-E.            19-F. Author¡ty
                           $iE* crTATTtt{ {Sãä ÌËE'qiÌit S}
      FBOIt¡l: Posit¡on Title and Number
                                                                                                                                    27.   To: P6¡t¡on T¡tle and Numb€r
                                                                                                                                     H*LÞ3}iÈ HSEKTfi
                                                                                                                                     9!Ð38¿ü*$S
    Name                          of Employing                                                                                      24. Na@ and L@t¡@ of Employ¡ng Ofi¡æ

                                                                                                                                     ;}âOÐUTTT&ru TEPÂETf{F¡ÈT
                                                                                                                                     STilüCTEIÐ-ÃL S?t*P fi*r3Up                                                   -   Xça
                                                                                                                                     #E!_Ð3tfç st{tP
                                                                                                                                     Hå"ÞfÊËËSYSC*H'                                    PE*frL             Ëtg-?^Ð$R S|AVÃ!- SHf                             py
¿2. Pet Plar   &   fkattstionelCodt   23.   Êrâæ   û ltrel 24. StÐ ûr f,aþ 2s. sa'ary                           26. Päy Basis       29.                                   30.Gr&0rlwd
                                                                                                                                          Pay P¡¿n ¿   lþrsfÉIiû¡ål hde
                                                                                                                                                                                             l31.StflornaÈl32.Satary                            læ.pavgasis

    Duty Station
                                                         |                   |

                                                                                                                                          Posîtion     Ompied
                                                                                                                                                                                             I                 I            $65.821
                                                                                                                                                                                                                36. Appropr¡st¡on Code
PËåËL . ${åRÐßR¡                                     Frt$ûl-ltl-ttr                    E{&íd,å.I                                       ,l              1-Comp€r¡ti€           3SES General
                                                                                                                                                                                   Carær
    Flemrks
                                                                                                           tFåqf                          tÐË:
eUTåi:ã¡-lti Ð13I 4.51
AitTlt:rLff                           $gfrti¿åv LTfr                        tF         1,&      5     ËF     ,Èe
S.q   S- S4.-1 94
r-c-      1 åó45

SPFCTÀL ÀCT                                  Tft        SgRUTCE                     fl;.då1TÐ




                                                                                                                                     Så S; S $PI$: t# PÐ S $T.î: p
!:'.i:¡l !-?Ð                    ãÐ=         tã4-Ð3?*5d Ðfi8:                                               LST F*f 3i{C:*3Í?'!.!{:? pË+J ÐTã içEHT tJ$r:ûÐt,fgt.g{
T--     :-3t               3D: ¡32'É-*3ä*5d                                                                                                      TYFE Ð=!35 t2'l i a4 : i
                                                                                                                                                  Dâta
                                                                                            B. Date                                A.suF.0r ñ$s7T. [rL             B: VEV IND                C.   PBD                  D. 8arg.   Unit Statu!
 FTîrri"Ð åPp*rtrgT¡ü€ *FTZ.t                                                                         E5t2? !E¿*                                                                 v                       iJ                    25fTl
                                                                                                                                   F. Ed. Lewl                    G.   Y€år   Ðqre AtlaÍd    H. Âd¿d'E     0is¿id¡Ee               Code
                   /-*                                                                                                                      l*                                                                             #rf     24
                      /l &'lÐr,ÁJ                                                                                                  J. Lætion Code                                                                      K. SON

                                                                                                                                            f                                                                              2   Í-7n
                                                                                                                                                =-*?æ=-8*3
                                                                                                                                                     N. ljg t                               o. #ii,= cü                P                        o
 i'7:-;                                                                                                                                                                   iail^:.¿t I              E7i
                                                                                                                        1   - Employæ Copy
                                                                                                                                                                                                            Prèv¡oue EditionE Unu€ôbie Altai 12/31/47
                                                                                                                                                                                                            ñ¡sft 754G¡1-f        lHSO7
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 118 of 207                                                                                          PageID
                                   #: 124
tiÏ::,"1":::,Y-Tsnolli8lrr.Iffi-us¡¿c'^t Acr oR sERvIcE AWARD
T0:           í:çc:iç;¡ve åx¡eos trFIcE, Coor 165,2                                                                        DRre:
VIA:
     I recon¡nend Èhat Ehe employee(s) Iisced be granre<i a Special Àca or Service Award for per[ormance oi                                                                         ¿i.e
special achievemenc described below'
                                    gnåture                                                                                             or
                                              II.    HINAZTIMI                          I{ELDER FOREY.L\                     Sho             26
           EHPL0YEE (Name:        Last, Fi rst, tt.   L;                               PostTt0N ltlLË                                                dOURLY         A\.'ARO Âì1OUNT
                                                                                                                                         CRADE
               Shop     Prefix    and Badge No.)                                                                                                      PAY           RE CoHrlE XÐE Ð




                                  (lf this is a group award, use reverse si-ie i;:                          :ll      ::-; -:-,'ees j.nciuded.          )


 Dnre(s) oF           AgHTEVEMENT¡         FRoH:                  17 Oct 1983                               -r:                20 Feb             1984
                  t




                                                                      EsrtNnre oF -qeiia::;s
                                                                                                                                                      r-rOuaI it(siecify)
                                                                                                                                                                  y/Product í..
 A.       INTANGIBLE BENEFITS:                          SAFÉTY                   E                                , -\l   :13iÀL3                     I I oruEn
          VALUE                                        HODERATE
                                                                                                                                                      E       EXCEPT I ONAL



          EXTENT OF APPLICATION                         LIHITEO                                                           3ROÂD                                GENERAL

 B,       1ANGIBLE         BENEFITS (In table below cc=¡.::e _¿!:: sa';::.:s ¿: a::.:al cosc.                                  )

                                                      LABCR                                                       HATER i AL
                                                                                                                                                                     TOTAL
      I TEM                                                                                                                                                      (l¡gon
                      }tAN-HRS.   PER DOLLARS FER,     Å!g:r::;;i:I                          -r::s   Pi¡.    :csT PlR ur{rl                                                  a¡¡o
                                                                                                                                             TOTAL               I,IATERT   ALS)
                                                           2g:¡
   FORPIER
   METHOD              9,738          5   t¡.   or                        5r7o , 99 9                         s                     $                      $

    NEH
   METHOD              9   ,400                                       ;   r¿:.   OOO

  SAVI NGS
                            338                                            5,935
                                                    (;::-::::=j:;-:;:::;.I::,:;               t'"t'hv but should clearlv                          show how emptovee(sj
 Drscnlprlo¡t oF AcHIEVEMElTT;

1. Thls group of welders is    recosnended for a Group Superior AchievemenE Award for
havinq accomplished an outstandíng job on the tor.red array system l-nstallation from
L7 Oct 1983 to 20 Feb 1984 or: the USS IñDTA"\APOLTS (SSN 697) duríng her SRA Þeïiod
Lrere at Pearl Harbor. Job Order 3024943t02 applies. A substantial amount of rÍpout
IÀ7as accomplished ahead of schedule. This involved air-arc gaugine and oxy-acetylene
burning of Hy 80 pressure hul1 and hull support structures. Many mii-es of weld-
 ing v/as accomplished under difficult environmental condítíons, and in many cases,
 ín tight confíned spaces. I,feldfng of submarÍne liy 80 steel requireipre-heatÍng of
the base metal and many of the weldments were made at 2000 F. Vírtually, all welds
were documented and non-destructívely tested by eirher X-ray, magnetíc particle or
rÌve penetrant examinations. Sustaining a low defect rate for these tesËs r^ras a
tremendous aceompllshment, creditl-ng the welders dedication to zero-defect workman-
shi.r. Another exceptíona1 feat r¿as the hieh productíviÈy/loÍr re-iect rate for the
rnore than 200 pÍpe joints that r¿ere welded in conjunctlon T,ríth thís shlp's alteration.
 Close attenEion to detaÍls and a desÍre for perfection produced this accomplishnent
rarely found ln crlËical sub¡narine pípe weldíng.



      F                            Cnde 926
                                                                                                                                                           -/¿ -g
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 119 of 207       PageID
                                   #: 125

2, Although no substantl-al arnount of manhours were returned, several intangLble
elements were realized besides the early eompletlon of the overhaul. One of these
was Ëhe hlgh quality/quantity output rvithouL sacrlfice to safety.

3. Another element of note¡¡orÈhy mention l-s the close teamwork experienced by
this group w'ith other tradesmen. The close unlty and r.rlllingness to assist one
anot.i:er produced hÍ-gh rnorale among everyone l-nvolved in the success of thls over-
haul.
4. Needless to say, Ëhe hfgh qualfty productivity vrf-th almost error free welding
negated many lost. shlfts and manhours of repaLr weldlng and contrfbuted to the
ahead of schedule completion of this job.

5. I htghly recommend a SpecJ-al Act Award for thts group of dedlcared people.
They showed a superl-or ímprovement to completing the to¡,¡ed-array job. Recournend
an award of $3094 (tangible 55,935.00 and inÈanglble benefirs of 92500.00) ro be
CivÍded equall-y.

                                  ,g
                                   +.
   Case 1:18-cv-00407-SOM-RLPS¡XIP
                               Document
                                   26 INDY1-2    Filed 10/24/18 Page 120 of 207
                                            ÏCI^¡ED
                                                                                  PageID
                                         #: 126 ARRAY
BADGE #           EMPTO}M                POSTTT$I TTTLE         HRLY PAY

36015 DEMEIRIO EIORIÌ\þ            v{ffDR APPRE¡ffICE !,æ t0    $   10.5s
36586 C,RÐæFY AqJS'TTN             !.Tff,Dm. Î^f,)RKER IVG 8    s   12.05
36700 ¡,ÍAFCTÀI\D BTJCASÀS t^ftrÐR ÛÐRKR !re g                  $ 12.0s
36715 REGT}6IÐ ABRTæ               WELDM. I\QRKER b¡G 8         $ 12.0s
36748 IvlOtLY AtmJBr               Þ-.ffiÐm. HELPER lfc 5       $ 10.16
36749 RANDALL A}4OI.]ICO i{jElÐffi, ?ü3RKER çüG 8               $ 12.0s
36768 MICITALE OSHIÊO              T.I'ELDER HEf,,PER WG 5      s 10.16
36769 H. SA\EI                     WELDM I{CRKER I^JG 8         $ 12.05
37046 GARY }.A¡rcT{A\TEZ WELDER I.¡ORKER VTG 8                  ç L2.45
37292 TERTðT YO}AST{IFO vì]ELDrR. /\PPRH\!TTG hlr rO            $   e.43
37320 A¡DRTDGE SPSICER             9TELDR. T.¡ORKM WG 8         $ 11.s8
3732L PAUL TAKA¡.CIIÐ             WELDER I\IfRKER tIG g         ç L2.45
37452 PAUL mIntION                lVtrDER !ì¡ORKER lfc g        s 14.2s
0648-DLF corçlete - 47 Record(s) euarified rn Ttre Fire




                                           2
   Case 1:18-cv-00407-SOM-RLP SIÐP
                               Document  1-2TCFüED
                                   26 INDY     FiledARRAY
                                                     10/24/18 Page 121 of 207              PageID
                                        #: 127
BADGE #               EI,IPIO:ÍEE            POSrIICDT TNT,E                   HRLY PAY

 20545     IOI]IS   FOYIO               I^IE[.,ÐR       9G 10                  $ 14.33
 20653     ;AMES TA}qKA                 WEDB, Vre              11              s 16.11
 2t154     Z.ACARTÀS    ABRffiI\X]      I^tELDm. lVG 10                        $ 15.40
 21397     (I,ARENCE MAU                I^IELDHR WG 11                         s 14.99
 2L424     BH!¡¡ÍY BBIZON               ç\rfrDER \.IG 11                       $ 16.49
 22392     SMNLEY N\K\M\                WHÐER I^IG 10                          $ 1s.4r
 22476     YIIKÏO ]ã¡,IACå1m'           tItrDm,         iic    10              $ 1s.40
 2279t     HARHT ABE                    i^iELDm. i^G 10                        s   14.33
 24232     ÀL\rIN   FT]KT}4OT{)         I^¡ELDB. I'¡G          Ll              $ 14.99
 24326     KEI.]NS[T{ SHÏ}4ABIII(LIRO   wEf,Ðm.         Ì.¡c 10                $ 14.33
25515      DENNIS Il{qI/üNE             $iELDEP.        vtc 11                 s   14,99
2559t      ATT,AN HA¡,ÍA},IOTO          ITELDER I'¡C 10                        $ 14.33
25923      AI,FRED CASIILIO             WEDffi.         T,fG 11                $ 16.11
27473      GITBERT FERRIERA             !.IE[,Dm. wG 11                        s 16 .11
27557      AIE*rANDRO GANHTA¡Ð          I^IELDF. I'üc 10                       s 14.30
27633      JERFUI KAI.,ÍAKHjE           t.itrDm vrc            10              I   15.76
30870      RANDAI,L.SM\]G               Vüfr,DER [.IG 10                       s i4 .85
30906      JAT4ES ME.ISE                VIELDR' I^lG 10                        s 15,19
31346      AÀIDREI/T TOBOSA             l'IELDEfr. I^¡c 10                     s 15.75
31472      MICHAtr, PASCIJAL            I.iELDm. I¡tG 10                       $   13.7s
31683      ALFRÐ KELINüOI               9lffiDER        l'Ic   11              s 13.92
32056      CFIES|M, STAPLFS             IftrÐER         I.JORKM. IVG       B   $   12.0s
32322      I,ANC5 KIJFOSU               WELDM.          rvc 10                 s 14.63
32372      MICFAET, HIGA                hTEDM.          r.lc 10                s 13.30
32452      CONSTA}TTE CA^STRO           T.]ELDM.        rvc 10                 s 13.7s
32634      ROGM. SATJîOS                lil"ELDm. I'IORKffi.        Ilic   8   s i3.26
33392     JOHN HATTON                   I^Itr,DER I.TG 1O                      s l-1 .30
33928     A.   ARCAIÀS                  VIE.DER l^IG 10                        q 1? 70
33942     DEAN BI(ASOÙTC                I'JELDR         tIG    10              $   12.79
_34501    I.EONEAFD   ALÊIÃM            WELDM. V,tG 10                         s 13.30
34502     \Zffi,MN ctOSE                !.IEf,ÐER       r.rc 10                s 14.30
34697     JOHN KTNG                     t^¡trDER v'Ic 10                       s 13.30
34703     J-OSEPH ALÐ<A}ÐM.             V¿ELDB. TfG 10                         $   13.30
360L4     IqICI{AÛ. CARRETRO            I{ETÐM, APPRENITCE ÞilI 10             $   10.55


                                                    t
                         t)
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 122 of 207
                                    #: 128            C"i                              PageID

                          DEPARTIIENT OF THE NAVY
                                 PEARL HARBOR NAVAL SHIPYARD
                                            BOX 400
                                   PEARL HARBOR, HAWAII 96860             IN REPLV REFER TO:

                                                                               Code 302

                                                                               12 APR 19S4
F"IP.S[ ED{DORSEM$TI on lulr.   Hinazr¡ni's Recon¿rændation of 2 A¡:r   1984

Fncrn: Hrcduetion Officer
ïo:    Perfornrance Rati¡q/A$¡ards Eoard

Srùj: Grorç Speeìal Act or Ss:r¡ice Ar,sard Reccnnrendation
L. ÍLre pro¡nsed Grnrp Special Act or Sen¡ice Av¡ard has been irrvestigated.
I concur i¡ the recunrendation.

                                                         HTJÌqTER

Ccpy t63
ffie   920




                                                                                   a
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 123 of 207     PageID
                                   #: 129




                                                                                          _. ::. :: ."             _




                                                          '.--.ìr----




                                                                                            ,         .:j




                                                                                          ' ':-'.'::'j'
                                                                                                               '1




                                                                              -8&
                                                                             à:ffi
                                                                           1'd-icg

                                                                                      ' '.:....-.                  .'

                                                                        ts---- asf-                          .::,

                                                                                      . ..,..   r.-         ,;ì.




                                                                         si*::e-,
                                                                            ei;ei.




                                                                   E.egerr; +
                                                         f ace BeseP'"'Ê F:: ::




                                                                                                            ;4
     Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 124 of 207          PageID
                                        #: 130




         Ê)
         T
         q
         ID
      ô
      ø
      Or             ¡È            n
         (tt




      Ê,
         o
         N)

         v,
               Et
                               s

                                   T   2                     \.
                                                             t\
                                                             \
                                                             \
                                                                              {æ
                                                                              Þ
                                                                              È9
                                                                                       *

      -                                                 .R                   Ë         *
      (Ð

      o
      -å
               ø
                 E                 E                    \ !\                  #Þ
      ê                                                   \                   þ8
      (¡.'
      o
      (o
      Þ                                      '\
                                                  \ù
                                                          ss                  #Þ
                                                                               ffi
                                                                                       *
                                                                                       æ
      o
      o                                \\.                                    F8        æ
     +l
     a                                 È$- \
                                                         \-.¡                              %
                                                                                           -€
                                             \s
                          FJ
     'f                   \ì           \Sì
     (¡)
      T
      o
      Ê             N Þ
                          5
                                                         s,
                                                         N.       (t
                                                                              þ
                                                                              €%
                                                                                            I73v
     :c'
                                                         w                                   F
      ¡J'
     'o
     rD
     c,
                    i\    lJ
                          (0
                          æ
                          }N
                                       $R
                                       NS:
                                                         (ì\ o

                                                         ñ
                                                         ù
                                                                  m
                                                                  ìR
                                                                  (cI
                                                                  Irl
                                                                        N
                                                                        ñ
                                                                              €%
                                                                              ffi
                                                                              æ
                                                                                              #æ
                                                                                                  '*
                                                                                                  ¡rd
                                                                        \     @
IÞ
                                                                  )ì)
     9,
                                       ñ\                \\             R     d
                                                                  Þ,
     c)
                                                                  a
                                                                        \    %8                    =.
                                                                                                   b
     fÈ

     o
     'f                                Ns                \
                                                         ñ
                                                         Þ;.
                                                                  \fr
                                                                  GI
                                                                  Þ     R\    Fq
                                                                              @ô
                                                                                                   r!
                                                                                                  b,

                                       èt                                     H
                                                         R        \,                              F
     U'
     a                                                  s         tl    \
                                                                  trt         ffi                 EJ-
     I
                                                                  tR
                                                                        w    %d
                                                                              @               +
                                       NN R
     C)
     rD                                                                       €4
                                                                              d
                                                                                             L\

                                                                                              È
     (/,
                                                                              @             %
     Þ
     U1
      I                                ñ\         ñ\    N                     ê4
                                                                              æ
                                                                                            \-
                                                                                           è
                                       N$
     @
     Þ!                                                 $                     €*S      b
     r'.ol
     Þ
                                                        t
                                                        È
     Þ                                                  ñ                              *
     \¡        ñ
               :l


               s
                                              R         N
                                                        AN
                                                                             þ
                                                                             @
                                                                             æ
                                                                             @         *
               I                                  *iù
               N
               I                                        $
                                                        ft
                                                                             ffi
                                                                             ÞË
                                              ñ         ñ\                   æuÊ
                                                        ñ                     w        *
                                                  N     \
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 125 of 207                                                                      PageID
                                   #: 131


                                                                                                                                D 0534
 ffiffi'*ff$äm.*ffitr                                                       tr AWåffiæ
                                                                                                                              glLo           9t
                                                                                                                                       19

                                                                                                         .úalg.øsr'a"
                                                                                                                              026    32056
 9*rg to ëÃøa'tdsu                     4
         !      sueenvson
                                              F
                                                                           et*d                                    5 æffiE
                                                                                                                                       s



                                                                           CHOSIN         :':"::::..::




PËARL F{ARBOR FüAVAL SþIIPYARD
        *    Texês to bs doductêd                                                                                  A




                                                                                                                                     OO2Eõ
    .Í,.,,".
    '*.-:t
               -,,lir,li
                           *=,i'r.,;1..fi'-';     .. _,......, I-:¿
                                 .. ..' -=1-'Í,.:;¡.
                                 -':                       L,;;,i-:
                                                                                  tË ÆÇlgf,k'â?j*
               ",' ü                                                  -




                                                                                                                                              t9:




     ,.7t
    araq.t
                   z       :,1       f -
                                           ofO Chester Staples                                               .f.atfrro';tø,     026-   32A56
                 'tzo    -iot    d¿/dpÌ,

                   f       sueea;r,usoti               S   n*r,r-sun.sËvrseñ

                                                                          jj'ie                  .,,,{l d..,f ËË ¡l'tìr 'ld'; ¡:r:'.'
                                                                                                 */
                                                                                                                                             ':É
                                                                                  ú,ft)'¡íjí,           *.jij .,n¿,'t¡;;'=t.¿' t'-'

                       Bxceptional trùork on the USS HOUS TON MBT 54. in support of TITA
                Stora   Drum PaÈeh install-atíon.   I'Iork involved weldíng in restrícted
               -areas under Pressure to meet.                           Êes.
               üreTe me



   FË*ä.-                    'i-:,å,F:Ëtffi îd;åVF.t Sã{l?V                          F'"F"u*
                  -i:-
                         T¿;:eg 'io bê d€ductcd
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 126 of 207                                          PageID
                                   #: 132


 #ffi*ffmffi*ffip                                                                                      aL77      t
                                                                         Æweffiffi
                                                                                             Ju1       18r rs 91
 gng   fo öf,ø ebdp/øë/            C.   STAPLES
                                                                             {radgø   øaø"   026   -    320s6
           I   sueenvrson         ffif nror*-sur,ËÊvrsen

                                                     øff'aø *.,r,v,çÊ,   Øf ffi m ffi . ffi ffi           *Ê




                          outs                                                        and          work

                  Sh



PffiAffiL þËAffiffiÕffi T$AÌIAL $F4ÍPVAffiM
       *   Taxag to be deductod
             Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 127 of 207                                                                        PageID
                                                #: 133




                                                                                70                       Mechanieal failure plagued somete?T!.
200 yards awaY; Braking   to a                                     ,at the turnarormd. Oncer a                                                              '

turnêd thè',bed: around and                                                 off toward the finiSl       A quartet of Marines.hmged forward at the
e as a fresh team took over for                                              had   tosprint nearly      st¿iting guq and wrénched apart the rig$l
df.                                                                      eourse before he finallY       front joint of their bedfrane- Tl¡e womenÍs
                                                                         bedpushing teammates-          team from a local T'shirt company blazeÈ
Ðsrs oF coftlPEÏlÏlotl                                                                                                                        .'- :..-a;
                                                                                      at   tlefinish-   out to
                                                                                                                                              ;r:,*
                                                                                                        wheel                                 _ -.L .È!-
                                                                                                                                                    É:=         q+'r
                                                                                                                                                                ^-;
and                                                                                              fre
:ame
tilenly
eñ-sfreõ
                                                                                                                                                                       ."1




                                                                                                                       ::,.res:::;' -e   erowd
                                                                                                                             æaetai      i.he audience'
                                                                                                                        3¿,:==¡ :-.€=€ii cbili, tacos'
                                                                                                                                  5;3i.:-s, while other
                                                                                                                             =3,j
                                                                                                                               d'.i, ryecial bed race
                                                                                                        'handbags, cå.FS,, lisû¡s' cags and other
                                                                                                         souvenirs.
                                                                                                           At theKoko IIead side oftbe Park¡- Pacific
                                                                                                         Handicrafters   Guild members offered
                                                                                                         ceramics, wall hangings, clothing,
                                                                                                         ings, dolls and other handmade items'
                                                                                                                                                    Holo-
                                                                                                         riding unit of Paniola Û PuPukea Hui
                                                                                                                       its horses  for ehildren  to  ride.
                                                                                                         holo offered
                                                                                                         Part of the ride fees and booth    fees \treaa i:
                                                                                                         the benefit theVarietY   school.
           ermugú os lñie   tcon lost by   a   +¡a¡rer-bedJ4glå.


                                                                                                                      'æ'&&&&ffi
                                                                                                                       ##î.+;;+*#
                           f4 3.Þ
 (! <
 È.
    tÞ
      Fl

      câã ã'3*
               Èl
          ,.¡ ùi 4
           Case(È.
               rÞ
                                      Ur
                 q 1:18-cv-00407-SOM-RLP
                     äF            -ä         *u-s'=
                                          riå +ei
                                         Document   å+.Fä
                                                  1-2 Filed 10/24/18 Page 128 of 207                                         PageID
                                                            #: 134


Ëå sä $ E,Etu-                       s         g
                                               .=           åËåEËåäËggg
                                                                                 Ê
                                                                                 (D
                                                                                      d
                                                                                      !t
                                                                                      U¡

                                                            FÈFËåËãå;Sg          0t
                                                                                 Fl
                                                                                 Êâ
                                                                                  G
                                                                                                 Ê
                                                                                                       oo
                                                                                  (Þ:. (D

äãËåÊËåäË                                 *                                      fD
                                                                                      X
                                                                                      (ì
                                                                                                'ìct   É-
                                                                                                       Þ
ãËää,*TEËE                                Ë,
                                                            gËåËËäE**äåä         F
                                                                                 ô
                                                                                 Êt
                                                                                      (D
                                                                                      Þ.
                                                                                           o
                                                                                           v2    Ê
                                                                                                  Â,
                                                                                                       ø

gE3iäätËE                                 g                                      o (t
                                                                                      ql
                                                                                    o È
                                                                                           (D
                                                                                          ìó
                                                                                              (D
                                                                                                 (lr
                                                                                                   !t
                                                                                                   o
                                                                                                            OJ


                                                                                    t o.
                                                                             É   o         5  Þ  o rt
                                                                                                   É
Ëäg Ë,åËage                               Ë                 åËåËäËËååäå          (D (D    &
                                                                                 È o ûaÉø It Ft
                                                                                                   a


     ;essgã                                                                      -: do (Þ o a+ d oqt oq 6'
åqË
õu E ãr'Ì1.5'Ë.                                             såäËãäã=å;a                Ft
                                                                                           D'
                                                                                           Ft
                                                                                               o Þ I o
                                                                                                      5
                                                                                                        o
ãã                           iå g g,¡or                     =                              5
                                                                                           o      I     d Eo          ctr¡

            =                                                                                     Ê o.
                                                                                                                 1Ã
                                                                                                                       {ê oc
                                                                ätäFÉåããËå             ûq 9'                     (D


äËã åã,ää                             B




            3.
            c,
            1'



      6 o
      E 'o
       Þ o.
       Þ !'(¡t
       0
       ù
       Ê
       g
       5
           â
           =-.




           É
           =.
           ø         -
                     g
           Ê
                     -ao
           €c. D
                 ç   =1

            o
            @ o
               E ?t

            tg I I
                     È
            È B oÈ
            Ê c o     È
               o      o o
               o            À
                      o
                      o oÈ
            o
            E     É
                  o
            e ã È
            ,6
                  c
             t! ê 3      -o
               o.

                 I
               !c
                 ê
                 æ



       =r¡
       Ò-
       €c¡
       E9
       o<
           i;
           Ëã
           t<
           gr
            .¡c
            *ø
        Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 129 of 207   PageID
                                           #: 135
               ST*¡{F'e"
           Ttte h,*tÍfr¡Ée f,or !åt¡¡n¿¡n Se¡'viee*




                                                             r¡




                           åt5T'È:â{      sï.di}
                              ilvÉ.v     lånc*gm


'i-:-   -- -   ....   -,-.'ili:::-i:::      i-
                                                 --:"-----




                                                                        t{ ÁL




                                                                    Weight:
                                                                  Birh Date:
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 130 of 207      PageID
                                   #: 136




                                             "LØ         ,ûC*,rae Jr *hìS
                                                      w r\n¿.
                                             '    {ïvr (, bta-t qnçÇrla: tlrc
                                             rrì+-t'r   l, Frttctur¿ Vtolo +fl^l
                                              l    hqÅ 1þ rcYhæ.
                                            - Scar{h oq +W l"ØÅ frvún
                                               är¿ +Ð Èd! LLþ F-)
                                                       ',nÀ¡
                                           *u v'¡hìk           ca\t9    durtq.
                                           _vANrD¿ÌLrçwr             #g&þ.
                                                                  N',un
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 131 of 207   PageID
                                   #: 137
Case 1:18-cv-00407-SOM-RLP
                      Õ    Document 1-2 Filed 10/24/18 Page 132 of 207                    PageID
                                   #: 138



                                                 SUBJECT:      Standards of Gonduct and
                                                               Corrective Action
                                                 NUMBER:       100
                                                 REVISION:     Three
   BAE Systems, lnc.                             EFFECTIVE:    November_[_, eots
   Managernent Policy


                                                 .Gerard J.



   1.     POLTCY

   It is the policy
                  of BAE Systems, lnc. that all lnc. Businesses located in the United States
   require standards of employee conduct consistent with the BAE Systems Code of
   Conduct, our high ethical standards, our desired culture and work enviionment, as well
   as all legal requirements. Should a violation of these standards occur, the appropriate
   lnc. Business will consider the nature and circumstances of each infraction and
   ímplement corrective action at a level appropriate to the seriousness of each violation,
   up to and including termination of employment.


   2.     PURPOSE AND SCOPE

  It ís the purpose of this policy to ensure that each employee recognizes that he or she
  must take responsibility for him or herself and for his or her co-workers in order to
  provide a safe, productive, ethical, and agreeable place to work. ln accordance with this
  requirement, each employee has a duty and responsibility to familiarize him or herself
  with this policy and all other policies, directives, guidelines, and work rules that govern
  conduct in the workplace. Any employee who violates our standards of work conduct,
  whether through carelessness, neglect, willful disregard, or lack of awareness of
  information that the employee should have known, will be subjeq! to corrective action.

  This policy can be changed at any time by BAE Systems, lnc. in its sole discretion, lt is
  neither intended to nor does ít create any contractual relationship between an employee
  and an lnc. Business. Once printed or duplicated, this policy is not a controlled
  document, The most upto-date version of the policy exists in electronic form on the
  Corporate Policy web site.


  3.     DEFINITIONS

  3.1    Inc. Businesses means BAE systems, lnc. and its owned and/or managed
         businesses. For purposes of this policy, this term shall refer to lnc. Businesses
         located in the United States, unless otherwise specified.
Ffj É


        Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 133 of 207                    PageID
                                           #: 139



          3,2   Verba!Warnlng is a eorreetive aetion generally used for minor infractions, which,
                if continued, could become significant. A verbal warning means that a member of
                management will explain the nature of the violation to the emplo¡lee and will
                reinforce the required behaviors. The manager will make note of the date and
                reasons for the warning.

          3.3   Written Warninq is a corrective action generally used in cases of serious or
                repeated infractions. A written warning means that a member of management will
                document and explain the nature of the violation and the required corrective
                actions. A written record of the action will be retained in the employee's
                personnelfile,

          3.4   Unpaid Disciplinarv Suspension is a corrective action that is generally used in
                cases of serious infractions or when previous corrective actions failed to achieve
                the desired employee conduct. An unpaid disciplinary suspension means that a
                member of management will document and explain the nature of the violation
                and. the required corrective actions. As appropriate, a final written warning may
                be used in place of a disciplinary suspension with the same level of severity.
                Depending on the circumstances, this could be the first and final warning.

          3.5       Administrative Leave is a temporary removal of an employee from the work
                    environment during the investigation of an allegation. An Administrative Leave
                    may be with or without pay at the discretion of Human Resources and may be
                    conveñed to an unpaid disciplinary suspension or termination of employment
                    based on the outcome of the investigation.


          4.        APPLICABILITY

          This policy applies to all lnc. Businesses. Non-United States based businesses should
          follow local in-country laws and policies. For those employees subject to a collective
          bargaining agreement (CBA), if there is any conflict between this policy and the
          applicable CBA, the CBA will govern with the exception of those provisions mandated
          by law.

          This policy is not intended to interfere with or infringe on employees' rights under
          Section 7 of the National Labor Relations Act to communicate with others about wages,
          hours, or other terms and conditions of employment or to othenvise engage in
          protected, concefted activity.

          Violations of this Policy are subject     to   disciplinary measures up   to and   including
          termination.




                                                         2
Case 1:18-cv-00407-SOM-RLP
                      tl   Document 1-2 Filed 10/24/18 Page 134 of 207
                                   #: 140
                                                                      aì                     PageID




    5.     CORRECTIVE ACTION

    5.1    Each lnc. Business reserves and maintains the right to take any corrective action
           it deems appropriate, up to and including termination of employment at any time.
           The Company's general approach to corrective action is that the level of
           corrective action should be appropriate to the nature of the problem. Corrective
           action may include but is not limited to Verbal Warnings, Written Warnings,
           Unpaid Disciplinary Suspensions, and termination of empioyment. Decisions on
           corrective action for violations of the standards of conduct take into account,
           among other things, the nature and severity of the misconduct. As it is not
           possible to list all of the potential reasons for corrective action, employees must
           be aware that a violation of laws, regulations, policies, standards, frocesses,
           practices or guidelines may result in corrective action.

   5.2     The following is a non-exhaustive list of examples of infractions that may result in
           immediate corrective action, up to and including termination of employment. This
           list is only exemplary and is not intended to be comprehensive.

          a. Violation of any Company      policy, procedure, practice, standard, or violations
               of applicable laws or regulations

          b.   unauthorized and/or excessive tardiness or absence, including job
               abandonment

          c. Falsification or violation of time, labor-charging, or expense-reporting policíes
          d. Violatíon  of security policies or security breaches, including but not limited to
               discussion, release, abuse or misuse of classified, ex[oft controlled, or
               proprietary information

          e. Theft or misuse of funds, stealing, or embezzlement
          f.   Deliberately damaging any property belonging            to lnc. Businesses,       d
               customer, supplier, vendor, or employee

          g. Violation of the Drug Free Workplace      policy

          h'   Any actíon that threatens the safety, health, or well-being of the employee or
               any other individual while in the course of work or while on property owned or
               leased by lnc. Businesses

          i.   Falsification or omission of material information on an employment application

          j.   Falsifying or omitting pertinent facts on personnel, security, quality, or work
               records



                                                  J
                        ri
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 135 of 207
                                   #: 141
                                                                                              PageID




         k.   Being insubordinate. threatening, intimidating, disrespectful or assaulting a
              manager/s uperviso r, coworker, customer, or vendo r

         l.   Personal conduct that is disruptive to the efficiency of the work environment

         m. Conduct prohibited by the global Code of Conduct

         n.   Acts of harassment, sexual harassment, or unlawful discrimination

         o,   Misuse or unauthorized use of the assets of lnc. Businesses, including
              equipment, products, materials, credit cards, supplies, networks, e-mail, or
              software

         p.   Violations of the Prohibition Against and Prevention of Workplace Violence
              Policy, including unauthorized weapons possession

  5,3    When delivering a corrective action, each manager should ensure that the
         employee is aware of the nature of the violation(s), the required behaviors, the
         consequences of the violation(s), and the consequences of future
         violations/failure to improve.

   5.4   Corrective actions   will be considered during the subsequent performance
         management and compensation planning processes and may significantly impact
         performance reviews and other compensation-related actions as appropriate to
         the timing and seriousness of the issue.


  6.     APPLICATION OF CORRECTIVE ACTION

  6.1    Employees under investigation may be placed on Administrative Leave with or
         without pay, pending completion of the investigation, at the discretion of Human
         Resources. Employees placed on Administrative Leave are required to remain
         available during normal work hours to participate in the investigation as required.

  6.2    Before administration of a corrective action that is greater than a Verbal Warning,
         managers should first consult with Human Resources, which will review the
         nature and circumstances of the infraction and the proposed corrective action(s).

  6.3    Application of a Disciplinary Suspension or a termination of employment requires,
         at a minimum, approval of the next level of management and a Human
         Resources Business Paftner prior to execution of the corrective action or
         discharge of the employee.

  6.4    Different violations may have a cumulative effect that may be considered in
         determining a ppropriate corrective action.



                                                4
                          rl
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 136 of 207
                                   #: 142
                                                                                      PageID




    7.    EMPLOYEE APPEAL OF CORRECT¡VE ACTION

   An employee who has received a corrective action may present information that they
   believe challenges information used as the basis for the corrective action. Employeeå
   may use any existing internal-concern reporting process, including but not limited to
   speaking with the next level of management, contacting Human ReJources, or notifying
   the BAE Systems, lnc. Ethics Helpline.


   8.     REFERENCES

   BAE Systems, lnc. Management Polícy 102 * Prohibition Against Harassment and
   Sexual Harassment
   BAE Systems, lnc. Management Policy 124        -   Prohibition Against and prevention of
   Workplace Violence


   9.     EXCEPTIONS

   BAE Systems, lnc. has the sole and exclusive authority to interpret each policy.

   Exceptions to this policy require the prior written approval of the President & CEO of
   BAE Systems, lnc. or the BAE Systems, lnc. Senior Vice President, Human Resources
   and Administration (or designee).




                                              5
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18tl Page 137 of 207                         PageID
                                   #: 143




                                                      SUBJEGT:        EqualEmployment
                                                                      Opportunity, Anti-
                                                                      Harassment & Affirmative
                                                                      Action
   BAE Systems, lnc.                                  NUMBER:         101
   Management Policy                                  REVISION:       Eleven
                                                      EFFEGTIVE:      March 15,2017



                                                      Gerard J. DeM



   1.     POLTCY

   It is the policy of BAE Systems, lnc. that all lnc. Businesses be equal opportunity
   employers and comply with all applicable federal, state and local anti-discrimination laws,
   orders, directives and regulations. As U.S. Government federal contractors, lnc.
   Businesses are required to maintain affirmative action programs in compliance with
   Executive Order 11246, Section 503 of the Rehabilitation Act of 1973, as amended, and
   Section 4O2 oÍ the Vietnam Era Veteran's Readjustment Assistance Act of 1g74, as
   amended.

   lnc. Businesses administer all employment decisions on a nondiscriminatory basis
   without regard to an applicant's or employee's race, color, religion, sex, gender, national
   origin, ancestry, age, status as a qualified individual with a disability, genetic information,
   pregnancy status, medical condition, marital status, sexual orientation, status as a U.S.
   veteran, gender identity and expression, or any other characteristic protected by
   applicable federal, state, or local law. ln addition, lnc, Businesses prohibit Harassment
   on the basis of these protected characteristics. This policy extends to all terms,
   conditions, and privileges of employment including but not limited to: job advertisement;
   recruitment and hiring; promotion; demotion; transfers; layoff and termination;
   compensation; benefits; education and training; reasonable accommodation due to
   disability or religion; work assignments; social and recreational programs, and other
   working conditions.

   Allemployees are responsible, in accordance with this policy and the BAE Systems Code
   of Conduct, for promoting a work environment that is free of discrimination and
   Harassment, supports diversity and inclusion, and encourages dignity and respect for
   others. lnc. Businesses do not tolerate unlawful discrimination or Harassment by any
   employee. Overall responsibility for the establishment and enforcement of this policy is
   vested with the President and Chief Executive Officer of BAE Systems, lnc.




                                                  1
                                                   ,-'---"\
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18
                                                   1i Page 138 of 207                                                                 PageID
                                   #: 144



  2.     PLIF-POSE AND SCOPE

  The purpose of this policy is to identify and define the Company's poliey regarding Egual
  Employment Opportunity and Affirmative Action, This policy can be changed at any time
  by BAE Systems, lnc, in its sole discretion. lt is neither intended to, nor does it create,
  any contractual relationship between an employee and an lnc. Business. Once printed
  or duplicated this policy is not a controlled document. The most up-to-date version of the
  policy exists in electronic form on the Corporate Policy web site.


  3.     DEFINITIONS

  3.1    Color means an individual's pigmentation, complexion, or skin shade or tone. This
         could include lightness or darkness of the skin and discrimination based on color
         can occur between persons of different races or ethnicities, or between persons of
         the same race or ethnicity.

  3.2    Gender Expression means any or all of the external characteristies and behaviors
         that are socially defined as either masculine or feminine, such as dress, grooming,
         mannerisms, speech patterns, and social interactions, whether or not
         stereotypically associated with the person's designated sex at birth.

  3.3    Gender ldentitv means a person's innate, deeply felt psychological identification
         as male or female, which may or may not correspond to the person's body or
         designated sex at birth,

  3.4    Harassment means unwelcome conduct that intimidates, threatens, or coerces a
         person based on employee's race, color, religion, sex, gender, national origin,
         ancestry, age, status as a qualified individualwith a disability, genetic information,
         pregnancy status, medical condition, marital status, sexual orientation, status as a
         Ivlvr
            I Q   rro*aron     nandcr    iÀantifr¡   an¡{lV V^}/l9uolvllr
                                                     q,     ¿vnraooinn         ôhv    n{}ra¡    ¡}rara¡tariali¡      nrata¡{a;.|
                   Yv(vtql¡r   Vvr¡vvr   rvgrl.llJ                          ^F qlry
                                                                            Vl        Vlll\Jl   WlfglrqWtl;llùrlt,   lrl\rtltl.tgL/
         by applicable federal, state, or local law that: (1) has the purpose or effect of
         creating an intimidating, hostile, or offensive work environment; (2) has the
         purpose or effect of unreasonably interfering with an individual's work
         performance; or (3) othenryise adversely affects an individual's employment
        oppoftunities.

  3.5 lnc. Businesses means BAË Systems,              lnc. and its owned andlor managed
        businesses. For  purposes   of this policy, this term shall refer to lnc. Businesses
        located in the United States, unless othen¡vise specified.

  3.6   National Origin means the place of origin of an individual or his or her ancestors,
        or because an individual has the physical, cultural, or linguistic characteristics of a
        national origin group.

  3.7   Qualified lndividual with a Disabilitv means an individual with a physical or
        mental impairrnent that substantially limits one or more aspects of the individual's


                                                                 2
                      1)
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 139 of 207                        PageID
                                   #: 145



          major life activities, and who, with or without reasonable accommodation, can
          perform the essentíal functions of a position that the individual holds or has appf ied
          for. This definition includes individuals who have a record of such impairment or
          who are regarded as having such impairment.

   3.8    Race means belonging to or being perceived as belonging to a particular grouping
          of persons related by common ancestry or heredity. Díscrimination based on race
          generally encompasses discrimination due to a person's racial or ethnic ancestry;
          physical characteristics such as a person's color, hair, facial features, height and
          weight; race-linked illnesses such as sickle cell anemia; and cultural characteristics
          such as a person's name, cultural dress and grooming practices¡ or accent or
          manner of speech.

   3.9    Reliqion means an indivídual's beliefs, observances, or practices concerning the
          ultimate ideas about life, purpose, and death, as well as the morals or standards
          of belief as to what is right and wrong that are held with the strength of traditional
          religious views.

   3.10   Sexual Harassment means unwelcome or unwanted conduct of a sexual nature
          that: (1) creates an intimidating, hostile or offensive work environment; (2)
          influences or tends to affect the individual's career, compensation, working
          conditions, responsibilities, duties, or other aspects of the employment
          relationship; or (3) creates an explicit or implicit term or condition of an individual's
          employment (e.9., where an employee's submission or rejection of this conduct
          affects decisions regarding hiring, evaluation, promotion, or some other aspects of
          employment). This includes gender-based Harassment of a person of the same or
          opposite gender. Ïhe victim can be anyone affected by the conduct, not just the
          individual at whom the offensive conduct is directed.

   3.11   Sexual Orientation means having or being perceived as having an orientation
          toward heterosexuality, bisexuality, or homosexuality.

   3.12   Veteran Status means a classification of past U.S. Military seryice, which may
          include discharge status and protected veteran status under applicable non-
          discrimination and affirmative action provisions (i.e., disabled veteran, recen¡y
          separated veteran, active duty wartime or campaign badge veteran, an Armed
          Forces service medal veteran, or any other veteran status protected by applicable
          law).




                                                 3
                                                   ("", Page 140 of 207
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18                                               PageID
                                   #: 146



  4.      APPLrcABILITY

  This policy applies to all lnc. Businesses. Employees of lnc. Businesses who are U"S"
  citizens and work in a foreign country are specifically covered by this policy (unless
  application of this policy would violate the law of the foreign country in which the
  workplace is located). Subject to the above exception, non-United States-based
  businesses should follow local in-country laws and policies,

  For those employees subject to a collective bargaining agreement (CBA), if there is a
  conflict between this policy and the applicable CBA, the CBA will govern with the
  exception of those provisions mandated by law.

  lnc. Businesses will communicate the requirements of this policy to outside firms
  responsible for providing temporary workers and employment candidates to the lnc.
  Businesses. This policy also applies to contractors, vendors, and non-employees while
  performing work for or on behalf of lnc. Businesses. The policy applies to any Harassment
  that occurs during employment or application for employment regardless of whether it
  occurs on the premises of an lnc. Business workplace or at a work-related setting, such
  as business trips, customer sites, or company social events and functions.


  5.      EQUAL EMPLOYMENT OPPORTUNITY AND AFFIRMATIVE ACTION
          PRACTICES

  5.1     The Company is committed to equal employment opportunity, which means that
          all applicants and employees have access to employment and advancement
          opportunities on the basis of qualifications, performance, and other job-related
          factors, without regard to their membership in a protected class. To this end, the
          Comoanv is committecl to takinn rcnqnnqhle qfonq tn nrorronf r ¡nlau¡fr rl
           _ - "'F   _"'/

          discrimination from occurring.

  5.2     The Company is committed to providing a reasonable accommodation to
          employees and applicants for employment in order to assure that individuals with
          disabilities enjoy full access to equal employment opportunity. lnc. Businesses will
          engage in an interactive dialogue with employees who request reasonable
          accommodations due to their disability. lnc. Businesses shall provide a reasonable
          accommodation to such employee and/or applicant unless the accommodation
          would result in an undue hardship to the employer.l The applicable lnc. Business
          is responsible for determining the most appropriate accommodations to be made,
          if any.



  I        For example, if a pregnant empioyee requesis an accommociaiion for a ciisabiiity caused or
  contributed to by the pregnancy, the employer is to explore reasonable accommodations, including leave,
  with the pregnant employee, and will endeavor to provide a reasonable accommodation unless doing so
  would impose an undue hardship on the employer. ln determining undue hardship, consideration is given
  to the employer's size, financial resources, and the needs of the business.

                                                    4
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18ti Page 141 of 207                               PageID
                                   #: 147



    5.3    Ïhe Company also is committed to providing reasonable accommodations to
           employees and applicants due to their religion. lnc. Businesses will engage in an
           interactive dialogue with employees who request reasonable accommodations
           because of their religious beliefs. lnc. Businesses shall provide a reasonable
           accommodation to such employee and/or applicant unless the accommodation
           would result in an undue hardship to the employer.2 The applicable lnc. Business
           is responsible for determining the most appropriate accommodations to be made,
           if any.

   5.4      lnc. Businesses shall not refuse to hire or terminate an individual because of his
           or her citizenship or because of the individual's national origin. Further, in verifying
           or re-verifying an individual's elígibility to work in the UniteO States
                                                                                    1e.g., througñ
           the E-Verify process and form l-9), lnc. Businesses shall not treat an eñploy""ät
           candidate for employment differently because of his or her citizenship or national
           origín' Notwithstanding any of the foregoing, when required or permitted by
           applicable law, regulation, or other U.S. Governmental directive (e.g., io meet ITAR
           compliance or security clearance requirements), lnc. Businessesihall conduct a
           separate and discrete review of any existing employee's or new hire candidate,s
           eligibÍlity to meet such position requirements, including where applicable his or her
           citizenship or national origin. Failure to meet such êligibility requirements may
           preclude an individual from being hired or in the case of an exiiting employee,
                                                                                               may
           result in reassignment or termination.

   5.5    The Company will not discharge or in any other manner discriminate against
          employees or applicants because they have inquired about, discussed, or
          disclosed their own pay or the pay of another employee or applicant. However,
          employees who have access to the compensation infórmation'of other employees
          or applicants as a part of their essential job functions cannot disclose the pay of
          other employees or applicants to individuals who do not othen¡vise have access to
          compensation information, unless the disclosure is: (a) in response to a formal
          complaint or charge; (b) in furtherance of an investigatìon, proceeding, hearing, or
          action, including an investigation conducted by the Company; or (c) cõnsistent with
          the company's legal duty to furnish ínformation. 41 cFR oô-r.gb(c).

   5.6    Ïhe Company is committed to complying with its affirmative action obligations, as
          required by applicable law, including by taking positive actions and maling good-
          faith efforts to ensure equal employment opportunities without regard to ,r"",
          color, religion, sex, national origin, disability or status as a protected veteran. The
          Comp.any's commitment to affirmative action in this regard does not require or
          permit any quota systems.

  5.7     lmplementation of this policy, including the development and management of the
          lnc. Businesses' affirmative action programs, shall be the responsinility of the lnc.
          SVP - Human Resources & Administration (or designee).

          ln determining undue hardship, consideration is given to the employer's size, ¡nancial resources,
  and the needs of the business.

                                                      5
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 142 of 207                              PageID
                                   #: 148




  6.     !-IARASSMENT

  6.1    Any type of Harassment or Sexual Harassment, whether engaged in by fellow
         employees, superuisors, or non-employees with whom an employee or applicant
         comes into contact during the course of employment (e.9., customers, vendors,
         suppliers, etc.) or application for employment, is contrary to this policy and will not
         be tolerated.

  6.2    Examples of harassing conduct that violate this policy and will not be tolerated
         include, but are not limited to:

         a.   Verbal or physical contact related to a person's protected class (e.9., epithets,
              belittling jokes, slurs or negative stereotyping)

         b.   Threatening, intimidating, or hostile acts that relate to a person's protected
              class

         ê
         v.
            ñicnlqrr nr
            v.v'r'.st vt ¡irr.r  rlafinn in fha rr¡nrl¿nlana
                         vrr es.slrvr                 rrrsvv
                                                        f
                                                             nf
                                                             v. rrrritfon nr nr¡nhin
                                                                               v, sl,¡ rrv
                                                                                            matorial thaf
            demeans or shows hostility or aversion toward          an   individual    or  group because
            of their protected class

         d.   "Jokes," "prarìks" or other forms of "humor" that are demeaning and/or hostile
              with regard to a person's protected class

   6.3   Examples of Sexual Harassment that violate this policy and will not be tolerated
         include, but are not limited to:

         a.   Unwanted sexual advances, including sexual flirting and propositions

         b. Direct or implied requests for sexual favors
         c.   Verbal, nonverbal, or written communications of a sexual nature (such as
              sexual innuendo and language); suggestive or lewd comments; comments
              about an individual's dress or physical appearance; gestures; leering; sexually
              oriented jokes or teasing; or using sexually degrading words to describe an
              individual

         d.   Display of visual objects, images, pictures, or printed matter of a sexual nature,
              such as sexually suggestive or pornographic pictures, videos, cartoons or
              posters

         e.   Unwanted physical contact or conduct of any kind, including touching, patting,
              pinching, purposefully brushing against, assaulting, impeding, or blocking
              movements


                                                    b
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 143 of 207                        PageID
                                   #: 149




       6.4    Harassment and Sexual Harassment includes any of the above types
                                                                                       of behaviors
              initiated using electronic media, including but nof limited to blogs,
                                                                                    text messages,
              e-mails, social networking, message boãrds, andlor instant mãssaging. Further,
              statements or actions need not be intended to be offensive to be in violation
                                                                                             of this
              policy.


      7.      PERSONAL RELATIONSHIPS IN THE WORKPLACE

   Personal relationships, such as dating, romantic, or sexual, between
                                                                         employees in the
   workplace must be.carefully managed to ensure the effective operation
                                                                         of ihe workplace.
   The following considerations apply:

   7 '1       The relationships must not create an uncomfortable work envÍronment for
                                                                                      others.
   7 '2       Neither of the employees may have a direct supervisory, disciplinary,
                                                                                    or evaluative
              responsibility with respect to the other employee.

   7'3       Any employee with potential control or influence over the terms and
                                                                                 conditions of
             employment for someone they are romantically or sexually involved with
                                                                                          must
             disclose this ¡elationship to Human Resources and/or theii management
                                                                                         chain
             immediately. Failure to do so is a serious violation.

   7   '4    Any employee who has been involved in a romantic or sexual relationship
                                                                                            with
             another employee and who believes that he or she has been adversely
                                                                                       affected
             by such a relationship, notwithstanding its disclosure, must make
                                                                               his or her views
             about the matter known to management and/or Human Resources.

   7'5       This policy shall apply without regard to gender and without regard to
                                                                                    the sexual
             orientations of the pafticipants in a relatioñship described above-.


  I          REPORTING AND RESPONDING TO CONCERNS

  8.1        Any individual who experiences or witnesses what he or she perceives to
                                                                                              be
             discrimination or Harassment in violation of this policy is required
                                                                    -             to immediately
             repoft the alleged act to one or more of the following:

             a. Hisiher immediate supervisor,      supervisor's manager,     or any   member of
                  management;

             b'   A Human Resources Department representatíve; and/or

             c.   A business conduct (ethics)officer or the BAE Systems, lnc. Ethics Helpline.



                                                   7
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 144 of 207                                PageID
                    ()             #: 150




  8.2   if the aiiegeci perpetrator is ihe empioyee's supervisor, the empioyee shouici ciireci
        his or her complaint to any Human Resources Department representative or
        business conduct (ethics) officer. Human Resourees Department employees with
        personal concerns regarding Harassment or discrimination should report those
        concerns to the BAE Systems, lnc. Ethics Helpline, or to line management.

  ö.3   To the extent practicable, the investigation will be eonducted in a manner so as to
        protect the confidentiality of all individuals involved. ln cerlain cases, the lnc.
        Business may be able to address and remedy concerns without revealing who
        brought the complaint. ln other situations, however, it may be necessary to
        disclose the complainant's identity to fully investigate the matter or allow the
        accused to respond to the allegations against him or her.

  8.4   All allegations of Harassment or discrimination will be promptly reviewed by the
        Human Resources Department, and if necessary, an investigation will be
        conducled in a prompt, thorough, and impartial manner. lf the preliminary inquiry
        indicates that any applicable laws and/or regulations may have been violated, then
        the investigator shall promptly consult the cognizant Legal Depañment office.
                                        tr r r
  8.5                                            - - --.-- -a!- --
        Ine appropnale lnc. Euslness snall [aKe- uorfeuuve         - ^a:^
                                                                   acuuil, up Á^ru aflu
                                                                                   ^-l  :*^1, .ll--
                                                                                        lfruruuillg
        termination, against any employee violating this policy.

  8.6   Anyone who files a complaint pursuant to this policy in which he or she knowingly
        makes false allegations of fact shall be in violation of this policy, and may be
        subject to corrective action, up to and including termination of employment.


  9.    RETALIATION

  ô,1   Tha
        r I rv   l-nmnanrr
                 vvtt.Ystry   cfri¡fh¡
                              vrr rvrrt   nrnhihitc
                                          H¡v¡ 'rvrrv
                                                          nf rofalialinn ¡ (a
                                                        ânv fnrm               rt Haraqqmcnf
                                                                           \e.v.t
        intimidation, threats, coercion, discrimination, etc.) by an  lnc. Business against an
        applicant or employee who in good faith makes or files a complaint; raises a
        concern; opposes any unlawful act or practice; provides information, or othenruise
        assists in an investigation, compliance evaluation, hearing, other proceeding or
        any other activity; regarding any conduct that he or she has a reasonable objective
        belief to be in violation of the Code of Conduct, Company policies, or as a protected
        right by applicable laws, rules or regulations,

  9.2   No lnc. Business may engage in any retaliation against an applicant or employee
        even if his or her complaints are proven unfounded by an investigation, unless the
        applicant or employee knowingly made a false allegation, provided false or
        misleading information in the course of an investigation, or othenruise acted in bad
        faill.r  Ànnli¡anle
        ¡glll r. nlJl/lrvqr     anrl
                            rl9 gr lv amnlnrraac
                                      9l r ryrvJvvs Iharra  an nlrlinatinn ln nnrfi¡inata in nnnrl faith in
                                                      re vv ur
        any internal investigation of retaliation.




                                                         I
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 145 of 207                     PageID
                                   #: 151             {)



   9.3    Any applicant or employee who believes he or she has been retaliated against
          must report such belief to any of the individuals listed in Section 8.1 immediatety.
          lnc. Businesses shall take all complaints of retaliation very seriously. All suih
          complaints will be reviewed promptly and, where appropriate, iñvestigated.
          Anyone found to have intentionally engaged in retaliation shall be subjected to
          immediate corrective action, up to and including termination of employmént.


   10.    RESPONSIBILITIES

   10.1   All managers and supervisors are responsible for:

          a.   lmmediately informing their local Human Resources representative          of any
               observations or complaints of discrimination or Harassment;

          b.   Ensuring that their employees are aware that discrimination and Harassment,
               in any form, is prohibited, and that any perceived incidents of discrimination or
               Harassment are to be reported immediately; and

          c. lnforming employees     that any reported discrimination or Harassment will be
               promptly investigated and appropriate disciplinary action will be taken, up to
               and including termination of employment.

   10.2   Human Resources is responsible for:

          a.   Actively participating in and/or taking the lead in resolving any complaint and
               ensuring that appropriate corrective action is taken; and

          b.   Leading investigations and ensuring that complaints are thoroughly resolved.


   11.    REFERENCES

  EEO is the Law
  EEO is the Law Supplement

  12.     EXCEPTIONS

  BAE Systems, lnc. has the sole and exclusive authority to interpret each policy.

  Exceptions to this policy require the prior written approval of the President & CEO of BAE
  systems, lnc. and the lnc. sVP, Human Resources & Administration.




                                                I
                           ll
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 146 of 207
                                   #: 152
                                                                                         PageID




                                                 SUBJECT: Prohibition Against and prevention
                                                 ofWorkplace Violence
                                                 NUMBER:          124
                                                 REVISION: Original
   BAE Systems, lnc.                            EFFECTIVE: September 1,2011
   Management Policy

                                                      P.H     n




  1.     POLICY

  It is the policy of BAE Systems, lnc. that alt lnc. Businesses strive to establish and
  províde for all employees and visitors a safe, professional working
                                                                         environment that
  free from violence, threats of violence, harassment, intimidationl or other disruptiveís
  behavior. Any form or manner of threatening remark, gesture, or violent behavior
                                                                                      in the
 workplace is unacceptable and will not be tolerated.- lnc. Businesses will
                                                                                 investigàte
 concerns and take appropriate action, up to and including termination of ernptoymänt,
 on violators of this policy. Retaliation in any manner againõt anyone who has
                                                                                  opó,tuJ å
 concern related to workplace violence or who has participated in a related investigation
 is strictly prohibited and anyone who is found to have engaged in retaliation will
                                                                                          be
 subject to corrective action, up to and includÍng termination oi e"mptoyment.


 2.     PURPOSE AND SCOPE

 The purpose of this policy is to communicate BAE Systerns, lnc.,s policy toward
 workplace víolence. against or by employees or other tovered individuals listed
                                                                                        in
 Section 4 below. lt is also to make employees aware of the potentiaf ior v¡olence
                                                                                   Ín the
 workplace, to increase the ability of an employee to recogÅize early-warning
                                                                                signs of
 potentially violent situations, and provide guidance on hów to refort
                                                                          or respond to
 violent incidents.

This policy can be changed at any time by BAE Systems, lnc. in its sole discretion.
                                                                                     lt is
neÍther intended to nor does it create any contractual relationshíp between an
                                                                               employee
and an lnc' Business. Once printed or dupticated, this policy is not a controíteU
document. The most up-to-date version of the policy exists in électronic form
                                                                                 on the
Corporate Policy web site.


3.     DEFINITIONS

3.1    !nc- Businesseg means BAE Systems, lnc. and its owned andior managed
       businesses' For purposes of this policy, this term shall refer to lnc. Businesses
       located ín the united states, unless otherwise specified,



                                            1
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 147 of 207                                                PageID
                                   #: 153




 3.2    Workplace violence means any act or implied act of violence against an
        employee, visitor, client, or other individual that injures, attempts to physically
        injure, or otherwise threatens that individual's safety, or negatively affects the
        individual physically, or subjects him or her to emotíonal distress. This includes
        but is not limited to physical or verbal assaults, threats, coercion, intimidation,
        bullying, and all forms of prohibited harassment. Any loud, angry or disruptive
        behavior that creates discord in the work environment will not be tolerated.
        lntentionally damaging property or threatening to damage property and any
        conduct that a reasonable person would perceive as constituting a threat of
        violence will be defined as a violent act,


 4.     APPLICABILITY

 This policy applies to all employees, contractors, customers, vendors, and any other
 visitors to an lnc. Business work environment. This policy is to be considered in effect at
 all lnc. Business owned or leased facilíties (including parking lots), at customer sites,
 and for all personnel who are officially representing the Company, using Company
 assets such as Blackberries, cell phones or laptops, during any Company-sponsored
 event,


 5.     REQUIREMENTS

 It is expected that every employee will act with professionalism at all times while they
 are in an lnc. Business owned or leased facility (including parking lots), at customer
 sites, during any period where they are officially representing the Company, or during
 any Company-sponsored event. Acts of violence, threats of violence, harassment,
 íntimidation, or other disruptive behavior will not be tolerated. Any employee engaging in
 sueh act(s), regardless of the location or manner of the act(s), wíll be subject to
 disciplinary action up to and including termination of employment.

 lnc. Businesses support the criminal prosecution of those who threaten or commit work-
 related violence against employees, customers, vendors, contractors, vísitors, and
property.

5,1    All individuals covered by this policy are responsible for:

       a.   Their own behavior and for interacting responsibly with fellow employees,
            managers, and anyone they come in contact with while covered by this policy

       b. Promptly repofting (anonymously if necessary) to appropriate persons
            i.I^-+ifin¡l    al aaalr aila anr¡ an*¡ nr lhraa*o
            lL.lIif tUltç\¡ glt rtqul r i)rL9 ør r)r qvrù vr lr [çqLJ
                                                                        af
                                                                        ur rrialan¡a
                                                                           vrvrvr rvg, inÀi.ri.l,'^l-    ^-^r^-^¡^^
                                                                                       ilrrJtvrrr¡Lrslrù ç^PtçJÐil    rv
            suicidal thoughts, or disruptive behavior in the workplace. Concerns may be
            reporled to Human Resources, security, management, or to the BAE
            Systems, lnc. Ethics Helpline.


                                                          2
                             a\
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18()Page 148 of 207
                                   #: 154
                                                                                         PageID




          c.    lnforming management and Human Resources of any restraining orders
                                                                                           or
                other protective coutl orders related to domestíc violence ,o ,rrËtunce
                                                                                         can
                be offered and precautions taken at the worksite                      to  th"
                situation.                                               "r "pp.priát"
          d.    Fully cooperating in any investigations of workplace víolence.

          e.   Not carrying dangerous weapons, dangerous materials, or brandishing
                                                                                       any
               item in a fashion that would put a.reasbnable person in fear that it
                                                                                    may be
               used as a weapon at any time while covered by this policy, except
                                                                                     when
               authorized to do so in advance by BAE systems, lnc. security
               accordance with site-specific procedures
                                                                                       or in
                                                                 that reflect different legal
               requirements due to local or state law.

         f.    Attending periodic training as required by their lnc. Business.

         g' Following      local emergency-reporting procedures when there is an immediate
               threat of violence.

  5.2    Managers/Leaders are responsible for:

         a.   lnforming Human Resources and security about restraining orders
                                                                              and
              protective court orders as they become known so that ãssistancã other
                                                                                can be
              offered and precautions taken at the worksite.

        b. Encouraging      employees who show signs of stress, exhibit concerníng signs
                                                                                          of
              potential violence, express suicidal thoughts, or exhibit evidence
                                                                                 oipossible
              intimate partner/domestic violence to bê evaluated through an Employee
              Assístance Program, a provider of their choice, a local meO¡cäl department,
                                                                                          or
              a domestic-violence community advocate.

        c.    Documenting allegations of workplace violence in a timely fashíon
                                                                                   and
              reporting them to Human Resources and/or security
                                                                          þersonnel for
              investigation and action as soon as possible after they betome
                                                                             aware of a
              concern.

 5.3    lndividuals who are required to possess weapons during the normal
                                                                              course of
        their duties are expected to handle their weapons respoñsibly whíle covered
                                                                                     by
        this policy' Examples include but are not limited to visiting law enforcement,
        military personnel, and employees who may be working w'íth *""Jon,
                                                                                 in the
        course of program execution.


6.      REFERENCES

Standards of Conduct and Corrective Action policy


                                               3
                       o
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18
                                   #: 155
                                                   1.' Page 149 of 207              PageID




 7.    EXCEPTIONS

 BAE Systems, lnc. has the sole and exclusive authority to interpret each policy

 Exceptions to this policy require the prior written approval of the BAE Systems, lnc.
 Senior Viee President, Human Resourees and Administration (or designee).




                                           4
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 150 of 207                       PageID
                                   #: 156




  3.2   Covered Servicemember means a current member of the armed forces,
        including a member of the National Guard or Reserves, who is undergoing
        medical treatment, recuperation, or therapy, or is otherwise in outpatient status,
        or is othen¡rise on the temporary disability retired list for a serious injury or illness;
        or a Covered Veteran who is undergoing medical treatment, recuperation, or
        therapy for a serious injury or illness.

  3.3   Covered Veteran means an individual w ho was a member of the armed forces
        (including a member of the National Guard or Reserves), and was discharged or
        released under conditions other than dishonorable at any time during the five
        year period prior to the first date the eligible employee takes FMLA leave to care
        for the Covered Veteran.

  3.4   FMLA Leave means a job-protected unpaid leave of 12 or 26 weeks, as
        appropriate, taken by an eligible employee for a qualifying reason under the
        Family and Medical Leave Act.

  3.5 Health Ga          Provider means a doctor of medicine or osteopathy who is
        authorized to practice medicine or surgery (as appropriate) by the state in which
        the doctor practices; podiatrists, dentists, clinical psychologists, optometrists,
        chiropractors (limited treatment consisting of manual manipulation of the spine to
        correct a subluxation as demonstrated by X-ray to exist) authorized to practice
        under state law and performing within the scope of their practice as defined by
        state law; nurse practitioners, nurse-midwives, clinical social workers and
        physician assistants authorized under state law and performing within the scope
        of their practice as defined by state law; Christian Science practitioners (may be
        required to submit to second or third certification through examination - not
        treatment - by a health care provider); any other health care provider from whom
        the employer or the employee's group health plan benefits manager will accept
        certificatíon of the existence of a serious health condition to substantiate a claim
        for benefits; or a health care provider who practices in a country other than the
        United States and is authorized to practice in accordance with the laws of that
        country and is performing within the scope of his or her practice as defined under
        such law. For military caregiver leave (as defined below), a health care provider
        is defined at Section 825.310 of the FMLA regulations.

  3.6   hc.   gusl-nesses means BAE systems, lnc. and its owned and/or managed
        businesses.

  3.7   l=eave Administrator means the administrator designated by the applicable lnc.
        Business for FMLA and other similar state and local leaves.

  3.8   Next-of-Kin of a Covered Servicemember means the nearest blood relative
        other than the Covered Servicemember's spouse, parent, son, or daughter in the
        following order of priority: blood relatives who have been granted legaicustody of
        the Covered Servicemember by courl decree or statutóry provisions, siblings,

                                                2
                      f
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 151 of 207                                                  PageID
                     I
                                   #: 157




                                                                                       SUBJEGT:       Family and Medical Leave
                                                                                                      of Absence
                                                                                       NUMBER:        141
                                                                                       REVISION:      Two
                                                                                       EFFECTIVE:     March 27,2015
 BAE Systems, lnc.
 Management Policy

                                                                                                J




 1.        POLTCY

 It is the policy of BAE Systems, lnc. that all lnc. Businesses provide leave of absences
 to eligible employees for qualifying family and medical reasons in accordance with the
 Family and Medical Leave Act (FMLA) and its regulations for lnc, Businesses in the
 United States.


 2.        PURPOSE AND SCOPE

 It is the purpose of this policy is to define the provisions governing leaves of absence in
 compliance with the Family and Medical Leave Act of 1993, as amended. Leaves under
 this policy are referred to as 'FMLA leaves." lf a state or local law provides for similar or
 greater leave, lnc. Businesses will provide the leave most favorable to the employee.
 Additional leave entitlements and obligations when FMLA leave is either not available or
 exhausted also may be provided. Employees should consult the Company's other
 lna.,a
 reqvs    n^li^i^o    li-+^¡    i^ +l^^ Þ^t^-^h^^^            ^^^¿i^*     i* +L:^   l^^,,*^*r
          ¡/v¡rvrsù   ili)rçu   ilr Lrr(r r\\ttrtl 9tl(JrtÐ   ÐttuuLril   iltUllù   uuuulllËl   lt,


 This policy can be changed at any time by BAE Systems, lnc, in its sole discretion. lt is
 neither intended to nor does it create any contractual relationship between an employee
 and an lnc. Business. Once printed or duplicated, this policy is not a controlled
 document. The most up-to-date version of the policy exists in electronic form on the
 Corporate Policy web site,


 3.        DEFINITIONS

 3,1      Covered Acfiv¡r l'lufv nr         to Coverecl Àefive f)ufv means leave granted to
          a member of the Regular U.S. Armed Forces for duty during the deployment of
          the member with the armed forces to a foreign country, and in the case of a
          member of the reserve component of the armed forces, for duty during the
          deployment of the member with the armed forces to a foreign corntry unðer a
          federal call or order to active duty in support of a covered contingency operatìon.



                                                                      1
Case 1:18-cv-00407-SOM-RLP
                      ()   Document 1-2 Filed 10/24/18 Page 152 of 207                      PageID
                                   #: 158             rj




          grandparents, aunts and uncles, and first cousins
                                                                   - unless the Covered
          Servicemember has specifically designated in writing another
                                                                           blood relative as
          his or her nearest blood-relative for þurposes of mitîtary
                                                                                leave under
          the FMLA' When no such designation is made and there       ""rugiu"¡.
                                                                         aie multiple family
          members with the same level of relationship to the Covered
                                                                        Servicemember, all
          such family members shall be considered the Covered Servicemember,s
                                                                                    next-of-
          kin and may take FMLA leave to provide care to the Covered
                                                                           Servicemember,
          either consecutively or simultaneously. When such designation
                                                                           has been made,
          the designated individual shall be de-emed to be the Covered
                                                                          Servicemember,s
          only next-of-kin.

  3'9     ol¡tpatient stqtus with respect to a Covered Servicemember, means
                                                                            the status
          of a member of the armed forces assigned to a military medical
                                                                          treatment facílity
          as an outpatient or to a unit established for the purpose of providing
          and control of members of the armed forces receiving medical"ornrrná
          outpatients.
                                                                                 care        as

  3'10 Parent means. the biological,.adoptive,         step or foster father or mother, or any
          other individual who stands or has stood in loco parentis to
                                                                          the
          purposes of servicemember leav€, a parent ìs a Covered employee. For the
                                                                               éerv¡cemember,s
          biological, a-doptive, step or foster father ôr mother, or any
                                                                         individual who stood in
          loco parentis to the covered servicemember. As used"¡À ir.ri,
          "parent" does not include parents_in_law.                             Ëãricy, the term

  3'11 QualifYinq Exisencv is defined in detail in Section g2s.126 of the
                                                                          FMLA
          regulations and includes: (1) short-notice deployment in which
                                                                           leave entÍüement
          is limited to a maximum of seven calendar days per
                                                              leave; (2) military events and
         related activities; (3) childcare and school activities; (+)'financiat
         arrangements; (5) counseling; (6) rest and recuperation                   and legal
                                                                   foi up to a maximum of
         fifteen calendar days per teavei (7) post-deployment activities;
                                                                          (g) parental care;
         and additional activities as agreed upon by t'he ämployer
                                                                   and
                                                                          "nìóírv"".
  3.12   Rolling. Faskward is a method of measuring an eligible employee,s
         week FMLA leave entitlement. lt is a rollingllz-moñttr period          annual 12
                                                                        that is measured
         backward from the.date an emproyee uses any FMLA
                                                               reave. eo," ã*árpre, if an
         emplovee was entítled to 12 weekê of FMLA léavà, åno
                                                                 the emptoy"ã r.,ão taken
         eight weeks of leave during the past twelve monills,
                                                              ån additional four weeks of
         leave could be taken' Another calculation method'may
                                                                   be used if required by
         state or local law.

 3.13           Fonl{3rd is the method for measuring
         Srüru
         FMLA entitlement
                                                         an eligible employee,s 26 week
                            to care for a covered servicä*"rnär. lt is a single rolling
         month period that is measured from the first day tfrat-rn¡m                    12-
                                                                       leave is taken and
         expires 12 months from that first day of leave, Ánot'"r
                                                                  calculation method may
         be used if required by state or local làw.



                                                Ja
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 153 of 207                                  PageID
                                   #: 159




  3.i4   Serious Heaith Condition meaRs an iiiness, injury, impairnrent, or physical or
         mental condition that involves either an overnight stay in a medical care facility or
         continuing treatment by a health-care provider for a condition that either prevents
         the employee from performing the functions of the employee's job or prevents the
         qualified family member from participating in school or other daily activities.
         Subject to certain conditions, the continuing treatment requirement may be met
         by a period of incapacity of more than three consecutive calendar days combined
         with at least two visits to a health-care provider or one visit and a regimen of
         continuing treatment, or incapacity due to pregnancy, or incapacity due to a
         chronic condition. Other conditions may meet the definition of continuing
         treatment.

  3.15 Serious lniurv or lllness means , in the case of a current     member of the armed
         forces (including a member of the National Guard or Reserves), an injury or
         illness that was incurred by the member in line of duty on active duty in the
         armed forces, or that existed before the beginning of the member's active duty
         and was aggravated by service in line of duty on active duty in the Armed Forces,
         and that may render the member medically unfit to perform the duties of the
         member's office, grade, rank, or rating. In the case of a Covered Veteran, serious
         ;-¡"^. ^- ¡ll^^^^                              i^i'
         ltuuly ut ilillljÐÐ rrlrtcltrÐ ^q vucliltyllrv
                                           ^'.^lif.,i^^ lruury vr ill^^^^
                                                                  ¡il1lrrÐÐ fha+
                                                                            r¡rcrL r¡¡aa
                                                                                   vvc¡Ð inar'¡rnÀ
                                                                                         ilruurrsl¡ h\,
                                                                                                    uy +h^
                                                                                                        r¡rs
         member in line of duty on active duty in the armed forces or that existed before
         the beginning of the Covered Veteran's active duty and was aggravated by
         service in line of duty on active duty in the armed forces and that manifested
         itself before or after the member became a veteran and is: (1) a continuation of a
         serious injury or illness that was incurred or aggravated when the Covered
         Veteran was a member of the armed forces and rendered the servicemember
         unable to perform the duties of the servicemember's office, grade, rank, or rating;
         or (2) a physical or mental condition for which the Covered Veteran has received
         i,. trô
             u.Ð. n-.--.J.-^-*t   ^1 \/^a-._-.^
                  uepaf tf ileft[ (Jt vetef atì5 tlt
                                                             ô-.-.:-- n,t-a-l n:--L:l:¿.   ñ-r:--
                                                      tatf S Ðe]vtue-ñelateu L/r:'iluilrty ñiluilg ur
                                                  ^ff-Ì^--
                                                                                                      r^
                                                                                                   -f i)u

         percent or greater, and such rating is based, in whole or in paÉ, on the condition
         precipitating the need for military caregiver leave; or (3) a physical or mental
         condition that substantially impairs the Covered Veteran's ability to secure or
         follow a substantially gainful occupation by reason of a disability or disabílities
         related to military service, or would do so absent treatment; or (4) an injury,
         including a psychological injury, on the basis of which the Covered Veteran has
         been enrolled in the Department of Veterans Affairs Program of Comprehensive
         Assistance for Family Caregivers.

  3.16 Son or Daughter, for the purposes of birth or placement leave or family-care
         leave (as defined below), means a biological, adopted, or foster child, stepchild,
         legal ward, or child of a person standing in loco parentis who is either under age
         18, or age 18 or older and "incapable of self-care because of a mental or physical
         disability." For the purposes of qualifying exigency leave (as defined below), a
         son or daughter means the employee's biological, adopted, or foster child,
         stepchild, legal ward, or child for whom the employee stood in local parentis and
         who is on covered active duty or call to covered active duty status and who is of


                                                      4
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18lì Page 154 of 207               PageID
                                   #: 160




        any age. For the purposes of military caregiver leave (as defined below), a son or
        daughter means the Covered Servicemember's biological, adopted, or foster
        child, stepchild, legal ward, or a child for whom the Covered Servicemember
        stood in loco parentis and who is of any age.

   3.17 Spouse     means the other person with whom an individual entered into marriage
        as defined or recognized under state law for purposes of marriage in the State in
        which the marriage was entered into or, in the case of a marriage entered into
        outside of any State, if the marriage is valid in the place where entered into and
        could have been entered into in at least one State. This definition includes an
        individual in a same-sex or common law marriage that either: (1) was entered
        into in a State that recognizes such marriages; or (2) if entered into outside of
        any State, is valid in the place where entered into and could have been entered
        into in at least one State.

   3.18 Treatment  includes examination to determine if a serious health condition exists
        and evaluations of the condition. Treatment does nof include routine physical
        examinations, eye examinations, or dental examinations.

  3.19 veteran   has the meaning given the term in 38 u.S.c. section 101


  4.    APPLICABILITY

  This policy applies to employees of lnc. Businesses in the United States. Non-United
  States based employees should follow local in-country laws and policies. Violations of
  this policy are subject to disciplinary action, up to and including termination.


  5.    REQUIREMENTS

  5.1   Eligibility. An employee is eligible for FMLA leave if he or she has been
        employed by the lnc. Business for at least one year, has worked at least 1,2S0
        hours during the previous 12 months.

  5.2   Leave Entltlement.

        a. An eligible employee is entitled to 12 workweeks of FMLA leave during     a   12-
           month rolling backward period for:

           o   The birth of a son or daughter and to care for the newborn child; or for the
               placement with the employee of a son or daughter for adopiion or foster
               care (called birth or placement leave), with the entitlement to this leave
               ending on the one year anniversary of such birth or placement.




                                             A
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 155 of 207                       PageID
                                   #: 161          ii



             a   To care for the employee's spouse, son, daughter, or parent with a serious
                 health condition (called "family care leave").

             a   Because of any qualifying exigency arising out of the fact that the
                 employee's spouse, son, daughter, or parent is a military member on
                 active duty or call to covered active duty, or has been notified of an
                 impending call or order to covered active duty (called qualifying exigency
                 leave).

             r   Because of a serious health condition that makes the employee unable to
                 perform the functions of his or her position (called employee's own
                 medical leave).

        b'   A leave of up to 26 weeks may be taken in a single 12-month rolling fon¡vard
             period by an eligible employee who is the spouse, son, daughter, parent or
             next-of-kin of a covered servicemember to care for the covered
             Servicemember with a Serious lnjury or lllness (called military caregiver
             leave). Military caregiver leave shall only be available during a single 12-
             month period, and when combined with other FMlA-qualifying leave may not
             exceed 26 weeks during a single 12-month period.

  5.3   Leave Gomputation. Leave computation is affected by certain conditions
        including:

        a.   FMLA leave will run concurrently with the employee's use of any paid leave or
             time-off benefits (e.9., vacation, paid time off, sick time, personal holidays,
             etc.).

        b.   FMLA leave will run concurrently with the employee's total state and local
             leave entitlement if the reäson ior ieave is also covered by a similar leave
             provided for by state or local laws.

        c. FMLA leave will run concurrently with the employee's workers'          compensation
             absence and/or receipt of workers' compensation insurance benefits if the
             reason for leave is due to a job-related injury or illness. Similarly, if the reason
             for an employee's leave is due to a short or long-term disability, the FMLA
             leave will run concurrently with the employee's absence during the period of
             disability and/or receipt of disability insurance benefits.

        d,   lf a holiday occurs during a week the employee is on FMLA leave, the holiday
             is counted in the computation of the 12- or 26-week period. However, if an
             employee is using FMLA leave in increments of less than one week, the
             holiday will not count against the empioyee's FMLA entitiement uniess the
             employee was otherwise scheduled and expected to work during the holiday.




                                                o
                                   #: 162
                                                                    ll
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 156 of 207                       PageID




         e' lf the organization in whích the employee
                                                   works is closed for one or more
              weeks, the closure time does not count against the employee's FMLA
              entitlement.

   5.4   Use     of Paid Time. Use of paid leave time is governed by the following
         stipulations:

         a.   FMLA leave is unpaid leave.

         b. Eligible employees are required to apply any accrued paid leave (e.g.,
              vacation, paid time off, sick time, etc.) prior to going to an unpaid leave.

         c'   ln cases where employees are receiving payments from a disability insurance
              plan or workers' compensation insurance, the requirement to apply paid leave
              is inapplicable.

         d.   The substítution of paid time for unpaid FMLA leave time does not extend the
              length of an FMLA leave, and the paid time will run concurren¡y with an
              employee's FMLA entiflement.

   5.5   Employee Notice and scheduling Requirements. An employee in need of
         FMLA leave is required to meet the following notification and documentation
         requirements. Failure to meet these requirements may result in the delay or
         denial of FMLA leave.

         a' Foreseeable Leave. With the exception of qualifying exigency leave, if the
            need for leave is foreseeable, the employee must proviOe the leave
              administrator with at least 30 calendar days' notice before FMLA leave is to
              begin. For qualifying exigency leave, if the need for leave is foreseeable, the
              employee shall provide such notice as soon as practicable, regardless of how
              far in advance such leave is foreseeable.

         b'   Unforeseeable Leave. lf 30 days' notice is not practicable - due to reasons
              such as a lack of knowledge of approximately when leave will begin,
              circumstances surrounding the need for leave were not known, an
              unexpected change in circumstances, or a medical emergency notice must
                                                                              -
              be given as soon as practicable which, in most situations, w¡li be considered
              the same day as or the next business day after the employee learns of the
              need for leave.

         c. content of Notice. When providing           notice, the employee must provide
              sufficient information that will allow the Leave Administrator to reasonably
              determine whether the leave may quarify under FMLA. The employee must
              describe the reasons for the leave request and the anticipated timing and
              duration of the leave. Employees may do this by either iequesting FMLA
              leave specifically or explaining the reasons for leave so as to allow the Leave


                                                 7
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 157 of 207                       PageID
                              er   #: 163




               Aciministrator to cietermine wheiher      the ieave is FMLn-quaiiiying.       For
               example, employees might explain that:

               a   A medical condition renders them unable to per{orm the functions of their
                   job.

               a   They are pregnant or have been hospitalized overnight.

               a   They or a covered family member are under the continuing care of            a
                   health-care provider.

               a   The leave is due to a qualifying exigency cause by a covered military
                   member being on covered active duty or called to covered active-duty
                   status.

               .   That the condition involving a family member renders that family member
                   unable to perform daily activities and/or that the family member is a
                   Covered Servicemember with a serious injury or illness.

               Calling in "sick" without providing the reasons for the needed leave will not be
                             -- -ft:,Ì-.-a    t.  I   rltt   I
               ^^--^:l-.--^l
                             sufilurenl                            unoer rnts poilcy. tr.mptoyees
                                                                    r
               Çufrsruef     eQ            frouce Tor FrvtLA
                                                           ^ reave
               must respond to the lnc. Business' questions to determine if absences are
               potentially FMLA-qualifying,

               lf employees fail to explain the reasons for FMLA leave, the leave may be
               denied. When employees seek leave due to FMlA-qualifying reasons for
               which the lnc^ Business has previously provided FMlA-protected leave, they
               must specifically reference the qualifying reason for the leave or the need for
               FMLA leave.

       d. Providing Notice. Employees must contact the Leave Administrator to
               request leave, absent unusual circumstances.

       e. Scheduling Planned          Medical Treatment. When planning medical treatment,
               employees must consult with their manager or Human Resources Business
               Partner and make a reasonable effort to schedule the treatment so as not to
               unduly disrupt operations, subject to the approval of the health-care provider.

       f   .   lntent to Return to Work. The Leave Administrator may require employees
               on FMLA leave to notify their supervisors periodically of their status and
               intention to return to a regular work schedule,

       g. Fitness for Duty Certification.         Before employees may return to work from
               an employee's own leave, they may be required to obtain and present
               certification from their health-care provider that they are able to resume work.
               Employees will be informed of the need for such certification at the time that
               their FMLA Leave is designated by the Leave Administrator.


                                                  8
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 158 of 207                     PageID
                                   #: 164



   5.6    lntermittent or Reduced Leave. lntermittent or reduced leave is governed by
          the following:

          a.   lntermittent or reduced leave is permitted when medically necessary for the
               employee's own leave, family-care leave, qualifying exigency leáve and
               military caregiver leave.

          b' lntermittent  or reduced leave is permitted in response to a planned medical
               treatment; however, the employee must make a reasonable effort to schedule
               the treatment so as not to disrupt unduly the operations of the lnc. Business,
               subject to the approval of the health-care provider.

         c.    When taking approved intermittent or reduced family leave based on planned
               medical treatment, the employee may be required to transfer temporarily to
               an available alternative position for which the employee is qualified, as long
               as the position has equivalent pay and benefits and better accommodates the
               required recurring periods of leave than the employee's regular position. Such
               transfers must be in compliance with any applicable cõilective bargaining
               agreement and applicable law.

         d.    lntermittent leave cannot be taken for birth, adoption, or foster care purposes
               unless required by applicable state or local law.

         e. A full-time employee     who is temporarily moved to a part-time status due to his
               or her intermittent FMLA will continue to receive all iulltime benefits which he
               or she had prior to taking the intermittent FMLA leave,

         f.    When a transferred employee no longer needs to continue on intermittent or
               reduced scheduled FMLA leave, the employee will be placed in the same or
               equivalent position as he or she had when the leave commenced.

  5-7    Notice of Eligibility and Designation of FMLA Leave. Notice of eligibility and
         designation of FMLA leave is governed by the following:

         The Leave Administrator will inform employees who are requesting leave
         whether they are eligible under FMLA. tf an employee is eligible, he or she will
                                                                                          be
         notified and any additional information required by the Leãve Administrator will
         be specified. The employee will also receive notice of his or her rights and
         responsibilities under the FMLA. lf an employee's leave request is noicovered
         under the FMLA, the Leave Administrator will provide a reason for ineligibility.

         The Leave Administrator will inform employees whether their leave will be
         designated as FMlA-protected and the amount of leave that may be considered
         as part of the leave entitlement. lf the Leave Administrator determines that the
         leave is not FMlA-protected, the Leave Administrator witl notify the employee.



                                                 I
Case 1:18-cv-00407-SOM-RLP
                     ()    Document 1-2 Filed 10/24/18 Page 159 of 207                              PageID
                                   #: 165




  5.8   Gertification Requirements. Appropriate cerlification may be required of
        employees requesting FMLA leave for the employee's own leave, family eare
        leave, qualifying exigency leave, or military caregiver leave, The Leave
        Administrator will notify the employee each time such certification is required and
        provide the employee with the appropriate certification form for completion. The
        following conditions also apply:

        a. lf the FMLA leave is related      to the employee's.own leave or family-care leave,
             the employee must submit a medical certification.form completed by the
             employee's or family member's health care provider, as applicable.

        b. lf the FMLA leave is related to a qualifying exigency         leave, the employee
             must submit a form signed by the employee substantiating that the need for
             leave qualifies as a "qualifying exigency." ln addition, the first time an
             employee requests qualifying exigency leave, the Leave Administrator may
             require the employee to provide a copy of the military member's active duty
             orders or other documentation issued by the miliiary to verify the covered
             active-duty or call to active duty status and the dates of such service.

        c. lf the FMLA leave is military caregiver leave, the employee must submit either
             a medical certification form completed by an authorized health-care provider
             of the Covered Servicemember or invitational travel orders or invitational
             travel authorizations issued to any family member to join the Covered
             Servicemember at his or her bedside.

        d. All required        certifications must be complete and sufficient. lf a certification is
             incomplete or insufficient, the Leave Administrator will advise the employee,
             :* ,..-:t:* *     . .,L    :.-Í* ---- - t! - - ¡
             lU wf il.ilt9, ut
                            -¡ wilar -¡ illtolnlauon
                                                 -
                                                            rs necessary to maKe tne cenncatton complete
             and sufficient. The employee will then have seven calendar days to cure any
             such deficiency, with the exception of certain situations in which it is not
             practicable despite the employee's good faith efforts, lf the specified
             deficiencies are not remedied in the resubmitted certification, the employee's
             request for FMLA leave may be denied.

        e'   For FMLA leave related to the employee's own leave or family-care leave, the
             employee may be required to obtain subsequent re-certifications every 30
             days at a minimum, unless the period of incapacity specified on the initial
             certification form is more than 30 days. lf medical certification indicates the
             minimum duration of the condition is more than 30 days, the Leave
             Administrator will wait until that minimum duration expires before requesting
             medical recertification. The Leave Administrator may request re-certification
             sooner if circumstances deseribecJ by the previous certification have changed
             significantly (e.9., the duration or frequency of absences, the severity of the
             condition, complications) or if an lnc. Business receives information that casts
             doubt upon the employee's stated reason for the absence. This applies to


                                                     10
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 160 of 207                      PageID
                                   #: 166



                both full-time and intermittent FMLA leaves. ln all cases, the Leave
                Administrator may request re-certification of a medical condition every six
                months in connection with an employee's absence.

   5.9    lmpact on Position and Employee Benefits. Position and employee benefits of
          employees taking FMLA leave are governed by the following:

          a. When an employee returns to work following FMLA leave within the
               applicable 12- or 26-week reinstatement period, he or she will be restored to
               the same position held when the leave began, or restored to an equivalent
               position with equivalent benefits, pay, and other terms and condítions of
               employment.

          b. Taking unpaid FMLA will not result in the loss of any employee benefits
               accrued prior to the date on which the leave began.

          c. Entitlement    to benefits, other than group health benefits, during a period of
               FMLA leave will be administered in accordance with the provisioñs set forth in
               the applicable plan or policy.

          d' The lnc. Business will maintain the employee's coverage under the group
                health plan benefits throughout the duration of the FMLA leave undel the
                same terms and conditions as if the employee was actively at work. lf the
                employee elects to continue these benefits during the leavä, the employee
               will be required to continue to make all premium payments that he or she
               would have had to make if actively employed. For- an employee on lnc.
               Business-paid leave (i,e., continuíng to receive vacation, sick, étc."pay via lnc.
               Business payroll), an employee's benefit premiums will continued to be
               deducted from his or her paychecks. An employee on unpaid FMLA leave
               who chooses to continue benefits coverage will be required to pay his or her
               portion of the cost of those benefits during the leave. tf an empl'oyäe
                                                                                        chooses
               not to retain group health plan coverage during FMLA leave, the'employee is
               entitled to be reinstated to the plan upon return from leave under t'he same
               terms as prior to taking leave, to the extent that the lnc. Business continues to
               maintain such plan.

          e.   lf the employee fails to return to work at the conclusion of the leave, the lnc.
               Business may require the employee to pay the full cost of health care
               coverage during any period of FMLA leave. However, the employee may not
               be asked to reimburse the lnc. Business if the employee fails to réturn to work
               because of the continuation, recurrence, or onset of a serious health
               condition. This is subject to medical certification.

  5.'t0   Questions and/or complaints about FMLA Leave. Questions andior
          complaints about FMLA leave will be addressed by the Leave Administrator. The
          lnc' Businesses are committed to complying witl'L the FMLA and shall interpret

                                                 11
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 161 of 207                    PageID
                                   #: 167




            anci appiy this poiicy whenever necessary in a manner consistent with the FMLA.
            ïhe FMLA makes it unlawful for employers to:
            a. lnterfere with, restrain, or deny the exercise of any right provided    under
                 FMLA; or

            b.   Discharge or discriminate against any person for opposing any practice made
                 unlawful by FMLA or involvement in any proceeding under or relating to
                 FMLA.

            lf employees believe their FMLA rights have been violated, they should contact
            the BAE Systems, lnc. Resource Center immediately. The lnc. Business will
            investigate any FMLA complaints and take prompt and appropriate remedial
            action to address and/or remedy any FMLA violation. Employees also may file
            FMLA complaints with the u.S. Department of Labor or may bring private
            lawsuits alleging FMLA violations.


  6.        REFERENCES

  Supplemental Family and Medical Leave Policy
  Miscellaneous Leave Policy
  lnc. Businesses Paid Time Off Policy

  7,        EXCEPTIONS

  BAE Systems, lnc. has the sole and exclusive authority to interpret each policy.

  C.,^^^+:^*^ ¡^ aLi^ --t:-.. .,^*..:-. rr- -
  Excepllons to  tnis po¡¡ty i'equ¡ie   the   prior writien approvai of the BAE Systems, inc.
  Senior Vice President, Human Resources and Administration lor clesionee).




                                                 12
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 162 of 207                  PageID
                                   #: 168




                                                    SUBJECT:      Work Schedules
                                                    NUMBER:       135
                                                    REV]SION:     Two
                                                    EFFECTIVE:    July 1,2012
  BAE Systems, lnc.
  Management Policy
                                                           Hu




  1,     POLICY

  It is the policy of BAE Systems, lnc, that all lnc. Businesses establish and maintain work
  schedules that adhere to federal and state laws governing the assignment of work
  schedules and related pay considerations, assist management in meeting work
  commitments, and ensure that employees have a clear understanding of assigned work
  schedules and related compensation.


  2,     PURPOSE AND SCOPE

  The purpose of this policy is to set forth the criteria for the establishment of work
  schedules. lnc. Businesses utilize a variety of work schedules based on work locations,
  business practices, andlor customer requirements. This policy can be changed at any
  tirne by BAE Systems, lnc. at its sole discretion. lt is neither intended to, nor does it
  create, any contractual relationqhip between an employee and an lnc. Business. Once
  printed or duplicated, this policy is not a controlled document. The most up-to-date
  version of the policy exists in electronic form on the Corporate Policy web site.


 3.     DEFINITIONS

 3.1    The following terms, which may be referred to within this policy, are defined
        under a separate policy, as indicated below:

        a. Call-Back - Pay Practices Policy
        b. Call-ln - Pay Practices Polícy
        c.   Exempt Emplovee - Emptoyee Classification Polícy

        d. Non-Exempt Emplovee        - Employee Classification Policy

        e.   On-Gall - Pay Practices Policy

                                              1
                           a,
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 163 of 207
                                   #: 169
                                                                                                                           PageID




       f.     Overtime - PaY Practices PoiicY

       g. Reportln - PaY Practices PolieY
 3.5   Gompçnsatorv Time means time off granted   to exempt employees tn
       @ltimeworkedbeyondtheemployee,sworkschedule'
 3.3   Gomoressed work schedule means a longer daily work shift with
       correspondin-iewer scheduled workdays per workweek and is typically
       established to provid e 24-hour and/or seven-day coverage.

 3.4   Flexible Work Schedule means                           a     work schedule that enables regular
       employges to ,/ary ãiiival and departure times within limits, as long as it does not
       adversely impact customer needs or the local work environment and is pre-
       approved by management.

 3.5   Full-Time Schedule means a work schedule in which the em ployee is regularly
       scheduled to work 40 or more hours per workweek.
                                             h^r    ô.,^¡^*^
                                                    .JVStgl          l*^
                                                                     ll ll¿, ^^l
                                                                                      ;+^ vYYl lç\¡
                                                                             éll lL,a lts ^.^r^^¡
                                                                                                      s¡A|ar
                                                                                                      qr rvrvr   mananar{
                                                                                                                  rqr rqljvv
 3.6   lnaÌ    Hll-cilneSS€lS   f   IlÉtAIlS Df\E            llù,                                                rI


       br1s¡nessesjor purposes of this policy, this term shall refer to lnc. Businesses
       located in the United States, unless othen¡vise specified'

 3.7   Meal Period means a period set aside for an employee to eat a regular meal. A
       meal period generally lasts between 30 minutes and one hour

 3.8   Non       ndard Work     hedule means a work schedule that occurs on a regular,
       repetitive basis that does not conform to an established          standard work schedule
                                                    -- ^ J ..---r-                             +:È^
       (e.9. a fiexibie work schecjuie; a comp   f g55eu   wuf     l1 --L-J..Í^
                                                                      suf           -- a
                                                                           lË(JulEr ul ^ ^^F t-l'llllrt
                                                                                         Pat
       schedule).

 3.9   Part-Time Schedule means a work schedule ín which the em ployee is regularly
       scheduled to work less than 40 hours per wo rkweek

 3.10 Breaks means non-work periods                   of 20 minutes or less that are considered part
       of the work shift.

 3.11 gtandard Work Schedule means work schedules that are defined by the lnc.
       Businesses ãs sianOard, such as 5/40 (40 hours in five days) or 9/80 (80 hours in
       nine days).

 A.1Z Workdav means a day in which                  an employee is regularly scheduled to work.

 3.13 Workweek    means a fixed period of seven consecutive 24-hour days, beginning
       at tne sãme time on the same calendar-day each week and ending at the same

                                                          2
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 164 of 207                   PageID
                                   #: 170




         time on the same calendar-day each week and covering 168 consecutive hours,
         as determined by the lnc. Businesses.

  3.14 Work Schedule       means the agreed upon schedule (days and times) between the
         employee and the manager. This is the schedule the employee will work except
         in special circumstances.

  3.15 Work Shift   means the hours during which the employee is regularly scheduled to
         work on each workday.


  4.     APPLICABILITY

  This policy applies to all lnc. Businesses. Non-United States based employees should
  follow local in-country laws and policies. For those employees subject to a collective
  bargaining agreement (CBA), if there is any conflict between the provisions of this policy
  and the terms of the applicable CBA, the CBA will govern with the exception of those
  provisions mandated by law.


  5. REQUIREMENTS
  5.1 Work Schedules. Each employee will be assigned a work schedule as
        established by his or her manager or supervisor to meet the needs of the
        business. Depending on the location, business practices and customer
        requirements, the employee may be assigned a standard or non-standard work
        schedule. To the extent possible, non-standard work schedules should provide
        for consistent and predictable work shifts.

        a. Adherence to Work Schedule.      Employees are responsible for adhering to
           assigned and/or agreed upon work schedules and notifying their manager or
           supervisor as soon as possible when changes or deviations from regular work
           schedules are needed.

        b. Overtime.   Non-exempt employees may not work outside their established
           work schedules without prior management approval, including but not limited
           to periods before start time and after end time that result in overtime accrual,

        c. Compensatory Time.      Compensatory time for non-exempt employees is
           prohibited by law and is not allowed by the lnc. Businesses. For exempt
           workers, the Company reÇognizes that there will be situations where extra
           effort in excess of the standard workweek will be required. ln those
           circumstances and in accordance with the business unit's labor-charging
           practices, managers may consider allowing exempt employees compensatory
           time, called Exempt Time Off (ETO), in recognition of additional time worked
           beyond the employee's regular work schedule. A sector or business unit may

                                              J
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18
                                                   ri  Page 165 of 207                                   PageID
                                   #: 171




             choose, but     is noi requireci, io
                                             impiement a formai ETO program (see
             KnowledgeBase for listing of Sectors or business units that participate in
             formal ETO programs) ETO programs that expand beyond a pay period
             must:

             o    Be reviewed by Sector Legal counsel and approved in advance by Sector
                  HR and Finance Viee Presidents and BAE Systems, lnc. SVPs of HR and
                  Finance.
             a    Follow an established time and labor recording procedure (see applicable
                  KnowledgeBase content).

            d. Changes to Work Schedule. Work schedules may be changed by the
               lnc. Businesses at any time to meet scheduling or other changing
                 business needs. When appropriate, changes will be announced as far in
                 advance as possible. There may be times, however, where advance
                 notice is not possible such as when a call-in, call-back or report-in occurs.

            e. Ëmployee      Requests. lnc. Businesses recognize that there may be times
                 when an employee would prefer to work a different schedule due to his or
                 her persorral situatíon. When evaluating an empioyee's request for a
                 change in his or her work schedule, a manager may take into
                 consideration the needs of the business, the job responsibilities of the
                 requesting employee, the extent of interaction with others, the work
                 schedules requested or being worked by other employees in the unit, the
                 requesting employee's length of service, the extent to which the
                 requesting employee has demonstrated responsibility and dependability,
                 and other factors as applicable to the type of work schedule requested
                 and available.

           Î.     Make-Up Time. Non-exempt employees may make up missed time from
                  work instead of using vacation or taking leave without pay if and only if the
                  time that is made up is within the same standard workweek. The
                  employee must first obtain approval from his or her supervisor to work
                  make-up time. Make-up time may be accomplished by the employee by
                 working extra time before or after their normally scheduled workday.
                 Working through a Break or Meal Period is not permitted in those states
                 where such periods are prescribed by law. For those non-exempt
                 employees in states which provide for daily overtime, additional
                 requirements, such as limits on the amount of make-up time per day and
                 the need for signed written requests forms, may apply.

 5.2   Work Sh¡fts. lnc. Businesses utilize a variety of work shifts based on work
       lnnafinnq
       .vvsr¡y¡.vt    hl ¡cineqq   noa¡{q   andl¡r   ¡r ¡c.fnrrror ronr     rirarvrontc
                                                                   rv\lvrrvrtrvttle.      l\/l¡nana.o
                                                                                          rvrqttq¡,vtg   ^r
                                                                                                         vt
       supervisors will set work shifts that meet the business needs and adhere to
       Company requirements.


                                                 4
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 166 of 207                        PageID
                                   #: 172



             a. when establíshing a work shift for a        non-exempt employee, the manager
                   must ensure that time for certain work-related activities-such as mandatory
                   training, informatíonal meetings, and the application and removal of protective
                   garments or equipment, as well as time for non-work-related activities such as
                   breaks and meal periods- are considered.

             b.   Non-exempt employees may not begin to work before their established start
                  time or after their established end time without manager approval.

  5.3        Breaks and Meal Periods

             e.   Employees will be provided with reasonable breaks and meal periods during
                  the workday depending on the duration of their work shift and businesé
                  requirements, in accordance with applicable state and local law.

             b' ln general, breaks may not be combined or used as a substitute          for meal
                  periods or to make-up lost time, unless otherwise permitted by applicable law.
                  similarly, scheduled breaks must be taken by non-exempt emproyees.

         c. Meal periods may not be combined or used at the beginning         or end of a work
                  shift unless permitted by law and prior approval has been granted by Human
                  Resources.

         d.       Employees must be relieved of all work duties during a meal period. lf
                  approved by local management and permitted by state law, non-exempt
                  employees may be allowed to eat while per^forming their job; in such cases,
                  the time working while eating would be considered work time.

         e.    lnc. Businesses recognize the importance of supporting working mothers who
               wish to express breast milk for their nursing children. A lactating employee
               may, at her discretion, take a reasonable amount of break time each day to
               express milk for her child for up to one year after the child's birth. To the
               extent possible, non-exempt employees should schedule these breaks to
              coincide wíth the employee's other breaks or meal periods, lf an employee is
              subject to a state or local law that provides for break time beyond one year
              after the chifd's birth, the state or local law shall apply. Nursing Mothers will
              be provided with a place, other than a bathroom, that is near the employee's
              work area to express breast mílk. The location will be shielded from view and
              free from intrusÍon from coworkers and the public. Some facilities will have
              designated rooms for this purpose; others will make use of visiting or vacant
              offíces.

        f.    Managers must seek advice from Human Resources before changing any
              established breaks or meal periods.



                                                   5
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 167 of 207              PageID
                                   #: 173




  6.    REFERENCES

  Pay Fraetiees Poliey
  Time Collection Policy
  Employee Classification Policy


  7.    EXCEPTIONS

  BAE Systems, lnc, has the sole and exclusive authority to interpret each policy

 Exceptions to this policy require the prior written approval of the BAE Systems, lnc.
 Senior Vice President, Human Resources and Administration (or designee).




                                            6
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 168 of 207                                         PageID
                                   #: 174


                                                                                        INSPIRÉO          WORK


     VIA ELECTRONIC MAIL

     February 14, 2017

  Ms. Enrily Mauga
  Honolulu Local Office
  300 Ala Moana Blvd
  Roorn 7-127
  Honolulu, HI96850

 Dear Ms. Mauga:

    In an effort to bring resolution to the Charge of Discrimination brought by Mr- Chester
 Staples('Mr. Staples'), BAE Systenrs Hawaii Shipyards Inc. (the "Company" or ..BAE
 HSY") r'vould like to submit supplemental inlormation to the Cornpany's Position Statement dated
 September 22,2016.1

     During the regularly scheduled bi-monthly Training Meeting held on January g, Z0l7 to
 assess  etnployees who may be eligible for promotion basèd on their demonstrated skills and
 abilities. it was determined that Mr. Staples possessed the minimum requirements for a
 Journeyperson Welder. Mr. Staples rvas therefore prûmoted. The eff'ective date of Mr.
 Staples promotion rvas January 2,2AI7.

    Mr. Staples rrvas recomnended for promotion by Craft Foreperson, Leander Knox and
 Craft Manager, Brian Adams. His promotion was approved by Director of Operations.
 Frank Brooks and Procurement Manager. Rhonda Carvalho. The demographic information
 for the assessors and approvers ol Mr. Staples promotion to Journ"yp".ron Welder is as
 follows:

 Name                           Tirle                           Race                               Age
 Leander Knox                   Craft F                         B lacldA fri can American          27.7
 Brian Adams                    Craft                          White                               5l.s
 Frank Brooks                   Director   of                  Black/African American              s5.2
 Rhonda Carvalho                           of Procurement     _l4q!!pl. Ethnicities                55.3

 1This information' including any and all attached exhibits, is regarded by the Company
                                                                                             as confidential
 businessinfortnation. lt has been provided to the EEoc solely and-exclusivély for the purpor*,
                                                                                                 of resolving
the above-refercnced matter. The company requests that this information not be distributed
                                                                                            or  disseminated
to any individuals or entities, except as is necessary to investigate the above-referenced matteç
                                                                                                        as is
necessary to resolve the above-reFerenced matter or as is pernritel
                                                                     by stafute, case lalv or administrative
regulatior- The company submits this information at the rËquest of thã sgoc.
information that the company ís arvare of at the present time. The Company
                                                                                 lt is based solely upon the
                                                                               reserves the right to further
amend or Supplement such infonnation. if necessary, at any time in the
                                                                          future. Under no circumstances
does the Company concede the admissibility of itrir infãr*ation,
                                                                     or of any of the facts o, ¡nforinuiion
               herein. in connection rvith any luture proceeding before the EEoc, any
::lji::l                                                                              other adminisrrative agency
or ln court-




                                                                                                                L
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 169 of 207                                        PageID
                                   #: 175


                                                                                        INSP¡RE,D         WORK


       This infonnation demonstrates there is no evidence of Mr. Staples                        being
  discriminated against nor is there evidence of Mr. Staples being retaliated against. Five
  (5) of the six (6) individuals who supen'ise Mr. Staples are diversg with two (2) of the six (6)
  being African American. Three (3) of the four (4) managers who approved Mr. Staples
  promotion to Journeyperson \l¡ere diverse.l Three (3) of the six (6) individuals who supervise Mr.
  Staples are o!'er age -50. Three (3) of the four (4) managers r.vho approved his promotion are over
  the age of 50. These types of demographic.s, coupled 'uvith the fact that Mr. Staples rvas
  promoted, cut against Mr. Staples claims of discrirnination and retaliation.

     The additional inibnnation the Company has provided in this matter again confirms that
  Mr. Staples has not experienced anv- retaliation from any mernbers of the managemcnt team.
  Rather, the Compan¡' offered and provided Mr. Staples rvith specialized training and
  additional feedback so that he could improve his performance. The Company requests that
  the Commission enter a finding of no probable cause and disrniss this Charge.

     Tl'e Company intends to continue to cooperate, to the greatest extent possible,
  during the course of this investigation. Consequently, if you should have any further
  questions regarding the Cornpany's position in this case, please do not hesitate to contact
  me ar 757-494-4795.


                                                               Sincerely.




                                                               Amanda V. Burns
                                                               Director, HR III


  Enclosures




  2
    Note again that Director of Operation Frank Brooks ís an African-American nrale who is age 54. lvlr. Brooks was
  hired on oraround December 30,2û13 at age 52. Reporting to IvIr. Brooks is Craft Manager Brian Adams (White).
  Mr. Adams is age -5 l. He was hired on or around June, 2, 2015. Such lacts further demonstrate that the Company
  does not discrirninate on the basis   olrace or   age.




                                                                                                                  2
Case 1:18-cv-00407-SOM-RLP
                      fr   Document 1-2 Filed 10/24/18 Page 170 of 207   PageID
                                   #: 176




        EXHIBIT 1
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 171 of 207                       PageID
                                   #: 177




                                                    SUBJECT       EqualEmployment
                                                                  OppoÉunity, Anti-
                                                                  Harassment & Affirmative
                                                                  Action
     BAE $ystems, lnc.                              NUMBER:       101
     llñanagement Policy                            REVTSION:     Ten
                                                    ËFFECTIVE     April   l,   2016



                                                          J



     1.    POLTCY

     It is the policy of BAE Systems, lnc. that all lnc. Businesses be equal opportunity
    employers and comply with all applicable federal, state and local anti-discrimination
    laws, orders, directives and regulations. As U.S. Government federal contractors, lnc.
    Businesses are required to maintain affirmative action programs in compliance with
    Executive Order 11246, Section 503 of the Rehabilitation Act of 1973, as amended, and
    Section 402 of the Víetnam Era Veteran's Readjustment Assistance Act of 1g74, as
    amended.

     lnc. BusÍnesses administer all employment decisions on a nondiscriminatory basis
    without regard to an applicant's or employee's race, color, religion, sex, gender, national
    origin, ancestry, age, status as a qualifìed individual with a disabitity, genetic
    information, pregnancy status, medical condition, marital status, sexual orientation,
    status as a U.S. veteran, gender identity and expression, or any other characteristic
    protected by applicable federal, state, or local law. ln addition, lnc. Businesses prohibit
    Harassment on the basis of these protected characteristics. This policy extends to all
    terms, conditions, and privileges of employment including but not limited to: job
    advertisement; recruitment and hiring; promotion; demotion; transfers; layoff and
    terminatíon; compensation; benefits; education and training; reasonable
    accommodation due to disabilíty or religion; work assignments; social and recreational
    programs, and other working conditions.

    All employees are responsible, in accordance with thÍs policy and the BAE Systems
    Code of Conduct, for promoting a work environment that is free of discrimination and
    Harassment, supports diversity and inclusion, and encourages dignity and respect for
    others. lnc. Businesses do not tolerafe unlawful discrimination or Harassment by any
    employee. Overall responsibility for the establishment and enforcement of this policy is
    vested with the President and Chief Ëxecutive OffTcer of BAE Systems, lnc,
Case 1:18-cv-00407-SOM-RLP
                      tÌ   Document 1-2 Filed 10/24/18 Page 172 of 207                        PageID
                                   #: 178




     2.     FURPOSE AND SCOPE

     Ïhe   purpose of this policy is to identify and define the Company's policy regarding
     Equal Entployment Oppottunity and Affirmative Action. This policy can be changed at
     any time by BAE Systerns, lnc. in its sole discretion. lt is neither intended to, nor does ít
     create, any contractual relationship between an employee and an Inc. Business. Once
     printed or dupficated this policy is not a controlled document. The most up-to-daie
     version of the policy exists in electronic form on the Corporate Policy web site.


     3,     DÊFINITIONS

     3.1    Golor means an individual's pigmentation, complexion, or skin shade or tone.
            This could include lightness or darkness of the skin and discriminatÍon based on
            color can occur between persons of different races or ethnicities, or between
            persons of the säme race or ethnicity.

     3.2    Gender Exlrression means any or all of the external characteristics and
            behaviors that are socially defined as either mascufine or feminine, such as
           dress, grooming, mannerisms, speech patterns, and social interactions, whether
           or not stereotypically associated wiih the person's designated sex at birth.

    3.3    Gendel: l4entitv meåns a person's innate, deepfy felt psychological identifícation
           as male or female, which may or may not correspond to the person's body or
           designated sex at birth.

    3.4    Harassment means unwelcome conduct that intímidates, threatens, or coerces a
           person based on employee's race, cofor, religion, sex, gender, national origin,
           ancestry, age, status as a qualified individual with a disability. genetic
           information, pregnancy status, medical condition, marital stâtus, sexual
           oríentatíon, ståtus as a U.S. veteran, gender identity and expression, or any other
           characteristic protected by appticable federal, state, or local taw that: (1) has the
           purpose or effect of creating an iniimidating, hostile, or offensive work
           environment; (2) has the purpose or effect of unreasonably interfering with an
           individual's work perforrnance; or (3) otherwise adversely affects an individuat's
           employment opportunities.

    3.5    !nc. Businesses means BAE Systems, lnc. and its owned andlor managed
           businesses, For purposes of th is policy, this term shall refer to lnc- Businesses
           located in the United States, unless otherwise specifíed.

    3.6    National Ofisin means the place of origin of an indívidual or his or her
           âncestors,or because an inciividual has the physical, cultural, or linguistic
           characteristics of a national origin group.

    3.7    Qualified lndlvidual with a Ðisabilitv means an individual with a physical or
           mental impaii'ment that substantially limits one or rnore aspects of the individual's


                                                  ¿
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 173 of 207                         PageID
                                   #: 179




            mâjor life activities, and who, with or without reasonable accommodation, can
            perform the essential functions of a position that the individual holds
                                                                                    or has
            applied for. This definltion incÌudes individuals who have a record of such
            impairment or who are regarded as having such impairment.

     3'8     Raie. rneans belonging to or being perceived as belonging to a particular
            grouping of persons related by common ancestry or nerãOit-y. Discrimination
            based Õn race generally encompasses discrimination due to,
                                                                             [*rron'u racial or
            ethnic ancestry; physical characteristics such ãs ã persCIn's color, haír, faciaf
            features. height and weight; race-linked illnesses such as sickÌe cell anemia;
                                                                                           and
            cultural characteristics such as a person's name, cultural dress and groorning
            practices, or accent or manner of speech.

    3.9     Êeligion means an individual's beliefs, observances, or practices concerning the
            ultimate ideas about life, purpose, and death, as well as the morals or standards
            of belief as to what is right and wrong that are held with the strength of traditional
            religious views.

    3.'10 $exual Hara,ssment means unwelcome or unwanted conduct of a sexual nature
          that: (1) creates an intimidating, hostile or offensive work envíronment; (2)
          influences or tends to affect the individual's career, compensation, working
          conditions, responsibilities, duties, or other aspects of the employmen-t
          refationship; or (3) creates an explicit or implicit term or condition of an
           individual's em-ployment (e.g., where an employee's submission or rejection
                                                                                            of
           this conduct affects decisions regarding hiríng, evaluation, promotion, or some
           other aspects of employment). Thìs includes gender-based Harassment of a
           person of the same or opposite gender. The victim can be anyone aflected
                                                                                       by the
           conduct, not just the individual at whom the offensive conducf is directed,

    3.11   Sexual CIrientation means having or being perceived as having an orientation
           toward heterosexuafity, bisexuatity, or hornosexuality.

   3.'12 ye!gtê!-Sþ!gg means a classification of past U.S. Military service, which may
           include discharge status and protected veteran status under applicable non-
           discrimination and affirmative action provisions (i.e., disabled veieran, recen¡y
           separated veterân, active duty wartime or campaign badge veteran, an Armed
           Forces service medal vetëran, or any other veteran status protected by
           applicable law).




                                                 3
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 174 of 207                                    PageID
                                   #: 180            Õ



       4.     APFLICABILITY

       This policy applies to all lnc. Businesses. Ëmpfoyees of Inc. Businesses who are U.S.
       citizens and work in a foreign couniry are specifically covered by this policy (unless
       application of this poticy would violate the law of the foreign country'in which the
       workpface is located). Subject to the above exception, non-Uniteá States-based
       businesses should foflow local in-country laws and policies.

       For those ernployees subject to a collective bargaining agreement (CBA), if there is a
       conflict between this policy and the applicable CAn, tnê CgR wiil goiiern with the
       exception of those provisions mandated by law.

       lnc' Businesses will communicate the requirements of this policy to outside firms
       responsible for providing temporary workers and employment canàidates to the lnc.
       Businesses. This policy also applíes to contractors, vendors, and non-employees while
       performing work for or on behalf of lnc. Businesses. The policy applies to any
       Harassment that occurs during employmenT or application for employmeni iegarCtess ot
       whether it occurs on the premises of an lnc. Business workplace ór at a wärk-related
       setting, such as business trips, customer sites, or Company social events and functions.


             EQUAL EMPLOYMENT                 GPPORTUh¡ITY          AND      AFFIRMATTVË ACTION
             PRACTICES

    5.1      The Company ís committed to equal employment opportunity, which means that
             all applicants and employress have access to employment and advancement
             opportunities on the basis of qualifications, performance, and other job-related
             factors, without regard to their membership in a protected class. To this end, the
             Company is committed to taking reasonable steps to prevent unlawlul
             discrimination from occurring.

    5.2      The Company is committed to providing        a reasonable accommodation to
            employees and applicants for employment in order to âssure that individuals with
            dìsabilities enjoy full access to equal employment opportunity. lnc. Businesses
            will engage in an interactive dialogue with employees who iequest reasonable
            accommodations due to their disability. lnc. Businesses shall provide a
            reasonable accommodatiotr to such employee and/or applicant unless the
            accommodation would result in an undue hardship to the employer.l The
            applicable lnc. Business is responsible for determining the most áppropriate
            accommodations to be made, if any.


   t        For exampie, Ìf a pregnant employee requests an accommodation for a disability caused o¡
   contributed to by the pregnancy, the employer is to explore reasonable accommoclations, inciuding leave,
   with the pregnant employee, and v¡ill endeavor to provide a reasonable accomrnodation unless aoing so
   tvoulci impose an undue hardship on the employer. In determining undue hardship,
                                                                                    consideration is gîven
   to the employer's size. financial resources, and the needs of the blsiness

                                                      4
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 175 of 207
                                   #: 181                                      ll                          PageID




             The Company afso is committed to providíng reasonabfe accommodations to
             employees and applicants due to their religion. lnc. Businesses will engage in an
             interactive dialogue with employees who request reasonable arcomrdoations
             because of their religious beliefs. lnc. Businesses shall provide a reasonable
             accommodation to such employee and/or applicant unless the accommodation
             would result in an undue hardship to the employer"2 The applicable lnc.
             Business is responsible for determiníng the most appiopriat* a.rommodations to
             be made, if any.

     5.4     lnc' Businesses shatl not refuse to hire or terminate an individual because of his
             or her citizenship or because of the individual's national origin. Further,                        in
              verlfyíng or re-verifyíng an individual's eligibility to work in ihe Unlted States (e.g.,
              through the E-Verify process and form l-9), inc. Businesses shall not treat an
              employee or candidate for employrnent differently because of hís or her
              citízenship or national origin. Notwithstanding any of the foregoing, when
              required or permitted by appficable law, regulation, or other U.S, GiveiÁmental
             directive (e.9., to meet ITAR compliance or security clearance requirements), lnc.
              Businesses shall conduct a separate and discrete review of any **iating
             employee's or new hire candidate's eligibility to meet such position ¡."qúir*rn*nt.,
             includÍng where applicabte hís or her citizenship or national origin. Failure to
             meet such eligibility requirements may preclude an individual from being hired or
             in the case of an existing employee, may result in reassignment or terminatíon.

    Êt      The Company will not discharge or in any other manner discriminate against
            employees or applícants because they have inquired about, discusseä, or
            disclosed their own pay or the pay of another employee or applicant. However,
            employees who have access to the compensaiion information of other
            employees or applicants as a part of their essential job functions cannot disclose
            the pay of other employees or applicanis to indivicjuals who do not othenvise
            have âctess 'to compensatíon information, unless the disclosure is: (a) in
            response la a formal complaint or charge; (b) in furtherance of an investígàtion,
            proceeding, hearing, or action, including an investigation conducted ñy the
            Company; or (c) consistent with the Conrpany's legal duty to furnish informaiion.

    5,6    The Company ís co.mmitted to complying with its affirmatÍve action obligations, as
           required by applicable law, including by taking positive actions and maiing good-
           íaith effoÉs to ensure equal employment opportuniiies wíthout regard tã -rur*,
           color, religion, sex, natíonal origin, disability or status as a protected veteran.
           The Company's comrnitment to affirmative action in this regard does not require
           or permit any quota systems

   5./     lmplementation of this polícy, including the development and managemênt of the
           lnc. Businesses' affírmative action prÐgrams, shail be the responsibiity of the Inc.
           SVP - Human Resources & Administration (or designee).

           ln determining undue hardship, consideration is given to the employer's size, financial
                                                                                                   resources,
   and the needs of the business

                                                        Â
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 176 of 207                          PageID
                      Õ            #: 182




     s      HARAS$MËNT

     ö,f    Any type of Harassrnent or Sexual Harassment, whether engaged in by fellow
            empfoyees, supervisors, or non-employees with whom an ernptoyee or aþplicant
            cCImês into contact during the course of employment (e,g,, customers, vendors,
            suppliers, etc.) or applícation for employment, is contrary to this poiicy and v,¡ill
            not be tolerated.

    s.¿     Examples of harassing conduct that violate this polícy and will not [¡e tolerated
            include, but are not limited to:

            a,    Verbal or physical contact refated to a person's protected class (e,g., epithets,
                  belittfing jokes, slurs or negative stereotyping)

            b.    Threatening, intimidating, or hostile acts that relate to a person's protected
                  class

            c'   Display or circulation in the workplace of written or graphic material that
                 demeans or shows hostility or aversion toward an individual or group because
                 of their protected class

           d.    "Jokes," "pranks" or other forms of "humor" that are demeaning and/or hostile
                 with regard to a person's protected class

    6,3    Ëxamples of Sexual Harassment that violate this policy and will not be tolerated
           include, but are not límíted to:

           a, unvvanted sexual advances,       including sexual flirting and propositions

           b.    Direct or implied requests for sexual favors

           c' Verbaf, nonverbal, or written communications       of a sexual nature (such as
                 sexual innuendo and language); suggestive or lewd comments; comments
                 about an individuaf's dress or physical appearance; gestures; leering; sexually
                 oriented jokes or teasing; or using sexually degrading words to describe an
                 individual

           d.    Display of visual objects, images, pictures, or printed matter of a sexual
                 nature, such as sexually suggestive or pornographic pictures. videos,
                cartoons or posters

           e. Unwanted    physical contact or conduct of any kínd, including touching, patting,
                pinching, purposefully brushing against, assaulting, impéding, oi utocking
                movements


                                                   6
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 177 of 207                                PageID
                                   #: 183             il




           6'4        Harassment and Sexual Harassment includes any
                                                                                of the above types of
                      behavíors initiated using efectroníc nledia, induJing but
                                                                                 not timited
                     messâges, e-mails' social networking, rnessage boards, to blogs, text
                     messaging. Further, statements or actíoñs need not be
                                                                                           and/or instant
                                                                                intended to be offensive
                     to be in viofation of this policy.


           7.        PËR$OhJAL ftËIATIOË{SHIPS Iru THË WORKPLAÇE

         Personaf relationships, such as datíng, romantic, or sexual,
         workplace must                                        -the between employees in the
                           .be carefr.rlfy managed  to  ensure       effective operation of the
         workplace. The following considerations apply:

       7"1       The relationships rnust not create an uncomforlable work environment
                                                                                      for others.
       7.2'      Neither of the emproyees may hai,e a direct supervisory,
                                                                               disciptinary, or
                 evaluative responsibiríty with respect to the other empioyee.

       7   '3    Any employee with potential control or influence over the
                                                                           terms and conditions of
                 employment for someone they are romantically or sexually
                                                                               involved with must
                 disclose this relationship to Human Resources and/or
                                                                         tneii maÃagement chain
                 Ímmediately. Failure to do so is a serious violation.

    'r
           '4    Any employee who has been ínvolved in a romanlic or
                                                                            sexual relationship with
                 another employee a¡rd who belíeves that he or she has
                                                                           been adveriely affected
                 by such a relationship, notwithstanding its disclosure,
                                                                         must make his or her views
                 about the matter known to management and/or Hu¡nan
                                                                          Resources.
    7'5         This policy shall apply without regard to gender and without
                                                                                 regard to the sexuaÍ
                orientations of the participants in ã reratio-nship described above.


   I            REFORT¡NG AruÐ RËSPOF{DING TO CO¡{CERruS

   8.1          Any indivídual who experiences or witnesses what he or she perceives
                discrimination or Harassment in violation of,this polícy rs required
                                                                                             {o be
                                                                             -I- '-  to immediately
                report the alleged act   to one or more of the   following:
                ã'   His/her inrmediate supervisor, supervisor,s managÊr,        or   any member of
                     management;

                b" A Human Resources Department representative; andior
                c'   A busitress conduct (ethícs) officer or the BAE Systems,
                                                                              tnc, Ethics Helpline.



                                                       7
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18(.i Page 178 of 207                     PageID
                                   #: 184




      8'2     lf the alleged perpetrator is lhe employee's supervisor, the employee should
             direci his or her complaint to any Human Resources Department representative
             or busíness conduct (ethics) officer. Human Resources Department employees
             with personal concerns regarding Harassment or discrimination should réport
             those ccncerns to the BAE Systems, lnc. Ëthics Hetpline, or to iine management.

     8.3 Ïo the extent practicable, the investigation will be conducted in a manner so as
            to protect ihe confidentiality of all individuals involved. ln certain cãses, the lnc.
            Business may be able to address and remedy concerns without revealing who
            brought the complaint. ln other situations, however, it may be necessary to
            disclose the compfainant's identity to fully investigate the matter or allow the
            accused to respond to the af legations against him or her.

     8.4    All allegations of Harassment or discrimination will be prompfly reviewed by the
            Human Resources Department, and if necessary, an invéstigation wi¡ be
            conducted in a prornpt, thorough, and impaftíal manner. lf the preliminary inquiry
            indicates that any applicable laws andlor regulations may have been violatecl,
            then the ínvestigator shall promptfy consuli the cognizánt Legal Departmeni
            office,

     8'5    Ïhe appropriate lnc. Business shall take corrective action, up to and including
            termination, against arry employee violating thís policy.

    8.6     Anyone who files a complaint pursuant to this policy in which he or she knowingly
            makes false allegations of fact shalf be in violation of thís policy, anO may -nå
            subject to corrective action, up to and including termination of empioyment.


    S.      RETALEAîICIru

    9.1     The Company strictly prohiliits any form of retaliation (e.g.,        Harassment,
           intimidation, threats, coercion, discrimination, etc.) by an lnc. È'usiness against
           an applicant or employee wlro in good faith makes oi f¡les a complainl; raises a
           conc€rn; opposes any unlawful act or practice; provides information, or Õtheruise
           assists in an investigation, compfiance evaluation, hearing, other proceeding or
           any other activity; regarding any conduct that he or she has a reasonable
           objective belief to be in violation of the Code of Conduct, Company policies, or as
           a protected right by applicable laws, rules or regulations.

    S.â     No lnc. Business mäy engage ín any retaliation against an applicant or employee
           even if his or her complaints are prCIven unfounded by an investigation, unless
           the applicant or employee knowingly made a false atlegation, proiic*d false or
           misleading informaiion [n the course of an investigatioñ, or othenvíse acted in
           bad faíth. Applicants and employees have an obligation to participate in good
           faith in any internal investigation of retaliatíon.



                                                t1
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 179 of 207                         PageID
                                                      t)
                                   #: 185




     g'3     Any applicant or enrployee who believes he or she has been retaliated
                                                                                          against
              must report such beiief to anyof the individuals listed in Section g,1
                                                                                     immedì-ately.
             lnc, Businesses shall take all complaints of relaliation very seriousfy. All such
             complaints will be reviewed promptly and, where appropriate, investigated.
             Anyone found to have intentionally engaged in retaliation s'hall be subjected
                                                                                                to
             imrnediate corrective action, up to and iñctuOing termination of
                                                                               employment.


     10.     RËSFONSIBILITIFS

     10.1   Afl mariagers and supervÍsors are responsible for:

            a'   lrnmediately informing their local Human Resources representatíve of
                                                                                      any
                 observations or complaints of discrimination or Harassment;

            b'   Ensuring that their employees ãre aware that discrinrination and
                                                                                     Harassment,
                 in any form, is prohibited, and that any perceived incidents of discrimination
                                                                                                or
                 Harassment are to be reporled immediately; and

            c.   lnforming ernployees that any reported discrimination or Harassment
                                                                                        will be
                 promptly investigated and appropriate discíplínary action will
                                                                                be taken, up to
                 and including termination of employment.

    Xû.2    Human Resources is responsible for:

            ä'   Actively parllcipating in and/'or taking the lead in resolving any complaint
                                                                                              and
                 ensuring that appropriate corrective actíon is taken; and

           b'    Leading investigations and ensuring that conrplainis are thoroughly resolyed.


    11.    REFËRË¡{TËS

   EFO is the Law
   EEO is the Law Supplement

   12^     ËXCËPTÍOzuS

   BAE Systems, nc, has the sole and exciusive authority to interpret each policy.
                     f




   ãxceptions to thís poficy require the prior written approval of the presídent
                                                                                 & CËO of
   BAË systems. Inc. and the lnc. svp, Human Resouices & Administration,




                                                  o
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 180 of 207   PageID
                                   #: 186




        EXHIBIT                                                 2
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 181 of 207   PageID
                                   #: 187



   BAE SYSTEMS HAWAII SHIPYARDS
   AND
   INTERNATIONAL ASSOC]ATION OF MACHINISTS AND AEROSPACE
   WORKERS, AFL.CIO, HAWAII FEDERAL and AMALGAMATED LOCAL
   LODGE 1998
   AND
   TH E INTERNATIONAL BROTH ERHOOD OF BOI LERMAKERS, I RON
   SHIPBUILDERS, BLACKSMITHS, FORGERS AND HELPERS,
   AFL-CIO, AND ITS LOCAL LODGE 627
   OCTOBER 1,2072 TO SEPTEMBER 30, 2015




  ARTICLE 3. NON-DISCRIMINATION, RECOGNITION, UNION
  SECURITYAND HIRING
  3.   1 Non'Discrinrination   :

  The Employer ancl foint Representative agree that there will
  be no discrimination in employment because of race, creed,
  color, national origin, union membership, age, sex, handicap,
  ¡narital status, sexual orientation, or arrest and court record,
  as defìned by Federal and State Laws. Nor shall there be
  any discriminarion of disabled veterans or veterans of rhe
  Vietnam era. ln referring to Employees in this Agreement,
  the masculine gender is used for convenience only and shall
  refer both to males and Fenrales. Compliance with State and/
  or federal laws shall not be considered discrimination under
  this sub-section.
Case 1:18-cv-00407-SOM-RLP
                      1l
                           Document 1-2 Filed 10/24/18 Page 182 of 207                                PageID
                                   #: 188




                                                              INSPIRËD                WORK




     2T15 BAE SYSTEMS CODE OF CONDUCT

    I acknowledge and confirm that I have received a crpy of the BAE Systems Code of
    Conduct (Version 3), I have read this document and agree that white in the employment
    of BAE Systems I will conduct myself in accordance with BAE Systems Code of
                                                                                       re.
                                                                                        \L
    Conduct.
                                                                          re
                                                                           \?
                                                                                (
                                                                                 ¿)
                                                                                    f.)
                                                                                          \q \\
                                                                                                  s
                                                                                \u,_i                    \r
                                                                                            0 $ ?s\1
                                                                                \ÀNR



       û
    (Signature)



       L/, (/o                                 n
                                               S/^   6l
    (Printed Name)


            4              rl
                                 - /
                           2,-
                                           (
               \-4'/
            L,,l                       v



   (Date)


        (         (i./>/         7,1
   (Ëmployee lD Number)
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 183 of 207
                                   #: 189                                ll                              PageID




     Hawaii Shípyards



                       BAE Systems PolÍcy Acknowledgment

    I acknowledge and confirm that I have received   a   full copy of the two (2) BAE Systems policies
    listed below:

        l,   Stândards of Conduct and Cor¡ective Action
             Number 100, Revision Two, Effective 12/19/2011

        2.   Prohibition Against Harassme¡rt and Sexual Harassmenf
             Number 102, Revision Five, Effective9lT/2011

    By signing below, I acknowledge that I have read and understand both policies. I agtee that as
    an ernployee of BAE Systems I will conduct myself in accordance with both policies. I further
    understand that any employee who violates these policies will be subject to corrective action, up
    to and including termination.


    Employee Name:                                                       EmpID
                                                                                         ,{øLl 7 J

    Employee Signature                    I                                      Date:    /- 17-/{




                                                                                           Ë
                                                                                               fî
                                                                                               tÐ tÉ
                                                                                                    Ê.
                                                                                                         Iv E
                                                                                               JÀN
                                                                                                     g   s   2014



                                                                                          By
                                   #: 190                            a)
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 184 of 207                             PageID




       Hawaii Shípyards



       Prohibitíon Á,gainst Ïlarassment änd Sexual ÍIarassment
                          Acknowledgement and Receipt of Folicy


     Before signing the acknowledgement below, I verify that I have received a copy of the
     Prohibition Again Harassment and Sexual Harassment policy CNo. I02, Rev, 5). I have
     read, reviewed and understand the policy. Should I have any questions about this policy.
     it is nr1' responsibility to contact mv supen'isor and/or Human Resources.

     I t¡nd{-rrstand that as a ÍJAF] Systems l-iawaii Shipyards emplovee.
                                                                      it is rny rcsponsibility
     to f'ollorv the Prohibition Against Harassment and Sexual Harassment policy and abide by
     its provisions.



                          n     ú/                                                               q75
     Employee Name        (r                I                               EmplD:      I    ê

     Employee Signature                                                     Date:   L-zl-/l




                                                                                    Edited on 2r? 14013
                                   #: 191      ll
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 185 of 207                                                                           PageID




                                                                           Hawaii

                                                    NON-DISCRIMINATION/HARASSfITENT POLICY
                              policy âpplies to all empfoyees of âtt divt$tons
                _.SCOPE: This
          1..
          of 8AE Systeme Hawati Shþyards (the.Coinosnv.ì.                                 _r The harassment unreesonabfy lnterfÊlEs wíth
                                                                                                                                                en
                                                                                     emdoy€e's wort performance or cæatøs án inii^i¿"ïng,'tostite
      ll. . POLtCy: Tte,Colnpany comm[ed io fóøOing a *orx
                                     þ
      envíronmsnt free of unla¡¡fi¡l discrlmlnâüon                                   or ofensi\¡e vÍork environment.
                                                   or irarassrnent. Ths
      Company maintai¡s a strid pdþ p¡ofrì¡idng-db;minat¡on,                              Haraseing conduct includes, but i9 not tirnited
                                                                                                                                          to:
      sexu¡l herassment or hsressm€nt           b;ùd   *   ,aå,-i"x,
                                                                                          .       Verbal conducl such ês.cpithûts, dôrûgatory, ofrnsivë,
                                                                       rÐl¡gious     or e)<pticit cômmenb, slurs or, in thà case of
      creÊd, color, nationrl orþin, ancestry, hanãÌcaË, sexual                                                                                  "-'-
      orieñrEüon, medtcât cor¡d¡tion, menlat                                                                                         ""iu.l'Éåi"i.r"nt,
                                                                                     unwanted.ssxual advancec. inv¡tetions, o, *mrrr"ntr.
      (including p€rsons tnbded       úth tho !!9a6iiry,
                                                         phys-båt' dtæúifry
                                                HtV vtúä'oí parson¡ wttfr
                                                                                          r    Vlsusl conduc{ such es thB display oi Uerog"to,},
                                                                                    olïsnsive. or €xptic¡t poslers, Fhotog'aptV-ü.Ë0"i.
                                       or eny orhsr sratus imreaø by                                                                    a'å.i,ng, o,
      recerat, Tåtrt_lr?rl!:
      l,.D^%                   ,!9",ordlnånco
               s¡ats, or tocal la\p,.            or mgulafon. Thls polb!
                                                                                    gesfu16s.
      gplfj, t"..åll p€rsons emptoyad by the Coripany ånd'prorrttæ                        r    physicaf conducl such
                                                                                                                     +1 åssaull unwantÊd fouching,
     otsctunlna$on gr hårâssrnsnt b¡r any olher employee, indudlng                  btocRlng normaf move¡nent or tnterfering wnñ *à*,
                                                                                                                                        ;iä'uä" 8t th"
     superulsors and co-worka¡s. Discrlmtnalton or r¡áãåsme,¡t                      employoo becaus€ of his/Te¡ sax, raca ór ottrer
                                                                     in ani               .                                         frotuaËã'-ri*ur.
     form, tncludlrç lerminat¡on, d€nîsf       proroüon, ,"r¡åf, pnyr*ca'f                     Thrcats and/or damandg to Êubmft to sexuat
                                           .ot                                                                                              à-qutts in
     and visual crnduct, rhreab,. demanOe            aná retãl¡ät¡on, ¡s            order to keep one's Job or avo¡d s€me other toss,
                                                                                                                                      aø otLËor¡ot
     prohibttad. V¡€laüon of thiÊ policy will reeutt                                benefits in return foi sexual fevors.
                                                      ¡n Aiet¡piine. wtrlc¡
     may include euspansion wtthout óay or Cisctrargô,-dåp€;ing
                                                                        on
                                                                                          r    Rotaliatíon for having reporled or thr€ãtened to report
     th€ seríousness of the violalron.                                              h¡ras¡¡¡enl.
     fi   .ptFcBtM||.íATON/HAR4SSMENT OEFINED                                       IV.   PROCEDURE:
     Disorfmtneriolì is disperårs treat¡rrãñfäãlñãÊúuat
                                                                   bssed rn
     wfiole or Þsrt on lhe lndfvídugl's s€x, Íâc€, ancasirl,,'¡enøicap.
     sexual or¡entation, mental condilion, marital stat¡s, a!c,
     protected status. Þiscrimination lncludês, but i9
                                                                    or other
                                                         not iimãå to:
                                    or nmmgr6, or dsmotion or d¡echarge ûf
    an ,-:".,_.113^rt
    -_  tnov¡ctual Decâugs!g_tr!1-e
                                of merìbershlp in a prcÉedcd clasr.
              _?91!t.
                                d
                             equat pay.or brnsfits tn whote or         hpart
    "^^_.:^^ ol
    ÞeÈåuse      meJnbership ln ã prot€cted class.
                                *S:..g"{¡on, or €xcJueion from Company
    sponsored   soc¡al ori"å
    "_^^:^-^P-1-1i          ¡ec¡oational ac{Ìvitios.
          Harass¡nent b unurôlcome verbal, vfsusl, or phys¡cal 60ndsct
    that creates an intimldating, ofiensive, b, ió'ri¡le *o*lng
    environrnenlor that interfures wíth v¡o¡i< pertor.ànce. Sucfr
   conducl consUtuleg heressment when:
              r
             Suknbslcn to thð conducf lg made €ither an oxplic¡t of
   Fnpllcn condltion of arnploymenÇ or

   Dasrs tor En      omdoyrnenl decislon; or




                                                        ACKNOWLEDGEMENT OF POLICY




  Date:




     BÂE Syrcme        flomii   Shípyardr
                                                                                                                        EGE           t!fE
     Noî-Þir{tiÐioarió¡
     Ãdsd         0?r!¡Æ5
                            Énd     Hrrumelt
                                                                                                                            AU0 1     I z0i:'          il
Case 1:18-cv-00407-SOM-RLP
                      1)
                           Document 1-2 Filed 10/24/18 Page 186 of 207                 PageID
                                   #: 192




                     BAË SYSTEMS CODE OF CONDUCT




                    I acknorvledge and conlTrm that I have received a copy ofthe
                    BAE Systems Code of Conduct. I have read this document and
                    ag¡ee that wh¡le in tlìe emptoyment of BAE Systems I will
                    conduçt myself in âccordance with BAE Systems' Code of
                    Conduct.




                    (S¡gnatureJ



                            1n
                    {PrÍnted Name)


                             /¿-L l' /t
                   (Date)



                            Lt( Llr{7J
                   (Employee lD Number)




                   Detach this form from the doeument and retum it to your line
                   manager or supervisor-




                                                   fffiEtìçF
                                                 REAI-   PÉRFOÈIIANCå REÀLADVÂNÍAÊÊ.
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 187 of 207                                                                     PageID
                      .)           #: 193             Õ

                          t                  *
                                                                Hawaíi Shipyards
                                                                                                     û¡


                                         NON.D¡SCRIMINATIONIHARASSMENT PCILICY
   l.   SGOPË: Ihis policy appli€s to alJ emptoyees of aU divistons                r      The htrõssmen! unreqsonably hterferes w¡lh sn
   0f BAË Syslêms Hâwâii Sh¡pysrds (the'Compant').                            ernplóyoÊ's work padormanca or creates ãn intimidat¡ng, hoslile,
   ll.  POLICY: The Company ls cornmítled to pmviding a wark                  or offenslve work environment.
   environment free of unlæ¡dul discrl¡ninadon or harass¡nent The                   Harassing condud ¡ncludes, bul ís nol limited tol
   Company ¡nainlains a       slùl
                                 policy prohibiting dÍscrimination,                .      Verbal condud such as epitheis, derogatory. offensive,
   sexuäl harassmenl or harassment based on râce, sex, religious              ór êxplicít oomrnÊnls, siurs 0¡, in lhe case of seiuaj harassment,
   creed, êolor, national origln, ancestry, handÞap, seiual                   unwånted sexuãl sdv€ñc69, invitations, or cornments.
   ôrlenteÍ¡ûn, medical condition, mËntel disabitþ, physbal disabiliþ
                                                                                   '     Visual condud such as the display of derogatory,
   (including pe¡sons inftded with the HtV virus or persons wilh
                                                                              offensfve, 0r expl¡c¡t pffilers, plrotogrâphy, cartoons, drawings or
  AIDS), madtal status, ågè, or ãny Õthet stâtus prolecled by                gøstures,
  federsl, state, or local faw, ordÌnance or regulalion. This policy
  åpplies fo efl persons employed by the Cornpany and prohfbltè              .     :     PhysicãÌ conduct such as åssãult, unwanted touchfng,
                                                                             blocking nofinel movemsnl or interfering with work, Oi¡ecled at thl
  discrimination or hara$smënl by any othÒr employee, inclucting             employee beoause of hälhet ser, racÉ or olher protÊclod stalus.
  supervlsers and c+workers. ûiscrimination or harasvnent in any                  .      Threals andlor demands to subrnil to sexual requosls ín
  form, ¡ncludlng termhalion, deníaÍ of promolion, verbel, physícál
                                                                             orde¡ to keep one's job or avoid some other foss, and offers of Job
  and visual conducl, lhæats, demands and              retal¡ailon, is       bÊnêfrts in retúm for sexual favors.
  prohibífed. Molation of lhis policy will rEsul in discipline. which
  may include suspenËion withorjt pay or dlscftarg€, depending on
                                                                                  .      RêtÊl¡alion fot having reported or threalened to repo¡t
                                                                             härassrnent.
  the seriousna.ss of lha viçlalhn.
  ilt.  DtScRtMINATToNiHARASSMENT DEFTNED:
                                                                             IV. PROCEDURE:
   Discriminatíon ¡s disparate lreafnent of an indiv¡dual based in
                                                                                  A,    EMPL-OYEE RESpON$lBtLtW: tf an iñcideñt ocçurs
  whols or part on the individual's sex, rac6, ancesW, handicap,             wie¡ê.an employêe feels he or sho l$ being wrongfully
                                                                            díoc¡iminated against or Is lhe vtctlm of harassmeni, he oishé
  sexual orleniatlon, menlal condilion, marítal stälus, age, or ofher
  p.otected status. Discîimlnallon includes, bul ls ñot tknited to:         should rÊpod the incidenl to the diyisÍon Hurnan Resou¡ce
         ¡                                                                  Manager as soon as possible, but in no oyent later than 72 houls
              Refusal to hke or pfomole, or demoilon or dlscharge of
  an indivirJual because of membership in a protected class,                êner lh€. inc¡d€nlpccurs. rneffi
                                                                            fom lo be provlCed by lhe Human Resourc€s Deparlment and
         '   Denial of Equal pay or benet¡ts in whote or ln part            shall specify lhe date, tlme, detaìls of the incidont or incidents. the
  beceuse of membershÌp in a pmtocled class.
                                                                            n1rne(sl Þf the indlvlctuãt(Ð) {nvotved and the nameis} of any
         r   On ths job ssgr€gat¡on, or sxclusion from Company              witness(es).
  sponsored soclal or recrealional ac{ivities.
       Harassment is unwelco¡ne verbal, visual, or physical conduct
                                                                                 B. COMPANY RESFONSIBILITY: The Hurnan Resource
                                                                            Manager will immediately undertake an investigation and wlfl
 thÉt c¡eales an inlimidaling, offensiva. or hootíle         workí¡rg       document his or her findings ln writing. tf lhs Company
 envlronment ôr that interferes wllh work performance. Such                 determines lhat prohíbited discríminatlon or harassment' hai
 conduct conrlilutes harassment wheni                                       occurred, effectíve remedìal and,for disciplinary acllon wíll be
         r   Submissíon to lhe conduct ls macte elther an explicil or       taken which is commensurâtê wÌth thê severity ãf tha offense, ln
 irnplicit condition of employment: or                                      all caseç a w¡ltten report of the  concluslong of lhe Human
         r   Submission to or rejeötion of the condud Is used as the        Resourcs Manager and aclion tahen by tho Company wilt be
 basls fo¡ an employrnenl decisíon; or                                      supplled to the employee and all implicated peisonnel. The
                                                                            Gompany w¡ll r¡ol retallate agalnst the emptoyee for l¡thg a
                                                                            complâ¡nt snd will nol lolerate retalialion by supervisorc and/or
                                                                            co-woikers.

                                                 ACKNOWLEDGEMENT OF POLICY




                        NO-


Date:            *-,L3        -//
Stele Enforcemanl Pmcedr{e
             Dlscr¡rnlnatíon ând hûIâssment and relallatlon for opposing dbøímination or hs¡¿ss¡sr¡ or padic¡pating in lnvestigatt'ons of
allegations of disçñm¡nalhn-or harassment arÊ.illegal. Complaints of disc¡íminatíon orharassment also may te å¡reAË¿ to ths Hãwaíi Civil
Righls Commission ('HCRC")-which.has the authority to conduct investigatlons of lhe tacb. The deadlíne foíRnng complaints w¡tn the t{CRC
ls 180 deys from the date of lhe elloged unlawlul conducl. lf lhe HCRC believes that a complaint is valid anã sefllement efforts fail, tfie
employee may t¡le a lawsuil in courl Bolh lhe HÕRt FEHC and lhe courts havs lhÊ authority io award monstary a¡d nonmonetary reliei in
merilorious cases. You c¿n contacf the neãre6t HÇRC or lhe EEOC al locations listed on oui poslers or by cheäking Ure .ráie goíemmeni
listings in your lrcâl telÈphone dirêctory.



    BÂE Syslcmr Howoíi $hipyut:
    Nol-Disc¡imination ¡nd Hræslm¡
    Rev¡rÊd 0?,0t/t5
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 188 of 207   PageID
                      lt           #: 194             il




        EXHIBIT 3
               Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 189 of 207                                                                               PageID
                                     a\,          #: 195             l)


                                                                              Disciplinary Notice
         Badge        ¡.   25640473
                                                                    Emolcyee's   ¡.n.     Chester Staples

         Division; Produciion                                        Department: 080 Labor
                                                                                                                                    Job   Code: Production Labor
         The following action was obserued and hereby recorded
                                                               on or about:
         ¡s¡s     214i16               rimaj909-      -    , ". Eþ.mfJp.m. Locarion:               USS Hatsey

          tr Absenteeism                             n    Conduct
          n Company
                 Carelessness                        n    DíshonesÇ
                                                                                   lnsubordination
                                                                              E Low Productivity
                                                                                                                 Øsafetv Rules Violation
                                                                                                                 IÏardiness
          Ø                   Policy Víotation       u    Housekeeping
                                                                              tr Poor Workmanship                Iotner:
        Details of lnfractíon (must be completed)r

        on     211116'     ship FiiterMelder' chester staples. was scheduied to work from 1600-0230.
                                                                                                     chester stapres vras assigned ro remove a beam in uss r-larsey
        Generator Roorn  3 upon inítiating his work, chester needed scafíolding to be modified and lowered
                                                                                                           ii by 2 feet chester staples decided lo modify
        scaffolding himself and change the configuration in orcier to accomprish                                                                          the
                                                                                 his work.

       The next night 2/5/16 chester staples seilreported to his night shift supervisor,
                                                                                         David Merced, that he modified the staging, upon further
                                                                                                                                                   investigatíon, Davicr
       Merced found the scaffolding hat was "Red ragged-Danger"
                                                                    and deemed unsafe by Amscaff competenl person. lhe
                                                                                                                               scaflolding needed to be re-confgured
       and re-certified David Merced explained to chester staples the importance
                                                                                     to have a scaffold competent person to modify and certify
                                                                                                                                               the staging.

      chester staples was ¡n direct v¡o{at¡on of BAE systems Procedure 110042.scaffolding
                                                                                          and staging which states. ',only a scaffold competent person
      qualífiedt0assessthesaíetyandreadinessforuseofaparticularstageofscaffold.                                                                                          rs
                                                                                                     TÀeerectionof anyscaffoldistobeundertakenonlyunderth€superv¡s¡on
      of a cornpetent persÕn" chester staples also failed lo follow paragraph
                                                                              5.4 3 which states. "scaffolding user responsibilities
                                                                                                                                     to refrain from modifyrng or
      altering the scaffotd in any way.',


      Chester Staples had training on Scaffolding Awareness on 4llgi1S.



    Comments:
    chester staples is noi a scafold competent person and at no time should
                                                                            he be erecting. dismanfling, altering or modifying scaffolding,

    safety is our #1 priority and BAE systems Hawaii shipyards strives for a
                                                                              safe working environment and total accident prevention in rhe workpiace.
                                                                                                                                                       This saíety
    effort depends on the awareness and attitudes of all ernployees.
                                                                     Any further violations may result          in disciplinary aclion up to and including termination




  COMPANY ACTION TAKEN:
            f]   VerOat Warníng

           E]w¡tt"n          wamíng

           ISuspension Íor            _-                     day(s). From                    to                                 Retum to work on
           I     Separation effective:                                           (PIease attach completed SeparaUon Repori)

 COMPANY & EMPLOYEE ACKNOWLEDGMENT:
                                                                                        ñ.         á
 lnitiator,s     Name:            Brian Adams
                                                                                      Signalure:                                                           Dale:
                                                                                                                                                                   á' /ê,.k
                                  Chester Siaples
 Employee's Name.
                                                                                      Signature:                                                          Dale      -   /2-
Witness/Representative's Name:                        lL-    í--enc,,øt              Signature:
                                                                                                                                                          su1"     e./te/u


qe\¡rsel E/l 9;2ô13
  Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 190 of 207                                      PageID
                                     #: 196             {)



Salvador, Donovan A (US)

From:                              Knox, Leander (US)
Sent:                              Friday, February 72,2016 5:32 AM
lol                                Salvador, Donovan A (US)
Subject:   *-                      Chester Staples



 Morning,
 ln regards to Chester Staples situation with the staging. The incident took place on Thursday February 4th on nightshift
 between the hours of 4pm-230am, Chester did not report that he modified the staging until Friday at the start of
 nightshift. After he reported that he modified the staging, the nightshift supervisor then went down to the space and
saw that it was red tagged. The níghtshift supervisorthen cancelled the firewatchers and r'eassigned Chester to a new
job. Chester lowered the staging 2 ft. to the next rung on the staging. The staging was not in any danger to anyone but
BAE trades are not allowed to modify staging which is why the stãgíng was red tagged. The ni8htsh¡ft supervisor spoke to
Chester and explained to him what he did wrong and warned him that it was a possibility that he could be rvritten up
because of this infraction. The nightshift supervisor called and told the dayshift supervísor about the situation so they
could fíx it the next day.




            l^no,.   J-". 4 . {no, j<




                                                           1
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 191 of 207   PageID
                                   #: 197




        EXHIBIT 4
    Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 192 of 207                             PageID
                                       #: 198




                                SKILTS AND ABITITY TIST
  Depaftrnent:          Shipfiner/Welder
  Classification:      fourneyman

 Empìoyee's Name;

                                           Skill and Abiliry                          Can   Do    CannotDo
 1.     Able to perform with limited to no supervision,
 2.     Knowledgeable with shipboard terminology, nomenclature & location.
        Knowledgeable to initiate accurate job memos fdiscrepancies, as founds,
 3.     job status, etc.)
       Knowledgeable with differing work standards for the various
       governnìent agencìes (Navy vs. Coast Guard vs. MSC etc.).
 5.    Capable in lay-out of plate from shop drawings,
 6.    Knowledgeable/capable ìn operation of shear and ironworker.
 7.    Knowledgeable/capable in targeting and lay-out work,
       Capable of being certified to other BAE HSy welding
       process control procedures.
       Knowledgeable of Blue Print Reading and Layouts. (Note: This irem can
9      be used to qualiff for the certs requirement. See item #11.J
10.    Has a minimum of two certs. List certs:        1
                                                       2
1,1.   Capabl e to interpret specs, ship check, gather materials, and execute job


                                                                                    Satisfactory Needs Work
12,    Attendance.
13,    Artitude.
14.    Ability to communicate.
15.    Valid Driver's License

        Comments:



      Prepared by:                                                                       Date
                     PrÍnt Name                       Signature

Acknowledged byr                                                                         Date
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 193 of 207   PageID
                                   #: 199




        EXHIBIT 5
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 194 of 207                                          PageID
                                   #: 200




                                SKITLS AND ABITITY LIST
   DepârLmenti           Shipfifler/Welder
   Classification:       J'ourneyman

  Employee's Narnel



  1.
  2.
                                             Skill and Abitiry
         Able to perform with limited to no supervision.
          Knowledgeable with shipboard terminologr, nomenclature & location.
                                                                                         ,y            Cannot Do


         Knowledgeable to initiate accurate job memos fdiscrepancies. as founds,
  3.     job status, etc.)
         Knowledgeable with differing work standards for t}re various
 4-      government agencies [Navy vs. Coast Guard vs. MSC etc.).
 5.     Capable in lay-out of plate from shop drawings.
 6.     Knowledgeable/capable in operation of shear and ironworker.
 7.     Knowledgeable/capable in targeting and lay-out work.
        Capable of being cerrified to orher BAE HSy welding
        process control procedures,
        Knowledgea ble of Blue Print Reading and Layouts, (Note: ThÍs item can
        be used to qualiff for the certs requiremenL See item #1.1.)
1,0.    Has a minimum of fwo certs, List certs:                  /*g
                                                         7        p.
11.     Capable to interpretspecs, ship check, gather materials, and execute job


                                                                                   Satisfa           Needs Work
12.    Attendance.
L3.    Atitude.
1.+.   Abilify to communicate.
15,    Valid Driver's License

        Comments             -Ø777To¿4.1                                                ru
                                                                       L¿                             Þa
                                                                                                           72            o^J
       Prepared by:
                       Print ame
                                                                                             Date                  &¡*¡.
                 by,
                                                                                             Date:



        Pr- A-æ¿l4rre
       -:=:> *---..--. 4T #                                  ¿-*æ<     nu€-         ,
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 195 of 207   PageID
                                   #: 201




        EXHIBIT 6
 Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 196 of 207                                                PageID
                                    #: 202




                              SKITLS AND ABILITY LIST
Department:             ShipfitterlWelder
Classification:         Journeyman

Employee's Namer                              ØTnpLEJ
                                                                                        Can Do         Ca n       Do
                                            Skill and Ab
1.    ,Alrle to perform   with limited to no supervision'
                                                                        location.
2.    Knowleãgeable rvith shipboard terminoìogy, nomenclature &
                                                        (discrepancies,  as founds,
      Knowled[eable to initiaie accurate iob   memos
3,    iob status, etc.i
      Knowledgeable with differing work standards for the various
4,    government age ncies (Navy vs' Cûãst Guard vs. MSC etc.)'
      Capable in laY-o ut of plate from shoP
      Knowled geabìe/capable in operation       shea         ironworker
7.    Knorvledgeable/capableintargeting                ut  work.
      Capable of being certified to other BA E HSY weldÍng
      process control Procedures,
                                                                         item can
      knowledgeable of Blue Print Reading and Layouts, [Noter This
      be irsed to qualifu for the certs requireme nt. See  item  #11')
10    Has a nrinimum of two certs. List cetts:         1          /kr/-8
                                                       t
                                                                  ^f//-0,/
                                                                 and execute jo b
11     Capable to interpret specs, ship check, gather materials'

                                                                                      Sâtis           Needs Work
11     AtÈendance.
13.    Attitude,
t+.    Ability to communícate'
15.    Valid Driver's License

        Comments:                                           7Þ   //oùIzJ<
                                  17
                                              ,$r-.nfr                                        Dater   6       7    L
      Prepared bY:
                        Print Name                         Signature

                                                                                              Date:
Acknowledged      bY:
                                    al
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 197 of 207
                                   #: 203
                                                                                                                    PageID




   Skills and Ability for Chester Staples                                           Page 2

       1. When Chester       is given a job assignment, he has   to be supervised in order to complete the job. lf
             he is not supervised he will not bring the requíred tools needed for the job and take long breaks.
       2,    Chester has little knowledge of ship's locatío ns for the job site. lf Chester has not bee n in t he
             assigned space before, you must walk him tû the job site. A journeyman should be able to
             locate a space using just the space number.
      3.     Chester cannot go to â job site and identify discrepancies    as   found or job status.
      4.     Chester does nst have the basic knowledge of thê work standards forthe various government
             agencies.
      5.     Chester is not capable of laying out plates from drawings.
      6,     Chester can operate shear only. I have inquired about him operating the ironworker, but was
             informed by Waylen Armstrong that he could not. I have never seen Chester operâte the
             ironworker.
      7,     Chester has not shown the capabilities to perform lay-outs or targets.
      8,     Chester currently holds two certificat¡ons. I strongly suggest he continue to work on his welding
             certs and his workmanship before certifying other welding process control procedures.
      9.     Chester cannot read blue-prints and do lay-outs, He has yet to prove to me he can.
      10, Can do
      1"1.   Chester cannot execute   a   job from stärt to finish, because he cannot read specs, do ship checks,
             or gather materials.
      L2. Satisfactory
      13. Satisfactory
      14. Satisfactory
      15. Satisfactory
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 198 of 207                                               PageID
                      (\           #: 204                                             a)



                                 SKITTS AND ABIT.ITY LIST
     Department:          Shipfitter/Welder
     Classification       Iourneyman

    Employee's Name:                            GrÉ.ptr,s
                                              Skill and Ability                            Can Do          Canno!p
    1       Able to perform rvith limited to no supervisÍon.
    Z       Knowledgeable with shÍpboard terminology, nomenclature & location
            Knowledgeable to initiare accurate job memos (discrepancÍes, as founds,
           job status, etc,)
           Knowledgeable with differing work standards for the various
    T.     governrnent agencies (Navy vs. Coast Guard vs. MSC etc.),
    5.     Capable in lay.out of plate from shop drawings.
    6.    Knowledgeable/capable in operation oIshear and ironworker.
                                                                                      -----_---71
          Knowledgeable/capable in târgeting and lay-out work.                                      ,/
          Capable of being certifìed ro other BAE HSy wdding
L         process control procedures,
          Knowledgeable of Blue Prini Reading and Layouts. (Note: This item can
I         be used to quali$r lor lhe certs requirement. Seê item #11.)
10.       Has a minimum of, two certs. List cerfs        1
                                                          2
L1.       Capable to interpret specs, ship check, gather materÍals, and execute iob


                                                                                      Satisfa            Needs   lVork
L2,       Attendance.
ta       Aititude.
14.      Abil iry to comm unicate-
L        Valfd Driver's License

           Commenls



         Prepared by:                                                                          Date:
                        Print Name                        ignature

           ledged hy:                                                                          Date:
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 199 of 207                PageID
                                   #: 205             ö




   Chester 5tÊples

   1. Needs more supervision nrore often than others.

   2, Chester has a hard time locating locations insice of the ship.

   3. Chester cannot perform a 006 before start of work.

   8. Needs to work on his workmanship    be   fore taking on any weld procedures

   11. Cãnnot read specs or ship checks or gather material.




                                                                       ' {^ l(iÛ'ry
                                                                       ì¿iyfÐ
                                                                             t¿r¿*
 Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 200 of 207                                        PageID
                       (j           #: 206             rl




                                 SKTTLS AND        ABILITY t[ST
 Departmentl             ShÍpfitter/Welder
 Classification:         Journeyman

 Employee's Name:

                                             Skill and Ability                          Can Do     Cannot Do
                                 limited to no supervision.
                                      terminology, nonrenclature & Iocation.
       Knowledgeable to initiate accurate job memos (discrepancies, as tounds,

       Knowledgeable with differing work standards for the r.arious
 3.    soJernment asençies lNaw vs..Coast Guard vs. MSC etc,).
                                te lrom s hop drawings.
                                        ration of shear and ironworker,  Sl"a,1gg¡-:é.--
                         çatgþlgj¡le¡geting and lay-out work.
       CapabLe of being certified to other BAE HSY welding
8,     proces-s controì proçgdures. ,
       Knowledgeable of Bìue Print Reading and Layouts. fNote: This item can
9                                           uirement. See item #1l.J
10                                        certs          1    ¿tt¡'g
                                                         2       tu|rf   - t{. i
11.       able     in                     check, gather materials, and execute job


                                                                                     Satisfactory Needs Work
t2.   Aftendance.
13.   AttÍtude.
1+.   Ability to communicate.
15.   Valid Dríver's License

       Comments:


      Prepared by:      IÅtt   ,.rfo, l(.rp'x           /- 0-û, /a---n                    Date
                     Print Name                          Signature

Acknowleclged by:                                                                         Date:
Case 1:18-cv-00407-SOM-RLP
                      rl   Document 1-2 Filed 10/24/18 Page 201 of 207                                    PageID
                                   #: 207




                                              sKILLs AND ABILITY LIST


    Re: Chester Staples




    1. Chester does not perform work without supervision. Unable to perform journeyman's duties IAW
    skills & abílity list,

    2. Not able to locate spaces onboard ship without supervisor identiñ¿ing work areas.

    3. Chester is not capable to accomplish accurate job memos. No past history recorded that Chester did
    accomplish the following.

    4, Not familiar with Navy MIL-STD.

    6. Able to use shear only. Never witnessed Chester utilizing lron Worker equipntent.

    7. Does not perform duties to target or lay out work due to not acknowledgíng that he can read blue
    pr¡nts.

   8. ls not able to pass any other weld test, based upon welding performance onboard ship.

   9. Does not show any knowledge of blue print reading. Never asked to see blueprints forany task.

   11. Not able to interpret specs, ship checks, gather material or execute job as it states.




                                                                                           ç/   z   le
                      ll
                                   #: 208             r-l
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 202 of 207   PageID




        EXHIBIT 7
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 203 of 207                                    PageID
                      ö            #: 209




                               SKTttS AND ABTLITY LIST
 Department;          ShipfilterlWelder
 Classifìcation:      journeyman

 Employee's Name:

                                          Skill and Ability                          Can Do        Cannot Do
 L.    AbJe to perform with limited to no supervision.
 2.    Knowledgeable with shipboard terminology, nomenclature & location.
       Knowledgeable to initiate âccurate job memos [discrepancies, as founds,
3.    job status, etc.)
      Knowledgeable wilh differing work standards for the various
      government agencies [Navy vs. Coast Guard vs, MSC etc.),
5.    Capable in lay-out of plate from shop drawings.
6,    Knowledgeable/capabìe in operation of shear and ironworker.
7.    Knowledgeable/capabìe in targeting and lay-out work,
      Capabìe of being certified to other BAE HSy welding
      process control procedures,
      Knowledgeabìe of Blue Print Reading and Layouts. [Note: This item can
9     be used to qualify for the cerrs requirement. See item #11.)
10.   Has a minimum of two certs. List certs:
                                                      2
11.   Capable to interpret specs, ship check, gather materlals, and execute job


                                                                                  Satisfactory   Needs Work
nn
LL,   Attendance.
13.   Attitude.                                                                       r'
1+.   Abihty to communicate,
15.   Valid Driver's License

       Comments:



      Prepared by:       &1                                                             Date:
                     Print Name                               ture

        edged by:                                                                       Date:
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 204 of 207                                      PageID
                                   #: 210




      The questions asked and Chester's answers are listed beiow;


      Please note that the Union Rep was taking notes as rvell.


         1Q I asked if he could identify the Drawing #.
         1A. Chester did identify the drãwing #.


         2Q, I asked if he could identify what the RËV (Revison) was,
         24. Chestercould not identify the Revision was.

         3Q. I asked if he knew when looking at a Plan View in what direction was this view being
         looked at.
         34. Chester could not tell me in what dírection the Plan View was being looked at

         4Q, I asked him to where the Center Line was on the plan View.
         4A' Chester pointed to something other than the Centerline and could not ¡dentify it. I shorved
         had to him.


        5Q. I asked him to show me where the Longitudinal was on the plan View.
        54. Chester could not identify where the Longitudinal was nor in what direction it was running
        and I had to show him what they were.


        6Q' I showed him a drawing and told him I r^¡anted to look at this drawing from a different
        direction (View) and asked him iö show me how he woufd find it and to show it to me.
        64. Chester could not identify how to look at the drawing frorn a different View. At this point I
        asked him if he knew what directional symbols were and he did not know. I showed him what
        directional syrnbols were on the drawing and he still could not show me the drawing I
        requested showing me the differerrt view from another direction. The drawing I wanted him
                                                                                                    to
        show me looking at the different direction (View) wäs on the same page directly below the first
        drawing I was questioning him about. r had to show him where it was.

       7Q. lasked him to show me the cutline on the same drawing as listed above in
                                                                                       euestion    6
       74. Chester pointed to the letters CL (Thís was incorrect), What he pointed to was the
       Centerlíne Beam and ltold him what that was.

       8Q. I drew him a symbol "g" and asked if he knew what that it was.
       84. chester did not know what this was, so I told him it was the symbol for cutf ine
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 205 of 207   PageID
                      \/           #: 211             {}




        EXHIBIT 8
Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 206 of 207              PageID
                      l)           #: 212




                Fl
                o
                c.J                            o            qì
                                                               o              (3
                r{                            1rì                             ryì
                F        o                    N             ñJ                r\
                                              È.1                             r{
                         Jg
                           o
                         u


                                                           ô-              o-
                                           (tr                             N
                         Ê
                       .¡É
                                           *
                                           fft
                                                           Ln
                                                           Yì              Y]
                                                                          fíl
                         u
                      -9
                      IJ
           tt
          {.,
          ¿
         o             ÈD
                      .g
                      .2
         ìct          E
          c
          (o           o
                                                           o
          s           o
                       (g

                      t,u
                                                           N
                                                           f!
                       o                  f'-             r..             F.
          CJ          u
          o                               r{              r-{

         ii           Ë
                      5
         o            g
                                          o
                                          fi
         o            o
                      Ê
         o            lD
                      a
         CL           ao
         E
         t¡J                              L
                                          (u              o
                                                                          L
                                                                          o
                                          o               o               o,
                                          o         (o (J          \o (J
                                                                   d
                                          o)        c)
                                                    C.¡
                                                                   o
                                                                   (\¡   t,
                                          o_                             CL
                                                    N              ra    rt
                                                    o              o
                     ô         (f    t-             r\    (n       F\
                                     Õ              o     F-o ¡.añ
                               o
                               Fl

                                                        o <t    <f
                                                             åi o
                                                     (o *
                                                    ¿ú
                               ijg                           n¡ sl
                               (Ð                   ô ro
                                                    J   rô ô rn
                                                                \o
                                                    o   (\¡ J      u     ñ¡
                                                    o              o
                                                    û              o
                                            r'.?ii.¡-iiii;.'+,,'-   .



                                                                               (i
                   Case 1:18-cv-00407-SOM-RLP Document 1-2 Filed 10/24/18 Page 207 of 207                                                                       PageID
                                        ,




                                                      #: 213
                                                                               '-:.



                STATE OF HAWAI'I                                                                                                     CASE NUMBER

                        CIRCUITCOURT                                                               SUMMONS
                                                                                      TO ANSWER CIVIL COMPLAINT
                                                                                                                                               t8-l-f4gg-                         D
               OF THE FIRST CIRCUIT
                                                                                                                                                                                  JPT
       PLAINTIFN                                                                                  VS.         DEFENDANT.




                                                                                                            ú/1   f   fySíonr fl"urli f,ta,trt/o /n-
      PLA|NT|FF'S ADDRESS (NAME, ADDFìESS, TEL. NO.)


       uI
        ?/
                  é tlo    r 4.
                       I I l/o,t A" m1 /n //
                                                                        f,


         Eu,r.           tJ¿'te.4           þtL               tL ?¿â
            ú                    fl- j i/z
                       TO THE ABOVE-NAMED DEFENDANT(S)

                           You are hereby                                                                   with the court and serve upon
                                       e-hu I                           a

                   plaintiff's attorney, whose address is        above, an answer to the complaint which is herewith
                   served upon you, within 20 days after service of this sunmons upon you, exclusive of the date of
                   service. If you fail to do so, judgment by default will be taken against you for the relief demanded
                       in the complaint.

                             THIS STJMMONS SHALL NOT BE PERSONALLYDELIVERED BETWEEN
                             10:00 P.M. aND 6:00 A.M. oN PREMTSES Nor OPEN To rHE GENERAL
                             PUBLTC, UNLESS A JUDGB OF'THE ABOVE-ENTITLED COURT PERMITS,
                             II{ WRITING ON THIS SUMMONS, PERSONAL DELIVERY DURING
                             THOSE HOURS.

                            A FAILURE TO OBEY THIS SUMMONS MAY RESULT IN AN ENTRY
                            OF DEFAUU!] AND DEFAULT JUDGMENT AGAINST THE DISOBEYING
                            PERSON OR PARTY.

    DATE ISSUED                                CLEHK



          sEP 21          2018



   I do hereby oertity that this ìs full, true, and                     copy          Círcuit Court Clerk
   of the original on file ín û¡is ofiice




5         In accorda¡ce with the Americans with Disabilities. {cJ and oiher applicable state and federal laws, if you require a reasonable
          accommodation for a di^Tbility, p.le399 cg-$qct the ADA Coordinator'at the First Circuit Gourr n¿ministration Otfiðe dÞHOñÈñó.
          539-4333, FAX.539-4322, or TfY 539-4853, at least ten (10) working days prior to your hearing or appointmeñi ¿ái".
eqIog.aplúès (07111\                                                                                                              SUMMONS TO ANS\À'EB CIVIL COMPLAIN'Ì 1C.P.7A7
